Case 19-23840   Doc 87   Filed 08/02/19 Entered 08/02/19 14:03:15   Desc Main
                          Document     Page 1 of 177
Case 19-23840   Doc 87   Filed 08/02/19 Entered 08/02/19 14:03:15   Desc Main
                          Document     Page 2 of 177
                 Case 19-23840                             Doc 87                Filed 08/02/19 Entered 08/02/19 14:03:15                                                          Desc Main
                                                                                  Document     Page 3 of 177
 Fill in this information to identify the case:

 Debtor name            Noah Corporation

 United States Bankruptcy Court for the:                       DISTRICT OF UTAH

 Case number (if known)               19-23840
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           210,589.39

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           210,589.39


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           448,013.53

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       33,684,904.25


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         34,132,917.78




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                   Desc Main
                                                                      Document     Page 4 of 177
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                                  Current value of
                                                                                                                                    debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                                 10,138.00   -                                0.00 = ....                    $10,138.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $10,138.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                Desc Main
                                                                      Document     Page 5 of 177
 Debtor         Noah Corporation                                                              Case number (If known) 19-23840
                Name



     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           42 Coffee Machines (leased)                                                      $0.00                                                 $0.00



 51.       Total of Part 8.                                                                                                                  $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15            Desc Main
                                                                      Document     Page 6 of 177
 Debtor         Noah Corporation                                                             Case number (If known) 19-23840
                Name

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-23840                      Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                        Desc Main
                                                                         Document     Page 7 of 177
 Debtor          Noah Corporation                                                                                    Case number (If known) 19-23840
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $10,138.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $10,138.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $10,138.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                Case 19-23840                    Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                                      Document     Page 8 of 177
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)          19-23840
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $518.60         $518.60
           Bauman, Joshua                                            Check all that apply.
           213 Bridge St                                              Contingent
           Presto, PA 15142                                           Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/1/19 to 6/1/19                                          Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,853.39         $2,853.39
           Bowser, Andrew                                            Check all that apply.
           4820 NE Megan Ln                                           Contingent
           Ankeny, IA 50021                                           Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/1/19 to 6/1/19                                          Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   25435                               Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                Desc Main
                                                                      Document     Page 9 of 177
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $905.55    $905.55
          Cooper, Lindsee                                            Check all that apply.
          1609 W Salish Way                                           Contingent
          Nampa, ID 83651                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $249.30    $249.30
          Estes, Kathryn                                             Check all that apply.
          1204 Sadie Dr Apt 1                                         Contingent
          Bryant, AR 72022                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $265.17    $265.17
          Jacobs, Demond                                             Check all that apply.
          1400 W Armstrong Way                                        Contingent
          Chandler, AZ 85286-6923                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $350.33    $350.33
          Lasseter, Kristi                                           Check all that apply.
          Apt 6 Julie Drive                                           Contingent
          Little Rock, AR 72206                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                Desc Main
                                                                     Document      Page 10 of 177
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,351.37    $9,351.37
          Lowder, Cory M                                             Check all that apply.
          2641 West 2175 South                                        Contingent
          Syracuse, UT 84075                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $349.55    $349.55
          Martin, Kala                                               Check all that apply.
          12600 Marche Road                                           Contingent
          North Little Rock, AR 72113-9306                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,330.32    $12,330.32
          Nicholls, Jeffrey                                          Check all that apply.
          3950 E Kroll Ct                                             Contingent
          Gilbert, AZ 85234-3228                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,159.62    $5,159.62
          Nuncio, Robert                                             Check all that apply.
          4909 Coral Creek                                            Contingent
          Fort Worth, TX 76135                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 19-23840                    Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                             Desc Main
                                                                     Document      Page 11 of 177
 Debtor        Noah Corporation                                                                               Case number (if known)          19-23840
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $5,192.96    $5,192.96
            Rich, Jesse                                              Check all that apply.
            3827 E Cunninghill Dr                                     Contingent
            Eagle Mountain, UT 84005                                  Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            5/1/19 to 6/1/19                                         Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $336.09     $336.09
            Ward, Jacqueline                                         Check all that apply.
            681 McKay Way Apt G                                       Contingent
            Waterloo, WI 53594                                        Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            5/1/19 to 6/1/19                                         Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $4,155.64    $4,155.64
            Winkle, Christopher A                                    Check all that apply.
            47 Greenfield Dr                                          Contingent
            Milford Center, OH 43045-9006                             Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            5/1/19 to 6/1/19                                         Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           10825 Washington Blvd, LLC                                               Contingent
           Attn: Shirley Burke                                                      Unliquidated
           10825 Washington Blvd.                                                   Disputed
           Culver City, CA 90232
                                                                                   Basis for the claim:     TIC Owner-Auburn Hills, Des Moines
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           111 Pine Street, LLC                                                     Contingent
           Attn: Holly Madulka                                                      Unliquidated
           869 Union Street                                                         Disputed
           Manchester, NH 03104
                                                                                   Basis for the claim:     TIC Owner-Madison
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 4 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 12 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          2016 Seshiki Family Trust                                           Contingent
          Attn: Alan Seshiki                                                  Unliquidated
          480 Gallian Way                                                     Disputed
          Seal Beach, CA 90740
                                                                             Basis for the claim:    TIC Owner-Dublin
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          35 Market Street, L.P.                                              Contingent
          Attn: Charles Bonin                                                 Unliquidated
          133 Washington Street                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:    TIC Owner-Southpointe
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          A&T Investments and Holdings, Inc.                                  Contingent
          Vankat Tangirala                                                    Unliquidated
          1388 Loyola Dr.                                                     Disputed
          Santa Clara, CA 95501
                                                                             Basis for the claim:    TIC Owner-New Albany
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,806.45
          Aaron Hoke                                                          Contingent
          15785 Page Ct                                                       Unliquidated
          Yorba Linda, CA 92886                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Albert & Sharon Cardosa                                             Contingent
          1804 Blue Jay Drive                                                 Unliquidated
          Roseville, CA 95661                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Albert E. Engel III Trust                                           Contingent
          11208 Lane Park Road                                                Unliquidated
          Tavares, FL 32778                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Alfred Muffoletto, Jr.                                              Contingent
          418 Ave U, Apt #2                                                   Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 13 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          All for Him Investments, LLC                                        Contingent
          Attn: Alan Mauldin                                                  Unliquidated
          9209 Grandview Dr                                                   Disputed
          Denton, TX 76207-6627
                                                                             Basis for the claim:    TIC Owner-Chesapeake
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Allen G. Gilmour                                                    Contingent
          2463 NW Shields Drive                                               Unliquidated
          Bend, OR 97703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ambleside Park, Inc.                                                Contingent
          Attn: Michael Roberts                                               Unliquidated
          P O Box 93                                                          Disputed
          Nottingham, NH 03290
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          AmFil Realty, LLC                                                   Contingent
          55 Cliffield Rd                                                     Unliquidated
          Bedford, NY 10506                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Andrew B. Walsh                                                     Contingent
          Sandra L. Walsh                                                     Unliquidated
          1298 Kings Bottom Dr.                                               Disputed
          Fort Mill, SC 29715
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anitha Kancharla                                                    Contingent
          Ravinder Regatte                                                    Unliquidated
          7 Tryall Blvd.                                                      Disputed
          Monroe Township, NJ 08831
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anne B. Blair Revocable Trust                                       Contingent
          9 Slippery Rock Road                                                Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Greenville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 14 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anne Davidson Kern                                                  Contingent
          2804 Chimney Hill Rd.                                               Unliquidated
          Edmond, OK 73034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Plano
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,320.00
          Anne Sedler                                                         Contingent
          20 Oak Place                                                        Unliquidated
          Hawthorne, NJ 07506                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ansara Nominee California Trust                                     Contingent
          Attn: Marg Ansara                                                   Unliquidated
          29 Parsons Drive                                                    Disputed
          Swampscott, MA 01907
                                                                             Basis for the claim:    TIC Owner-Cranberry, Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anson V. Smith                                                      Contingent
          Genevieve C. Smith                                                  Unliquidated
          96 Kinsman Road                                                     Disputed
          Grafton, NH 03240
                                                                             Basis for the claim:    TIC Owner-Cranberry, Jacksonville, Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153,000.00
          Anthony Perricone                                                   Contingent
          2343 Neptune Avenue                                                 Unliquidated
          Encinitas, CA 92024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Antonia C. Garrison-Boufford                                        Contingent
          7451 Bond St.                                                       Unliquidated
          Saint Leonard, MD 20685                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Appalachian Supply, Inc.                                            Contingent
          Attn: Dekoeyer, Mike                                                Unliquidated
          4581 Memorial Drive                                                 Disputed
          Saint Johnsbury, VT 05819
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 15 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aras Capital Co.                                                    Contingent
          Attn: Pat Mazhari                                                   Unliquidated
          103 Avalon Court                                                    Disputed
          Canton, GA 30115
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          ARKY Consulting, LLC                                                Contingent
          Attn: Carmen Restivo                                                Unliquidated
          24-40 160 St.                                                       Disputed
          Whitestone, NY 11357
                                                                             Basis for the claim:    TIC Owner-Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Arlo S. Webb                                                        Contingent
          Ingrid A. Webb                                                      Unliquidated
          826 N 1700 W                                                        Disputed
          Lehi, UT 84043
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Arthur Hunt                                                         Contingent
          Laurie Boswell                                                      Unliquidated
          P O Box 682                                                         Disputed
          Franconia, NH 03580
                                                                             Basis for the claim:    TIC Owner-Richardson
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          AS 2012 401k Trust                                                  Contingent
          Attn: Ali Sagheb                                                    Unliquidated
          P O Box 24373                                                       Disputed
          Los Angeles, CA 90034
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Asay Holdings LLC                                                   Contingent
          Bill & Mary Cae                                                     Unliquidated
          147 Braim Road                                                      Disputed
          Greenfield Center, NY 12833
                                                                             Basis for the claim:    TIC Owner-Southfield
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          At the Lake Investments, LLC                                        Contingent
          118 Lakeshore Dr.                                                   Unliquidated
          Holderness, NH 03245                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 16 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Attilio Valente and Terri Valente                                   Contingent
          1440 W. Alder Road                                                  Unliquidated
          Taylorsville, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aurelia Maribel Dalusung                                            Contingent
          24139 Ravenna Ave.                                                  Unliquidated
          Carson, CA 90745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Barron, Dana                                                        Contingent
          2633 Lincoln Blvd #215                                              Unliquidated
          Santa Monica, CA 90405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Barry L. Dicley & Shirley E. Dicley                                 Contingent
          2257 Raleigh Dr.                                                    Unliquidated
          Lancaster, PA 17601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Blohan, LLC                                                         Contingent
          Jacalynn H. Blouin, Manager                                         Unliquidated
          P O Box 94                                                          Disputed
          Saint Albans, VT 05478
                                                                             Basis for the claim:    TIC Owner-New Albany
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Blush Property, LLC                                                 Contingent
          Attn: Linda Camp                                                    Unliquidated
          P O Box 1168                                                        Disputed
          Mount Dora, FL 32756
                                                                             Basis for the claim:    TIC Owner-Carmel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Boli Family Trust                                                   Contingent
          18 Oro Valley Drive                                                 Unliquidated
          Henderson, NV 89052                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 17 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $909.95
          Bowser, Mark                                                        Contingent
          6444 Carrington Cir                                                 Unliquidated
          Sarasota, FL 34238                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,324.57
          Bowser, Susanna                                                     Contingent
          7970 Glenwild Dr                                                    Unliquidated
          Park City, UT 84098                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          BP412, LLC                                                          Contingent
          2991 Creekwood Estates Drive                                        Unliquidated
          Blacklick, OH 43004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Brian Taylor                                                        Contingent
          1963 Ridgehill Drive                                                Unliquidated
          Bountiful, UT 84010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Utah County/Lindon
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bromberg Trust                                                      Contingent
          4136 Picasso Ave                                                    Unliquidated
          Woodland Hills, CA 91364                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence, Mentor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce I. Rose                                                       Contingent
          Maureen A. Rose                                                     Unliquidated
          900 Drum Ave.                                                       Disputed
          New Smyrna Beach, FL 32169
                                                                             Basis for the claim:    TIC Owner-Carmel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce Rose, Trustee of the Rose Family                              Contingent
          Trust dated December 3, 2018                                        Unliquidated
          900 Drive Avenue                                                    Disputed
          New Smyrna Beach, FL 32169
                                                                             Basis for the claim:    TIC Owner-Plano
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 18 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce Russell                                                       Contingent
          169 Hindley Ave.                                                    Unliquidated
          Manatoba, R2M1P9                                                    Disputed
          CANADA
                                                                             Basis for the claim:    TIC Owner-Wichita
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Building Platforms Unlimited, LLC                                   Contingent
          Att: Drapkin                                                        Unliquidated
          31700 Seaview Road                                                  Disputed
          Cazadero, CA 95421
                                                                             Basis for the claim:    TIC Owner-Southfield
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Burke, Danny & Louise                                               Contingent
          P O Box 816                                                         Unliquidated
          Lincoln, NH 03251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Burris Revocable Living Trust                                       Contingent
          Burris, Peter and Denise                                            Unliquidated
          12403 Aarow Head Rd.                                                Disputed
          Pine Grove, CA 95665
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          C. Mark Phillips                                                    Contingent
          M. Robin Phillips                                                   Unliquidated
          15501 6100 Rd.                                                      Disputed
          Montrose, CO 81403
                                                                             Basis for the claim:    TIC Owner-Mentor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Calva An Ledbetter                                                  Contingent
          4764 Mt. Royal Ave.                                                 Unliquidated
          San Diego, CA 92117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Charlotte, Memphis
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          CAMAC, Inc.                                                         Contingent
          Attn: James Calinger                                                Unliquidated
          823 SW 10th Avenue                                                  Disputed
          Topeka, KS 66612
                                                                             Basis for the claim:    TIC Owner-Carmel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 19 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Carl A. Lillmars Jr.                                                Contingent
          Donna M. Lillmars                                                   Unliquidated
          1185 Juanita Circle                                                 Disputed
          Venice, FL 34285
                                                                             Basis for the claim:    TIC Owner-Chandler, Albuquerque, Dublin
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Carriage House Associates of Rye                                    Contingent
          Attn: MacKey                                                        Unliquidated
          24 Alehson Street                                                   Disputed
          Rye, NH 03870
                                                                             Basis for the claim:    TIC Owner-Southfield
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Carroll County Leasing Company                                      Contingent
          Tom & Makena Herget                                                 Unliquidated
          17 Cotton Farm Lane                                                 Disputed
          North Hampton, NH 03862
                                                                             Basis for the claim:    TIC Owner-Bedford, Madison
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          CAS Investment Company, L.C.                                        Contingent
          Attn: Stan Spurrier                                                 Unliquidated
          4912 Wallace Lane                                                   Disputed
          Holladay, UT 84117
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Casciari Revocable Living Trust                                     Contingent
          9261 Tritt Circle                                                   Unliquidated
          Villa Park, CA 92861                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          CCFT Investments LC                                                 Contingent
          2646 Maywood Drive                                                  Unliquidated
          Salt Lake City, UT 84109                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Utah County/Lindon
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charles Asher                                                       Contingent
          273 Spencer Street                                                  Unliquidated
          Folsom, CA 95630                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 20 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charles H. Gilliam                                                  Contingent
          Tonya L. Gilliam                                                    Unliquidated
          4621 94th Street                                                    Disputed
          Lubbock, TX 79424
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charlie Jae Lee                                                     Contingent
          c/o Michael Lessack                                                 Unliquidated
          1553 Lemoine Avenue                                                 Disputed
          Fort Lee, NJ 07024
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74,000.00
          Chris Jensen                                                        Contingent
          127 West 5878 South                                                 Unliquidated
          Murray, UT 84107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Chris Savard                                                        Contingent
          Reyan Bensason                                                      Unliquidated
          8364 W. iliff Ave.                                                  Disputed
          Lakewood, CO 80227
                                                                             Basis for the claim:    TIC Owner-New Albany
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Christopher C. Fucci                                                Contingent
          230 West Street                                                     Unliquidated
          Rutland, VT 05701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Jacksonville, Southfield
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Christopher M. Marseilles                                           Contingent
          37 Church Street, #7                                                Unliquidated
          Keene, NH 03431                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Claire A. Harrington                                                Contingent
          375 Flat Mountain Road                                              Unliquidated
          Highlands, NC 28741                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-South Jordan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 21 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Clifford G. Ansara                                                  Contingent
          65 Mountwood Road                                                   Unliquidated
          Swampscott, MA 01907                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Auburn Hills, Kingston
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Columbia Gas                                                        Contingent
          290 W Nationwide Blvd 5th Flr                                       Unliquidated
          Bankruptcy Dept                                                     Disputed
          Columbus, OH 43215-4157
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       0007                         Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Craig A. Cousins                                                    Contingent
          12308 Icarus Lane                                                   Unliquidated
          Poway, CA 92064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford, Chandler, Dublin, Plano
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cromapts, LLC                                                       Contingent
          Attn: Peter Cromarty                                                Unliquidated
          2278 S Ocean Blvd.                                                  Disputed
          Palm Beach, FL 33480
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cynthia A. Wolz                                                     Contingent
          9803 Texas Highway 242, Ste. 200                                    Unliquidated
          Box 134                                                             Disputed
          Conroe, TX 77385
                                                                             Basis for the claim:    TIC Owner-Plano
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dale Ziegenfelder                                                   Contingent
          Diana Ziegenfelder                                                  Unliquidated
          P O Box 254                                                         Disputed
          Glenford, NY 12433
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dan G. Haskell                                                      Contingent
          55 North New Saddle Drive                                           Unliquidated
          P O Box 229                                                         Disputed
          Stockton, UT 84071-0229
                                                                             Basis for the claim:    TIC Owner-Mentor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 22 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dana L. Winchester                                                  Contingent
          74 Kaufman Drive                                                    Unliquidated
          Peterborough, NH 03458                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Daniel J. Dion Revocable Trust                                      Contingent
          153 Horizon Drive                                                   Unliquidated
          Goffstown, NH 03045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Daniel P. & Kaitlin E. Maney                                        Contingent
          17406 NE 123rd Street                                               Unliquidated
          Kearney, MO 64060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Greenville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Darryl B. Fullam                                                    Contingent
          Carla B. Fullam                                                     Unliquidated
          577 Edwards Road                                                    Disputed
          Columbus, NC 28722
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David A. Burger                                                     Contingent
          Marilyn M. Burger                                                   Unliquidated
          1600 N. Wood Avenue                                                 Disputed
          Marshfield, WI 54449
                                                                             Basis for the claim:    TIC Owner-Carmel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David C. Dion                                                       Contingent
          Charlotte M. Dion                                                   Unliquidated
          46 Pasture Road                                                     Disputed
          Auburn, NH 03032
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David E. Osvog                                                      Contingent
          6480 Windhollow Court                                               Unliquidated
          Parker, CO 80134                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Hoover
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 23 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David P. Every                                                      Contingent
          561 Easton Valley Road                                              Unliquidated
          Easton, NH 03580                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-New Albany
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dennis Dupray                                                       Contingent
          1801 Belvedere St.                                                  Unliquidated
          Golden, CO 80401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dennis G. Bengtson                                                  Contingent
          1502 Turnberry Ln SE                                                Unliquidated
          Bolivia, NC 28422                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Diane Cary                                                          Contingent
          155 Rosebay Dr. #5                                                  Unliquidated
          Encinitas, CA 92024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dominic P. Orgettas                                                 Contingent
          129 Pearl Street                                                    Unliquidated
          Burlington, MA 01803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,417.05
          Dominion Virginia Power                                             Contingent
          P O Box 26666                                                       Unliquidated
          18th Floor                                                          Disputed
          Richmond, VA 23261-6666
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       7034                         Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald C. Pierson                                                   Contingent
          Rosemarie Tornell Pierson                                           Unliquidated
          130 California Quarry Rd                                            Disputed
          Woodstock, NY 12498
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 24 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald Lang                                                         Contingent
          1643 Beacon Street, Suite 22                                        Unliquidated
          Waban, MA 02468                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald P. Smith                                                     Contingent
          Rosemary B. Smith                                                   Unliquidated
          21145 Via Colombard                                                 Disputed
          Sonoma, CA 95476
                                                                             Basis for the claim:    TIC Owner-Toledo
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald R. Fraser                                                    Contingent
          Cheryl McMahon Fraser                                               Unliquidated
          2 Cedar St.                                                         Disputed
          Marblehead, MA 01945
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Double T-Des Moines, LLC                                            Contingent
          Attn: Todd Thacker                                                  Unliquidated
          P O Box 281                                                         Disputed
          Jensen, UT 84035
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Douglas S. Peterson                                                 Contingent
          4036 S. 900 W.                                                      Unliquidated
          Riverdale, UT 84405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dr. P.M. Corp.                                                      Contingent
          Attn: Pat Mazhari                                                   Unliquidated
          103 Avalon Court                                                    Disputed
          Canton, GA 30115
                                                                             Basis for the claim:    TIC Owner-Madison
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dryjas Holdings, LLC                                                Contingent
          Attn: Mark Dryjas                                                   Unliquidated
          P O Box 533                                                         Disputed
          Glen, NH 03838
                                                                             Basis for the claim:    TIC Owner-High Point
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 25 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          E & H Jackson, LLC                                                  Contingent
          Attn: Tiberich & Emilia                                             Unliquidated
          2652 Cropsey Ave, Apt #8F                                           Disputed
          Brooklyn, NY 11214
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          EC9 Holdings, LLC                                                   Contingent
          Attn: Grace Weis                                                    Unliquidated
          3948 3rd St S #134                                                  Disputed
          Jacksonville Beach, FL 32250
                                                                             Basis for the claim:    TIC Owner-Dublin
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eduardo B.V. da Silveira                                            Contingent
          435 Willow Glen Way                                                 Unliquidated
          San Jose, CA 95125                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Edward A. Hennessey 2001                                            Contingent
           Revocable Living Trust                                             Unliquidated
          58 West Elm Street                                                  Disputed
          Littleton, NH 03561
                                                                             Basis for the claim:    TIC Owner-Carmel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eldridge Holdings TOO LLC                                           Contingent
          Attn: Morgan Powell                                                 Unliquidated
          777 West End Ave, 7A                                                Disputed
          New York, NY 10025
                                                                             Basis for the claim:    TIC Owner-Plano, Westminster, Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elizabeth R. Fischer                                                Contingent
          P O Box 1037                                                        Unliquidated
          Dover, NH 03821                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford, Carmel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elizabeth W. Bradley                                                Contingent
          2121 N Frontage Road, #259                                          Unliquidated
          Vail, CO 81657                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake, Dickinson, Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 26 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $325.00
          Elk Air Conditioning, Inc.                                          Contingent
          75 Billott Avenue                                                   Unliquidated
          North Huntingdon, PA 15642                                          Disputed
          Date(s) debt was incurred 4/1/19
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elva Jo Edwards                                                     Contingent
          5155 W Quincy Ave. G108                                             Unliquidated
          Denver, CO 80236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Equity Trust Company Custodian                                      Contingent
          FBO John Croft IRA                                                  Unliquidated
          P O Box 451340                                                      Disputed
          Westlake, OH 44145
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Esterhill Boat Service Corporation                                  Contingent
          Attn: Bob Every                                                     Unliquidated
          561 Easton Valley Road                                              Disputed
          Franconia, NH 03580
                                                                             Basis for the claim:    TIC Owner-Dickinson, High Point
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eugene M. Spiritus                                                  Contingent
          Susan F. Spiritus                                                   Unliquidated
          9 DOMANI Drive                                                      Disputed
          Newport Coast, CA 92657
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Expo Land Corp                                                      Contingent
          Attn: John Grasso                                                   Unliquidated
          7405 Chouder Lane                                                   Disputed
          Wake Forest, NC 27587
                                                                             Basis for the claim:    TIC Owner-Charlotte, Chesapeake
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fanny Peters                                                        Contingent
          56 Tibbetts Road                                                    Unliquidated
          Yonkers, NY 10705                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Greenville, Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 27 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fisher Investments Family Ltd. Partnersh                            Contingent
          6467 S 1850 E                                                       Unliquidated
          Ogden, UT 84405-9704                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Floyd Tarbet                                                        Contingent
          207 East 8135 South                                                 Unliquidated
          Sandy, UT 84070-0304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Utah County/Lindon
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Four Brothers Plus One, Inc.                                        Contingent
          Attn: Ken Royal                                                     Unliquidated
          96 Ashworth Avenue                                                  Disputed
          Hampton, NH 03842
                                                                             Basis for the claim:    TIC Owner-Cranberry, Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Frank & Sally Irrevocable Trust                                     Contingent
          1343 6th St.                                                        Unliquidated
          Turtle Lake, ND 58575                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Franklin W. Krause                                                  Contingent
          P O Box 79                                                          Unliquidated
          Hermosa, SD 57744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-New Albany, South Jordan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Frederic Jay Gregory                                                Contingent
          1117 Washington St                                                  Unliquidated
          Lineville, IA 50147-2021                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gables Investments, LLC                                             Contingent
          Attn: Terry & Patricia Holt                                         Unliquidated
          1340 Asturia Avenue                                                 Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 28 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gangwer, Jesse & June                                               Contingent
          Town and Campus, Inc.                                               Unliquidated
          105 Perkins Road                                                    Disputed
          Madbury, NH 03823
                                                                             Basis for the claim:    TIC Owner-Plano
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $9,365.91
          Gardner, Hayley                                                     Contingent
          4646 W Serendipity Way                                              Unliquidated
          South Jordan, UT 84009                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gary R. Neil                                                        Contingent
          P O Box 730                                                         Unliquidated
          Quechee, VT 05059                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gator I Properties, Inc.                                            Contingent
          P O Box 63879                                                       Unliquidated
          Philadelphia, PA 19147                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gertraude Winkler                                                   Contingent
          7021 San Bartolo Street                                             Unliquidated
          Carlsbad, CA 92011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Glen & Deanna Davis                                                 Contingent
          920 9th St.                                                         Unliquidated
          West Babylon, NY 11704                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Glenn A Smith Family Intervivos & Revoca                            Contingent
          5930 W. 10400 N.                                                    Unliquidated
          Elwood, UT 84337                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 21 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 29 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gloucester Medical Real Estate Holdings                             Contingent
          319 West Washington Avenue                                          Unliquidated
          Du Bois, PA 15801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Hoover
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Goffstown Horizon Properties, LLC                                   Contingent
          Attn: Daniel Dion                                                   Unliquidated
          153 Horizon Drive                                                   Disputed
          Goffstown, NH 03045
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Green Acre Woodlands, Inc.                                          Contingent
          Attn: Charles Bonin                                                 Unliquidated
          133 Washington Street                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:    TIC Owner-Southfield
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gregory Cloutier                                                    Contingent
          80A Elm Street                                                      Unliquidated
          Lancaster, NH 03584                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Cranberry
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gregory D. Robinson                                                 Contingent
          Susan P. Robinson                                                   Unliquidated
          P O Box 64379                                                       Disputed
          Colorado Springs, CO 80962
                                                                             Basis for the claim:    TIC Owner-Cranberry
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,356,872.00
          Guggenheim Retail Real Estate Partners                              Contingent
          3000 Internet Boulevard, Suite 570                                  Unliquidated
          Frisco, TX 75034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Guy P. Randazzo                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    TIC Owner-Oklahoma City
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 22 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 30 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gyula Molnar                                                        Contingent
          4644 Hayvenhurst Ave                                                Unliquidated
          Encino, CA 91436                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Mentor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Hamilton, Curtis                                                    Contingent
          940 Tanglewood Ct.                                                  Unliquidated
          Twin Falls, ID 83301                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Harvey A. Paul                                                      Contingent
          17 Pleasant Street                                                  Unliquidated
          South Berwick, ME 03908                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Toledo
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Heather H. Thomas                                                   Contingent
          107 Champion Street                                                 Unliquidated
          Steilacoom, WA 98388                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler, Louisville, Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Henry Noahs Dublin LLC                                              Contingent
          Attn: Richard Abraham                                               Unliquidated
          33 Fairview Avenue                                                  Disputed
          Tarrytown, NY 10591
                                                                             Basis for the claim:    TIC Owner-Dublin
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Henryk Sarat                                                        Contingent
          1037 Washington                                                     Unliquidated
          San Francisco, CA 94108                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Herbert Wiehl                                                       Contingent
          Ursula Wiehl                                                        Unliquidated
          2045 Cornell Pl.                                                    Disputed
          Port Orange, FL 32128
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 23 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 31 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Historic Spicer, LLC                                                Contingent
          Attn: John Van Sciver                                               Unliquidated
          2449 E 14th Ave.                                                    Disputed
          Denver, CO 80206
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Hoi Yuk Choi                                                        Contingent
          Attn: Carol Choi                                                    Unliquidated
          761 E. 10 S.                                                        Disputed
          American Fork, UT 84003
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Homes Development Corporation                                       Contingent
          Attn: John Esserian                                                 Unliquidated
          23 A, Adams Street                                                  Disputed
          Burlington, MA 01803
                                                                             Basis for the claim:    TIC Owner-Overland Park, Hoover
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Horizon Management, LLC                                             Contingent
          Attn: Peter Cammann                                                 Unliquidated
          P O Box 293                                                         Disputed
          Shelburne, VT 05482
                                                                             Basis for the claim:    TIC Owner-Chesapeake, High Point, New Albany
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          INVYNC, LLC                                                         Contingent
          Attn: Senthil Ranganathan/Vallie Muruges                            Unliquidated
          12 Sequioa Dr.                                                      Disputed
          Dayton, NJ 08810
                                                                             Basis for the claim:    TIC Owner-Sugarland
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IPL Realty, LLC                                                     Contingent
          Attn: Brian MacKenzie                                               Unliquidated
          246 Birch Acres Rd.                                                 Disputed
          New London, NH 03257
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Gertraude Winkler IRA787292                                    Unliquidated
          P O Box 7080                                                        Disputed
          San Carlos, CA 94070
                                                                             Basis for the claim:    TIC Owner-Mentor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 24 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 32 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Jon R. Addison IRA336178                                       Unliquidated
          1160 Industrial Rd., Suite 1                                        Disputed
          San Carlos, CA 94070
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Arthur R. Roso 506916                                          Unliquidated
          San Carlos, CA 94070                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Louis Duane Blakeslee, IRA 738761                              Unliquidated
          P O Box 7080                                                        Disputed
          San Carlos, CA 94070
                                                                             Basis for the claim:    TIC Owner-Louisville, Overland Park
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Isabella Fiore                                                      Contingent
          2278 East One Street                                                Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque, Auburn Hills
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Ivy Fasko                                                           Contingent
          112 Quarry View Dr.                                                 Unliquidated
          Morgantown, PA 19543-8949                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Unsecured loan
          Last 4 digits of account number                                    TIC Owner-Dublin
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          J & J Real Estate Investments, LLC                                  Contingent
          4549 North County Road, 400 East                                    Unliquidated
          Pittsboro, IN 46167                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Plano
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          J.W. Richen Trust                                                   Contingent
          3521 Jackdaw St.                                                    Unliquidated
          San Diego, CA 92103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Carmel, Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 25 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 33 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jack's Custom Works                                                 Contingent
          Attn: Jack Addison                                                  Unliquidated
          PO Box 2111                                                         Disputed
          Sisters, OR 97759
                                                                             Basis for the claim:    TIC Owner-High Point
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jacqueline L. Gardiner                                              Contingent
          2803 Sancho Panza Ct.                                               Unliquidated
          Punta Gorda, FL 33950                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Greenville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James A. Sheridan                                                   Contingent
          Brigid P. Sheridan                                                  Unliquidated
          28 Thicket                                                          Disputed
          Irvine, CA 92614
                                                                             Basis for the claim:    TIC Owner-Madison, Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James D. & Elizabeth A. Senn                                        Contingent
          3517 Nazareth Lane                                                  Unliquidated
          Rapid City, SD 57703                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Janet R. Parsons                                                    Contingent
          20 Skyview Drive                                                    Unliquidated
          Greenland, NH 03840                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jarvis B. Rasmussen                                                 Contingent
          2642 Wallace Way                                                    Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jason M. Boynton                                                    Contingent
          10929 AP Hill CT                                                    Unliquidated
          Bristow, VA 20136                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 26 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 34 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          JDB Holdings, LLC                                                   Contingent
          14 Goss Road                                                        Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jean M. Bonetti                                                     Contingent
          22 Concord Lane                                                     Unliquidated
          Uxbridge, MA 01569                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jean Pierre Samson                                                  Contingent
          10424 Orange Ave.                                                   Unliquidated
          South Gate, CA 90280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeanne Jackson Exempt Trust                                         Contingent
          10272 Foothills Highway                                             Unliquidated
          Longmont, CO 80503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeffrey R. Dickerson                                                Contingent
          Gayla R. Nicholson                                                  Unliquidated
          PO Box 947                                                          Disputed
          Livingston, MT 59047
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jen-Scot, Inc.                                                      Contingent
          Attn: Norm Ramsey                                                   Unliquidated
          P O Box 632                                                         Disputed
          New Castle, NH 03854
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88,283.36
          Jensen, Scott                                                       Contingent
          127 West 5878 South                                                 Unliquidated
          Murray, UT 84107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 27 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 35 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jill Hanna-Gore                                                     Contingent
          435 Olive St.                                                       Unliquidated
          Chico, CA 95928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Jim Dunlop                                                          Contingent
          96112 Lanceford Lane                                                Unliquidated
          Fernandina Beach, FL 32034                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $79.74
          JK Alarm                                                            Contingent
          P O Box 15767                                                       Unliquidated
          Phoenix, AZ 85060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John A. Eddy                                                        Contingent
          Laura C. Eddy                                                       Unliquidated
          413 Walnut St. #5401                                                Disputed
          Green Cove Springs, FL 32043
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John D. Hamrick                                                     Contingent
          Mary J. O'Toole                                                     Unliquidated
          2103 Saint Johnsbury Road                                           Disputed
          Littleton, NH 03561
                                                                             Basis for the claim:    TIC Owner-Bedford
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Michael Lalli III                                              Contingent
          2569 West 2nd Street                                                Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque, Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Mongiello                                                      Contingent
          Margaret Mongiello                                                  Unliquidated
          21 Point Breeze Road                                                Disputed
          Wolfeboro, NH 03894
                                                                             Basis for the claim:    TIC Owner-Bedford
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 28 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 36 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John N. Pikulin Revocable Trust                                     Contingent
          221 Bridge Street                                                   Unliquidated
          New Cumberland, PA 17070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park, Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John R. Walker                                                      Contingent
          Virginia V. Walker                                                  Unliquidated
          P O Box 542814                                                      Disputed
          Merritt Island, FL 32952
                                                                             Basis for the claim:    TIC Owner-Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Sumner                                                         Contingent
          454 N Stein Way                                                     Unliquidated
          Layton, UT 84040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Utah County/Lindon
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John T. Halloran                                                    Contingent
          Patricia C. Halloran                                                Unliquidated
          1471 Appian Drive                                                   Disputed
          Punta Gorda, FL 33950
                                                                             Basis for the claim:    TIC Owner-Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John T. Halloran Revocable Trust                                    Contingent
          Attn: John & Patricia                                               Unliquidated
          1471 Appian Drive                                                   Disputed
          Punta Gorda, FL 33950
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Thomas Barnett                                                 Contingent
          Patricia A. Barnett                                                 Unliquidated
          2900 Jeff Myers Circle                                              Disputed
          Sarasota, FL 34240
                                                                             Basis for the claim:    TIC Owner-Plano
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John V. Phillips                                                    Contingent
          Karleen L. Phillips                                                 Unliquidated
          1550 NW Marjo Lane                                                  Disputed
          McMinnville, OR 97128
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 29 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 37 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John W. Vansciver                                                   Contingent
          2449 E 14th Ave                                                     Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque, Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jon C. Parise                                                       Contingent
          Michelle L. Parise                                                  Unliquidated
          710 Arbor Dr.                                                       Disputed
          San Leandro, CA 94577
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joseph and Grace Zambito Family Trust                               Contingent
          151-51 23rd Avenue                                                  Unliquidated
          Whitestone, NY 11357                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Josie Addamo                                                        Contingent
          Barney J. Addamo                                                    Unliquidated
          4715 Chase Court                                                    Disputed
          Carlsbad, CA 92010
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joy Venture, LLC                                                    Contingent
          PO Box 233                                                          Unliquidated
          Paisley, FL 32767                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Judith T. Spang Revocable Trust                                     Contingent
          55 Wiswall Road                                                     Unliquidated
          Durham, NH 03824                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Southfield
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          K. Boyd Rasmussen                                                   Contingent
          Jetta Marie Rasmussen                                               Unliquidated
          5959 W. 10100 N.                                                    Disputed
          Highland, UT 84003
                                                                             Basis for the claim:    TIC Owner-Southfield, Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 30 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 38 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Karen A. Wagner                                                     Contingent
          79 Highland Ave                                                     Unliquidated
          Northfield, VT 05663                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth, Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Katherine Haglund                                                   Contingent
          P O Box 531028                                                      Unliquidated
          Henderson, NV 89053                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kathie Muhler Revocable Trust                                       Contingent
          851 Burlway Road, Suite 600                                         Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kathy L. Chan                                                       Contingent
          114 Mackenzie Lane South                                            Unliquidated
          Denville, NJ 07834                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,437.00
          KCC Service                                                         Contingent
          2716 Grassland Dr.                                                  Unliquidated
          Louisville, KY 40299                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Keith E. King                                                       Contingent
          P O Box 403                                                         Unliquidated
          Pleasant Grove, UT 84062                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Mentor, Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kelly G. Bayles                                                     Contingent
          Vicky E. Bayles                                                     Unliquidated
          P O Box 493                                                         Disputed
          Green River, UT 84525-0493
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 31 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 39 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kenneth Wilson                                                      Contingent
          57 Union St. E., Unit 705                                           Unliquidated
          Waterloo, Ontario N2J1B9                                            Disputed
          CANADA
                                                                             Basis for the claim:    TIC Owner-Southfield
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kent S. Seymour and Donna G. Seymour Fam                            Contingent
          24 Eagle Drive                                                      Unliquidated
          Novato, CA 94949                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kiran Holdings, LLC                                                 Contingent
          10213 Blackstock Road                                               Unliquidated
          Huntersville, NC 28078                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kristen Lindsay                                                     Contingent
          P O Box 182                                                         Unliquidated
          Orem, UT 84059                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kyle P. Kennedy & MJK Trust                                         Contingent
          Marilyn Kennedy, Trustee                                            Unliquidated
          2567 Holly Manor Dr.                                                Disputed
          Falls Church, VA 22043
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Larry Bucciarelli, LLC                                              Contingent
          Ellen Bucciarelli, LLC                                              Unliquidated
          P O Box 622                                                         Disputed
          Palisades, NY 10964
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Larry J. Sturgeon 2008 Trust                                        Contingent
          Larry J. Sturgein, Trustee                                          Unliquidated
          7036 Via Valverde                                                   Disputed
          San Jose, CA 95135
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 32 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 40 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lavender Creek LLC                                                  Contingent
          Attn: Valerie Sharp                                                 Unliquidated
          5966 Dunegal Ct.                                                    Disputed
          Agoura Hills, CA 91301
                                                                             Basis for the claim:    TIC Owner-Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Law Family Trust                                                    Contingent
          9981 Wildwood Way                                                   Unliquidated
          Villa Park, CA 92861                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lawrence & Sherry Kelley                                            Contingent
          18 Perkins Road                                                     Unliquidated
          Rutland, VT 05701-4614                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth, South Jordan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lawrence H. Talbot                                                  Contingent
          Russell M. Talbot                                                   Unliquidated
          2708 Virginia Street                                                Disputed
          Berkeley, CA 94709
                                                                             Basis for the claim:    TIC Owner-Bedford, Dublin
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lazy Pines Enterprises, Inc.                                        Contingent
          Attn: Ray Cowan                                                     Unliquidated
          31 Auburn Street                                                    Disputed
          Concord, NH 03301
                                                                             Basis for the claim:    TIC Owner-Chandler
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ledgewood/Hillsborough Realty Group, LLC                            Contingent
          P O Box 543                                                         Unliquidated
          Londonderry, NH 03053                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Fairview
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lee & Lamont Realty                                                 Contingent
          Attn: Steve Lamont                                                  Unliquidated
          40 West St. Ste 10                                                  Disputed
          Vernon Rockville, CT 06066
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 33 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 41 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lee Revocable Trust                                                 Contingent
          c/o Justin Lee                                                      Unliquidated
          90 Emerson Street, Apt #3                                           Disputed
          Boston, MA 02127
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Leo A. Nicholes                                                     Contingent
          Cheryl D. Nicholes                                                  Unliquidated
          313 S Racetrack Road                                                Disputed
          Anaconda, MT 59711
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lesley Marquis                                                      Contingent
          P O Box 10627                                                       Unliquidated
          Newbury, NH 03255                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Liem Quang Le                                                       Contingent
          P O Box 440123                                                      Unliquidated
          Saint Louis, MO 63144                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lisa A. Storey Revocable Living                                     Contingent
          Trust of 2013                                                       Unliquidated
          90 Fern Way                                                         Disputed
          Chimacum, WA 98325
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,320.00
          Lisa Perkowski                                                      Contingent
          44 North Finley Avenue                                              Unliquidated
          Basking Ridge, NJ 07920                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lonni G. Thorpe, L.C.                                               Contingent
          P O Box 71187                                                       Unliquidated
          Salt Lake City, UT 84171-0187                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 34 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 42 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lou and Sharon Blakeslee                                            Contingent
          12502 NE 107th Ave                                                  Unliquidated
          Vancouver, WA 98662                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Louise B. Burke 1991 Trust                                          Contingent
          Attn: Louise Burke                                                  Unliquidated
          P O Box 816                                                         Disputed
          Lincoln, NH 03251
                                                                             Basis for the claim:    TIC Owner-Bedford, Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Luann Properties, LLC                                               Contingent
          Attn: Jeremy Hess                                                   Unliquidated
          2795 Jodeco Dr.                                                     Disputed
          Jonesboro, GA 30236
                                                                             Basis for the claim:    TIC Owner-Toledo, High Point
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lundahl Cold Storage, L.L.C.                                        Contingent
          2005 N 600 W Ste C                                                  Unliquidated
          Logan, UT 84321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lynn E. Gregory                                                     Contingent
          521 Oakmont Court                                                   Unliquidated
          Arnold, MD 21012                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake, Greenville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marcel Francis Lamaze                                               Contingent
          110 Fiske Street                                                    Unliquidated
          Pacific Palisades, CA 90272                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Kingston
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marcia & Michael E. Kosar                                           Contingent
          2386 Vassar Dr.                                                     Unliquidated
          Boulder, CO 80305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Omaha, Des Moines, Wichita
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 35 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 43 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marcia Kosar                                                        Contingent
          2386 Vassar Dr.                                                     Unliquidated
          Boulder, CO 80305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler, Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Margaret Ansara                                                     Contingent
          29 Parsons Dr.                                                      Unliquidated
          Swampscott, MA 01907                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marianne B. Hendrickson                                             Contingent
          3001 N.E. 47th Ct, #313                                             Unliquidated
          Fort Lauderdale, FL 33308                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marie A. Aleman Revocable Trust                                     Contingent
          105 Emily Way                                                       Unliquidated
          West Hartford, CT 06107                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark E. & Susan M. Dunlap                                           Contingent
          PO Box 1288                                                         Unliquidated
          Evergreen, CO 80437                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark E. Tipton                                                      Contingent
          Dawn L. Tipton                                                      Unliquidated
          P O Box 3901                                                        Disputed
          Rancho Santa Fe, CA 92067
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Martha Lambert (Jordan)                                             Contingent
          302 Waverly Wood                                                    Unliquidated
          Helena, AR 72342                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 36 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 44 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mary Beth Parke Trust                                               Contingent
          622 S Frontier Ct                                                   Unliquidated
          Anaheim, CA 92807                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mary J. O'Toole                                                     Contingent
          2103 St. Johnsbury Rd.                                              Unliquidated
          Littleton, NH 03561                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mary Jo Sleeper                                                     Contingent
          109 Sommerfield Ave.                                                Unliquidated
          South Burlington, VT 05403                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $265,000.00
          Matthew Francom                                                     Contingent
          602 West Mountain View Road                                         Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Maxon-Multiline, LLC                                                Contingent
          Timothy & Prue Maxon                                                Unliquidated
          P O Box 1495                                                        Disputed
          Sorrento, FL 32776
                                                                             Basis for the claim:    TIC Owner-Independence
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          McNaughtan Properties East, LLC                                     Contingent
          Attn: Hi McNaughtan                                                 Unliquidated
          1151 Pine Circle                                                    Disputed
          Heber City, UT 84032
                                                                             Basis for the claim:    TIC Owner-Madison
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MDB VENTURES LLC                                                    Contingent
          Attn: Mark D. Bouzianis                                             Unliquidated
          37 Bassett Lane                                                     Disputed
          Newfields, NH 03586
                                                                             Basis for the claim:    TIC Owner-Westminster
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 37 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 45 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Melvin Hayes                                                        Contingent
          5902 S Croft Ave.                                                   Unliquidated
          Los Angeles, CA 90056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Memorial RE Investments 1                                           Contingent
          Attn: Morgan Powell                                                 Unliquidated
          777 West End Ave, 7A                                                Disputed
          New York, NY 10025
                                                                             Basis for the claim:    TIC Owner-Bedford, Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Meredith Asher                                                      Contingent
          1346 Lillian Ave.                                                   Unliquidated
          San Leandro, CA 94578                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Merle L. Steinman Jr.                                               Contingent
          19822 28th Ave. West                                                Unliquidated
          Lynnwood, WA 98036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Merny Schwartz & Isabel Schwartz                                    Contingent
          101 Ocean Parkway, Apt. 6A                                          Unliquidated
          Brooklyn, NY 11218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison, New Albany
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael C. Yarnell                                                  Contingent
          Rosanna L. Yarnell                                                  Unliquidated
          208 High Brook Rd.                                                  Disputed
          Thornton, NH 03285
                                                                             Basis for the claim:    TIC Owner-Madison
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael D. Eddy                                                     Contingent
          P O Box 63                                                          Unliquidated
          Franconia, NH 03580                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford, Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 38 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 46 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael DeGiacomo and                                               Contingent
          Linda DiGiacomo Revocable Trust                                     Unliquidated
          13985 Skyline Blvd.                                                 Disputed
          Oakland, CA 94619
                                                                             Basis for the claim:    TIC Owner-Dublin, Mentor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael E. Tate                                                     Contingent
          1218 W. Cambridge St.                                               Unliquidated
          Livingston, MT 59047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mike & Cheryl Hart                                                  Contingent
          9A Lafayette Road                                                   Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mike Watt                                                           Contingent
          5500 Stone Canon Ranch                                              Unliquidated
          Castle Rock, CO 80104                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Katy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Minnie E. Scott                                                     Contingent
          3931 Avenida Brisa                                                  Unliquidated
          Rancho Santa Fe, CA 92091                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MLF Holdings, LLC                                                   Contingent
          Attn: Mark Fields                                                   Unliquidated
          14175 W Indian School Rd. B-4 432                                   Disputed
          Goodyear, AZ 85395
                                                                             Basis for the claim:    TIC Owner-Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MMP Investments of Oregon, LLC                                      Contingent
          Attn: Malik Pirani                                                  Unliquidated
          P O Box 28526                                                       Disputed
          Portland, OR 97228
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 39 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 47 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mountain View Mobile Home Community, LLC                            Contingent
          1550 NW Marjo Lane                                                  Unliquidated
          McMinnville, OR 97128                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MSE IRA LLC                                                         Contingent
          Attn: Martin Edwards                                                Unliquidated
          2433 Saranac Court                                                  Disputed
          Glenview, IL 60026
                                                                             Basis for the claim:    TIC Owner-Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MT. Rose Mortgage Co., Inc.                                         Contingent
          Attn: Wayne Leavitt                                                 Unliquidated
          2693 North 1200 East                                                Disputed
          Lehi, UT 84043
                                                                             Basis for the claim:    TIC Owner-Madison
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Myron and Sherry Tippett                                            Contingent
          1 Briarwood Circle                                                  Unliquidated
          Pecos, TX 79772                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nanci G. Cirone                                                     Contingent
          69 Sunset Rock Road                                                 Unliquidated
          Lebanon, NH 03766-2007                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ned L. Miller and Cindy B. Miller Family                            Contingent
          480 N. 400 E.                                                       Unliquidated
          Providence, UT 84332                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Neffo T. Cappuccio                                                  Contingent
          Raffaele A. Cappuccio                                               Unliquidated
          100 Dale Street                                                     Disputed
          Revere, MA 02151
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 40 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 48 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nerber, Douglas                                                     Contingent
          21 Fox Run Ln.                                                      Unliquidated
          South Burlington, VT 05403                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          New Direction, Inc FBO Nancy Pierce IRA                             Contingent
          1070 W. Century Drive Suite 101                                     Unliquidated
          Louisville, CO 80027                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          New Direction, Inc FBO Patrica Wells IRA                            Contingent
          203 Blue Sky Court                                                  Unliquidated
          Columbia, MO 65203                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Newburyport Press, Inc.                                             Contingent
          Attn: David Brown                                                   Unliquidated
          46 Cottage Road                                                     Disputed
          Newbury, MA 01951
                                                                             Basis for the claim:    TIC Owner-Wichita
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nina D. Johannessen Living Trust                                    Contingent
          u/d/t 01/29/2018                                                    Unliquidated
          577 Partridge Lake Road                                             Disputed
          Littleton, NH 03580
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Noah Rockwell LLC                                                   Contingent
          Attn: Mary Seto                                                     Unliquidated
          334 Broome St, Apt 7                                                Disputed
          New York, NY 10002
                                                                             Basis for the claim:    TIC Owner-Westminster
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Noreen DeAngeles                                                    Contingent
          2215 El Arbolita Drive                                              Unliquidated
          Glendale, CA 91208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Kingston
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 41 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 49 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Norman A. Lee & Lillian C. Lee                                      Contingent
          175 Larchmont Court                                                 Unliquidated
          Merritt Island, FL 32952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Kingston, Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Norman L. Merritt, Jr.                                              Contingent
          Armenay Faye Merritt                                                Unliquidated
          240 Central Park South, #11D                                        Disputed
          New York, NY 10019
                                                                             Basis for the claim:    TIC Owner-Independence, Toledo
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153,000.00
          Norman Lee                                                          Contingent
          175 Larchmont Court                                                 Unliquidated
          Merritt Island, FL 32952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $290.31
          Nuncio, Robert                                                      Contingent
          4909 Coral Creek                                                    Unliquidated
          Fort Worth, TX 76135                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Oak Hill Management, Inc.                                           Contingent
          PO Box 405                                                          Unliquidated
          Saxtons River, VT 05154                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Toledo
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          P & S Faulk Trust                                                   Contingent
          279 E. 2600 N.                                                      Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Pamela and Norm Ramsey                                              Contingent
          P O Box 306                                                         Unliquidated
          New Castle, NH 03854                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 42 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 50 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Pamela J. Troyer                                                    Contingent
          55 Sargent Street                                                   Unliquidated
          Winthrop, MA 02152                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Parivash Mazhari                                                    Contingent
          103 Avalon Court                                                    Unliquidated
          Canton, GA 30115                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Parke Family Revocable Trust                                        Contingent
          8765 E Garden View Drive                                            Unliquidated
          Anaheim, CA 92808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul Banks and Eileen Gabriel                                       Contingent
          65 W Castor Place                                                   Unliquidated
          Staten Island, NY 10312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul E. Frascoia Living Trust                                       Contingent
          6770 Indian Creek Drive, Apt PH-G                                   Unliquidated
          Miami Beach, FL 33141                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner- Charlotte, Memphis
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul J. Cattin and Vickie Lee Cattin                                Contingent
          Co-Trustees of the Cattin Trust                                     Unliquidated
          4359 Toyon Cir.                                                     Disputed
          La Verne, CA 91750
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul S. Humphreys                                                   Contingent
          14 Albin Road                                                       Unliquidated
          Bow, NH 03304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 43 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 51 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul Terry                                                          Contingent
          P O Box 186                                                         Unliquidated
          Fillmore, UT 84631                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Utah County/Lindon
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Peter Cromarty                                                      Contingent
          2278 S Ocean Blvd.                                                  Unliquidated
          Palm Beach, FL 33480                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Peter J. Maney                                                      Contingent
          153 Rainbow Dr.                                                     Unliquidated
          Livingston, TX 77399                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,320.00
          Peter Marcalus                                                      Contingent
          125 Mandigo Avenue                                                  Unliquidated
          Oakland, NJ 07436                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Petersen Lake Hill Ranch, LP                                        Contingent
          Attn: Dave Petersen                                                 Unliquidated
          P O Box 226                                                         Disputed
          Downey, ID 83234
                                                                             Basis for the claim:    TIC Owner-Chesapeake
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Philip A. Chenevert                                                 Contingent
          28 Park Terrace Dr.                                                 Unliquidated
          Saint Augustine, FL 32080                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque, Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Phillip S. Cherry                                                   Contingent
          2222 River Rock Crossing                                            Unliquidated
          Murfreesboro, TN 37128                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 44 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 52 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Piraino Enterprises, LLC                                            Contingent
          Attn: John and Jan Piraino                                          Unliquidated
          6014 N Pointe Place                                                 Disputed
          Woodland Hills, CA 91367
                                                                             Basis for the claim:    TIC Owner-Chesapeake, Hoover
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Productions Management, LLC                                         Contingent
          Attn: Thomas Fiore                                                  Unliquidated
          2278 East 1st Street                                                Disputed
          Brooklyn, NY 11223
                                                                             Basis for the claim: Unsecured loan
          Date(s) debt was incurred
                                                                             TIC Owner-Auburn Hills, Louisville, Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO Richard Doutre-Jones IRA                                        Unliquidated
          8880 W. Sunset Rd., Ste 250                                         Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:    TIC Owner-Albuquerque, Dickinson
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: John D. Sumner IRA                                             Unliquidated
          8880 W Sunset Rd #250                                               Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:    TIC Owner-Cranberry
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Krishnan S. Anand IRA                                          Unliquidated
          8880 W Sunset Rd, Ste 250                                           Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:    TIC Owner-Chesapeake, High Point, Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Krishnan S. Anand IRA                                          Unliquidated
          6898 S. Captiva Cove                                                Disputed
          Salt Lake City, UT 84121
                                                                             Basis for the claim:    TIC Owner-Chesapeake, High Point, Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Rosario Greco IRA #200264                                      Unliquidated
          8880 W. Sunset Rd. Ste 240                                          Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:    TIC Owner-South Jordan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 45 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 53 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Scott M. Bean IRA                                              Unliquidated
          8880 W. Sunset Rd., Ste 250                                         Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:    TIC Owner-Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Quail Springs Parkway Property LLC                                  Contingent
          Attn: Rich Raffals                                                  Unliquidated
          3030 Northwest Expressway Ste 200B                                  Disputed
          Oklahoma City, OK 73112-5475
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $368.09
          Questar Gas dba Dominion Energy                                     Contingent
          Attn: Bankruptcy DNR 132                                            Unliquidated
          P O Box 3194                                                        Disputed
          Salt Lake City, UT 84110-3194
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       6999                         Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $244.04
          Questar Gas dba Dominion Energy                                     Contingent
          Attn: Bankruptcy DNR 132                                            Unliquidated
          P O Box 3194                                                        Disputed
          Salt Lake City, UT 84110-3194
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       3615                         Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R & H Paul, Inc.                                                    Contingent
          Attn: Neil B. Walker                                                Unliquidated
          19372 Avenue 218                                                    Disputed
          Lindsay, CA 93247
                                                                             Basis for the claim:    TIC Owner-Charlotte, Memphis, New Albany
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R & J Steck Investments                                             Contingent
          303 Nechatel Drive                                                  Unliquidated
          Draper, UT 84020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R. B. Professional Properties, L.P.                                 Contingent
          Attn: Tim McLean                                                    Unliquidated
          38760 Sky Canyon Dr. Suite C                                        Disputed
          Murrieta, CA 92563
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 46 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 54 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R. P. Associates, LLC                                               Contingent
          Attn: Kris May                                                      Unliquidated
          P O Box 242                                                         Disputed
          Bonsall, CA 92003
                                                                             Basis for the claim:    TIC Owner-Mentor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rake Properties, LLC                                                Contingent
          39 Hillcrest Road                                                   Unliquidated
          Ogden Dunes, IN 46368                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Carmel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ralph J. Herbert                                                    Contingent
          79 Highland Avenue                                                  Unliquidated
          Northfield, VT 05663                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Cranberry, Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ralph J. Reeder                                                     Contingent
          Margaret E. Reeder                                                  Unliquidated
          P O Box 1807                                                        Disputed
          Medford, OR 97501
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Randall Phillip Storm                                               Contingent
          Lisa Jane Storm                                                     Unliquidated
          54321 130th Street                                                  Disputed
          Byars, OK 74831
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204,000.00
          Real Mint LLC                                                       Contingent
          Attn: Mary Ann Holda                                                Unliquidated
          768 Harris Point Dr.                                                Disputed
          Virginia Beach, VA 23455
                                                                             Basis for the claim: Unsecured loan
          Date(s) debt was incurred
                                                                             TIC Owner-Independence, Mentor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,233.77
          Redd, Nicholas                                                      Contingent
          12547 S Stonebridge Cir                                             Unliquidated
          Draper, UT 84020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 47 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 55 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          REG Real Estate & Investment, LLC                                   Contingent
          Attn: Linda Morkrid                                                 Unliquidated
          3906 Pasadena Dr                                                    Disputed
          Boise, ID 83705
                                                                             Basis for the claim:    TIC Owner-Chesapeake
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $335.00
          Reliable Irrigation System Inc.                                     Contingent
          1250 Rural Street                                                   Unliquidated
          Aurora, IL 60505                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Renewal Properties, LLC                                             Contingent
          6077 Brasswood Row                                                  Unliquidated
          La Jolla, CA 92037                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Revere Beach Parkway Realty Trust                                   Contingent
          Attn: Richard B. Adams                                              Unliquidated
          154 Hemlock Drive                                                   Disputed
          Gilmanton, NH 03237
                                                                             Basis for the claim:    TIC Owner-Cranberry
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard A. Menard                                                   Contingent
          149 Lane Road                                                       Unliquidated
          Chester, NH 03036                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard and Patricia Miller Living Trust                            Contingent
          9205 Shari Dr.                                                      Unliquidated
          Fairfax, VA 22032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard J. Mikita Living Trust                                      Contingent
          19246 SE 46th Place                                                 Unliquidated
          Issaquah, WA 98027                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 48 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 56 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard J. Steck                                                    Contingent
          Allison Keri Steck                                                  Unliquidated
          13564 Clovis Ct.                                                    Disputed
          Riverton, UT 84065
                                                                             Basis for the claim:    TIC Owner-Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Kauflin                                                     Contingent
          2800 Kalmia Ave A218                                                Unliquidated
          Boulder, CO 80301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Kiernan                                                     Contingent
          15 Woodbury Ln.                                                     Unliquidated
          Bedford, NH 03110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richmore Ventures 1896 Motel Brookside                              Contingent
          Attn: Denise Richer                                                 Unliquidated
          113 Dockray Street                                                  Disputed
          Wakefield, RI 02879
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Riverbend Industrial Partners, LTD                                  Contingent
          Attn: Bill Rickett                                                  Unliquidated
          500 Throckmorton Street Unit 3203                                   Disputed
          Fort Worth, TX 76102
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert & Peggy Shawver                                              Contingent
          143 South 1200 West                                                 Unliquidated
          Blackfoot, ID 83221                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Cranberry, Kingston
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert D. & Donna L. Druck                                          Contingent
          205 East Posey Road                                                 Unliquidated
          Airville, PA 17302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 49 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 57 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert E. & Wendy J. Thueson                                        Contingent
          904 South Greenwood                                                 Unliquidated
          Shoshone, ID 83352                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-South Jordan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert F. Kauflin                                                   Contingent
          Joann B. Kauflin                                                    Unliquidated
          37 Hillside Lane                                                    Disputed
          Telluride, CO 81435
                                                                             Basis for the claim:    TIC Owner-Kingston
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Gorney                                                       Contingent
          Cathy Gorney                                                        Unliquidated
          42091 Black Oak Dr.                                                 Disputed
          Three Rivers, CA 93271
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert J. Berti 2015 Revocable Trust                                Contingent
          P O Box 576                                                         Unliquidated
          Rumney, NH 03266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert R. and Rita Sue Carter                                       Contingent
          27020 S State Rt C                                                  Unliquidated
          Freeman, MO 64746                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin, Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert T. Boaks Revocable Trust                                     Contingent
          121 N Monroe Unit 403                                               Unliquidated
          Tallahassee, FL 32301                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake, Cranberry, Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,616,000.00
          Rockwell Debt Free Properties Inc.                                  Contingent
          8494 South 700 East Ste. 200                                        Unliquidated
          Sandy, UT 84070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Unsecured loan
          Last 4 digits of account number                                    TIC Owner-Independence, Morrisville, Plano
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 50 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 58 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Roger O. Boisse                                                     Contingent
          Joan Boisse                                                         Unliquidated
          514 Nassau Road                                                     Disputed
          Marco Island, FL 34145
                                                                             Basis for the claim:    TIC Owner-Mentor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rolf F. Hertenstein                                                 Contingent
          Emily M. Walker                                                     Unliquidated
          P O Box 1244                                                        Disputed
          Lyons, CO 80540
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ronald D. Hubbard and                                               Contingent
          Emily Ann Hubbard Family Trust                                      Unliquidated
          3278 Via Ribera                                                     Disputed
          Escondido, CA 92029-7448
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rosa DiTucci                                                        Contingent
          82 Arlington Road                                                   Unliquidated
          Woburn, MA 01801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Carmel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101,000.00
          Ross R. Greco                                                       Contingent
          Linda M. Greco                                                      Unliquidated
          2170 County Down Ln.                                                Disputed
          Apple Valley, CA 92308
                                                                             Basis for the claim: Unsecured loan
          Date(s) debt was incurred
                                                                             TIC Owner-South Jordan, Jacksonville, Kingston
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Russell A. Fisichella                                               Contingent
          1255 Vallejo St.                                                    Unliquidated
          San Francisco, CA 94109                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Russell E. Hertrich Revocable Trust                                 Contingent
          80 Pont Street, Unit 5                                              Unliquidated
          Salem, NH 03079                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Carmel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 51 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 59 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ruth Ann Gladwell (David Gladwell)                                  Contingent
          3159 North 1075 East                                                Unliquidated
          North Ogden, UT 84414                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ryan V. Andreasen                                                   Contingent
          Alena C. Andreasen                                                  Unliquidated
          2114 South 500 East                                                 Disputed
          Kaysville, UT 84037
                                                                             Basis for the claim:    TIC Owner-Independence
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          SAMGA Corporation                                                   Contingent
          Attn: Raymond Blondeau                                              Unliquidated
          77 Church St.                                                       Disputed
          Goffstown, NH 03045
                                                                             Basis for the claim:    TIC Owner-South Jordan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sandra C. Harris                                                    Contingent
          43 Ridge Ave                                                        Unliquidated
          Claremont, NH 03743                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford, Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sandra K. Hardy                                                     Contingent
          20790 W Hillcrest Blvd                                              Unliquidated
          Buckeye, AZ 85396                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Memphis
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sanford Roberts                                                     Contingent
          Helaine B. Roberts                                                  Unliquidated
          100 Shepherds Cove Road, Unit G201                                  Disputed
          Kittery, ME 03904
                                                                             Basis for the claim:    TIC Owner-Carmel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Seminole County Water & Sewer Utility                               Contingent
          P O Box 958442                                                      Unliquidated
          Lake Mary, FL 32795                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0086
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 52 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 60 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          SERP, LLC                                                           Contingent
          Attn: Susan Reilly                                                  Unliquidated
          17 Oakmont Dr.                                                      Disputed
          Rancho Mirage, CA 92270
                                                                             Basis for the claim:    TIC Owner-Greenville, Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Seth M. Boynton                                                     Contingent
          231 Bloomington Ln.                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Southfield
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Shashikant D. Naik                                                  Contingent
          Nilmbari Naik                                                       Unliquidated
          481 Grenadine Way                                                   Disputed
          Hercules, CA 94547
                                                                             Basis for the claim:    TIC Owner-Bedford
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $188,700.00
          Shawn & Terri Lund                                                  Contingent
          10235 S Vilas Dr.                                                   Unliquidated
          Sandy, UT 84092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Unsecured loan
          Last 4 digits of account number                                    TIC Owner-South Jordan
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Shawn T. Hopkins                                                    Contingent
          2668 Loomis Drive                                                   Unliquidated
          San Jose, CA 95121                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sherman Dallas Simpson Living Trust                                 Contingent
          Attn: John Simpson                                                  Unliquidated
          550 Haven Ridge Drive, #1                                           Disputed
          Winston Salem, NC 27104
                                                                             Basis for the claim:    TIC Owner-Madison
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $997,000.00
          Sherrie East                                                        Contingent
          601 Rock Island Circle                                              Unliquidated
          Danville, CA 94526                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 53 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 61 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Smith, Bryan & Carol                                                Contingent
          4396 Hollow Road                                                    Unliquidated
          Nibley, UT 84321                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stearns Family Limited Partnership                                  Contingent
          Steven Abernathy, General Partner                                   Unliquidated
          485 Park Ave.                                                       Disputed
          New York, NY 10022
                                                                             Basis for the claim:    TIC Owner-High Point, Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen A. Lamont Trust                                             Contingent
          40 West St. Ste 10                                                  Unliquidated
          Vernon Rockville, CT 06066                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen Bert Lewis & Marilyn Kay                                    Contingent
          Lewis Family Trust                                                  Unliquidated
          4200 Rustic Road                                                    Disputed
          Sand Springs, OK 74063
                                                                             Basis for the claim:    TIC Owner-Cranberry
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen E. Wilson                                                   Contingent
          Muriel S. Wilson                                                    Unliquidated
          1762 Lawrence Cr.                                                   Disputed
          South Jordan, UT 84095
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen H. Charbonneau                                              Contingent
          Sandra J. Charbonneau                                               Unliquidated
          10583 Horizon Lane E SE                                             Disputed
          Port Orchard, WA 98367
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Stephen Lewis                                                       Contingent
          4200 Rustic Road                                                    Unliquidated
          Sand Springs, OK 74063                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 54 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 62 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve & Jennifer Headley                                            Contingent
          710 NW 319th Street                                                 Unliquidated
          Ridgefield, WA 98642                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake, Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve & Jennifer Henry                                              Contingent
          128 N 13th Street #1106                                             Unliquidated
          Lincoln, NE 68508-1562                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve Trumbo                                                        Contingent
          1397 North 1450 East                                                Unliquidated
          Provo, UT 84604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven B. & Cynthia H. Patterson                                    Contingent
          8055 NW Emerald Ct                                                  Unliquidated
          Kansas City, MO 64152                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Des Moines, South Jordan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven R. & Debra A. LaRoza                                         Contingent
          482 Littleton Road                                                  Unliquidated
          Whitefield, NH 03598                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: TIC Owner-Auburn Hills, Chesapeake, High Point,
          Last 4 digits of account number                                    Morrisville, Carmel
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven W. Peterson                                                  Contingent
          2144 Stillman Lane                                                  Unliquidated
          Salt Lake City, UT 84109                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Utah County/Lindon
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stuart & Barbara Mesnik Family Trust                                Contingent
          17063 Dearborn St.                                                  Unliquidated
          Northridge, CA 91325                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 55 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 63 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,320.00
          Summit Heating & AC                                                 Contingent
          8101 Shaffer Pkwy, Suite 105                                        Unliquidated
          Littleton, CO 81027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5098
                                                                             Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust Company as custodian                                  Contingent
          for the Sandra L. Walsh IRA                                         Unliquidated
          1298 Kings Bottom Dr.                                               Disputed
          Fort Mill, SC 29715
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust Company as custodian                                  Contingent
          for the Thomas C. Kelly IRA                                         Unliquidated
          3118 Yellowtail Ter                                                 Disputed
          Morrow, OH 45152
                                                                             Basis for the claim:    TIC Owner-Auburn Hills, High Point
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust George Foss IRA #201106787                            Contingent
          PO Box 36371                                                        Unliquidated
          Albuquerque, NM 87176                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler, Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust, Inc. FBO Phillip S Cherry                            Contingent
          10600 Menaul Blvd NE                                                Unliquidated
          Albuquerque, NM 87112                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-New Albany
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust, Norman Lee IRA #201308879                            Contingent
          PO Box 36371                                                        Unliquidated
          Albuquerque, NM 87176                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tatone 2005 Family Trust                                            Contingent
          488 Sunset Hill Road                                                Unliquidated
          Sugar Hill, NH 03586                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 56 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 64 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Taylor Boaks                                                        Contingent
          4550 Bridgepointe Way, Unit 131                                     Unliquidated
          Vero Beach, FL 32967                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chesapeake, Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ted H. Sellman                                                      Contingent
          3808 Painted Pony Rd.                                               Unliquidated
          El Sobrante, CA 94803                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Terry L. Schrum                                                     Contingent
          Kathleen H. Schrum                                                  Unliquidated
          213 Vista Della Toscana                                             Disputed
          Ormond Beach, FL 32174-2202
                                                                             Basis for the claim:    TIC Owner-Charlotte, New Albany
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Andrew R. Courteau Jr. Revocable Tru                            Contingent
          280 Houde Road                                                      Unliquidated
          Eliot, ME 03903                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Anthony Perricone Separate Property                             Contingent
          1343 Neptune Ave                                                    Unliquidated
          Encinitas, CA 92024-1432                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Wichita
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Anthony R. Massahos Revocable Trust                             Contingent
          19 Farrwood Road                                                    Unliquidated
          Windham, NH 03087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Bedford
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Arellano Investment Trust                                       Contingent
          Attn: Christine Showalter                                           Unliquidated
          P O Box 1947                                                        Disputed
          Bonita, CA 91908
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 57 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 65 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Arthur & Carol Roso Joint Rev Trust                             Contingent
          2506 Sungold Drive                                                  Unliquidated
          Las Vegas, NV 89134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Arthur and Carol Roso Jnt Revocable                             Contingent
          8540 Greenway Blvd. Apt 117                                         Unliquidated
          Middleton, WI 53562                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Cal and Gayle Jorgensen Family Trust                            Contingent
          3663 Bountiful Blvd.                                                Unliquidated
          Bountiful, UT 84010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Cattin Trust                                                    Contingent
          4359 Toyon Dir.                                                     Unliquidated
          La Verne, CA 91750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Hoover
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Christina S. Porter Revocable Trust                             Contingent
          P O Box 1553                                                        Unliquidated
          Pacific Palisades, CA 90272                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Colegrove Family Trust                                          Contingent
          Norm & Virginia                                                     Unliquidated
          711 Burma Road                                                      Disputed
          Fallbrook, CA 92028
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The David and Victoria Green Family Trus                            Contingent
          40508 154th Street East                                             Unliquidated
          Lancaster, CA 93535                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 58 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 66 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The David and Zora Stephenson Living Tru                            Contingent
          5004 W. 5500 S.                                                     Unliquidated
          Hooper, UT 84315                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Memphis
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Dobies Family Trust                                             Contingent
          Victor & Cynthia                                                    Unliquidated
          17718 Vineyard Ln.                                                  Disputed
          Poway, CA 92064
                                                                             Basis for the claim:    TIC Owner-Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Donald Paul Olshove and                                         Contingent
          Gwendolyn Rae Olshove Family Trust                                  Unliquidated
          P O Box 81                                                          Disputed
          Clovis, CA 93613
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Eldon R. and Carol M. Eakin Family T                            Contingent
          242 Pine Needle Lane                                                Unliquidated
          Bigfork, MT 59911                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Ernest G. Sunderland Personal Trust                             Contingent
          7856 S. Willowcrest Cr.                                             Unliquidated
          Salt Lake City, UT 84121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Des Moines, Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Fox Family Trust                                                Contingent
          19 Bayside                                                          Unliquidated
          Irvine, CA 92614                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Frank R. Pierce Jr. Exempt Trust                                Contingent
          5334 Bayside Court                                                  Unliquidated
          Cape Coral, FL 33904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 59 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 67 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Fred Jacob Living Trust                                         Contingent
          12340 Rochester Ave. Apt 214                                        Unliquidated
          Los Angeles, CA 90025                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Carmel, Chesapeake, Tulsa
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The G. Scott Coleman Trust                                          Contingent
          410 Cobblestone Drive                                               Unliquidated
          Providence, UT 84332                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Gaylon T. Peters Trust                                          Contingent
          409 Vanderkloot Dr.                                                 Unliquidated
          Osprey, FL 34229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The George E. Foss III Revocable Trust                              Contingent
          96125 Marsh Lakes Drive                                             Unliquidated
          Fernandina Beach, FL 32034                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Heather Ann Harrington Revocable Tru                            Contingent
          3319 N. 700 E.                                                      Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Southfield
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Hendrix Family Living Trust                                     Contingent
          Terry & Judith                                                      Unliquidated
          P O Box 957                                                         Disputed
          Manzanita, OR 97130
                                                                             Basis for the claim:    TIC Owner-Dublin
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The James J. Rossi Trust                                            Contingent
          5040 York Blvd.                                                     Unliquidated
          Los Angeles, CA 90042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson, Kingston
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 60 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 68 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Jennifer C. Deitchman Trust                                     Contingent
          11745 N. 125th St.                                                  Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-New Albany
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Jim & Marlene Plate 2000 Trust                                  Contingent
          P O Box 710                                                         Unliquidated
          Weiser, ID 83672                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point, Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Joan B. Segall Trust                                            Contingent
          1914 North 80th Street                                              Unliquidated
          Seattle, WA 98103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Jonathan and Emily Weiss Living Trus                            Contingent
          14306 NW 52nd Ave.                                                  Unliquidated
          Vancouver, WA 98685                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Kathy S. Calhoun Trust                                          Contingent
          2650 Lake Shore Drive #1901                                         Unliquidated
          Riviera Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Larry E. Mull Revocable Living Trust                            Contingent
          P O Box 8309                                                        Unliquidated
          Morganton, NC 28680                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dickinson, Wichita
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lawrence Trust                                                  Contingent
          Attn: Harvey & Madelon Lawrence                                     Unliquidated
          8292 East Black Mountain Road                                       Disputed
          Scottsdale, AZ 85266
                                                                             Basis for the claim:    TIC Owner-Wichita
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 61 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 69 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lewis & Retta Chappell Trust                                    Contingent
          460 Pole Dr.                                                        Unliquidated
          Heber City, UT 84032                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Linda Renfroe Family Trust                                      Contingent
          58 Via Santa Maria                                                  Unliquidated
          San Clemente, CA 92672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Wichita
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Living Trust of Thomas & Linda Kelly                            Contingent
          3118 Yellowtail Ter                                                 Unliquidated
          Morrow, OH 45152                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lowell S. & Kathleen S. Peterson Int                            Contingent
          Attn: Kathleen Peterson                                             Unliquidated
          3643 Elkridge Trail                                                 Disputed
          Eden, UT 84310
                                                                             Basis for the claim:    TIC Owner-Westminster
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lynn & Patti Anderson Joint Rev. Tru                            Contingent
          9432 Dunbar Cove                                                    Unliquidated
          South Jordan, UT 84065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Margaret G. Hansen Trust                                        Contingent
          1346 North 2350 East                                                Unliquidated
          Layton, UT 84040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-New Albany
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Margaret Olena Robins Family Trust                              Contingent
          2408 W Country Bend Dr                                              Unliquidated
          South Jordan, UT 84095-9483                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Charlotte
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 62 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 70 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Marjorie J. Stanton Irrevocable Trus                            Contingent
          81 Appleton Street, Apt. 4                                          Unliquidated
          Quincy, MA 02171                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Mathews Revocable Trust                                         Contingent
          Attn: Fred & Darlene                                                Unliquidated
          13565 Wilson Ct.                                                    Disputed
          Sonora, CA 95370
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Moyce 1989 Family Trust                                         Contingent
          Attn: Andrew Moyce                                                  Unliquidated
          1163 Ashmount Ave.                                                  Disputed
          Piedmont, CA 94610
                                                                             Basis for the claim:    TIC Owner-South Jordan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Naylor Family Trust                                             Contingent
          Attn: Dan & Diane Naylor                                            Unliquidated
          2595 E. 9900 S.                                                     Disputed
          Sandy, UT 84092
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Neerja B. Reddy Revocable Trust                                 Contingent
          10953 Stallion Way                                                  Unliquidated
          Rancho Cucamonga, CA 91737                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Ng Trust dated May 7, 1990                                      Contingent
          Ng, Beverly                                                         Unliquidated
          1905 Alisar Avenue                                                  Disputed
          Monterey Park, CA 91755
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The NJW Family Trust                                                Contingent
          Attn: Neil & Jacquelyn Walker                                       Unliquidated
          19372 Avenue 218                                                    Disputed
          Lindsay, CA 93247
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 63 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 71 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Norman A. Lee Revocable Trust                                   Contingent
          1775 Larchmont Court                                                Unliquidated
          Merritt Island, FL 32952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Wichita
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Normand H. Ramsey Revocable Trust                               Contingent
          P O Box 306                                                         Unliquidated
          New Castle, NH 03854                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Madison
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Ogden Family Trust                                              Contingent
          Attn: Steve & Toni                                                  Unliquidated
          9451 S. Peaceful View Way                                           Disputed
          South Jordan, UT 84095
                                                                             Basis for the claim:    TIC Owner-Dickinson
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Patterson Family Trust                                          Contingent
          Attn: Steve & Cindy                                                 Unliquidated
          8055 NW Emerald Court                                               Disputed
          Kansas City, MO 64152
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Richard & Patricia Miller Living Tru                            Contingent
          9205 Shari Dr.                                                      Unliquidated
          Fairfax, VA 22032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Richard & Susan Harder 1997 Trust                               Contingent
          1716 Gouldin Road                                                   Unliquidated
          Oakland, CA 94611                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Jacksonville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Robert Fitzgerald Family Trust                                  Contingent
          610 East 60 South                                                   Unliquidated
          Preston, ID 83263                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Chandler, Richardson
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 64 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 72 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Russell Family Living Trust                                     Contingent
          Dick R.                                                             Unliquidated
          735 Darien Way                                                      Disputed
          San Francisco, CA 94127
                                                                             Basis for the claim:    TIC Owner-High Point
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Saxton Family Trust                                             Contingent
          Attn: Catheryn Saxton                                               Unliquidated
          9625 South 285 East                                                 Disputed
          Sandy, UT 84070
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Schupack Family Trust                                           Contingent
          Attn: Mel & Barbara                                                 Unliquidated
          P O Box 546                                                         Disputed
          Walpole, NH 03608
                                                                             Basis for the claim:    TIC Owner-Chandler
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Shawn and Teri Lund 1998 Family Trus                            Contingent
          10235 S Vilas Dr.                                                   Unliquidated
          Sandy, UT 84092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Albuquerque
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Sherman Dallas Simpson Living Trust                             Contingent
          Attn: John Simpson                                                  Unliquidated
          3895 Old Vineyard Road Apt. 311                                     Disputed
          Winston Salem, NC 27104
                                                                             Basis for the claim:    TIC Owner-Omaha
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Spiritus Revocable Trust                                        Contingent
          9 DOMANI Drive                                                      Unliquidated
          Newport Coast, CA 92657                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Oklahoma City
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Steven G. Nienabler Revocable Trust                             Contingent
          5430 N 107th St                                                     Unliquidated
          Kansas City, KS 66109                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 65 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 73 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Thomas Family Trust                                             Contingent
          Attn: Dan & Diane Naylor                                            Unliquidated
          2595 E. 9900 S.                                                     Disputed
          Sandy, UT 84092
                                                                             Basis for the claim:    TIC Owner-Dickinson, Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Tierney Revocable Living Trust                                  Contingent
          37 Lakeview Terrace                                                 Unliquidated
          Burlington, VT 05401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The W. Mark McKoy Irrevocable Trust of 2                            Contingent
          7328 Chelsea Court                                                  Unliquidated
          University Park, FL 34201                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence, Mentor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The William G. & Merilyn O'Brien Family                             Contingent
          1911 N 13th Street                                                  Unliquidated
          Coeur D Alene, ID 83814                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Ft. Worth
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The William H. Zeliff, Jr. Revocable Tru                            Contingent
          1150 Kittiwake Drive                                                Unliquidated
          Venice, FL 34285-6614                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Des Moines
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Witzel Living Trust                                             Contingent
          Richard & Colleen Witzel                                            Unliquidated
          90115 Lakeview Dr.                                                  Disputed
          Eugene, OR 97402
                                                                             Basis for the claim:    TIC Owner-Cranberry, Charlotte, Des Moines, New
          Date(s) debt was incurred
                                                                             Albany, Omaha
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Zahner Living Trust                                             Contingent
          Frank & Shirley                                                     Unliquidated
          331 N. Camaloch Drive                                               Disputed
          Camano Island, WA 98282
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 66 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 74 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Theodore E. Keith & Dena A. Keith                                   Contingent
          2641 Elmore Mountain Road                                           Unliquidated
          Elmore, VT 05661                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Toledo
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas B. Tarbet                                                    Contingent
          3573 S. Capulet Way                                                 Unliquidated
          Meridian, ID 83642                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Independence
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Thomas E. Funk                                                      Contingent
          30 Many Waters Road                                                 Unliquidated
          Bristol, VT 05443                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Unsecured loan
          Last 4 digits of account number                                    TIC Owner-Dublin
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas R. Stevens                                                   Contingent
          P O Box 2197                                                        Unliquidated
          Elko, NV 89803                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tibty, Inc.                                                         Contingent
          Attn: Katherine Ruel                                                Unliquidated
          801 Briny Ave., #1401                                               Disputed
          Pompano Beach, FL 33062
                                                                             Basis for the claim:    TIC Owner-Greenville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,395.00
          TIC Owners - Southpointe                                            Contingent
          2000 Town Center Blvd                                               Unliquidated
          Canonsburg, PA 15317                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $860.00
          Tiger Oak Media, Inc.                                               Contingent
          900 S 3rd Street                                                    Unliquidated
          Minneapolis, MN 55415                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 67 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 75 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Todd J. Dorius                                                      Contingent
          Jody L. Dorius                                                      Unliquidated
          4842 West 8820 South                                                Disputed
          West Jordan, UT 84081
                                                                             Basis for the claim:    TIC Owner-Tulsa
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Todd R. Stiernagle Ltd Solo K                                       Contingent
          1654 Stanbridge Ave.                                                Unliquidated
          Saint Paul, MN 55113                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Toot, Inc.                                                          Contingent
          Attn: Ed Geither                                                    Unliquidated
          8501 West 113th Street                                              Disputed
          Overland Park, KS 66210-2439
                                                                             Basis for the claim:    TIC Owner-Westminster
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Town and Campus, Inc.                                               Contingent
          Attn: Jesse & June Gangwer                                          Unliquidated
          105 Perkins Road                                                    Disputed
          Madbury, NH 03823
                                                                             Basis for the claim:    TIC Owner-Memphis
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tracy Adame                                                         Contingent
          9239 Ridge Post                                                     Unliquidated
          San Antonio, TX 78250                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          TYtanium 4, LLC                                                     Contingent
          Attn: Tom Coleman                                                   Unliquidated
          4210 Prairiewest Dr.                                                Disputed
          Champaign, IL 61822
                                                                             Basis for the claim:    TIC Owner-Westminster
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,152.00
          Valley Wide Security, LLC                                           Contingent
          P O Box 12175                                                       Unliquidated
          Chandler, AZ 85248                                                  Disputed
          Date(s) debt was incurred 11/15/2018
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 68 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 76 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37,450.00
          Van & Wendy Hadlock                                                 Contingent
          1612 South 940 West                                                 Unliquidated
          Vernal, UT 84078                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Van Jen Family Trust                                                Contingent
          Attn: James & Kathryn                                               Unliquidated
          1757 Bittersweet Hill                                               Disputed
          Vista, CA 92084
                                                                             Basis for the claim:    TIC Owner-Louisville
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Verne E. Folkmann Revocable Trust                                   Contingent
          2169 Terra Lane                                                     Unliquidated
          Coralville, IA 52241                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Overland Park
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,570,000.00
          Victor Grijalva                                                     Contingent
          449 Avalon Lane                                                     Unliquidated
          Coppell, TX 75019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim: Unsecured loan
          Last 4 digits of account number                                    TIC Owner-Lake Mary, Las Colinas
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Victor M. Szurgot, Jr, Trustee                                      Contingent
          Lind J. Szurgot, Trustee                                            Unliquidated
          1590 Spyglass Circle                                                Disputed
          Chesterton, IN 46304
                                                                             Basis for the claim:    TIC Owner-Westminster
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Victoria M. Cathcart                                                Contingent
          2527 Adams Ave.                                                     Unliquidated
          San Diego, CA 92116-1309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Greenville, Louisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $157.40
          Viking Automatic Sprinkler Co.                                      Contingent
          201 SE Shurfine Dr. Ste B                                           Unliquidated
          Ankeny, IA 50021                                                    Disputed
          Date(s) debt was incurred 4/9/19
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 69 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 77 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Village of Lincolnshire                                             Contingent
          One Olde Half Day Road                                              Unliquidated
          Lincolnshire, IL 60069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0000
                                                                             Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Vincent DiNapoli                                                    Contingent
          PO Box 78                                                           Unliquidated
          Ludlow, VT 05149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Morrisville
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Voynovich Ventures LTD.                                             Contingent
          76 Westwood Cir                                                     Unliquidated
          Roslyn Heights, NY 11577-1825                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Dublin
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          W&CG Investments LLC                                                Contingent
          Attn: Bill Gibbs                                                    Unliquidated
          702 Timberstone Ln.                                                 Disputed
          Friendswood, TX 77546
                                                                             Basis for the claim:    TIC Owner-Dublin, Overland Park
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $86.29
          Weston MUD                                                          Contingent
          P O Box 3030                                                        Unliquidated
          Houston, TX 77253                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4001
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William B. Maloney                                                  Contingent
          PO Box 131                                                          Unliquidated
          Alder, MT 59710                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Westminster
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Barth and Linda Barth                                       Contingent
          934 S Tremaine Avenue                                               Unliquidated
          Los Angeles, CA 90019                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Auburn Hills
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 70 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 78 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Garrick Wright and                                          Contingent
          Susan M. Wright Trust                                               Unliquidated
          4874 S. State St.                                                   Disputed
          Murray, UT 84107
                                                                             Basis for the claim:    TIC Owner-Dublin, Louisville, South Jordan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228,150.00
          William J. Bowser                                                   Contingent
          55 West South Temple, #404W                                         Unliquidated
          Salt Lake City, UT 84101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $123,149.26
          William J. Bowser                                                   Contingent
          55 West South Temple, #404W                                         Unliquidated
          Salt Lake City, UT 84101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William R. Wells & Christy L. Wells                                 Contingent
          82962 Joseph Highway                                                Unliquidated
          Joseph, OR 97846                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-High Point
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Windward Investments, LLC                                           Contingent
          PO Box 1120                                                         Unliquidated
          Center Harbor, NH 03226                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TIC Owner-Blue Ash
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,401.69
          Wynn, Eric                                                          Contingent
          360 S State St Unit C330                                            Unliquidated
          Orem, UT 84058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unreimbursed Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Xenocorp, LLC                                                       Contingent
          Attn: John Wolz                                                     Unliquidated
          820 S. Monoaco Parkway Ste. 305                                     Disputed
          Denver, CO 80224
                                                                             Basis for the claim:    TIC Owner-Plano
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 71 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                                      Desc Main
                                                                     Document      Page 79 of 177
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.472     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           YUKYOM REALTY, LLC                                                 Contingent
           Attn: Helen Dellheim                                               Unliquidated
           5612 Mirrorlight Pl                                                Disputed
           Columbia, MD 21045
                                                                             Basis for the claim:    TIC Owner-Albuquerque
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       42,017.89
 5b. Total claims from Part 2                                                                            5b.    +   $                   16,226,073.88

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      16,268,091.77




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 72 of 72
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                Case 19-23840                    Doc 87              Filed 08/02/19 Entered 08/02/19 14:03:15                      Desc Main
                                                                     Document      Page 80 of 177
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  The attached list includes
              lease is for and the nature of              all events contracts
              the debtor's interest                       entered into by the
                                                          Debtor as of May 28,
                                                          2019, the chapter 11
                                                          petition date. Events
                                                          listed for June and July
                                                          2019 have been
                                                          completed and those
                                                          contracts are no longer
                                                          executory.
                  State the term remaining

              List the contract number of any                                          See Attached
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-23840       Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                    Desc Main
                                              Document      Page 81 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                    Customer          Event Type     Date Booked Event date              Email Address
Albuquerque              Ashley Nelson             Wedding              12/13/2018 5/31/2019
Albuquerque              Bethany Castillo          Wedding              12/13/2018   6/1/2019
Albuquerque              Elora Madewell            Wedding              12/12/2018   6/6/2019
Albuquerque              Tatianna Duran            Wedding               1/11/2019   6/7/2019
Albuquerque              Samantha Barela           Wedding              12/12/2018   6/8/2019
Albuquerque              Jerry Vigil               Occasion              1/15/2019 6/14/2019
Albuquerque              Robyn Maloy               Wedding              12/13/2018 6/15/2019
Albuquerque              Carolyn Ballengee         Wedding               1/17/2019 6/20/2019
Albuquerque              Felisha House             Wedding               5/11/2019 6/21/2019
Albuquerque              Gabriela Ward             Occasion             12/13/2018 6/22/2019
Albuquerque              James Vargas              Wedding              12/13/2018 6/23/2019
Albuquerque              Grant Condon              Wedding               1/10/2019 6/24/2019
Albuquerque              Hollie Hinkins            Business              5/15/2019 6/26/2019
Albuquerque              Amanda Garcia             Wedding              12/13/2018 6/28/2019
Albuquerque              Shay Martin               Wedding               3/29/2019 6/29/2019
Albuquerque              MonicaE Trujillo          Wedding              12/14/2018 6/30/2019
Albuquerque              Adrianna Garcia           Wedding               1/15/2019   7/6/2019
Albuquerque              Adrianna Garcia           Wedding                7/7/2019   7/7/2019
Albuquerque              Elena Chacon              Wedding              12/13/2018 7/11/2019
Albuquerque              Myriam Jurado             Wedding              12/13/2018 7/13/2019
Albuquerque              Emily Pearson             Wedding                1/5/2019 7/16/2019
Albuquerque              Sequoia Astor             Wedding              12/13/2018 7/18/2019
Albuquerque              Justeen Griego            Business               6/4/2019 7/19/2019
Albuquerque              Sarah Barrick             Wedding              12/13/2018 7/20/2019
Albuquerque              Veronica Gilbert          Wedding              12/13/2018 7/25/2019
Albuquerque              Mercedes Wharton          Business              5/30/2019 7/26/2019
Albuquerque              Melanie Sandoval          Wedding              12/13/2018 7/27/2019
Albuquerque              Byron Schrunk             Occasion                2/7/2019  8/1/2019 Byron.schrunk@lonestartruckgroup.com
Albuquerque              Mercedes Allen            Wedding              12/13/2018   8/1/2019 Imasuperbrat@gmail.com
Albuquerque              Dominique Luera           Wedding                 3/8/2019  8/2/2019 gvanverth@yahoo.com
Albuquerque              Danielle Adkins           Wedding              12/13/2018   8/3/2019 dadkins27.da@gmail.com
Albuquerque              Karla Trujillo            Occasion                4/9/2019  8/4/2019 Peony1830@gmail.com
Albuquerque              Amanda Dingman            Wedding               3/21/2019   8/8/2019 amandadingman@live.com
Albuquerque              Julia Adams Tommy Adams   Wedding               4/24/2019   8/9/2019 Jewls772ja@gmail.com
Albuquerque              Laura Salazar             Wedding              12/13/2018 8/10/2019 lcsalazar@salud.unm.edu
Albuquerque              Rachel Henderson          Wedding               1/16/2019 8/11/2019 rachel_d7@yahoo.com
Albuquerque              Annex Church              Church Group          1/29/2019 8/11/2019
Albuquerque              Irene Beltran             Wedding               1/26/2019 8/16/2019 Kbj9354@gmail.com
Albuquerque              Mariah Sisneros           Wedding              12/13/2018 8/17/2019 mariah.sisneros@gmail.com
Albuquerque              Lauren Solan              Business              6/12/2019 8/18/2019 Laurencheriephotography@gmail.com
Albuquerque              Kolette Weldon            Wedding               2/21/2019 8/23/2019 Kolette182@gmail.com
Albuquerque              Consuelo lopez            Wedding              12/13/2018 8/24/2019 Lucki3green@gmail.com
Albuquerque              Rachel Otero              Occasion              7/27/2019 8/25/2019 Rachelotero90@gmail.com
Albuquerque              Annika Fietek             Wedding                 7/2/2019 8/30/2019 Ann.car@hotmail.com
Albuquerque              larry vargas              Wedding              12/13/2018 8/31/2019 lvargas3605@gmail.com
Albuquerque              Jamie Schippers           Wedding              12/13/2018   9/1/2019 jamieskips@gmail.com
Albuquerque              Kaitlyn Morgan            Wedding                 3/6/2019  9/5/2019 Kayymorgan24@gmail.com
Albuquerque              Casa de Mariposa          Business              3/27/2019   9/6/2019 Casademariposa124@gmail.com
Albuquerque              Jennifer Umbarger         Wedding              12/13/2018   9/7/2019 jjbassett2019@gmail.com
Albuquerque              Crystal Martinez          Wedding               2/27/2019 9/13/2019 martinez.214@gmail.com
Albuquerque              Jenna Ortiz               Wedding              12/13/2018 9/14/2019 jennamortiz@yahoo.com
Albuquerque              Kelly Elizabeth Analla    Wedding              12/13/2018 9/20/2019 kelcanalla@gmail.com
Albuquerque              Micaela Galindo           Wedding              12/13/2018 9/21/2019 mmgalindo@yahoo.com
Albuquerque              Jordan Hill               Wedding               1/15/2019 9/27/2019 hilljordanc@gmail.com
Albuquerque              Julia Deblassie           Wedding              12/13/2018 9/28/2019 jdebla@live.com
Albuquerque              Judy Jones                Wedding               6/30/2019 10/3/2019 judsterjones@msn.com
Albuquerque              Jose montes               Wedding                 5/8/2019 10/4/2019 J.montes08.jm@gmail.com
Albuquerque              Shyanne Rodriguez         Wedding              12/13/2018 10/5/2019 Shyannerodriguez24@yahoo.com


                                                             1 of 97
              Case 19-23840        Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                     Desc Main
                                                Document      Page 82 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer           Event Type      Date Booked    Event date               Email Address
Albuquerque              Amber Alderman             Wedding               2/18/2019     10/6/2019 A_alderman77@yahoo.com
Albuquerque              Brie Bell                  Wedding                6/8/2019    10/10/2019 Bab13stars@aol.com
Albuquerque              Addie Bordegaray           Wedding              12/28/2018    10/12/2019 addieandalexwhite@gmail.com
Albuquerque              Jesslyn Armijo             Wedding              12/13/2018    10/17/2019 jesslyn_a@yahoo.com
Albuquerque              Richard Gallegos           Occasion                7/5/2019   10/18/2019 ggallegos_4@q.com
Albuquerque              Zach Dudley                Wedding              12/14/2018    10/19/2019 Zjdudley@aol.com
Albuquerque              Mariah Fernandez           Wedding               3/13/2019    10/20/2019 Merzy505@gmail.com
Albuquerque              Evann Marie Kleinschmidt   Wedding               2/13/2019    10/25/2019 evannmariek@gmail.com
Albuquerque              Amanda Abeyta              Occasion             12/13/2018    10/26/2019 abeyta.amanda@gmail.com
Albuquerque              Natalia Tapia              Wedding              12/13/2018     11/2/2019 Nataliatapia9192013@gmail.com
Albuquerque              Alyssa Ricardo             Wedding               3/26/2019     11/3/2019 Alyssa.Ricardo.LA@gmail.com
Albuquerque              Brandi Rodriguez           Wedding                 3/9/2019    11/8/2019 Brandiarod2@gmail.com
Albuquerque              Shahnit Shahzad            Wedding              12/14/2018     11/9/2019 shahnits@headinghome.org
Albuquerque              Lauren Butare              Wedding              12/13/2018    11/16/2019 Lovelaurenb88@gmail.com
Albuquerque              Alyssa Lucero              Wedding                2/5/2019    11/23/2019 Alyssalucerom@gmail.com
Albuquerque              Josh Shank                 Wedding               6/25/2019    11/29/2019 Rgiskard3@gmail.com
Albuquerque              Shalini Singh              Wedding               7/10/2019    11/30/2019 Ssingh811@aol.com
Albuquerque              Kayla Dow                  Wedding              12/13/2018     12/7/2019 dowkayla@yahoo.com
Albuquerque              Cassandra Howell           Wedding              12/13/2018    12/14/2019 Clmhowell21@gmail.com
Albuquerque              Mariah Curley              Wedding               1/11/2019    12/19/2019 m_curley18@yahoo.com
Albuquerque              Abigail Miller             Wedding               7/10/2019    12/20/2019 Abigailem3@gmail.com
Albuquerque              Anna Lujan                 Wedding               2/14/2019    12/23/2019 annalujan114@gmail.com
Albuquerque              Holly Baca                 Wedding               1/10/2019    12/28/2019
Albuquerque              Caroline Korte             Wedding                 3/3/2019     1/4/2020 Cjkorte14@gmail.com
Albuquerque              Jennifer M Trujillo        Wedding               7/19/2019     1/11/2020 jmdtrujillo@gmail.com
Albuquerque              steven Lewis               Wedding               7/15/2019     1/16/2020 afpilot12@yahoo.com
Albuquerque              Antoinette Lopez           Wedding                 3/1/2019    1/18/2020 bcr.films@yahoo.com
Albuquerque              Jazmine Herrera            Wedding               1/11/2019     1/24/2020 martinezwedding2k20@outlook.com
Albuquerque              Jenae Yalch                Wedding               1/19/2019      2/1/2020 Jenae1405@yahoo.com
Albuquerque              Arianna Sena               Wedding               1/21/2019      2/8/2020 Arianna.sena@gmail.com
Albuquerque              Joanna Hoefler             Wedding                 6/3/2019    2/15/2020 i.luv.horses93@gmail.com
Albuquerque              Sierra Knight              Wedding               5/27/2019     2/20/2020 Sierraknight@msn.com
Albuquerque              Emily Heckes               Wedding              12/13/2018     2/22/2020 emily.heckes@gmail.com
Albuquerque              Devin Bilbo                Wedding               2/21/2019      3/5/2020
Albuquerque              Keith Jaramillo            Wedding               1/26/2019      3/7/2020 Kleeb2313@gmail.com
Albuquerque              Jenna Montanez             Wedding               5/12/2019     3/20/2020 Jennamontanez@icloud.com
Albuquerque              Delilah Herrera            Wedding               2/28/2019      4/2/2020 Delilahherrera17@yahoo.com
Albuquerque              Vanessa Torres             Wedding               5/16/2019     4/11/2020 torrestohodges@gmail.com
Albuquerque              Jeff Hankins               Wedding               7/15/2019     4/17/2020 jhankinsnm@gmail.com
Albuquerque              Fredy Pineda               Wedding               1/12/2019     4/18/2020 pinedafredy8@gmail.com
Albuquerque              Isabel Holguin             Wedding                 5/1/2019    4/24/2020 gholguin57@gmail.com
Albuquerque              Amanda Cappuccilli         Wedding               1/18/2019     4/25/2020 Sleekgeek182@gmail.com
Albuquerque              Stefani Dominguez          Wedding               3/21/2019      5/2/2020 stefdominguez34@gmail.com
Albuquerque              William Friday             Wedding               6/29/2019      5/9/2020 Fridaydelight@q.com
Albuquerque              Brenden Moore              Wedding               3/28/2019     5/16/2020 Moore.7893@gmail.com
Albuquerque              LESLIE LOPEZ               Wedding               2/23/2019     5/23/2020 LESLIEE1197@GMAIL.COM
Albuquerque              Megan Lovato               Wedding               7/15/2019     5/29/2020 MeganL@aswinc.com
Albuquerque              Lee Anna Bonnel            Wedding               2/27/2019     5/30/2020 mattleeanna2020@gmail.com
Albuquerque              Corrina Magallanez         Wedding               1/11/2019      6/6/2020 corrinamag@gmail.com
Albuquerque              Jamie Luu                  Wedding                3/8/2019     6/12/2020 jluu333@gmail.com
Albuquerque              Katie Breding              Wedding                 6/1/2019    6/13/2020 kbreding37@gmail.com
Albuquerque              Evan Beach                 Wedding                4/5/2019     6/14/2020 haisulli99@gmail.com
Albuquerque              Amy Tedford                Wedding               3/18/2019     6/19/2020 adtedford02@gmail.com
Albuquerque              Daniela Barragan           Wedding              12/14/2018     6/20/2020 Danibarr18@gmail.com
Albuquerque              Patrece Branch             Wedding               1/24/2019     6/25/2020 patrece.branch@gmail.com
Albuquerque              Liza Balderrama            Wedding               2/26/2019     6/27/2020 BalderramaLiza@yahoo.com
                         Nicholas Murphy
Albuquerque              Alison De La Concepcion    Wedding               3/22/2019      7/4/2020 ad2554@nau.edu


                                                              2 of 97
               Case 19-23840       Doc 87          Filed 08/02/19 Entered 08/02/19 14:03:15                     Desc Main
                                                   Document      Page 83 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer               Event Type     Date Booked    Event date               Email Address
Albuquerque              Emily Peter                   Wedding               3/15/2019     7/11/2020 mattandemilytietheknot@gmail.com
Albuquerque              Fereshta & Raheel Hirji       Wedding                4/6/2019     7/18/2020 Raheel.hirji@gmail.com
Albuquerque              Felicia Atencio               Wedding               3/25/2019     7/25/2020 Fishlisha_jd@yahoo.com
Albuquerque              Davis Cantwell                Wedding               6/22/2019      8/1/2020 dcantwell10@gmail.com
Albuquerque              Susana Salas                  Occasion              6/18/2019      8/2/2020 susanasvf@hotmail.com
Albuquerque              Isaac Medina                  Wedding                 6/4/2019    8/20/2020 Idm694@aol.com
Albuquerque              Danielle Yonnie               Wedding               7/24/2019      9/4/2020 Dani_yonnie2000@yahoo.com
Albuquerque              Kenneth Sapanza               Wedding               7/10/2019      9/5/2020 Sapanza.kenneth01@gmail.com
Albuquerque              Kelly Cano                    Wedding               6/18/2019     9/12/2020 kcano896@gmail.com
Albuquerque              Peyton Fisher                 Wedding               4/24/2019     9/16/2020 supercatcher12@hotmail.com
Albuquerque              Kimberly Gonzales             Wedding              12/13/2018     9/19/2020 Kim21_53@hotmail.com
Albuquerque              Maria Alvardo                 Wedding               2/28/2019     9/25/2020 mmontoya120@gmail.com
Albuquerque              Laura Rice                    Wedding                7/6/2019     9/26/2020 Laura.mar.rice@gmail.com
Albuquerque              Daniel A Molina               Wedding               6/27/2019     10/3/2020 Bkerns14@yahoo.com
Albuquerque              Skylour Steketee              Wedding               4/15/2019     10/8/2020 Timon.boldt@gmail.com
Albuquerque              Amara Montano                 Wedding              12/13/2018    10/10/2020 Amara.montano@gmail.com
Albuquerque              Andrea Lopez                  Wedding                1/3/2019    10/16/2020 Drea_rene94@yahoo.com
Albuquerque              Janessa Guerrero              Wedding              12/13/2018    10/17/2020 Janessaguerrero@ymail.com
Albuquerque              Victoria Martinez             Wedding               7/21/2019    10/31/2020 Vikkimtz@gmail.com
Albuquerque              Sarah Kropf                   Wedding               7/22/2019     11/7/2020 Sarahruthkropf@gmail.com
Albuquerque              Chelsy Bonfield               Wedding               2/14/2019      3/6/2021 chelsybonfield@gmail.com
Albuquerque              Paloma Avila                  Wedding               4/30/2019     10/2/2021 Palomaavilamua@gmail.com
Auburn Hills             Chu Yang                      Wedding               1/26/2019      6/1/2019
Auburn Hills             Natalie Laboy                 Business               4/9/2019      6/4/2019
Auburn Hills             Kim Sanders                   Wedding               3/11/2019      6/7/2019
Auburn Hills             Anca Momirleanu               Wedding              12/23/2018      6/8/2019
Auburn Hills             Jennie Ecclestone             Occasion              4/22/2019      6/9/2019
Auburn Hills             Noelle Romeos                 Wedding                3/9/2019     6/14/2019
Auburn Hills             Adrienne Smith                Wedding              12/23/2018     6/15/2019
Auburn Hills             Nya Mullen                    Occasion              4/29/2019     6/21/2019
Auburn Hills             Brittany Gabriel              Wedding              12/23/2018     6/22/2019
Auburn Hills             Mohammed Hussain              Occasion                5/6/2019    6/23/2019
Auburn Hills             Chelsea Ball                  Wedding              12/23/2018     6/28/2019
Auburn Hills             Celine Gebara                 Occasion              6/11/2019     6/30/2019
Auburn Hills             Racheal Flanagan              Wedding               2/17/2019      7/6/2019
Auburn Hills             Tamara Nacy                   Wedding               2/13/2019     7/13/2019
Auburn Hills             Mariam Syed                   Wedding               5/25/2019     7/14/2019
Auburn Hills             Mohammed Hussain              Occasion              5/25/2019     7/19/2019
Auburn Hills             Alyssa Lorence                Wedding              12/23/2018     7/20/2019
Auburn Hills             Sophie Hawkins                Occasion              5/19/2019     7/21/2019
Auburn Hills             Karin Alcorn                  Business              5/29/2019     7/24/2019
Auburn Hills             Kelsey Joyce                  Wedding              12/23/2018     7/25/2019
Auburn Hills             Colby Berthume                Wedding              12/23/2018     7/27/2019
Auburn Hills             Trina Wilkinson               Wedding              12/23/2018      8/8/2019 T_wilkinson115@yahoo.com
Auburn Hills             Charrell Gary                 Wedding              12/23/2018      8/9/2019 creneegary@gmail.com
Auburn Hills             Calla Fantin                  Wedding              12/23/2018     8/10/2019 cfantin98@gmail.com
Auburn Hills             Katrina Thennes               Wedding              12/23/2018     8/17/2019 katrinajothennes@gmail.com
Auburn Hills             Maxbel Gilliland              Occasion              2/18/2019     8/22/2019 Maxbelgilliland@gmail.com
Auburn Hills             Monet Gadette                 Wedding              12/23/2018     8/24/2019 mgadette@comcast.net
Auburn Hills             Stephanie Sorise              Wedding               2/20/2019     8/30/2019 sasorise@gmail.com
Auburn Hills             Alicia Borden                 Wedding              12/28/2018     8/31/2019 futuremrsknauf@gmail.com
Auburn Hills             Ashley Solberg                Wedding              12/22/2018      9/7/2019 Asolberg@emich.edu
Auburn Hills             Kaitlyn Barnett               Wedding               1/15/2019     9/14/2019 kaitlynmb123@hotmail.com
Auburn Hills             Brittany Pugh                 Wedding              12/22/2018     9/19/2019 Msbrittanypugh@gmail.com
Auburn Hills             Shelby Henley                 Wedding               3/28/2019     9/20/2019 Srhenley13@yahoo.com
Auburn Hills             Kelsey Shuck                  Wedding              12/22/2018     9/21/2019 Shuck.kelsey@gmail.com
Auburn Hills             Lauren Myles                  Wedding              12/22/2018     9/22/2019 myleslauren@gmail.com
Auburn Hills             Ashley Hudy                   Wedding              12/22/2018     9/27/2019 ahudy1@emich.edu


                                                                 3 of 97
               Case 19-23840      Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                     Desc Main
                                                 Document      Page 84 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                  Customer           Event Type      Date Booked    Event date               Email Address
Auburn Hills             Katrina Fraiser             Wedding              12/22/2018     9/28/2019 Belprez@gmail.com
Auburn Hills             Robin Johnson               Wedding               5/24/2019     9/29/2019 robin.i.johnson@icloud.com
Auburn Hills             Rachel Petruska             Wedding               2/16/2019     10/4/2019 rjpetruska@gmail.com
Auburn Hills             Megan Schroll               Wedding              12/22/2018     10/5/2019 mschroll64@gmail.com
Auburn Hills             Dustin Boudreau             Wedding               1/11/2019    10/11/2019 boudreaupearce2019@gmail.com
Auburn Hills             Sara Murray                 Wedding              12/22/2018    10/12/2019 slmurray3@yahoo.com
Auburn Hills             Lindsay Scott               Wedding                 7/5/2019   10/13/2019 Lindsayl.scott123@gmail.com
Auburn Hills             Jamie Christian             Wedding              12/22/2018    10/18/2019 armadajlc@yahoo.com
Auburn Hills             Suzanne Lanctot             Wedding              12/22/2018    10/19/2019 Slanctot@sbcglobal.net
Auburn Hills             Tierra Gambles              Occasion              6/18/2019    10/25/2019 Tierragamble25@gmail.com
Auburn Hills             Alexandra Sekulovski        Wedding              12/22/2018    10/26/2019 alexandrasekulovski@yahoo.com
Auburn Hills             Ashleigh Blovsky            Wedding              12/22/2018     11/2/2019 ablovsky27@yahoo.com
Auburn Hills             Madison Williams            Wedding              12/22/2018    12/28/2019 MadisonChristine31@gmail.com
Auburn Hills             Marlie Pratt                Wedding               6/12/2019    12/29/2019 marlieelisabeth@outlook.com
Auburn Hills             Breanna Blaszczak           Wedding              12/22/2018     1/25/2020 breblasz@gmail.com
Auburn Hills             Olivia Adams                Wedding               1/23/2019     2/22/2020 libby.adams7@gmail.com
Auburn Hills             Amirtha Hariharan           Wedding               3/30/2019     4/11/2020 Amirthah@gmail.com
Auburn Hills             Erika Donaldson             Wedding               1/21/2019      5/9/2020 donaldsonerika@gmail.com
Auburn Hills             Sandra Simpson              Wedding               2/24/2019     5/16/2020 Simps315@msu.edu
Auburn Hills             Amber Groen                 Wedding               5/21/2019     5/23/2020 agmgwedding2019@gmail.com
Auburn Hills             Ryeli Husak                 Wedding               1/18/2019     5/24/2020 Husakrn@sbcglobal.net
Auburn Hills             Renate Hanschmann           Wedding               4/17/2019     5/29/2020 Rghanschmann@yahoo.com
Auburn Hills             Abbie Genautis              Wedding              12/22/2018     5/30/2020 agenautis@gmail.com
Auburn Hills             Bailie Dunham               Wedding                 2/5/2019     6/6/2020 Dunhambailie@yahoo.com
Auburn Hills             Ericha Ellis                Wedding               6/18/2019     6/12/2020 Antonioraven1@gmail.com
Auburn Hills             Donisha Alexander           Wedding               1/14/2019     6/20/2020 Kahealanid@gmail.com
Auburn Hills             Ashley Fowler               Wedding                 2/1/2019    6/27/2020 ashfow324@gmail.com
Auburn Hills             Kayla Wescott               Wedding               5/14/2019     7/11/2020 kaylabob93@comcast.net
Auburn Hills             Mareema Orr                 Wedding                 6/3/2019    7/18/2020 mareemaorr@gmail.com
Auburn Hills             Stephanie Maksymow          Wedding               6/25/2019     7/25/2020 smaksymow31@yahoo.com
Auburn Hills             Florita Winters             Wedding                1/6/2019      8/1/2020 Flosan005@gmail.com
Auburn Hills             Nicole Chapman              Wedding                 6/9/2019    8/15/2020 nicolevchapman@gmail.com
Auburn Hills             Clare Romano                Wedding               3/28/2019     8/22/2020 clarerom@umich.edu
Auburn Hills             Martina Edwards             Wedding                5/7/2019     8/29/2020 Martiedw@umflint.edu
Auburn Hills             Emily Michalak              Wedding                 5/6/2019     9/4/2020 emichalak02@gmail.com
Auburn Hills             Taylor Long                 Wedding                2/4/2019      9/5/2020 Taylong14@hotmail.com
Auburn Hills             Miranda Miller              Wedding               2/20/2019     9/12/2020 Mirandamil06@yahoo.com
Auburn Hills             Courtney Pandoff            Wedding                3/4/2019     9/18/2020 Pandoffc@gmail.com
Auburn Hills             Samantha Villarreal         Wedding               2/24/2019     9/19/2020 Sbvillarreal14@gmail.com
Auburn Hills             Kelly Money                 Wedding               3/16/2019     9/25/2020 moneykelly@ymail.com
Auburn Hills             Dalaney Piscopink           Wedding               1/16/2019     9/26/2020 dalaneypiscopink@gmail.com
Auburn Hills             Rebecca McDowell            Wedding              12/22/2018    10/10/2020 Rebecca.mcdowell92@yahoo.com
Auburn Hills             Keli Davenport              Wedding               4/13/2019    10/15/2020 Mskeli.d212@yahoo.com
Auburn Hills             Emily Bovee                 Wedding               2/12/2019    10/17/2020 bovee.prus@gmail.com
Auburn Hills             Laura Seibel                Wedding               1/11/2019    10/31/2020
Auburn Hills             Morgan Anderson             Wedding               3/29/2019     11/7/2020 morgancanderson8@gmail.com
Auburn Hills             Brianne Booker              Wedding               2/20/2019    12/31/2020 bookumz8@gmail.com
Bedford/Manchester       Granite United              Church Group          1/17/2019      6/2/2019
Bedford/Manchester       Judy Morrison/Marquis       Occasion              4/13/2019      6/7/2019
Bedford/Manchester       Pam Williams                Occasion              5/26/2019      6/7/2019
Bedford/Manchester       Granite United              Church Group          1/17/2019      6/9/2019
Bedford/Manchester       Caitlin Velasquez           Occasion                3/9/2019    6/15/2019
Bedford/Manchester       Granite United              Church Group          1/17/2019     6/16/2019
Bedford/Manchester       Kate Fox                    Wedding              12/14/2018     6/22/2019
Bedford/Manchester       Khem Mishra                 Wedding               3/31/2019     6/23/2019
Bedford/Manchester       Granite United              Church Group          1/17/2019     6/23/2019
Bedford/Manchester       Chankham Saenpraseuth       Wedding              12/15/2018     6/29/2019
Bedford/Manchester       Granite United              Church Group          1/17/2019     6/30/2019


                                                               4 of 97
             Case 19-23840         Doc 87             Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                      Document      Page 85 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                  Customer                   Event Type     Date Booked    Event date               Email Address
Bedford/Manchester      Granite United                    Church Group          1/17/2019      7/7/2019
Bedford/Manchester      Granite United                    Church Group          1/17/2019     7/14/2019
Bedford/Manchester      Yasmira Torres                    Wedding              12/14/2018     7/14/2019
Bedford/Manchester      Diane Palmer                      Business              7/12/2019     7/17/2019
Bedford/Manchester      Mariel J Feller                   Business              6/10/2019     7/19/2019
Bedford/Manchester      EUNICE OMISAKIN                   Wedding               1/12/2019     7/20/2019
Bedford/Manchester      Granite United                    Church Group          1/17/2019     7/21/2019
Bedford/Manchester      Granite United                    Church Group          1/17/2019     7/28/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     7/31/2019
Bedford/Manchester      Ashley Barton                     Wedding               2/16/2019      8/3/2019   Ashleynbarton12@gmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019      8/4/2019
Bedford/Manchester      Gina Mercier                      Business              6/13/2019      8/6/2019   gina@seniorfr.com
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019      8/7/2019
Bedford/Manchester      Stacy Barbagallo                  Business              4/17/2019      8/8/2019   Sbarbagallo@dadlawoffices.com
Bedford/Manchester      Heather Griffin                   Wedding               1/12/2019      8/9/2019   Srtagriffin24@gmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019     8/11/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     8/14/2019
Bedford/Manchester      Dee Avery                         Wedding              12/14/2018     8/17/2019   okwc@aol.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019     8/18/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     8/21/2019
Bedford/Manchester      Kim Croteau                       Wedding                 5/9/2019    8/24/2019   kcroteau1@gmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019     8/25/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     8/28/2019
Bedford/Manchester      Emmanuel/Wilda Raposo             Wedding               6/25/2019     8/30/2019   Raposo151@hotmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019      9/1/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019      9/4/2019
Bedford/Manchester      Wilson Jusino                     Wedding                 5/9/2019     9/7/2019   jusino26@gmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019      9/8/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     9/11/2019
Bedford/Manchester      Lorin Trick                       Business              5/28/2019     9/12/2019   lorintrick@gammill.com
Bedford/Manchester      Lorin Trick                       Business              5/30/2019     9/13/2019   lorintrick@gammill.com
Bedford/Manchester      Diana Ortolaza                    Wedding              12/14/2018     9/14/2019   ddortolaza@hotmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019     9/15/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     9/18/2019
Bedford/Manchester      Ryan Noronha                      Occasion              3/30/2019     9/19/2019   rnoronha@nh‐cc.org
Bedford/Manchester      Michelle Rapaglia                 Wedding                 3/4/2019    9/21/2019   mmrapaglia@live.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019     9/22/2019
Bedford/Manchester      Real Options                      Occasion              7/23/2019     9/24/2019   danisinc@outlook.com
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     9/25/2019
Bedford/Manchester      Corinne Glejzer                   Occasion                1/2/2019    9/27/2019   cglejzer@westbridge.org
Bedford/Manchester      Corinne Glejzer                   Occasion                1/2/2019    9/28/2019   cglejzer@westbridge.org
Bedford/Manchester      Corinne Glejzer                   Occasion                1/2/2019    9/29/2019   cglejzer@westbridge.org
Bedford/Manchester      Lisa Allen                        Business              7/29/2019     9/30/2019   lisa.allen@greatnhrestaurants.com
Bedford/Manchester      Elizabeth Reese                   Business              7/25/2019     10/1/2019   Ereese@nobis‐group.com
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019     10/2/2019
Bedford/Manchester      Sara Latour                       Occasion              7/24/2019     10/5/2019   Saralatour@comcast.net
Bedford/Manchester      Granite United                    Church Group          1/17/2019     10/6/2019
Bedford/Manchester      B&I Synergy Partners              Business              2/15/2019     10/9/2019
Bedford/Manchester      Granite United                    Church Group          1/17/2019    10/13/2019
Bedford/Manchester      B&I Synergy Partners              Business              2/15/2019    10/16/2019
Bedford/Manchester      Pretty Princess Parties           Business              2/11/2019    10/19/2019
Bedford/Manchester      Granite United                    Church Group          1/17/2019    10/20/2019
Bedford/Manchester      Brianna Phillips (Sullivan)       Wedding               6/21/2019    10/20/2019   Brianna.phillips2196@gmail.com
Bedford/Manchester      B&I Synergy Partners              Business              2/15/2019    10/23/2019
Bedford/Manchester      Granite United                    Church Group          1/17/2019    10/27/2019
Bedford/Manchester      BNI Synergy Partners              Business              2/15/2019    10/30/2019
Bedford/Manchester      Tessa Untiet                      Wedding              12/15/2018    10/31/2019   Tessa.untiet@gmail.com
Bedford/Manchester      Granite United                    Church Group          1/17/2019     11/3/2019


                                                                    5 of 97
             Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                Document      Page 86 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer            Event Type     Date Booked    Event date              Email Address
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     11/6/2019
Bedford/Manchester      Girl Scouts GWM             Business              3/22/2019     11/9/2019   cgreen@girlscoutsgwm.org
Bedford/Manchester      Granite United              Church Group          1/17/2019    11/10/2019
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019    11/13/2019
Bedford/Manchester      Lynn Zimmerman              Business              7/26/2019    11/16/2019   jmarino@driveprime.com
Bedford/Manchester      Granite United              Church Group          1/17/2019    11/17/2019
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019    11/20/2019
Bedford/Manchester      Granite United              Church Group          1/17/2019    11/24/2019
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019    11/27/2019
Bedford/Manchester      Granite United              Church Group          1/17/2019     12/1/2019
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     12/4/2019
Bedford/Manchester      Granite United              Church Group          1/17/2019     12/8/2019
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019    12/11/2019
Bedford/Manchester      Granite United              Church Group          1/17/2019    12/15/2019
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019    12/18/2019
Bedford/Manchester      Granite United              Church Group          1/17/2019    12/22/2019
Bedford/Manchester      Granite United              Church Group          1/17/2019    12/29/2019
Bedford/Manchester      Judith Poore                Wedding               7/21/2019    12/30/2019   Judith.poore@gmail.com
Bedford/Manchester      Gina Andronico              Wedding                 1/3/2019     1/3/2020   cameronandgina2020@gmail.com
Bedford/Manchester      Granite United              Church Group          1/17/2019      1/5/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019      1/8/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019     1/12/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     1/15/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019     1/19/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     1/22/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019     1/26/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/14/2019     1/29/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019      2/2/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019      2/5/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019      2/9/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     2/12/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019     2/16/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     2/19/2020
Bedford/Manchester      Granite United              Church Group          1/17/2019     2/23/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     2/26/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019      3/1/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019      3/4/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019      3/8/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     3/11/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     3/15/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     3/18/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     3/22/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     3/25/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     3/29/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019      4/1/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019      4/5/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019      4/8/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     4/12/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     4/15/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     4/19/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     4/22/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     4/26/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     4/29/2020
Bedford/Manchester      Chris Ellingson             Wedding               3/29/2019      5/2/2020   ljmpasqual@gmail.com
Bedford/Manchester      Granite United              Church Group          3/27/2019      5/3/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/14/2019      5/6/2020
Bedford/Manchester      Granite United              Church Group          3/27/2019     5/10/2020
Bedford/Manchester      BNI Synergy Partners        Business              2/15/2019     5/13/2020


                                                              6 of 97
             Case 19-23840        Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                               Document      Page 87 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                  Customer            Event Type     Date Booked    Event date               Email Address
Bedford/Manchester      Granite United             Church Group          3/27/2019     5/17/2020
Bedford/Manchester      BNI Synergy Partners       Business              2/15/2019     5/20/2020
Bedford/Manchester      Kimberly Blaise            Wedding               3/15/2019     5/23/2020   blaisekimberly@gmail.com
Bedford/Manchester      Granite United             Church Group          3/27/2019     5/24/2020
Bedford/Manchester      BNI Synergy Partners       Business              2/15/2019     5/27/2020
Bedford/Manchester      Karen Aframe               Occasion              2/19/2019     5/30/2020   karenaframe@hotmail.com
Bedford/Manchester      Granite United             Church Group          3/27/2019     5/31/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019      6/7/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019     6/14/2020
Bedford/Manchester      Erica Tran                 Wedding                 1/7/2019    6/20/2020   ericakevinyeh@gmail.com
Bedford/Manchester      Granite United             Church Group          3/27/2019     6/21/2020
Bedford/Manchester      Lauren Benuck              Wedding              12/14/2018     6/25/2020   Lauren.benuck@gmail.com
Bedford/Manchester      Granite United             Church Group          3/27/2019     6/28/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019      7/5/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019     7/12/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019     7/19/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019     7/26/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019      8/2/2020
Bedford/Manchester      Granite United             Church Group          3/27/2019      8/9/2020
Bedford/Manchester      David Schaller             Wedding               3/13/2019     8/15/2020   dschaller06@gmail.com
Bedford/Manchester      Granite United             Church Group          3/27/2019     8/16/2020
Bedford/Manchester      Chifique Porter            Wedding               7/29/2019     8/20/2020   Chifique86@comcast.net
Bedford/Manchester      Kayla Chouinard            Wedding               7/14/2019     8/21/2020   Kayla.b.chouinard@gmail.com
Bedford/Manchester      Granite United             Church Group          3/27/2019     8/23/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019     8/30/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019      9/6/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019     9/13/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019     9/20/2020
Bedford/Manchester      Natasha Wilson             Wedding               3/21/2019     9/24/2020   Natashawilson1919@yahoo.com
Bedford/Manchester      Charli Bradshaw            Wedding               7/24/2019     9/25/2020   Charli.bradshaw98@gmail.com
Bedford/Manchester      Samantha Tramack           Wedding              12/15/2018     9/26/2020   bbs4life97@gmail.com
Bedford/Manchester      Granite United             Church Group          3/28/2019     9/27/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019     10/4/2020
Bedford/Manchester      Sabrina Sawyer             Wedding               1/21/2019    10/10/2020   sabrinasawyer95@yahoo.com
Bedford/Manchester      Granite United             Church Group          3/28/2019    10/11/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    10/18/2020
Bedford/Manchester      Sarah Silvestriadis        Wedding               7/17/2019    10/24/2020   sarah.silvestriadis@gmail.com
Bedford/Manchester      Granite United             Church Group          3/28/2019    10/25/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019     11/1/2020
Bedford/Manchester      Maci Johnston              Wedding               7/29/2019     11/7/2020   macijohnston95@gmail.com
Bedford/Manchester      Granite United             Church Group          3/28/2019     11/8/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    11/15/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    11/22/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    11/29/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019     12/6/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    12/13/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    12/20/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019    12/27/2020
Bedford/Manchester      Granite United             Church Group          3/28/2019      1/3/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019     1/10/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019     1/17/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019     1/24/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019     1/31/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019      2/7/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019     2/14/2021
Bedford/Manchester      Granite United             Church Group          3/28/2019     2/21/2021
Bedford/Manchester      Granite United             Church Group          3/27/2019     2/28/2021
Bedford/Manchester      Haley Maynard              Wedding               5/26/2019     10/2/2021   XHaleyRose11@gmail.com


                                                             7 of 97
              Case 19-23840        Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                Document      Page 88 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer              Event Type     Date Booked    Event date              Email Address
Blue Ash                 Erika Williams                Occasion                5/9/2019     6/9/2019
Blue Ash                 April Goodin                  Wedding              12/14/2018     6/18/2019
Blue Ash                 Core Strengths (member)       Business              3/18/2019     6/19/2019
Blue Ash                 Phil Kruzan                   Wedding              12/14/2018     6/22/2019
Blue Ash                 Heritage Action for America   Occasion                5/2/2019    6/29/2019
Blue Ash                 Casey Mellinger               Wedding                 3/8/2019    7/21/2019
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019      8/4/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     8/11/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     8/18/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     8/25/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019      9/1/2019   info@soma‐church.com
Blue Ash                 Lindsay Fischer               Wedding              12/14/2018      9/7/2019   Lmfischer1992@gmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019      9/8/2019   info@soma‐church.com
Blue Ash                 Courtney Ferguson             Wedding               3/12/2019     9/14/2019   cferguson13@yahoo.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     9/15/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     9/22/2019   info@soma‐church.com
Blue Ash                 Amanda Seaburn                Wedding              12/14/2018     9/28/2019   Seaburna4@gmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     9/29/2019   info@soma‐church.com
Blue Ash                 Gina Bohl                     Wedding               1/31/2019     10/5/2019   ginabohl27@gmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     10/6/2019   info@soma‐church.com
Blue Ash                 Meridith Schmidt              Wedding               1/17/2019    10/11/2019   Schmidt.meri@gmail.com
Blue Ash                 Mallory Bierman               Wedding              12/14/2018    10/12/2019   Mmbier2@gmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019    10/13/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019    10/20/2019   info@soma‐church.com
Blue Ash                 Heather Salazar               Occasion              6/20/2019    10/24/2019   Heather@pinkribbongirls.org
Blue Ash                 Rebecca Martin                Wedding                 1/5/2019   10/26/2019   Rjmartin2011@hotmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019    10/27/2019   info@soma‐church.com
Blue Ash                 Randy Glanton                 Occasion              7/24/2019     11/2/2019   Zoomrwg@gmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     11/3/2019   info@soma‐church.com
Blue Ash                 Faith Nieman                  Business              4/17/2019     11/7/2019   Faith.nieman@hilton.com
Blue Ash                 Katie Teuschl                 Wedding              12/14/2018     11/9/2019   Teuschlk@gmail.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019    11/10/2019   info@soma‐church.com
Blue Ash                 Barbara Hunter                Occasion              5/28/2019    11/11/2019   BKhunter@me.com
Blue Ash                 Barbara Hunter                Occasion              5/28/2019    11/12/2019   BKhunter@me.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019    11/17/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019    11/24/2019   info@soma‐church.com
Blue Ash                 Reed Uberman Soma Church      Church Group          7/29/2019     12/1/2019   info@soma‐church.com
Blue Ash                 Karen Rickert                 Business              7/18/2019     12/5/2019   Krickert5@gmail.com
Blue Ash                 Ashley Johnson                Wedding               1/17/2019     5/22/2020   Aejohnson@eastersealsgc.org
Blue Ash                 Karen Rosen                   Occasion              5/18/2019      6/7/2020   KRosen97@gmail.com
Blue Ash                 Kayla Gregory                 Wedding               2/15/2019     6/12/2020   Kaygreg@bgsu.edu
Blue Ash                 Emily Meyers                  Wedding               1/17/2019     6/13/2020   Meyersejm@gmail.com
Blue Ash                 JeRee Griffin                 Wedding               2/13/2019     6/20/2020   griffinjeree@yahoo.com
Blue Ash                 Nick Smith                    Wedding               7/26/2019     6/26/2020   karablake12@hotmail.com
Blue Ash                 Heather Jones                 Wedding               5/29/2019     6/27/2020   jonesshermanwedding@gmail.com
Blue Ash                 Amber Mallory                 Wedding                 1/4/2019     7/3/2020   Amallory11@gmail.com
Blue Ash                 Janiece Triggs                Wedding               1/11/2019      7/6/2020   janiece.triggs@gmail.com
Blue Ash                 Jerrell Leak                  Wedding               4/19/2019     7/11/2020   jerrellfive@yahoo.com
Blue Ash                 Reed Uberman Soma Church      Church Group          6/10/2019     7/12/2020   info@soma‐church.com
Blue Ash                 Laura Duncan                  Wedding               7/27/2019     7/18/2020   Ldunc1208@yahoo.com
Blue Ash                 Briana Whitlow Alieu Kenneh   Wedding               5/18/2019      8/1/2020   whitlow.briana@gmail.com
Blue Ash                 Celine Zahlen                 Wedding              12/14/2018      8/7/2020   celine@celinezahlen.com
Blue Ash                 Kameron Scott                 Wedding               7/23/2019     8/21/2020   kameronscott513@gmail.com
Blue Ash                 Dalynn Peters                 Wedding               6/11/2019      9/5/2020   Dalynnpeters90@gmail.com
Blue Ash                 Feliz Smith                   Wedding                 7/8/2019     9/6/2020   Felizsmith@live.com
Blue Ash                 Deja Howard                   Wedding               7/29/2019     9/12/2020   dejahoward714@gmail.com
Blue Ash                 Cierra Kincaid                Wedding               7/16/2019     9/18/2020   ckincaid45237@yahoo.com
Blue Ash                 Brittany Green                Wedding               1/31/2019     9/19/2020   Brittanycgreen@gmail.com


                                                                 8 of 97
              Case 19-23840        Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                  Document      Page 89 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer                Event Type      Date Booked Event date                 Email Address
Blue Ash                 Shelby Bobbitt                  Wedding                5/29/2019 9/26/2020     Bobbittshelby@gmail.com
Blue Ash                 Monique Walker                  Wedding                7/28/2019 10/2/2020     Walkermonique2015@gmail.com
Blue Ash                 Tiffany Roberts                 Wedding               12/14/2018 10/3/2020     tiffanyk1107@gmail.com
Blue Ash                 Brittnie Criss                  Wedding                1/18/2019 10/10/2020    Crissbm7@gmail.com
Blue Ash                 Fallon Lane                     Wedding                7/11/2019 10/24/2020    FL50904@gmail.com
Blue Ash                 Julia Marshall                  Wedding                5/26/2019 11/7/2020     jmarshall4695@gmail.com
Blue Ash                 Alyx Ingram                     Wedding                3/25/2019 5/15/2021     Ingramraywedding@gmail.com
Chandler                 101 Dorothy Friend              Business               3/25/2019 5/29/2019
Chandler                 Marjorie Gillingham             Wedding               12/18/2018   6/1/2019
Chandler                 Manohar Marinuthu               Occasion                 5/4/2019  6/2/2019
                         BR 101 ‐ Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)              Business               3/22/2019    6/3/2019
                         BR 101 ‐ Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)              Business               3/22/2019    6/4/2019
Chandler                 Salina Szady                    Occasion               5/10/2019    6/5/2019
                         BR 101 ‐ Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)              Business               3/22/2019    6/5/2019
Chandler                 WB Shelby Villare               Wedding               12/18/2018    6/8/2019
Chandler                 Erika Lange                     Occasion               4/11/2019    6/9/2019
Chandler                 Dorothy Friend                  Business               4/30/2019   6/11/2019
Chandler                 Charlie Wakefield               Occasion                6/6/2019   6/12/2019
Chandler                 Christy Brereton                Occasion                6/1/2019   6/12/2019
Chandler                 Caderina Carrizosa              Wedding               12/28/2018   6/14/2019
Chandler                 Brittany Duong                  Wedding               12/18/2018   6/15/2019
Chandler                 Lynn Vo                         Occasion               5/28/2019   6/16/2019
Chandler                 Sarah Hawkes                    Wedding               12/18/2018   6/17/2019
Chandler                 Ashley Mckoin                   Wedding                 3/4/2019   6/20/2019
Chandler                 Lizveth Vasquez                 Wedding               12/18/2018   6/22/2019
Chandler                 Connor Schneps                  Occasion               6/18/2019   6/26/2019
Chandler                 Dorothy Friend                  Business               6/20/2019   6/26/2019
Chandler                 Kristan Miller                  Business               6/10/2019   6/26/2019
Chandler                 Dorothy Friend                  Business               4/30/2019   6/26/2019
Chandler                 Alena Camacho                   Occasion               5/16/2019   6/29/2019
Chandler                 Diana Czarnecki                 Occasion               6/13/2019    7/3/2019
                         Maggie Thomas           Great
Chandler                 Western Bank                    Business               3/22/2019    7/9/2019
Chandler                 Marsha Dunn                     Business               5/10/2019    7/9/2019
Chandler                 Connor Schneps                  Occasion                7/9/2019   7/17/2019
Chandler                 Jacob Grass                     Wedding               12/18/2018   7/19/2019
Chandler                 Dorothy Friend                  Business               5/30/2019   7/25/2019
Chandler                 Bonnie Ogden                    Wedding                 6/5/2019   7/26/2019
Chandler                 Briana Estrella                 Wedding               12/18/2018    8/1/2019   Bijouest98@gmail.com
Chandler                 Leticia Hayes                   Occasion               1/26/2019    8/2/2019   leticiahayes@yahoo.com
Chandler                 Sonny Aziz                      Wedding                7/25/2019    8/3/2019   sonnyaziz@gmail.com
Chandler                 Catina Hunt                     Business              12/28/2018    8/5/2019   chunt@virtualinc.com
Chandler                 Ridhi Patel                     Occasion                5/7/2019   8/11/2019   rspatel61087@gmail.com
Chandler                 Catina Hunt                     Business              12/28/2018   8/12/2019   chunt@virtualinc.com
Chandler                 Luz Sherwood                    Wedding                4/30/2019   8/17/2019   luzsherwood@gmail.com
Chandler                 Varun Ambati                    Occasion               5/15/2019   8/18/2019   Kdivyareddy@gmail.com
Chandler                 Catina Hunt                     Business              12/28/2018   8/19/2019   chunt@virtualinc.com
Chandler                 Catina Hunt                     Business              12/28/2018   8/26/2019   chunt@virtualinc.com
Chandler                 Dorothy Friend                  Business               5/30/2019   8/27/2019   Dfriend@azarbys.com
Chandler                 Josiah Pierce                   Wedding               12/18/2018   8/31/2019   josiah131@live.com
Chandler                 Lenisse Polanco                 Wedding               12/18/2018    9/1/2019   finallysepulveda@gmail.com
Chandler                 Lindsay Scherer                 Occasion               6/19/2019    9/8/2019   lindsay.marie.scherer@gmail.com
Chandler                 Catina Hunt                     Business              12/28/2018    9/9/2019   chunt@virtualinc.com
Chandler                 Shanda Wimbish                  Occasion               4/26/2019   9/10/2019   swimbish@hpone.com
Chandler                 Dorothy Friend                  Business               7/23/2019   9/11/2019   dfriend@azarbys.com


                                                                    9 of 97
              Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                 Document      Page 90 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer             Event Type        Date Booked Event date                Email Address
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                5/14/2019    9/11/2019 Crost@leaseaccelerator.com
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                5/14/2019    9/12/2019 Crost@leaseaccelerator.com
Chandler                 Dorothy Friend               Business                7/22/2019    9/13/2019 dfriend@azarbys.com
Chandler                 Molina Tso                   Occasion                 5/9/2019    9/14/2019 tabaaha89_mal@hotmail.com
Chandler                 Catina Hunt                  Business               12/28/2018    9/16/2019 chunt@virtualinc.com
Chandler                 Dorothy Friend               Business                7/23/2019    9/18/2019 dfriend@azarbys.com
Chandler                 Breeza'nae Morrison          Wedding                 1/11/2019    9/21/2019
Chandler                 Catina Hunt                  Business               12/28/2018    9/23/2019 chunt@virtualinc.com
Chandler                 Dorothy Friend               Business                7/23/2019    9/25/2019 dfriend@azarbys.com
Chandler                 Jamie Hutchings              Occasion                 4/8/2019    9/27/2019 jamielynn@survivingthebubble.com
Chandler                 Dorine Stewart               Occasion                2/18/2019    9/28/2019 Dorinestewart@hotmail.com
Chandler                 Dorothy Friend               Business                7/23/2019    10/2/2019 dfriend@azarbys.com
Chandler                 Justin Bro                   Business                7/12/2019    10/3/2019 jbro@rismedicare.com
Chandler                 Micah Bingham                Occasion                6/26/2019    10/4/2019 Bingham9@hotmail.com
Chandler                 Anna Minitti                 Wedding                12/18/2018    10/5/2019 annaminitti@gmail.com
Chandler                 Erica Erickson               Wedding                  6/7/2019    10/6/2019 blazna@cox.net
Chandler                 Catina Hunt                  Business               12/28/2018    10/7/2019 chunt@virtualinc.com
Chandler                 Aziza Osman                  Occasion                7/26/2019   10/11/2019 Azizaosman2013@gmail.com
Chandler                 Josie Morales                Occasion                 1/7/2019   10/12/2019 Josiecmorales@gmail.com
Chandler                 Catina Hunt                  Business               12/28/2018   10/14/2019 chunt@virtualinc.com
Chandler                 Princess Lee                 Occasion                6/22/2019   10/18/2019 Princessjenniferleeus@yahoo.com
Chandler                 WB Elizabeth Johnson         Wedding                12/18/2018   10/19/2019 elizabeth.johnsontolbert@gmail.com
Chandler                 Saundra Wilson               Wedding                 7/21/2019   10/20/2019 Saundrawilson2013@gmail.com
Chandler                 Catina Hunt                  Business               12/28/2018   10/21/2019 chunt@virtualinc.com
Chandler                 Core Strengths               Church Group            1/31/2019   10/22/2019
Chandler                 Core Strengths               Church Group            1/31/2019   10/23/2019
Chandler                 Lissa Hinman Aegis Hospice   Occasion                 7/8/2019   10/25/2019 Lissa@aegishospice.com
Chandler                 Lorena Aceves                Wedding                12/18/2018   10/26/2019 knottingwithkoscinski@gmail.com
Chandler                 Catina Hunt                  Business               12/28/2018   10/28/2019 chunt@virtualinc.com
Chandler                 Manuella Kempe               Wedding                12/18/2018    11/1/2019 Manuellakempe@gmail.com
Chandler                 Natalie Thunberg             Wedding                12/18/2018    11/2/2019 nthunberg@yahoo.com
Chandler                 Catina Hunt                  Business               12/28/2018    11/4/2019 chunt@virtualinc.com
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                7/25/2019    11/5/2019 Crost@leaseaccelerator.com
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                7/25/2019 11/6/2019 Crost@leaseaccelerator.com
Chandler                 Avery Blatter                Wedding                  2/7/2019 11/7/2019 Averyblatter@yahoo.com
Chandler                 Taylor Russell               Wedding                 3/27/2019 11/8/2019 Taylor.elizabeth.russell@gmail.com
Chandler                 Katelyn Moore                Wedding                12/18/2018 11/9/2019 koenigsederwedding@gmail.com
Chandler                 Brianna Yahraus              Wedding                12/28/2018 11/10/2019 briannayahraus@gmail.com
Chandler                 Catina Hunt                  Business               12/28/2018 11/11/2019 chunt@virtualinc.com
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                7/25/2019 11/12/2019 Crost@leaseaccelerator.com
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                7/25/2019 11/13/2019 Crost@leaseaccelerator.com
                         Lease Accelerator
Chandler                 (MEMBERSHIP EVENT)           Business                7/25/2019   11/14/2019   Crost@leaseaccelerator.com
Chandler                 Kari Stolworthy              Wedding                  6/9/2019   11/16/2019   kstolworthy@cox.net
Chandler                 Catina Hunt                  Business               12/28/2018   11/18/2019   chunt@virtualinc.com
Chandler                 Bridget Welch                Wedding                 7/30/2019   11/22/2019   Bridgetmw1@gmail.com
Chandler                 Victoria Perez               Wedding                12/18/2018   11/23/2019   toriasperez661@gmail.com
Chandler                 Enas S Abdelhalim            Wedding                 6/19/2019   11/24/2019   nanas123@aol.com
Chandler                 Catina Hunt                  Business               12/28/2018   11/25/2019   chunt@virtualinc.com
Chandler                 Jolee Beverage               Wedding                 2/21/2019   11/29/2019   jbeverage15@gmail.com
Chandler                 Liliana Enriquez             Wedding                12/18/2018   11/30/2019   guerreromario127@yahoo.com
Chandler                 Catina Hunt                  Business               12/28/2018    12/2/2019   chunt@virtualinc.com


                                                                 10 of 97
               Case 19-23840        Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                               Desc Main
                                                   Document      Page 91 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer                    Event Type       Date Booked    Event date                Email Address
Chandler                 Julie Lally                        Occasion               12/18/2018     12/4/2019   arizonacombatsports@yahoo.com
Chandler                 Jennifer Sebastian                 Occasion               12/18/2018     12/7/2019   robertosebastian@hotmail.com
Chandler                 Catina Hunt                        Business               12/28/2018     12/9/2019   chunt@virtualinc.com
Chandler                 Tim Flanigan                       Business                  7/6/2019   12/14/2019   tflanigan@troon.com
Chandler                 Catina Hunt                        Business               12/28/2018    12/16/2019   chunt@virtualinc.com
Chandler                 Saidy Perez                        Wedding                 4/14/2019    12/27/2019   Saidyp51@gmail.com
Chandler                 Rina Chaudhury                     Wedding                12/18/2018    12/28/2019   rinac@cox.net
Chandler                 Catina Hunt                        Business               12/28/2018    12/30/2019   chunt@virtualinc.com
Chandler                 Rebekah Pflieger                   Wedding                 2/27/2019    12/31/2019   kyle.bekah.wedding.thingy@gmail.com
Chandler                 Sydney Kern                        Wedding                 5/15/2019      1/2/2020   kernsydney@yahoo.com
Chandler                 Jennifer Smith                     Business                  6/5/2019     1/5/2020
Chandler                 Jennifer Smith                     Business                  6/5/2019     1/6/2020
Chandler                 Jennifer Smith                     Business                  6/5/2019     1/7/2020
Chandler                 Jennifer Smith                     Business                  6/5/2019     1/8/2020
Chandler                 Jennifer Smith                     Business                  6/5/2019     1/9/2020
Chandler                 Jennifer Smith                     Business                  6/5/2019    1/10/2020
Chandler                 Erin Sodeman                       Wedding                12/18/2018     1/18/2020   sodemendoza@gmail.com
Chandler                 Heather Baldwin                    Wedding                12/18/2018      2/8/2020   heather_lynnb@yahoo.com
Chandler                 Ana Gomez                          Occasion                3/20/2019     2/29/2020   agomez118@yahoo.com
Chandler                 Diandra Smith                      Wedding                 3/14/2019     3/14/2020   TheClaytors320@gmail.com
Chandler                 Melanie Stephenson                 Wedding                12/28/2018     3/21/2020
Chandler                 WB Ashley Hanners                  Wedding                12/18/2018     3/28/2020   Ahsf86@hotmail.com
Chandler                 Natalee Wahlquist                  Wedding                 7/30/2019      4/4/2020   Inkb77@gmail.com
                         Lease Accelerator Services, Inc.
Chandler                 MEMBERSHIP PROFILE (MAIN)          Business                3/18/2019      4/5/2020   Crost@leaseaccelerator.com
Chandler                 104 Mandilyn Tollison              Occasion                3/25/2019     4/17/2020   Mandilyn@infodontics.com
Chandler                 WB Mandilyn Tollison               Occasion                3/25/2019     4/18/2020   Mandilyn@infodontics.com
Chandler                 Mirishka Gill                      Wedding                 4/25/2019     4/25/2020   Mirishkahh@gmail.com
Chandler                 Jannine Amore                      Wedding                 2/27/2019     5/28/2020   jamore@kyrene.com
Chandler                 Hannah Officer                     Wedding                12/18/2018      6/3/2020   hannahtheofficer@gmail.com
Chandler                 Danielle Funk                      Wedding                 7/16/2019     6/26/2020   danielledfunk@gmail.com
Chandler                 Shadey Perales                     Wedding                 7/29/2019     7/25/2020   shadeyp@yahoo.com
Chandler                 Trenee Nuness                      Wedding                 2/18/2019     8/15/2020   Lovelandtrenee2020@gmail.com
Charlotte                Janee Clark                        Wedding                12/20/2018      6/1/2019
Charlotte                April Edwards                      Wedding                12/21/2018      6/2/2019
Charlotte                Tiffany Cutright                   Wedding                12/21/2018      6/8/2019
Charlotte                Tamika Parson                      Occasion                3/22/2019      6/9/2019
Charlotte                Pam Taylor                         Business                5/15/2019     6/11/2019
Charlotte                Chaye Bernier                      Wedding                12/21/2018     6/13/2019
Charlotte                sonya banks                        Occasion                 5/3/2019     6/14/2019
Charlotte                Melissa Washington                 Wedding                12/21/2018     6/15/2019
Charlotte                Camela Bell                        Wedding                12/20/2018     6/22/2019
Charlotte                Atrium Health                      Business                5/21/2019     6/27/2019
Charlotte                Gloria Nicks                       Wedding                  3/2/2019     6/28/2019
Charlotte                Wendy De Leon Hernandez            Wedding                12/21/2018     6/29/2019
Charlotte                gyo young park                     Wedding                  2/3/2019     6/30/2019
Charlotte                Katherine Rivas                    Wedding                12/20/2018      7/6/2019
Charlotte                Pam Taylor                         Business                5/30/2019      7/9/2019
Charlotte                Mandi Harris                       Business                5/10/2019     7/10/2019
Charlotte                Lindsay Diaz                       Business                 5/1/2019     7/11/2019
Charlotte                Lindsay Diaz                       Business                 5/1/2019     7/12/2019
Charlotte                Traci Richardson                   Wedding                12/20/2018     7/13/2019
Charlotte                Amy Ellrod                         Business                6/25/2019     7/16/2019
Charlotte                Marcella Gamble                    Wedding                12/21/2018     7/18/2019
Charlotte                Sequoia Carter                     Wedding                12/20/2018     7/20/2019
Charlotte                Majesty Acheampong                 Business               12/21/2018     7/21/2019
Charlotte                Renata Bolden Rehearsal            Occasion                4/29/2019     7/26/2019
Charlotte                Renata Bolden                      Wedding                  1/5/2019     7/27/2019


                                                                       11 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                                 Document      Page 92 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer                Event Type      Date Booked    Event date                 Email Address
Charlotte                Mia Goodman                    Wedding               12/20/2018      8/3/2019   becomingthewhites2019@gmail.com
Charlotte                Atrium Health                  Business               7/19/2019      8/6/2019   Pamler.wallservin@atriumhealth.org
Charlotte                Ashlee Leath                   Wedding                1/13/2019      8/8/2019   ashleath@gmail.com
Charlotte                Aquandra Rushing               Wedding               12/21/2018     8/10/2019   aquandrar@yahoo.com
Charlotte                Tanreka Bostic                 Wedding                  2/1/2019    8/11/2019   tanrekab28@gmail.com
Charlotte                Rebecca Box                    Business               4/30/2019     8/14/2019   rbox@foodbuy.com
Charlotte                Rebecca Box                    Business               4/30/2019     8/15/2019   rbox@foodbuy.com
Charlotte                Kash Smith                     Wedding               12/20/2018     8/17/2019   Kashsmith2927@gmail.com
Charlotte                Holly Hartmann                 Business               6/21/2019     8/21/2019   Holly.Hartmann@compass‐usa.com
Charlotte                Drusilla Weathers              Business               2/13/2019     8/23/2019   drusilla.weathers@atriumhealth.org
Charlotte                Dianne Moffett                 Wedding               12/21/2018     8/24/2019   hallc5993@gmail.com
Charlotte                Gustavo Garduno                Wedding                5/10/2019     8/25/2019   Lilgg93@gmail.com
Charlotte                Project Management Institute   Church Group             2/6/2019    8/26/2019
Charlotte                nathan carter                  Wedding                  2/6/2019    8/30/2019   carter8184@gmail.com
Charlotte                Amanda Piotrowski              Wedding                  1/7/2019    8/31/2019   Amandapio10@gmail.com
Charlotte                Kala Young                     Wedding               12/21/2018      9/1/2019   Tinderlovencare19@gmail.com
Charlotte                Ebenezer Solomon               Wedding                  5/3/2019     9/2/2019   ebenezersolomon@gmail.com
Charlotte                Drusilla Weathers              Business               2/11/2019      9/3/2019   drusilla.weathers@atriumhealth.org
Charlotte                Drusilla Weathers              Business               2/11/2019      9/4/2019   drusilla.weathers@atriumhealth.org
Charlotte                Ashley Williamson              Wedding                  1/6/2019     9/7/2019   Ashleywilliamson05@gmail.com
Charlotte                Jimmica Cofield                Business               7/19/2019     9/11/2019   Jcofield@bridgetrusttitle.com
Charlotte                Lawanda Kilgo                  Wedding                1/25/2019     9/12/2019   Lawandakilgo@yahoo.com
Charlotte                Leondra Pridgen                Wedding               12/20/2018     9/14/2019   leondra47@yahoo.com
Charlotte                Monique McCullough             Wedding                1/10/2019     9/15/2019   Moniquenmcc@gmail.com
Charlotte                Kareema Williams               Wedding                  3/1/2019    9/19/2019   Kswilli30@gmail.com
Charlotte                NC Tech                        Business               4/17/2019     9/20/2019   michelle@nctech.org
Charlotte                Deneisha Bailey                Wedding               12/20/2018     9/21/2019   Dspacebailey@gmail.com
Charlotte                Melissa Pittman                Occasion               5/13/2019     9/24/2019   Melissa.Pittman@atriumhealth.org
Charlotte                Noel McCall                    Business               6/19/2019     9/27/2019   noel.mccall@patriots‐path.org
Charlotte                Pete Ziozios                   Wedding               12/20/2018     9/28/2019   Panagiotisdz7@gmail.com
Charlotte                Jachovia Gaither               Wedding               12/21/2018     9/29/2019   jachoviagaither@gmail.com
Charlotte                Ivelisse Lopez                 Wedding               12/28/2018     10/3/2019   Ivelisselopez90@yahoo.com
Charlotte                Morgan Marek                   Wedding                1/13/2019     10/4/2019   Morganmarek@ymail.com
Charlotte                Jessica Jannson                Wedding               12/20/2018     10/5/2019   jessica.k.jansson@gmail.com
Charlotte                Nsieme Lemvo                   Wedding               12/20/2018    10/10/2019   Nsieme720@gmail.com
Charlotte                Patty Eller                    Wedding               12/20/2018    10/12/2019   Patty.Eller@cpcc.edu
Charlotte                Taylor Wagner                  Wedding                  4/2/2019   10/13/2019   taylor.marianna@outlook.com
Charlotte                Jessica smith                  Wedding                1/22/2019    10/14/2019   smithgirl1170@gmail.com
Charlotte                Jessica Richards               Wedding                2/11/2019    10/17/2019   richardsjr05@gmail.com
Charlotte                Alex Blasco                    Wedding               12/20/2018    10/19/2019   amblasco4@yahoo.com
Charlotte                Project Management Institute   Church Group             2/6/2019   10/21/2019
Charlotte                Ashley Woodall                 Wedding                  3/8/2019   10/24/2019   rwoodall@aol.com
Charlotte                Bukola Ekundayo                Wedding                1/31/2019    10/25/2019   b.ekundayo@gmail.com
Charlotte                Jessica Rawlings               Wedding               12/21/2018    10/26/2019   Jrrawlings1990@gmail.com
Charlotte                Latoya Stewart                 Wedding                7/21/2019    10/27/2019   etangels@aol.com
Charlotte                Kelly Perkins                  Business               5/22/2019    10/28/2019   Kellyperkins@e4carolinas.org
Charlotte                Kate Test                      Wedding                  3/4/2019    11/1/2019
Charlotte                Joey Starnes                   Occasion              12/20/2018     11/2/2019   melodyharmonius@gmail.com
Charlotte                Llena Brown                    Wedding                  5/5/2019    11/5/2019   llenabrown@gmail.com
Charlotte                Shareka Miller                 Wedding                4/11/2019     11/7/2019   Shareka.miller@gmail.com
Charlotte                Joshua Thompson                Wedding                3/14/2019     11/8/2019   Thompsonja1112@gmail.com
Charlotte                Christin workmon               Wedding                1/14/2019     11/9/2019   cworkmon@gmail.com
Charlotte                Bri Peters                     Wedding                1/31/2019    11/16/2019   meanttobeatty2019@gmail.com
Charlotte                Sheana Ricketts                Wedding                  5/7/2019   11/21/2019   Sheanaricketts@yahoo.com
Charlotte                Paola Alban                    Occasion               3/28/2019    11/23/2019   paola@paolaalbanrealtors.net
Charlotte                Bri Changela                   Wedding               12/20/2018    11/27/2019   Bri.w.changela@gmail.com
Charlotte                Anthony Wilson                 Wedding                1/30/2019    11/30/2019   Aawilson02@yahoo.com
Charlotte                Lindsay Diaz                   Business               5/13/2019    12/10/2019   Lindsay.diaz@kw.com


                                                                  12 of 97
                Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                 Document      Page 93 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer                Event Type       Date Booked    Event date                 Email Address
Charlotte                Lindsay Diaz                   Business                5/13/2019    12/11/2019 Lindsay.diaz@kw.com
Charlotte                Renee Smith                    Business                2/27/2019    12/13/2019 Renee.smith@skanska.com
Charlotte                Shay Hajbana                   Wedding                 1/21/2019    12/28/2019 Sshajban@gmail.com
Charlotte                Emmalee Lawton                 Wedding                   2/5/2019   12/30/2019 Emmaleelawton@gmail.com
Charlotte                Project Management Institute   Church Group              1/8/2019   12/30/2019
Charlotte                Chinyere Asoh                  Wedding                12/21/2018      1/3/2020 statesvillefirst@gmail.com
Charlotte                Core Strengths                 Business                  2/6/2019     1/6/2020 Selena@corestrengths.com
Charlotte                Amina Gaines                   Wedding                 6/17/2019     1/10/2020 glynandamina@gmail.com
Charlotte                Amina Gaines                   Wedding                 2/17/2019     1/11/2020 glynandamina@gmail.com
Charlotte                Clarence Strain                Occasion                3/25/2019      2/8/2020 Cds211@verizon.net
Charlotte                Tiesha Wylie                   Wedding                 6/30/2019     2/15/2020 Wright.Tiesha@gmail.com
Charlotte                Waleska Cruz                   Occasion               12/21/2018     2/22/2020 waleskacruz1083@yahoo.com
Charlotte                Ethan Ward                     Wedding                 2/28/2019     2/27/2020 ethankward@aol.com
Charlotte                Rubia Guzman                   Wedding                 3/14/2019     2/29/2020 brodriguez.rguzman@gmail.com
Charlotte                Travain Smalls                 Wedding                 5/16/2019      3/1/2020 Travainsmalls@gmail.com
Charlotte                Project Management Institute   Church Group            2/20/2019     3/17/2020
Charlotte                Katie Hershey                  Wedding                 3/14/2019     3/21/2020 khershey@email.sc.edu
Charlotte                Brittany Roper                 Wedding                 1/13/2019     3/28/2020 BrittanyD.Roper@gmail.com
Charlotte                Madison Lilley                 Wedding                 4/13/2019      4/4/2020 Madyelizabeth101@att.net
Charlotte                Nisan Williams                 Wedding                 5/19/2019     4/17/2020 Williams_nisan@yahoo.com
Charlotte                Nisan Williams                 Wedding                12/20/2018     4/18/2020 Williams_nisan@yahoo.com
Charlotte                Lauren Hoar                    Wedding                 4/16/2019     4/25/2020 Laurenjohngray@gmail.com
Charlotte                Sadonna Smith                  Wedding                 5/31/2019      5/1/2020 scsmith3289@gmail.com
Charlotte                Mai ta                         Wedding                 4/24/2019      5/2/2020 Mai_tta09@yahoo.com
Charlotte                Amari Simmons                  Wedding                 4/11/2019     5/14/2020 Amarisimmons2015@gmail.com
Charlotte                Ramona Culbreth                Wedding                 2/15/2019     5/16/2020 culbrethramona@yahoo.com
Charlotte                Joy Beason                     Wedding                 6/29/2019     5/24/2020 Mzdimure@gmail.com
Charlotte                Andreia Graddick               Wedding                 4/23/2019     5/30/2020 graddickfamily@aol.com
Charlotte                Rachel Buckner                 Wedding                   5/9/2019    6/13/2020 buckner_rachel@yahoo.com
Charlotte                Sarah McNeil                   Wedding                 5/31/2019     6/14/2020 Sa.Mcneil@aol.com
Charlotte                Caitlin Beheler                Wedding                 2/22/2019     6/20/2020 Caitlin.beheler@gmail.com
Charlotte                Janiya Rorie                   Wedding                   4/8/2019    6/25/2020 Rorie.Janiya1@gmail.com
Charlotte                Addison Billups                Wedding                   7/6/2019    6/27/2020 digal704@yahoo.com
                         Rohit Snooknan and Fallon
Charlotte                Pearson                        Wedding                 4/29/2019      7/2/2020   pearsonashton1989@gmail.com
Charlotte                Antoinette Buchanan            Wedding                 4/13/2019      7/9/2020   abuchanan6983@students.mc3.edu
Charlotte                Sidney Kimmons                 Wedding                 6/28/2019     7/10/2020   S.kimmons03@hotmail.com
Charlotte                Cartia Mitchell                Wedding                 4/17/2019     7/11/2020   Cartia21@gmail.com
Charlotte                Stephanie Burgin               Wedding                 4/22/2019     7/17/2020   russellstietheknot@gmail.com
Charlotte                Jordan Osborne                 Wedding                 6/12/2019     7/24/2020   osbornej105@gmail.com
Charlotte                Gaby Lucero                    Wedding                 5/29/2019     7/25/2020   Amigonlgabriela@gmail.com
Charlotte                Amber Hyde                     Wedding                 1/13/2019      8/1/2020   anhyde85@yahoo.com
Charlotte                Jessica Gonzalez               Wedding                 3/13/2019      8/7/2020   Ljgonzalez1215@gmail.com
Charlotte                Nidia Jardinez                 Wedding                12/21/2018     8/15/2020   njardinez@foodesignassociates.com
Charlotte                Anthony Moore                  Wedding                 4/25/2019     8/21/2020   aemore12@gmail.com
Charlotte                Cortney Graham                 Wedding                 4/27/2019      9/5/2020   cjgraham2011@gmail.com
Charlotte                Samantha collymore             Wedding                 3/31/2019     9/12/2020   Stcollymore@yahoo.com
Charlotte                Mary Robertson                 Occasion                4/19/2019     9/19/2020   Mfootman512@yahoo.com
Charlotte                Rhonda Miller                  Wedding                 5/24/2019     9/26/2020   Ourlovestory2k19@gmail.com
Charlotte                Genene Palmer                  Wedding                 7/28/2019     10/3/2020   Geneneandjanell2020@gmail.com
Charlotte                Torie Hamilton                 Wedding                  2/3/2019    10/10/2020   Toriekhamilton@gmail.com
Charlotte                Shameequa Buxton               Wedding                 5/31/2019    10/17/2020   mtkillings@gmail.com
Charlotte                Jeannie Wolfe                  Wedding                 3/18/2019    10/24/2020   Wolfejeannie@gmail.com
Charlotte                Jennifer Lozano                Wedding                  5/5/2019    11/28/2020   Lozzie1013@aol.com
Charlotte                Mary McVay                     Wedding                 4/26/2019    12/31/2020   maryemcvay@gmail.com
Charlotte                Vanessa Hinds                  Wedding                 3/28/2019     6/12/2021   Vlhinds86@gmail.com
Chesapeake               Kylie Ross Sibert              Business               12/22/2018     5/30/2019
Chesapeake               Thalia Hinds                   Wedding                12/22/2018      6/1/2019


                                                                   13 of 97
                Case 19-23840     Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                Document      Page 94 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer               Event Type      Date Booked Event date               Email Address
Chesapeake               Brandy Langston               Wedding                4/20/2019   6/2/2019
Chesapeake               Anna Boyd                     Wedding                  4/6/2019  6/3/2019
Chesapeake               Robin Foreman                 Wedding               12/22/2018   6/6/2019
Chesapeake               World Financial Group         Occasion                5/1/2019   6/8/2019
Chesapeake               Mallorie Mobley               Wedding                1/15/2019   6/9/2019
Chesapeake               Jonnielle Nicholes            Occasion               3/20/2019 6/11/2019
Chesapeake               Jo Guilford                   Wedding               12/22/2018 6/13/2019
Chesapeake               Kimberly Brown                Wedding               12/22/2018 6/14/2019
Chesapeake               Milda Francois                Wedding               12/23/2018 6/15/2019
Chesapeake               Donna Cowell                  Wedding                1/15/2019 6/20/2019
Chesapeake               Deneisha Davis                Occasion                 6/4/2019 6/21/2019
Chesapeake               Shantell Scarborough          Wedding               12/23/2018 6/22/2019
Chesapeake               Rachel Shepherd               Occasion               3/14/2019 6/28/2019
Chesapeake               Jessica Oâ€™Grady             Wedding               12/23/2018 6/29/2019
Chesapeake               Aivah Parham                  Wedding               12/23/2018   7/3/2019
Chesapeake               Janice Lewis                  Wedding                4/16/2019   7/7/2019
Chesapeake               Snow Companies: Logan Hirsh   Business               6/11/2019 7/10/2019
Chesapeake               Dyani Meggett‐Sowell          Wedding               12/23/2018 7/13/2019
Chesapeake               Nikki Brown                   Wedding               12/23/2018 7/15/2019
Chesapeake               Asia Williams                 Wedding               12/23/2018 7/18/2019
Chesapeake               Carolyn James                 Occasion                 4/9/2019 7/20/2019
Chesapeake               Yedidah Farrow                Wedding               12/23/2018 7/22/2019
Chesapeake               Jasmine Dingle                Wedding               12/23/2018 7/25/2019
Chesapeake               ShaRonda Brown                Wedding                2/23/2019 7/26/2019
Chesapeake               Tia Williams                  Wedding               12/23/2018 7/27/2019
Chesapeake               Laudia K.Guilao               Wedding               12/23/2018 7/29/2019
Chesapeake               Da'shon James                 Wedding                1/27/2019   8/1/2019   Da39shon2@me.com
Chesapeake               Tameika Jones                 Occasion               6/19/2019   8/2/2019   Tameikareynolds@yahoo.com
Chesapeake               Angela Camacho                Occasion                 5/4/2019  8/3/2019   Angela50ayc@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019   8/4/2019
Chesapeake               Ken Boyer                     Occasion               7/22/2019   8/6/2019   Ticosauve@aol.com
Chesapeake               James Chandler                Wedding                6/17/2019   8/7/2019   Jchandler2472@gmail.com
Chesapeake               James Chandler                Wedding               12/23/2018   8/8/2019   Jchandler2472@gmail.com
Chesapeake               Jenni Williams                Wedding               12/23/2018 8/10/2019    jennirw3@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019 8/11/2019
Chesapeake               Leeanna striker               Wedding                1/31/2019 8/15/2019    Leeannamae41488@gmail.com
Chesapeake               Janet Williams                Wedding               12/23/2018 8/17/2019    Janetwms@verizon.net
Chesapeake               Limitless Church              Church Group           4/30/2019 8/18/2019
Chesapeake               Shelby Moulton                Wedding               12/23/2018 8/24/2019    Shelbymoulton1@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019 8/25/2019
Chesapeake               Kamylle Laxamana              Wedding               12/23/2018 8/28/2019    dipzlestrange@ymail.com
Chesapeake               Krisia Diaz                   Wedding                2/16/2019 8/29/2019    krisia.kd@gmail.com
Chesapeake               Kaneisha Heckstall‐ Davis     Wedding                  5/5/2019 8/31/2019   kqheckstall@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019   9/1/2019
Chesapeake               Mia Knowles                   Wedding               12/23/2018   9/7/2019   mialknowles@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019   9/8/2019
Chesapeake               Kisah Hutchings               Wedding                6/28/2019   9/9/2019   Kisah.hutchings@gmail.com
Chesapeake               Ivy Abotsi                    Wedding                3/12/2019 9/14/2019    ivykixx@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019 9/15/2019
Chesapeake               Kim Callari                   Wedding                3/19/2019 9/19/2019    kimcallari3@yahoo.com
Chesapeake               Tiana Davis                   Wedding                1/20/2019 9/20/2019    Tdavis10@email.radford.edu
Chesapeake               Monique Moore                 Wedding               12/23/2018 9/21/2019    moeemoore@gmail.com
Chesapeake               Justin Gravely                Wedding               12/23/2018 9/22/2019    jdgravely10@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019 9/22/2019
Chesapeake               Whitney Frye                  Wedding               12/23/2018 9/28/2019    Whiit.frye11@gmail.com
Chesapeake               Rose Ciconta                  Occasion               6/10/2019 9/29/2019    Virginiabeachweddingcompany@gmail.co
Chesapeake               Limitless Church              Church Group           4/30/2019 9/29/2019
Chesapeake               Brianna Turner                Wedding               12/23/2018 10/3/2019    briannaturner.rx@gmail.com


                                                                 14 of 97
                Case 19-23840     Doc 87           Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                   Document      Page 95 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer               Event Type      Date Booked    Event date              Email Address
Chesapeake               Katie Johnson                 Wedding               12/23/2018     10/4/2019   Noel922011@gmail.com
Chesapeake               Mya Mendez                    Wedding                  1/9/2019    10/5/2019   Meeboni1@cox.net
Chesapeake               Limitless Church              Church Group           4/30/2019     10/6/2019
Chesapeake               Mikayla Gaddis                Wedding               12/23/2018     10/7/2019   mikaylaelizabeth.95@gmail.com
Chesapeake               Willow Brown                  Wedding                5/10/2019    10/10/2019   Willowbee9614@yahoo.com
Chesapeake               Tiffany Riddick               Wedding                1/26/2019    10/11/2019   tiffanyriddick@me.com
Chesapeake               Misha Owens                   Wedding               12/23/2018    10/12/2019   misha.l.owens@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    10/13/2019
Chesapeake               Shawana Mills                 Wedding               12/22/2018    10/19/2019   Shawana.Mills@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    10/20/2019
Chesapeake               Rachel Andrew                 Wedding                6/28/2019    10/20/2019   Rachandrew95@gmail.com
Chesapeake               Stacey Reibold                Wedding               12/23/2018    10/21/2019   Stacey.reibold@gmail.com
Chesapeake               Jesika Penny                  Wedding               12/23/2018    10/26/2019   jesikapenny1@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    10/27/2019
Chesapeake               Kat Kaminski                  Wedding                1/15/2019     11/1/2019   kat.j.kaminski@gmail.com
Chesapeake               Takeia Weatherly              Wedding               12/23/2018     11/2/2019   t.n.weatherly@gmail.com
Chesapeake               Julia Giannone                Wedding               12/23/2018     11/3/2019   jgiannone95@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019     11/3/2019
Chesapeake               Deisha Williams               Wedding                1/14/2019     11/4/2019   Deisha.williams12@gmail.com
Chesapeake               Shayla Myrick                 Wedding                5/13/2019     11/8/2019   Smyri003@gmail.com
Chesapeake               Stephanie DeShields           Wedding               12/23/2018     11/9/2019   stephaniedeshields@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    11/10/2019
Chesapeake               Aja Riddick                   Wedding               12/23/2018    11/14/2019   Aja.riddick@icloud.com
Chesapeake               Stephanie Josey               Wedding                2/28/2019    11/16/2019   Stefijo408@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    11/17/2019
Chesapeake               Limitless Church              Church Group           4/30/2019    11/24/2019
Chesapeake               Limitless Church              Church Group           4/30/2019     12/1/2019
Chesapeake               Limitless Church              Church Group           4/30/2019     12/8/2019
Chesapeake               Carla Austin                  Wedding               12/23/2018    12/12/2019   Beale.Dwayne@yahoo.com
Chesapeake               Amanda Reaves                 Wedding                1/31/2019    12/14/2019   Reaves89.ar@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    12/15/2019
Chesapeake               Anissa Cross                  Wedding               12/23/2018    12/19/2019   ac3rdbaseman19@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019    12/22/2019
Chesapeake               Limitless Church              Church Group           4/30/2019    12/29/2019
Chesapeake               Denise Bagwell                Wedding                  2/5/2019   12/31/2019   dbagwell85@gmail.com
Chesapeake               Pretty Princess Parties       Business               2/11/2019      1/4/2020
Chesapeake               Limitless Church              Church Group           4/30/2019      1/5/2020
Chesapeake               Limitless Church              Church Group           4/30/2019     1/12/2020
Chesapeake               La'Shay Lucas                 Wedding               12/23/2018     1/18/2020   desence25@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019     1/19/2020
Chesapeake               Jordan Reeder                 Wedding                  2/2/2019    1/20/2020   jordreeder7@yahoo.com
Chesapeake               Limitless Church              Church Group           4/30/2019     1/26/2020
Chesapeake               Limitless Church              Church Group           4/30/2019      2/2/2020
Chesapeake               Limitless Church              Church Group           4/30/2019      2/9/2020
Chesapeake               Courtney Walcott              Wedding                1/13/2019     2/15/2020   courtandcris20@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019     2/16/2020
Chesapeake               Limitless Church              Church Group           4/30/2019     2/23/2020
Chesapeake               Limitless Church              Church Group           4/30/2019      3/1/2020
Chesapeake               Veronica Rusnak               Wedding                4/10/2019      3/7/2020   Veronicacapri96@yahoo.com
Chesapeake               Limitless Church              Church Group           4/30/2019      3/8/2020
Chesapeake               Steven Daniels                Wedding                5/10/2019     3/14/2020   Stephanie.lewis3210@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019     3/15/2020
Chesapeake               Jasmin Smith                  Wedding                3/12/2019     3/20/2020   Thatpasunshine@gmail.com
Chesapeake               Limitless Church              Church Group           4/30/2019     3/22/2020
Chesapeake               Limitless Church              Church Group           4/30/2019     3/29/2020
                         Evidence Management
Chesapeake               MAIN/PAYMENT PROFILE          Church Group           2/27/2019     3/31/2020 amy@evidencemanagement.com
Chesapeake               Michele Naughton              Wedding                1/17/2019      4/4/2020 Msnaughton07@gmail.com


                                                                 15 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                 Document      Page 96 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer            Event Type      Date Booked    Event date                Email Address
Chesapeake               Limitless Church            Church Group           4/30/2019      4/5/2020
Chesapeake               Limitless Church            Church Group           4/30/2019     4/12/2020
Chesapeake               Bethany Marino              Wedding                7/16/2019     4/18/2020   marinobethany002@gmail.com
Chesapeake               Limitless Church            Church Group           4/24/2019     4/19/2020
Chesapeake               April Richardson            Wedding                4/29/2019      5/2/2020   a.richardson653@gmail.com
Chesapeake               Rachel Collins              Wedding                1/19/2019      5/7/2020   Rachkathleencoll928@gmail.com
Chesapeake               Anjelique Matias            Wedding                  6/9/2019     5/8/2020   amatias0415@gmail.com
Chesapeake               Ivan Shaka                  Wedding                3/29/2019      5/9/2020   ivanshka@hotmail.com
Chesapeake               Lou Avery Barnes            Wedding               12/23/2018     5/14/2020   Avery.c.barnes@gmail.com
Chesapeake               Bree Thomas                 Wedding                  4/4/2019    5/16/2020   btho1627@gmail.com
Chesapeake               Andrea Melendez             Wedding               12/23/2018     5/21/2020   Melendezandrea61@gmail.com
Chesapeake               Tiffany Langley             Wedding                5/16/2019     5/23/2020
Chesapeake               Sergene Lucien              Wedding                5/21/2019     5/30/2020   sergenelucien@yahoo.com
Chesapeake               Nkemka Anyiwo               Wedding                6/21/2019      6/6/2020   Nkemka.anyiwo@gmail.com
Chesapeake               Chelsea Harrison            Wedding                5/16/2019     6/13/2020   chelseadiharrison@gmail.com
Chesapeake               India McElroy               Wedding               12/23/2018     6/20/2020   Ijmcelroy86@gmail.com
Chesapeake               Domonique Moore             Wedding                4/12/2019     6/21/2020   Dmoor829@gmail.com
Chesapeake               Cherie Street               Wedding                6/17/2019     6/25/2020   cheriestreet18@gmail.com
Chesapeake               Arquesha Woodard            Wedding                  6/5/2019    6/27/2020   Arqueshaw@aol.com
Chesapeake               Monica Smith                Wedding                7/20/2019      7/2/2020   Msmonie25@yahoo.com
Chesapeake               Porscha Moore               Wedding                  5/7/2019    7/10/2020   Porscham87@gmail.com
Chesapeake               Chelsea Richards            Wedding                  6/7/2019    7/16/2020   chels.richards12995@gmail.com
Chesapeake               Breanna Lewis               Wedding                7/19/2019     8/21/2020   Bflewis414@yahoo.com
Chesapeake               Alicia Mixon                Wedding                4/12/2019      9/3/2020   alycia.mixon@gmail.com
Chesapeake               Jasmine Jones               Wedding               12/23/2018     9/10/2020   jnjlove92@gmail.com
Chesapeake               Leigh Johnson               Wedding                  4/6/2019    10/2/2020   Tdybrsrn@aol.com
Chesapeake               Nakeyia Wiggins             Wedding                  4/8/2019    10/9/2020   Bennttsjr2020@gmail.com
Chesapeake               Kinley Liverman             Wedding                  4/5/2019   10/10/2020   Kinley108@gmail.com
Chesapeake               Olivia Martinez             Wedding                1/31/2019    10/15/2020   Omart005@odu.edu
Chesapeake               Stephanie Porter            Wedding                5/30/2019    10/16/2020   stephanielaporter@gmail.com
Chesapeake               Tajh Gatling                Wedding                6/20/2019    10/17/2020   ronniqua1@yahoo.com
Chesapeake               Sam Flowers                 Wedding                3/14/2019    10/24/2020   sfl0wers@yahoo.com
Chesapeake               Rikki Callaway              Wedding                7/19/2019    10/31/2020   rikkicallaway@icloud.com
Chesapeake               Elizabeth Vahle             Wedding                3/14/2019    11/16/2020   evahle2015@gmail.com
Chesapeake               Danielle Brantley           Wedding                  7/1/2019   12/20/2020   brantley.danielle@yahoo.com
Cranberry Township       Hilary Nellis               Wedding               12/26/2018      6/1/2019
Cranberry Township       Brandon Zimmerman           Business               5/22/2019      6/3/2019
Cranberry Township       Eva Mangan                  Wedding               12/26/2018      6/7/2019
Cranberry Township       Jenna Reau                  Wedding               12/26/2018      6/8/2019
Cranberry Township       Savannah Paladin            Wedding               12/26/2018      6/9/2019
Cranberry Township       Brittany Miles              Wedding               12/26/2018     6/14/2019
Cranberry Township       Valerie Hogan               Wedding               12/26/2018     6/15/2019
Cranberry Township       Stephanie Kelley            Wedding               12/26/2018     6/21/2019
Cranberry Township       Julia Marzano               Wedding               12/28/2018     6/22/2019
Cranberry Township       Melanie Wittke              Wedding                1/12/2019     6/28/2019
Cranberry Township       Jennifer Bezilla            Wedding                  1/9/2019    6/29/2019
Cranberry Township       Kaitlyn Scott               Wedding               12/26/2018      7/3/2019
Cranberry Township       Julianne Liberati           Wedding               12/26/2018      7/6/2019
Cranberry Township       Abbie Straughn              Wedding               12/26/2018     7/12/2019
Cranberry Township       Katelyn Kazousky            Wedding               12/26/2018     7/13/2019
Cranberry Township       Kellen Lovejoy              Wedding               12/28/2018     7/20/2019
Cranberry Township       Raechel Baricevic           Wedding                  1/7/2019    7/27/2019
Cranberry Township       Amelia Rising               Wedding               12/24/2018      8/2/2019   werleymania@gmail.com
Cranberry Township       Rachel Wallace              Wedding               12/26/2018      8/3/2019   themartiks2019@gmail.com
Cranberry Township       Patricia Rossetti           Business                 6/7/2019     8/5/2019   Patricia.rossetti@padistance.org
Cranberry Township       Colton Chandler             Wedding               12/26/2018     8/10/2019   coltonchandler620@yahoo.com
Cranberry Township       Jodi Irons                  Wedding               12/28/2018     8/17/2019   Jodiirons1@gmail.com
Cranberry Township       Keystone Church             Church Group           7/30/2019     8/18/2019


                                                               16 of 97
               Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                           Desc Main
                                               Document      Page 97 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer              Event Type      Date Booked    Event date                Email Address
Cranberry Township       Brianna Tetrault             Wedding               12/26/2018     8/24/2019   Briannatetrault@hotmail.com
Cranberry Township       Bethany Oliver               Wedding               12/27/2018     8/28/2019   boliver@winshape.org
Cranberry Township       Bethany Oliver               Business               1/10/2019     8/29/2019   boliver@winshape.org
Cranberry Township       Ashley Corum                 Wedding               12/26/2018     8/30/2019   ashcorum@icloud.com
Cranberry Township       MICHAEL DIANA                Wedding               12/26/2018     8/31/2019   MJD5593@GMAIL.COM
Cranberry Township       Kevin Cooper                 Wedding                1/16/2019      9/1/2019   gene7980@icloud.com
Cranberry Township       Marin Delmonico              Wedding                  1/9/2019     9/6/2019   Marindelmonico@yahoo.com
Cranberry Township       Emilie Wasko                 Wedding               12/26/2018      9/7/2019   emandy308@gmail.com
Cranberry Township       Tammy Puharic                Business               6/23/2019     9/11/2019   arothrauff@arbys.com
Cranberry Township       Nicole Jackman               Wedding                1/21/2019     9/13/2019   njackman412@gmail.com
Cranberry Township       Chelsea Brannaman            Wedding               12/26/2018     9/14/2019   cbrannaman@gmail.com
Cranberry Township       Megan balint                 Business               7/25/2019     9/17/2019   kbastin@integra1.net
Cranberry Township       Karen Mustovich              Wedding               12/27/2018     9/21/2019   kmusto0105@yahoo.com
Cranberry Township       Meghan Swanson               Business               7/23/2019     9/23/2019   Meghan.swanson@msasafety.com
Cranberry Township       Meghan Swanson               Business               7/23/2019     9/24/2019   Meghan.swanson@msasafety.com
Cranberry Township       Meghan Swanson               Business               7/23/2019     9/25/2019   Meghan.swanson@msasafety.com
Cranberry Township       Ashley Warheit               Business              12/26/2018     9/26/2019   ashley@retirewithga.com
Cranberry Township       Samantha Kuntz               Wedding               12/28/2018     9/28/2019   samikuntz@gmail.com
Cranberry Township       Keystone Church              Church Group           7/23/2019     9/29/2019
Cranberry Township       Wendy Neely                  Occasion               7/19/2019     9/29/2019   Fitamericapa@gmail.com
Cranberry Township       Laura Gettings               Wedding               12/27/2018     10/4/2019   lgettings21@gmail.com
Cranberry Township       Tracy Deandrea               Wedding               12/27/2018     10/5/2019   tdan532972@aol.com
Cranberry Township       Cory Heintz                  Wedding               12/27/2018    10/11/2019   edailey38@gmail.com
Cranberry Township       Maria Brown                  Wedding                  2/7/2019   10/13/2019   normantrinnywatson@gmail.com
Cranberry Township       Beverly Tumminello           Wedding               12/28/2018    10/18/2019   BeverlyTumminello@gmail.com
Cranberry Township       Erika Novak                  Wedding               12/27/2018    10/19/2019   erikanxx@gmail.com
Cranberry Township       Kristin McMahon              Wedding               12/27/2018    10/26/2019   kmcmahon3d@comcast.net
Cranberry Township       Keystone Church              Church Group           7/23/2019    10/27/2019
Cranberry Township       Liz Robbins                  Wedding               12/27/2018     11/2/2019   lizrhene@gmail.com
Cranberry Township       Eric Pursh                   Business               6/24/2019     11/6/2019   ericpursh@gmail.com
Cranberry Township       Rebecca Davis                Wedding               12/28/2018     11/8/2019   sters11890@yahoo.com
Cranberry Township       Emma Donahey                 Wedding               12/28/2018     11/9/2019   erdonahey@gmail.com
Cranberry Township       Laura Carolla                Occasion               7/17/2019    11/15/2019   Laura@rectenwald.com
Cranberry Township       Caitlin McHugh               Wedding               12/27/2018    11/16/2019   caitlinmchugh6@gmail.com
Cranberry Township       Keystone Church              Church Group           7/23/2019    11/17/2019
Cranberry Township       Justina Rodriguez            Wedding                1/10/2019    11/23/2019   jlr81403@yahoo.com
Cranberry Township       Tabitha White                Wedding                1/16/2019    11/30/2019
                         Continuum Managed Services
Cranberry Township       Holdco, LLC                  Occasion               3/21/2019     12/7/2019 Michele.spirk@continuum.net
Cranberry Township       Julia Duncan                 Wedding               12/27/2018    12/14/2019 juliaduncan27@gmail.com
Cranberry Township       Keystone Church              Church Group           7/22/2019    12/15/2019
Cranberry Township       Katelyn Salvatore            Wedding                1/16/2019    12/20/2019 kasalvatore25@gmail.com
Cranberry Township       Kelsey Walls                 Wedding                1/14/2019    12/21/2019 kjwalls813@gmail.com
Cranberry Township       Terri Terrazzano             Occasion                3/5/2019    12/29/2019 Territerrazzano@gmail.com
Cranberry Township       Kasey Serena                 Wedding                4/10/2019    12/31/2019 Kms@serenaappraisal.com
Cranberry Township       Keystone Church              Church Group            5/1/2019      1/5/2020
Cranberry Township       Alexis McDonald              Occasion               5/19/2019     1/11/2020 aad226@msn.com
Cranberry Township       Keystone Church              Church Group            5/1/2019     1/12/2020
Cranberry Township       Keystone Church              Church Group            5/1/2019     1/19/2020
Cranberry Township       Keystone Church              Church Group            5/1/2019     1/26/2020
Cranberry Township       Keystone Church              Church Group            5/1/2019      2/2/2020
Cranberry Township       Amber Liptack                Wedding                5/20/2019      2/8/2020 aliptack@gmail.com
Cranberry Township       Keystone Church              Church Group            5/1/2019      2/9/2020
Cranberry Township       Keystone Church              Church Group            5/1/2019     2/16/2020
Cranberry Township       Emily Wagner                 Wedding                3/26/2019     2/22/2020 ewagne21@kent.edu
Cranberry Township       Keystone Church              Church Group            5/1/2019     2/23/2020
Cranberry Township       Rylie Barnes                 Occasion               1/28/2019     2/28/2020 ryliebarnes3@gmail.com
Cranberry Township       Keystone Church              Church Group            5/2/2019      3/1/2020


                                                                17 of 97
               Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                     Desc Main
                                                Document      Page 98 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer           Event Type      Date Booked Event date               Email Address
Cranberry Township       Keystone Church            Church Group            5/2/2019  3/8/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019 3/15/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019 3/22/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019 3/29/2020
Cranberry Township       Kelsey Wiltman             Wedding                 1/3/2019  4/4/2020   Kwiltman@kent.edu
Cranberry Township       Keystone Church            Church Group            5/2/2019  4/5/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019 4/12/2020
Cranberry Township       Corrin Walker              Wedding               1/16/2019 4/17/2020    cwalker2760@gmail.com
Cranberry Township       Erin Smith                 Wedding                 4/5/2019 4/18/2020   esmith24@comcast.net
Cranberry Township       Keystone Church            Church Group            5/2/2019 4/19/2020
Cranberry Township       Sharmaine Ramirez          Wedding               1/10/2019 4/25/2020    sramire3@villanova.edu
Cranberry Township       Keystone Church            Church Group            5/2/2019 4/26/2020
Cranberry Township       Amanda Hayden              Wedding               5/28/2019   5/1/2020   j26103254@icloud.com
Cranberry Township       Megan Benham               Wedding               3/29/2019   5/2/2020   Meg_benham92@yahoo.com
Cranberry Township       Keystone Church            Church Group            5/2/2019  5/3/2020
Cranberry Township       Taylor Zediker             Wedding                 6/8/2019  5/9/2020   Trzediker@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 5/10/2020
Cranberry Township       Alita Lindsey              Wedding              12/27/2018 5/16/2020    Mrstrinecce15@yahoo.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 5/17/2020
Cranberry Township       Stephanie Schulack         Wedding               3/25/2019 5/23/2020    Schulack28@gmail.com
Cranberry Township       Bryanna Ford               Wedding                 2/5/2019 5/24/2020   bandtgethitched@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 5/24/2020
Cranberry Township       Derek Mccance              Wedding              12/27/2018 5/30/2020    Derekvbmarketing@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 5/31/2020
Cranberry Township       Alison Goeble              Wedding                 2/5/2019  6/6/2020   charityconway@zoominternet.net
Cranberry Township       Keystone Church            Church Group            5/2/2019  6/7/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019 6/14/2020
Cranberry Township       Naveed Ismail              Wedding               1/10/2019 6/20/2020    rocketismail@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 6/21/2020
Cranberry Township       Cam Sedwick                Wedding               3/23/2019 6/26/2020    giuliapucci@outlook.com
Cranberry Township       Meghan Barney              Wedding              12/27/2018 6/27/2020    meghan.barney91@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 6/28/2020
Cranberry Township       Kimberly Hey               Wedding               3/14/2019   7/3/2020   Kah0096234@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019  7/5/2020
Cranberry Township       Marguerite Kelley          Wedding                 6/6/2019 7/10/2020   Mar_0402@yahoo.com
Cranberry Township       Jordan Shoup               Wedding               3/21/2019 7/11/2020    jordanshoup2014@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 7/12/2020
Cranberry Township       Logan White                Wedding               2/16/2019 7/18/2020    bjeffress3@comcast.net
Cranberry Township       Keystone Church            Church Group            5/2/2019 7/19/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019 7/26/2020
Cranberry Township       Keystone Church            Church Group            5/2/2019  8/2/2020
Cranberry Township       Cara Owens                 Wedding               1/29/2019   8/8/2020   Becomingthecouncils@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019  8/9/2020
Cranberry Township       Olamide Adebiyi            Wedding               7/11/2019 8/14/2020    OlamideTAdebiyi@gmail.com
Cranberry Township       Andrea Hoffman             Wedding                 4/5/2019 8/15/2020   ach1220@yahoo.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 8/16/2020
Cranberry Township       Casey Bloor                Wedding               2/20/2019 8/22/2020    caseybloor@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 8/23/2020
Cranberry Township       Nicolette Querry           Wedding               2/12/2019 8/29/2020    Nicolettequerry@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 8/30/2020
Cranberry Township       Tracy Babicka              Wedding               6/16/2019   9/4/2020   tlb5574@gmail.com
Cranberry Township       Angela Taylor              Wedding               2/20/2019   9/5/2020   Jaektaylor@comcast.net
Cranberry Township       Hillary Wilson             Wedding              12/27/2018   9/6/2020   wilsonh519@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019  9/6/2020
Cranberry Township       Torie McMahon              Wedding              12/27/2018 9/12/2020    victoriamcmahon4@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 9/13/2020
Cranberry Township       Celina Sanks               Wedding              12/27/2018 9/19/2020    celinasanks@gmail.com
Cranberry Township       Keystone Church            Church Group            5/2/2019 9/20/2020


                                                             18 of 97
               Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                               Document      Page 99 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer            Event Type      Date Booked    Event date             Email Address
Cranberry Township       Kelli Weidman              Wedding                1/26/2019     9/26/2020   rakema@comcast.net
Cranberry Township       Keystone Church            Church Group             5/2/2019    9/27/2020
Cranberry Township       Kim boyuk                  Wedding                4/29/2019     10/2/2020   kimdusek@gmail.com
Cranberry Township       Kathryn Dixon              Wedding               12/27/2018     10/3/2020   dixonkarlwedding@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019    10/4/2020
Cranberry Township       Valerie Amick              Wedding                4/30/2019     10/9/2020   pamick519@gmail.com
Cranberry Township       Meghan Frew                Wedding                1/20/2019    10/10/2020   Meghanfrew@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019   10/11/2020
Cranberry Township       Alyssa Blankenship         Wedding                1/27/2019    10/17/2020   Alyssablankenship2@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019   10/18/2020
Cranberry Township       Julia Poetain              Wedding                1/21/2019    10/24/2020   juliapoetain@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019   10/25/2020
Cranberry Township       Josh Harrison              Wedding               12/27/2018    10/31/2020   jtharrison10@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019    11/1/2020
Cranberry Township       Kara Smith                 Wedding                1/14/2019     11/7/2020   karacolbywedding@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019    11/8/2020
Cranberry Township       Keystone Church            Church Group             5/2/2019   11/15/2020
Cranberry Township       Amy Smith                  Wedding                7/11/2019    11/21/2020   ryanmwilliams17@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019   11/22/2020
Cranberry Township       Megan Bookser              Wedding                  5/9/2019   11/28/2020   Megan.bookser@gmail.com
Cranberry Township       Keystone Church            Church Group             5/2/2019   11/29/2020
Cranberry Township       Keystone Church            Church Group             5/2/2019    12/6/2020
Cranberry Township       Keystone Church            Church Group             5/2/2019   12/13/2020
Cranberry Township       Keystone Church            Church Group             5/2/2019   12/20/2020
Cranberry Township       Keystone Church            Church Group           4/21/2019    12/27/2020
Cranberry Township       Tori DiDomenico            Wedding                7/26/2019    12/31/2020   vmd6@pitt.edu
Cranberry Township       Laura Coughenour           Wedding                4/29/2019     5/22/2021   laura.coughenour07@gmail.com
Cranberry Township       Kelly Horrell              Wedding                3/31/2019     8/28/2021   kelkelnutrition@gmail.com
Des Moines               Lindsey Van Berkum         Wedding               12/20/2018      6/1/2019
Des Moines               Laura Cleven               Occasion                 2/4/2019     6/2/2019
Des Moines               FIRASAT MEHVEEN            Occasion                6/4/2019      6/5/2019
Des Moines               Susan DiMezza              Business                 5/7/2019     6/6/2019
Des Moines               Indira Alic                Wedding               12/20/2018      6/8/2019
Des Moines               Debbie Ladeoff             Business                 5/3/2019    6/11/2019
Des Moines               Jazmine Thomas             Wedding                1/14/2019     6/15/2019
Des Moines               Leon Fitch                 Business                 5/9/2019    6/18/2019
Des Moines               Leon Fitch                 Business                 5/9/2019    6/19/2019
Des Moines               Nicole Gerstandt           Wedding               12/20/2018     6/22/2019
Des Moines               Amy Jurgensen              Business                 5/6/2019    6/24/2019
Des Moines               Marni L Jacobsen           Wedding               12/20/2018     6/29/2019
Des Moines               Life Quest Ministries      Church Group             2/1/2019    6/30/2019
Des Moines               Steve Fry                  Business               4/10/2019      7/2/2019
Des Moines               Addy Sammons               Wedding                2/15/2019      7/5/2019
Des Moines               Meagan Jones               Wedding               12/20/2018      7/6/2019
Des Moines               Betsy Wiederin             Wedding               12/20/2018     7/13/2019
Des Moines               Maddisen Ellyse            Wedding                3/15/2019     7/19/2019
Des Moines               Samantha Austin            Wedding               12/20/2018     7/20/2019
Des Moines               Ben Severino               Business               1/15/2019     7/24/2019
Des Moines               Maria Nguyen               Wedding               12/20/2018     7/27/2019
Des Moines               Georgia Sanderson          Wedding                  1/4/2019     8/2/2019   georgiasand1997@gmail.com
Des Moines               Jacy England               Wedding               12/20/2018      8/3/2019   jacynunez12@gmail.com
Des Moines               Life Quest Ministries      Church Group           3/13/2019      8/4/2019
Des Moines               Iowa Health Care Company   Business               7/10/2019      8/7/2019   Dave@iowahealthcare.org
Des Moines               Kaitlyn Bentler            Wedding               12/20/2018     8/10/2019   kaitlynlschmelzer@gmail.com
Des Moines               Life Quest Ministries      Church Group           3/13/2019     8/11/2019
Des Moines               Brad Heyer                 Business                 6/7/2019    8/13/2019   Brad.heyer@edwardjones.com
Des Moines               Samoane Waddy              Wedding               12/20/2018     8/17/2019   samoanewaddy@gmail.com
Des Moines               Life Quest Ministries      Church Group           3/13/2019     8/18/2019


                                                              19 of 97
                Case 19-23840     Doc 87          Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                  Document     Page 100 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer              Event Type      Date Booked    Event date                Email Address
Des Moines               Lorin Trick                  Business               4/23/2019     8/19/2019   Lorintrick@gammill.com
Des Moines               Lorin Trick                  Business               4/23/2019     8/20/2019   Lorintrick@gammill.com
Des Moines               Jenna Matherly               Wedding               12/20/2018     8/24/2019   Jam_1818@msn.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     8/25/2019
Des Moines               Laura Offenburger            Wedding                 1/7/2019     8/31/2019   lo6124@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019      9/1/2019
Des Moines               Kayla Brauer                 Wedding               12/20/2018      9/7/2019   kayla.brauer@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019      9/8/2019
Des Moines               Athene USA Corporation       Business                 6/6/2019    9/12/2019   johnemus@athene.com
Des Moines               Natalie Liedman              Wedding               12/20/2018     9/14/2019   natalie.liedman@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     9/15/2019
Des Moines               Life Quest Ministries        Church Group           7/24/2019     9/15/2019
Des Moines               Alex Pencil                  Wedding               12/20/2018     9/21/2019   alexjpencil2@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     9/22/2019
Des Moines               Jessica Hoyt                 Wedding                5/14/2019     9/27/2019   Jessica.l.hoyt@gmail.com
Des Moines               Sarah Sitzmann               Wedding               12/20/2018     9/28/2019   sarah‐sitzmann@uiowa.edu
Des Moines               Life Quest Ministries        Church Group           3/13/2019     9/29/2019
Des Moines               Betsy Salmon                 Wedding               12/20/2018     10/1/2019   betsynsalmon@gmail.com
Des Moines               Sarah Muench                 Wedding                  1/2/2019    10/5/2019   smuench27@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     10/6/2019
Des Moines               Justin Carrothers            Wedding                5/10/2019    10/12/2019   justin.carrothers@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    10/13/2019
Des Moines               Morgan Roth                  Wedding               12/20/2018    10/19/2019   morgancroth1@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    10/20/2019
Des Moines               Molly Cook                   Wedding               12/20/2018    10/26/2019   molly.drew.mclaughlin@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    10/27/2019
Des Moines               Jayne Loos                   Wedding                  6/7/2019   10/31/2019   jloos9952@gmail.com
Des Moines               Andy Bowser                  Wedding               12/20/2018     11/2/2019   andrewbowser1978@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     11/3/2019
Des Moines               Crissy Upton                 Wedding               12/20/2018     11/9/2019   crupton8@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    11/10/2019
Des Moines               Kelsey Kramer                Wedding               12/20/2018    11/16/2019   Klkramer92@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    11/17/2019
Des Moines               Delaney Downey               Wedding                  1/4/2019   11/23/2019   Delaneydowney0806@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    11/24/2019
Des Moines               Life Quest Ministries        Church Group           3/13/2019     12/1/2019
Des Moines               Neil Timmins                 Occasion               4/12/2019     12/6/2019   neil@greatdesmoineshomes.com
Des Moines               Hannah Hodgin                Wedding                  1/6/2019    12/7/2019   Hannahhodgin@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     12/8/2019
Des Moines               Rich Duhachek                Wedding                  1/4/2019   12/14/2019   Rduhachek@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019    12/15/2019
Des Moines               Life Quest Ministries        Church Group           3/13/2019    12/22/2019
Des Moines               Life Quest Ministries        Church Group           7/24/2019    12/22/2019
Des Moines               Life Quest Ministries        Church Group           3/13/2019    12/29/2019
Des Moines               Taylor Voorhees              Wedding                5/20/2019      1/4/2020   voorhees@iastate.edu
Des Moines               Life Quest Ministries        Church Group           3/13/2019      1/5/2020
Des Moines               Trinette Boyd                Wedding                4/15/2019      1/9/2020   trinetteboyd@ymail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     1/12/2020
Des Moines               Josh Essington               Wedding                1/23/2019     1/18/2020   Rjessington@gmail.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     1/19/2020
Des Moines               Wendy Thompson               Wedding                7/26/2019     1/25/2020   Kwthompson7@msn.com
Des Moines               Life Quest Ministries        Church Group           3/13/2019     1/26/2020
Des Moines               Life Quest Ministries        Church Group           3/13/2019      2/2/2020
Des Moines               Life Quest Ministries        Church Group           3/13/2019      2/9/2020
Des Moines               Life Quest Ministries        Church Group           3/13/2019     2/16/2020
Des Moines               Life Quest Ministries        Church Group           3/13/2019     2/23/2020
Des Moines               Life Quest Ministries        Church Group           3/13/2019      3/1/2020
Des Moines               Life Quest Ministries        Church Group           3/13/2019      3/8/2020


                                                                20 of 97
                Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                 Document     Page 101 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer            Event Type      Date Booked    Event date               Email Address
Des Moines               Life Quest Ministries       Church Group           3/13/2019     3/15/2020
Des Moines               Life Quest Ministries       Church Group           3/13/2019     3/22/2020
Des Moines               Life Quest Ministries       Church Group           3/13/2019     3/29/2020
Des Moines               Travis Klostermann          Wedding                6/10/2019      4/4/2020   travis_k87@hotmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019      4/5/2020
Des Moines               Life Quest Ministries       Church Group           3/13/2019     4/12/2020
Des Moines               Nick Skinner                Wedding                4/10/2019     4/18/2020   Njs72@msn.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     4/19/2020
Des Moines               Christine Albers            Wedding                7/11/2019     4/24/2020   alberschr@gmail.com
Des Moines               Ashley Armantrout           Wedding                2/28/2019     4/25/2020   Ashleyarmantrout@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     4/26/2020
Des Moines               Lyndsey Tremel              Wedding                1/25/2019      5/2/2020   ltremel86@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019      5/3/2020
Des Moines               Tori Manning                Wedding                2/14/2019      5/9/2020   Torimanning5@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     5/10/2020
Des Moines               Brianna Grenier             Wedding               12/20/2018     5/16/2020   bringrenier@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     5/17/2020
Des Moines               Annie Riordan               Wedding                1/16/2019     5/23/2020   Ariordan515@gmail.com
Des Moines               Noah Rusch                  Wedding                3/10/2019     5/24/2020   Noahallanrusch@gmail.com
Des Moines               Paige Wilson                Wedding               12/20/2018     5/30/2020   paigeaw510@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     5/31/2020
Des Moines               Bailey Kellogg              Wedding               12/20/2018      6/6/2020   kelloggb@uni.edu
Des Moines               Life Quest Ministries       Church Group           3/13/2019      6/7/2020
Des Moines               Mindy Herink                Wedding                3/30/2019      6/7/2020   Mindy.Herink@yahoo.com
Des Moines               Tierra Fletcher             Wedding                  7/1/2019    6/12/2020   tkfletcher6@gmail.com
Des Moines               Christa Subbert             Wedding                  2/1/2019    6/13/2020   subbertc@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     6/14/2020
Des Moines               Sarah Miller                Wedding                7/29/2019     6/19/2020   auntiesarah22@hotmail.com
Des Moines               Amanda Cloud                Wedding               12/20/2018     6/20/2020   clouda21@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/13/2019     6/21/2020
Des Moines               Matthew Russell             Wedding               12/20/2018     6/27/2020   Matthew.j.russell3@gmail.com
Des Moines               Life Quest Ministries       Church Group           3/12/2019     6/28/2020
Des Moines               Logan J Murray              Wedding                6/29/2019      7/4/2020   loganmurray51@gmail.com
Des Moines               Alex Bokemper               Wedding               12/20/2018     7/11/2020   alexbokemper@gmail.com
Des Moines               Julius Williams             Wedding                  3/7/2019    7/18/2020   Julius.juliono@gmail.com
Des Moines               Jessica Phillips            Wedding               12/20/2018     7/25/2020   Phillips.jess96@gmail.com
Des Moines               Anne Fleming                Wedding                3/30/2019      8/1/2020   afleming64@gmail.com
Des Moines               Alysha Clevenger            Wedding                6/19/2019      8/8/2020   Aclev22@gmail.com
Des Moines               Alicia Champagne            Wedding                3/13/2019     8/15/2020   aliciachamp13@gmail.com
Des Moines               Julia Ratekin               Wedding               12/20/2018     8/22/2020   Julia.ratekin@gmail.com
Des Moines               Kori Corrigan               Wedding                  2/6/2019    9/12/2020   lpp1102@gmail.com
Des Moines               Meghan Dempsey              Wedding                1/14/2019     9/19/2020   dempseyjim23@gmail.com
Des Moines               Sarah Clarke                Wedding                1/19/2019     9/26/2020   Sarah.clarke@drake.edu
Des Moines               Morgan Johnson              Wedding                5/23/2019     10/3/2020   mjohnson2132@gmail.com
Des Moines               Cherie Johnson              Wedding               12/20/2018    10/10/2020   cjlaw07@gmail.com
Des Moines               Morgan Barrett              Wedding               12/20/2018    10/17/2020   morganbarrett121@gmail.com
Des Moines               Jessica Pottridge           Wedding               12/20/2018    12/12/2020   Jessica.pottridge@yahoo.com
Dickinson                Madison LaRue               Wedding               12/17/2018     5/31/2019
Dickinson                Alicia Gutierrez            Wedding                1/15/2019      6/1/2019
Dickinson                Hannah Larsen               Wedding               12/17/2018      6/8/2019
Dickinson                Renee Dondonay              Business               5/15/2019     6/10/2019
Dickinson                Becky Mendez                Occasion              12/17/2018     6/15/2019
Dickinson                Brandon Johnson             Business                 6/5/2019    6/23/2019
Dickinson                Isabel Gomez                Wedding                3/21/2019     6/27/2019
Dickinson                Aide Bravo                  Wedding               12/17/2018     6/29/2019
Dickinson                Kimberly Sanders            Wedding                2/22/2019     7/11/2019
Dickinson                Leslie Garza                Occasion               3/17/2019     7/20/2019
Dickinson                Madison Biondo              Wedding               12/17/2018     7/27/2019


                                                               21 of 97
               Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                               Document     Page 102 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer               Event Type       Date Booked Event date                Email Address
Dickinson                Brandon Johnson               Business                6/20/2019 7/28/2019
Dickinson                Jorge Quiroz                  Wedding                 1/30/2019   8/3/2019 Gisselle.guillen@gmail.com
Dickinson                Renee Dondonay                Business                7/25/2019   8/4/2019
Dickinson                Kelsey Davila                 Wedding                 5/29/2019   8/8/2019 kelseydavila01@gmail.com
                         American Real Estate Meetup
Dickinson                (Membership Event)            Business                7/26/2019    8/15/2019   khadeja@americanremu.com
Dickinson                Anna Rodriguez                Wedding                  5/6/2019    8/17/2019   anaelizarodr@outlook.com
Dickinson                Kendra Turley                 Wedding                  4/9/2019    8/31/2019   Kendradturley@gmail.com
Dickinson                Melissa Forero                Wedding                12/17/2018     9/1/2019   mforero19@gmail.com
Dickinson                Tisoc Ramirez                 Occasion                2/23/2019     9/7/2019   tramirez@Saigulf.com
Dickinson                Brandi Pearson                Wedding                12/17/2018    9/14/2019   brandi.l.pearson1@gmail.com
Dickinson                Gladis Cruz                   Wedding                12/17/2018    9/21/2019   Cruzmeno0912@yahoo.com
Dickinson                Kendall Benrud                Wedding                 2/23/2019    9/28/2019   kmbenrud25@hotmail.com
Dickinson                Madison Moody                 Wedding                12/18/2018    10/5/2019   maddiemoody24@Gmail.com
Dickinson                Ileana Perez                  Wedding                 6/29/2019   10/12/2019   pereziliana24@yahoo.com
Dickinson                James Curtis                  Wedding                  4/1/2019   10/18/2019   juddman92003@gmail.com
Dickinson                Janicka pryor                 Wedding                 1/15/2019   10/19/2019   Janicka.pryor@gmail.com
Dickinson                Areli Sanchez                 Wedding                12/18/2018   10/25/2019   Arelisanchez90@yahoo.com
Dickinson                Sophia Lee                    Wedding                  1/2/2019   10/26/2019   sophialinville@gmail.com
                         Kaitlyn Sanderson (Contact
Dickinson                Christi)                      Wedding                12/18/2018   10/27/2019   christi100977@yahoo.com
Dickinson                Vanessa Zamarron              Wedding                 1/30/2019    11/2/2019   Vanessazamarron@gmail.com
Dickinson                Fermeka Carter                Wedding                 7/24/2019    11/8/2019   Debra.carter35@yahoo.com
Dickinson                Natalie Trivino               Wedding                12/18/2018    11/9/2019   nataliemichelletrivino@gmail.com
Dickinson                Mary Perez                    Wedding                12/18/2018   11/15/2019   mary.cockrell2018@yahoo.com
Dickinson                Taylor Macon                  Wedding                12/18/2018   11/16/2019   macon.taylor@yahoo.com
Dickinson                Julia Garduza                 Occasion               12/18/2018   11/24/2019   macon.taylor@yahoo.com
Dickinson                Rubi ayala                    Wedding                12/18/2018   11/30/2019   Rubiayala428@gmail.com
Dickinson                Deanna Williams               Occasion                2/11/2019    12/4/2019   Dlrwilliams@gmail.com
Dickinson                Glenda Bonilla                Wedding                12/18/2018    12/6/2019   Abonillaglenda@yahoo.com
Dickinson                Veronica Duarte               Occasion               12/18/2018    12/7/2019   vnljjduarte@gmail.com
Dickinson                Brittany Hamilton             Wedding                12/18/2018   12/14/2019   brittany_ann92@yahoo.com
Dickinson                Will Sohn                     Wedding                 6/30/2019   12/16/2019   willsarahsohn@gmail.com
Dickinson                Katrina Terrazas              Wedding                 1/11/2019   12/20/2019   katrinaterrazas@yahoo.com
Dickinson                Madison Mikeska               Wedding                 3/15/2019   12/21/2019   Madison.mikeska@gmail.com
Dickinson                Maci Rodriguez                Wedding                  1/3/2019   12/24/2019   Macir34@gmail.com
Dickinson                Jessica Marsh                 Occasion                7/23/2019   12/27/2019   Mjmarsh1216@gmail.com
Dickinson                Ciarra Johnson                Wedding                 3/28/2019   12/28/2019   Keiyaj33@gmail.com
Dickinson                Paula Santos                  Wedding                 3/12/2019   12/31/2019   jlimas1988@gmail.com
Dickinson                Sharonda Williams             Wedding                  7/1/2019    1/17/2020   dreamgirl101c@yahoo.com
Dickinson                Jill Kaale                    Occasion                 6/4/2019    1/19/2020   gretamee@gmail.com
Dickinson                Allison Jennings              Wedding                 6/18/2019    1/25/2020   Allihopej@gmail.com
Dickinson                Kris Moore                    Wedding                 6/26/2019     2/2/2020   Moore_k07@yahoo.com
Dickinson                Kelly Meza                    Wedding                  1/3/2019    2/22/2020   mezak97@gmail.com
Dickinson                Kimberly R Merryman           Wedding                  4/1/2019    2/29/2020   merrymank@gmail.com
Dickinson                Alyssa Price                  Wedding                12/18/2018    3/22/2020   Alyssa.a.price@gmail.com
Dickinson                Sarah Donovan                 Wedding                 3/29/2019     4/4/2020   Sldonovan92@yahoo.com
Dickinson                Latashia Derouen              Occasion                 6/2/2019     4/5/2020   Andre.hamilton@comcast.net
Dickinson                Daniel Delgado                Wedding                  3/5/2019     6/6/2020   dannycoy_0510@yahoo.com
Dickinson                Rafiat Balogun                Wedding                 7/11/2019    6/26/2020   rafiatbalogun8@gmail.com
Dickinson                Iris Vielma                   Wedding                 6/24/2019    6/27/2020   Ivielma713@gmail.com
Dickinson                Alyssa Hamilton               Wedding                  7/6/2019    7/11/2020   Alyssa.e.hamilton@gmail.com
Dickinson                Amy Lu                        Wedding                 2/12/2019    7/18/2020   amylu1118@yahoo.com
Dickinson                Rose Osberry                  Wedding                 3/29/2019    7/25/2020   Rose_Osberry@yahoo.com
Dickinson                Ashley Geters                 Occasion                6/27/2019   11/14/2020   Ashleygeters@gmail.com
Fairview                 Stacy Gonzales                Occasion                3/12/2019    5/30/2019
Fairview                 Jared Glatz                   Occasion               12/28/2018    5/31/2019
Fairview                 Caleb Adeogun                 Occasion                4/12/2019     6/1/2019


                                                                  22 of 97
              Case 19-23840       Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                              Document     Page 103 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer               Event Type        Date Booked Event date                Email Address
Fairview                 Jennifer Tovar                 Occasion                  5/7/2019  6/1/2019
Fairview                 Roxann Encizo                  Occasion                4/12/2019   6/2/2019
Fairview                 Connie Dixon                   Occasion                4/27/2019   6/2/2019
Fairview                 Dwell Ministries               Church Group            1/25/2019   6/2/2019
Fairview                 Dwell Ministries               Church Group              5/7/2019  6/4/2019
Fairview                 Jay Potts                      Occasion                  6/3/2019  6/6/2019
Fairview                 Tasnim Mahmud                  Occasion                5/21/2019   6/8/2019
Fairview                 Sherry Roberts                 Occasion                3/10/2019   6/8/2019
Fairview                 Prasad Vuyyuru                 Occasion                  4/9/2019  6/9/2019
                         Newcomer Friends of Greater
Fairview                 Plano                          Business                4/15/2019   6/11/2019
Fairview                 Noreen Butte                   Wedding                 2/18/2019   6/15/2019
Fairview                 Dwell Ministries               Church Group            1/25/2019   6/16/2019
Fairview                 Hosnain Rashid                 Wedding                  5/7/2019   6/16/2019
Fairview                 Monica Diaz                    Occasion               12/15/2018   6/21/2019
Fairview                 Sandra Figueroa                Occasion                1/24/2019   6/22/2019
Fairview                 Anamika Chatterjee             Occasion                5/29/2019   6/23/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019   6/26/2019
Fairview                 Robin Frank                    Business                 6/7/2019   6/28/2019
Fairview                 Jasmin Thomas                  Occasion                5/16/2019   6/29/2019
Fairview                 Claudia Hernandez              Occasion                3/29/2019   6/29/2019
Fairview                 Dwell Ministries               Church Group             6/4/2019   6/29/2019
Fairview                 Dwell Ministries               Church Group            6/29/2019    7/1/2019
Fairview                 Pat Robinson                   Occasion                6/27/2019    7/2/2019
Fairview                 Dwell Ministries               Church Group             6/4/2019    7/2/2019
Fairview                 Audrey Kelly                   Wedding                 2/25/2019    7/6/2019
Fairview                 Dwell Ministries               Church Group            1/25/2019    7/7/2019
Fairview                 Dwell Ministries               Church Group            7/10/2019   7/10/2019
Fairview                 Jennifer Oni                   Occasion                 4/1/2019   7/13/2019
Fairview                 Ruthie Mayberry                Occasion                4/30/2019   7/14/2019
Fairview                 Andrea Mays‐McCain             Occasion                 6/1/2019   7/20/2019
Fairview                 Lakshmi Tamvada                Occasion                 6/7/2019   7/21/2019
Fairview                 Dwell Ministries               Church Group            7/24/2019   7/24/2019
Fairview                 Chuck Hill                     Occasion                1/22/2019   7/27/2019
Fairview                 Sam Weldemicheal               Occasion                7/16/2019   7/28/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019   7/31/2019 Scott@kangadillo.com
Fairview                 Dwell Ministries               Church Group            7/24/2019   7/31/2019 Scott@kangadillo.com
                         Wylie Independent School
Fairview                 District                       Business                 7/1/2019    8/2/2019   Lee.Hattaway@wylieisd.net
Fairview                 Monica Fields                  Wedding                 1/24/2019    8/3/2019   Msfields2008@yahoo.com
Fairview                 Dwell Ministries               Church Group            1/25/2019    8/4/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries               Church Group            6/29/2019    8/4/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries               Church Group             2/7/2019    8/7/2019   Scott@kangadillo.com
Fairview                 Dedee Gebhardt                 Business                7/26/2019    8/9/2019   ddgebhardt@gmail.com
Fairview                 Jonathan Jennings              Wedding                 4/27/2019    8/9/2019   jbjennings275@gmail.com
Fairview                 Pretty Princess Parties        Business                7/19/2019   8/10/2019   Prettyprincesspartiesmn@gmail.com
Fairview                 Dwell Ministries               Church Group            1/25/2019   8/11/2019   Scott@kangadillo.com
                         Newcomer Friends of Greater
Fairview                 Plano                          Business                4/15/2019   8/13/2019   lorrlarson@gmail.com
Fairview                 Dwell Ministries               Church Group             2/7/2019   8/14/2019   Scott@kangadillo.com
Fairview                 Tammy Morgan                   Occasion                7/25/2019   8/17/2019   tlady15@yahoo.com
Fairview                 Nora/ Jose Gomez               Occasion                7/25/2019   8/17/2019   Jlgomez27@yahoo.com
Fairview                 Naureen Khan                   Occasion                7/22/2019   8/17/2019   naureen_09@hotmail.com
Fairview                 Dwell Ministries               Church Group            1/25/2019   8/18/2019   Scott@kangadillo.com
Fairview                 Alex Hamilton                  Wedding                 7/25/2019   8/18/2019   hamiltona119676@gmail.com
                         Toyota Connected (Membership
Fairview                 Event)                         Business                7/15/2019   8/19/2019




                                                                   23 of 97
              Case 19-23840       Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                               Desc Main
                                              Document     Page 104 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer               Event Type        Date Booked Event date                 Email Address
                         Toyota Connected (Membership
Fairview                 Event)                         Business                7/15/2019    8/20/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019    8/21/2019 Scott@kangadillo.com
                         Toyota Connected (Membership
Fairview                 Event)                         Business                7/15/2019    8/21/2019
                         Toyota Connected (Membership
Fairview                 Event)                         Business                7/15/2019    8/22/2019
                         Toyota Connected (Membership
Fairview                 Event)                         Business                7/15/2019    8/23/2019
Fairview                 Naureen Rajan                  Occasion                7/30/2019    8/23/2019   Naureenrajan@yahoo.com
Fairview                 Samreen Asad                   Occasion                5/14/2019    8/24/2019   Samasadraza@gmail.com
Fairview                 Kiet Lam                       Wedding                 7/26/2019    8/24/2019   Kiet3lam@gmail.com
Fairview                 Dwell Ministries               Church Group            1/25/2019    8/25/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries               Church Group             2/7/2019    8/28/2019   Scott@kangadillo.com
Fairview                 Barbara Williams               Occasion                5/30/2019    8/31/2019   Willjbarb@gmail.com
Fairview                 Bronson Tucker                 Wedding                12/15/2018     9/1/2019   soonerinaustin@yahoo.com
Fairview                 Dwell Ministries               Church Group            1/25/2019     9/1/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries               Church Group             2/7/2019     9/4/2019   Scott@kangadillo.com
Fairview                 Cherice Stolzfu                Occasion                5/31/2019     9/5/2019   Cherice@namelesscollaborative.com
Fairview                 Jolynne Brown                  Occasion                7/25/2019     9/5/2019   Jolynne@leadershipvistas.org
Fairview                 Celena DeLaCruz                Wedding                 7/27/2019     9/5/2019   celena.delacruz@hotmail.com
Fairview                 Ludy Dunn                      Occasion                7/25/2019     9/7/2019   afaluda@yahoo.com
Fairview                 Robert Nuncio                  Occasion                7/16/2019     9/7/2019   nuncio@noahseventvenue.com
Fairview                 Dwell Ministries               Church Group             2/1/2019     9/8/2019
                         Newcomer Friends of Greater
Fairview                 Plano                          Business                7/22/2019    9/10/2019   lorrlarson@gmail.com
Fairview                 Dwell Ministries               Church Group             2/7/2019    9/11/2019   Scott@kangadillo.com
Fairview                 LaPorsche Lane                 Wedding                 7/30/2019    9/14/2019   debrentonw@yahoo.com
Fairview                 Dwell Ministries               Church Group             2/1/2019    9/15/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019    9/18/2019   Scott@kangadillo.com
Fairview                 Jamie Murphy                   Wedding                 4/26/2019    9/21/2019   madeline.l.autrey@gmail.com
Fairview                 Dwell Ministries               Church Group             2/1/2019    9/22/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019    9/25/2019   Scott@kangadillo.com
Fairview                 Jessica Willman SCHWAB         Business                 4/4/2019    9/25/2019   jessica.willman@schwab.com
Fairview                 Jenna Diehl                    Wedding                 7/25/2019    9/27/2019   diehl_jenna@yahoo.com
Fairview                 Kelly Sanders                  Wedding                 2/23/2019    9/28/2019   lcgrant1@gmail.com
Fairview                 Dwell Ministries               Church Group             2/1/2019    9/29/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019    10/2/2019   Scott@kangadillo.com
Fairview                 Shaima Qaddoura                Occasion                7/30/2019    10/3/2019   shimo.q@gmail.com
Fairview                 Daniel Cohn                    Wedding                 7/26/2019    10/5/2019   dcohn50@gmail.com
Fairview                 Dwell Ministries               Church Group             2/1/2019    10/6/2019
                         Newcomer Friends of Greater
Fairview                 Plano                          Business                7/22/2019    10/8/2019   lorrlarson@gmail.com
Fairview                 Dwell Ministries               Church Group             2/7/2019    10/9/2019   Scott@kangadillo.com
Fairview                 Lindsey Weiss                  Wedding                12/28/2018   10/11/2019   lindseyweiss88@yahoo.com
Fairview                 William Aiyeojenku             Occasion                4/11/2019   10/12/2019   willa@abbhealthcare.com
Fairview                 Dwell Ministries               Church Group             2/1/2019   10/13/2019
Fairview                 Dwell Ministries               Church Group             2/7/2019   10/16/2019   Scott@kangadillo.com
Fairview                 Tabitha Cochran                Wedding                 3/24/2019   10/19/2019   tabitha2324@gmail.com
Fairview                 Dwell Ministries               Church Group             2/1/2019   10/20/2019
Fairview                 Brandi Kerns                   Business                 2/6/2019   10/21/2019   Bkerns@statlab.com
Fairview                 Brandi Kerns                   Business                 2/6/2019   10/22/2019   Bkerns@statlab.com
Fairview                 Dwell Ministries               Church Group             2/7/2019   10/23/2019   Scott@kangadillo.com
Fairview                 Keith Jones                    Wedding                 7/25/2019   10/25/2019   Alexamiah2@gmail.com
Fairview                 Brenda Blakley                 Wedding                 1/11/2019   10/26/2019   Brendarn98@gmail.com
Fairview                 Dwell Ministries               Church Group             2/1/2019   10/27/2019
Fairview                 Farah Samana                   Occasion                7/17/2019   10/27/2019   ffarahsamana@gmail.com
Fairview                 Dwell Ministries               Church Group             2/7/2019   10/30/2019   Scott@kangadillo.com


                                                                   24 of 97
              Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                                Document     Page 105 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer              Event Type        Date Booked Event date                 Email Address
                         Uchenna Nebeolisa & Bryan
Fairview                 Iwuji                         Wedding                 1/20/2019 11/2/2019      Bryanchenna@yahoo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019 11/3/2019
Fairview                 Dwell Ministries              Church Group             2/7/2019 11/6/2019      Scott@kangadillo.com
Fairview                 Charlotte Hembree             Business                4/26/2019 11/6/2019      c‐hembree@ti.com
Fairview                 Gautej Koradia                Occasion                7/28/2019 11/7/2019      K.patel1712@gmail.com
Fairview                 Daisy Riser                   Wedding                 7/30/2019 11/8/2019      daisyriser@yahoo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019 11/10/2019
                         Newcomer Friends of Greater
Fairview                 Plano                         Business                7/22/2019   11/12/2019   lorrlarson@gmail.com
Fairview                 Dwell Ministries              Church Group             2/7/2019   11/13/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019   11/17/2019
Fairview                 Dwell Ministries              Church Group             2/7/2019   11/20/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019   11/24/2019
Fairview                 Dwell Ministries              Church Group             2/7/2019   11/27/2019   Scott@kangadillo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019    12/1/2019
Fairview                 Dwell Ministries              Church Group             2/7/2019    12/4/2019   Scott@kangadillo.com
Fairview                 Pam Little                    Occasion                1/18/2019    12/7/2019   Pam@acefences.com
Fairview                 Dwell Ministries              Church Group             2/1/2019    12/8/2019
Fairview                 Dwell Ministries              Church Group             2/7/2019   12/11/2019   Scott@kangadillo.com
Fairview                 Glenn Allen                   Wedding                 2/21/2019   12/14/2019   Bglenn@aol.com
Fairview                 Dwell Ministries              Church Group             2/1/2019   12/15/2019
Fairview                 Dwell Ministries              Church Group             1/9/2019   12/18/2019   nicole@dwell.church
Fairview                 Luxi Jebanesan                Wedding                12/15/2018   12/20/2019   luxi104@yahoo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019   12/22/2019
Fairview                 Dwell Ministries              Church Group             2/1/2019   12/29/2019
Fairview                 Dwell Ministries              Church Group             2/1/2019     1/5/2020
Fairview                 Dwell Ministries              Church Group             2/1/2019    1/12/2020
                         Newcomer Friends of Greater
Fairview                 Plano                         Business                7/22/2019    1/14/2020   lorrlarson@gmail.com
Fairview                 Jennifer Humphries            Wedding                  2/6/2019    1/18/2020   Fj8782@gmail.com
Fairview                 Dwell Ministries              Church Group             2/1/2019    1/19/2020
Fairview                 Dwell Ministries              Church Group             2/1/2019    1/26/2020
Fairview                 Dwell Ministries              Church Group             2/1/2019     2/2/2020
Fairview                 Dwell Ministries              Church Group             2/1/2019     2/9/2020
Fairview                 Ruby Harbour                  Wedding                 7/18/2019    2/15/2020   ruby.harbour@healthcareassociates.com
Fairview                 Dwell Ministries              Church Group             2/1/2019    2/16/2020
Fairview                 Jerrica Yarbrough             Wedding                  6/4/2019    2/22/2020   jerricayarbrough@yahoo.com
Fairview                 Dwell Ministries              Church Group             2/1/2019    2/23/2020
Fairview                 Margaret Fecko                Business                7/30/2019    2/27/2020   wow@centralkw.com
Fairview                 Dwell Ministries              Church Group             2/1/2019     3/1/2020
                         Newcomer Friends of Greater
Fairview                 Plano                         Business                7/22/2019    3/10/2020 lorrlarson@gmail.com
Fairview                 Sandra Lockett‐Courtney       Occasion                4/28/2019    3/21/2020 scourtney2813@gmail.com
Fairview                 Bailey Fields                 Wedding                 5/30/2019    4/11/2020 Bailey.fields1122@gmail.com
                         Newcomer Friends of Greater
Fairview                 Plano                         Business                7/22/2019    4/14/2020   lorrlarson@gmail.com
Fairview                 Tilesa Robinson               Wedding                 6/10/2019    4/18/2020   Tilesar@yahoo.com
Fairview                 Star Ford                     Wedding                 7/25/2019    4/24/2020   StarFord5@gmail.com
Fairview                 Mary Eaton                    Wedding                  6/2/2019    4/25/2020   meaton@lonestarfunds.com
Fairview                 Tamara Stokes                 Wedding                 2/19/2019    5/16/2020   tmstokes501@gmail.com
Fairview                 Maxine Estrada                Wedding                  3/8/2019     6/6/2020   Maxinestrada@gmail.com
Fairview                 Tersit Tessmma                Wedding                 7/25/2019    6/13/2020   Titi.tess@hotmail.com
Fairview                 Caroline Jaimes               Wedding                 5/28/2019    6/20/2020   Caroline.Jaimes1@gmail.com
Fairview                 Ciara Cannon                  Wedding                 7/27/2019    6/27/2020   Cannon.ciara0@gmail.com
Fairview                 Maggie Zepeda                 Wedding                 7/26/2019    7/11/2020   Maggie.zepeda@aol.com
Fairview                 Victoria Perez                Wedding                 3/24/2019    9/19/2020   victoriafperez24@gmail.com
Fairview                 Delena Hill                   Wedding                 5/18/2019     4/3/2021   delenaneal@ymail.com


                                                                  25 of 97
                Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                 Document     Page 106 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer              Event Type      Date Booked Event date               Email Address
Fort Worth               Christina Cantu               Occasion                1/6/2019  6/1/2019
Fort Worth               United City Church            Church Group          1/28/2019   6/2/2019
Fort Worth               Mary Van Arsdale              Wedding              12/27/2018   6/2/2019
Fort Worth               Hannah Bulovas                Wedding               3/21/2019   6/7/2019
Fort Worth               Sara Nelson                   Occasion              5/22/2019   6/8/2019
Fort Worth               Sandra Ramirez                Wedding              12/27/2018   6/8/2019
Fort Worth               United City Church            Church Group          1/28/2019   6/9/2019
Fort Worth               Madouna Youssef               Wedding               4/18/2019   6/9/2019
Fort Worth               Matthew Garcia                Wedding               3/15/2019 6/14/2019
Fort Worth               Chimere Walker                Occasion              3/25/2019 6/15/2019
Fort Worth               Gabrielle Calderon            Wedding              12/27/2018 6/15/2019
Fort Worth               United City Church            Church Group          1/28/2019 6/16/2019
Fort Worth               Tiffany Walker                Occasion              5/20/2019 6/16/2019
Fort Worth               Daniel Aragon                 Wedding              12/27/2018 6/20/2019
Fort Worth               Ginger Pokrass                Wedding                 5/9/2019 6/21/2019
Fort Worth               Jessica Ulloa                 Occasion              3/11/2019 6/22/2019
Fort Worth               Ana Cerda                     Occasion              3/27/2019 6/23/2019
Fort Worth               United City Church            Church Group          1/28/2019 6/23/2019
Fort Worth               Darren Davis                  Wedding                 1/8/2019 6/27/2019
Fort Worth               Amanda Adams                  Wedding               2/28/2019 6/28/2019
Fort Worth               Paris Heckard                 Wedding              12/27/2018 6/29/2019
Fort Worth               United City Church            Church Group          1/28/2019 6/30/2019
Fort Worth               New Breed Christian Center    Occasion              3/22/2019   7/5/2019
Fort Worth               Arpit Desai & Alisha Thomas   Wedding               2/25/2019   7/6/2019
Fort Worth               United City Church            Church Group          1/28/2019   7/7/2019
Fort Worth               Erika Figueroa                Wedding              12/27/2018 7/11/2019
Fort Worth               Maribel Ceballos              Occasion              2/22/2019 7/12/2019
Fort Worth               Eduardo Gomez                 Occasion             12/27/2018 7/13/2019
Fort Worth               United City Church            Church Group          1/28/2019 7/14/2019
Fort Worth               Julie Binti                   Wedding              12/27/2018 7/20/2019
Fort Worth               Erika Eckhardt                Occasion              4/30/2019 7/21/2019
Fort Worth               United City Church            Church Group          1/28/2019 7/21/2019
                         Daniella Bukassa Ntumba
Fort Worth               Bukassa Alain Nawej           Wedding               2/28/2019   7/26/2019
Fort Worth               Anty Njeka                    Wedding              12/27/2018   7/27/2019
Fort Worth               United City Church            Church Group          1/28/2019   7/28/2019
Fort Worth               Jesse Pineda                  Wedding               5/18/2019    8/1/2019   jessepineda2@gmail.com
Fort Worth               Erica Williams                Wedding               5/13/2019    8/3/2019   ericaw3120@yahoo.com
Fort Worth               United City Church            Church Group          1/28/2019    8/4/2019
Fort Worth               Esther Villalobos             Wedding               3/11/2019   8/10/2019   esthervwalker72@yahoo.com
Fort Worth               United City Church            Church Group          1/28/2019   8/11/2019
Fort Worth               Core Strengths                Church Group          1/31/2019   8/13/2019
Fort Worth               Core Strengths                Church Group          1/31/2019   8/14/2019
Fort Worth               Core Strengths                Business               4/9/2019   8/15/2019
Fort Worth               United City Church            Church Group          1/28/2019   8/18/2019
Fort Worth               Abeer Almahari                Occasion               6/8/2019   8/22/2019   abeeralramahi@yahoo.com
Fort Worth               Gina Carter                   Business              7/18/2019   8/23/2019   gcarter@oldrepublictitle.com
Fort Worth               Edgar Magdaleno               Wedding              12/27/2018   8/24/2019   edgar.magdaleno91@gmail.com
Fort Worth               United City Church            Church Group          1/28/2019   8/25/2019
Fort Worth               CEVENTS / Abbey Gluck         Occasion              5/20/2019   8/25/2019   abbeygluck@gmail.com
Fort Worth               teruko Mitchell               Wedding               4/22/2019   8/29/2019   terukomitchell@hotmail.com
Fort Worth               Artemio Reyes                 Occasion             12/27/2018   8/31/2019   reyes_0822@yahoo.com
Fort Worth               Janet Hernandez               Wedding              12/27/2018    9/1/2019   janhmireles@gmail.com
Fort Worth               United City Church            Church Group          1/28/2019    9/1/2019
Fort Worth               Ellen McEwen                  Business              3/15/2019    9/5/2019   emcewen@netarrant.org
Fort Worth               Nancy Khamthong               Occasion              5/23/2019    9/6/2019   Nancykhamthong@yahoo.com
Fort Worth               Lisa mireles                  Occasion              4/24/2019    9/7/2019   lisanrichard@gmail.com
Fort Worth               United City Church            Church Group          1/28/2019    9/8/2019


                                                                26 of 97
                Case 19-23840       Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                   Document     Page 107 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer                    Event Type       Date Booked Event date                  Email Address
Fort Worth               Linda Henry                        Wedding                 1/26/2019 9/13/2019      Henrylinda2013@yahoo.com
Fort Worth               Maria Villegas                     Wedding                 5/20/2019 9/14/2019      m.villegas87@yahoo.com
Fort Worth               United City Church                 Church Group            1/28/2019 9/15/2019
Fort Worth               Peggy Simpson WAV, Inc             Business                5/31/2019 9/17/2019      peggys@wavonline.com
Fort Worth               Peggy Simpson WAV, Inc             Business                5/31/2019 9/18/2019      peggys@wavonline.com
Fort Worth               Kalyn Rowe                         Wedding                12/27/2018 9/19/2019      kalyn.rowe@gmail.com
Fort Worth               Broderick Greer                    Occasion                7/20/2019 9/20/2019      Brodericklgreer@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019 9/22/2019
Fort Worth               Suzanne Castle                     Business                4/11/2019 9/26/2019      suzannecastle@me.com
Fort Worth               Ally Zavala                        Wedding                   1/8/2019 9/27/2019     alejandraconoley@gmail.com
Fort Worth               Berenice Castaneda                 Wedding                 1/17/2019 9/28/2019      Berenice.castaneda@outlook.com
Fort Worth               United City Church                 Church Group            1/28/2019 9/29/2019
Fort Worth               Theresa Hebert                     Wedding                 7/27/2019 10/4/2019      Thebertphoto@gmail.com
Fort Worth               Andrienne Chachere                 Wedding                12/27/2018 10/5/2019      Msachachere@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019 10/6/2019
                         Teen Life | Holly Nickle | Chris
Fort Worth               Robey                              Occasion                2/13/2019    10/7/2019 Holly@teenlife.ngo

Fort Worth               MH ‐ ReMax Trinity Jonnie Huitt    Business                3/15/2019    10/8/2019   jonnieremaxtrinity@gmail.com
Fort Worth               Trevor Bridges                     Wedding                 7/25/2019   10/11/2019   trevorbridges@outlook.com
Fort Worth               Grace Ned                          Wedding                 6/19/2019   10/12/2019   gracened2783@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019   10/13/2019
Fort Worth               Elena Garcia                       Occasion                 4/4/2019   10/13/2019   Elegarc@att.net
Fort Worth               Elsa Torres                        Occasion               12/27/2018   10/18/2019   elsatorres1007@gmail.com
Fort Worth               Brendra Garcia                     Occasion                2/15/2019   10/19/2019   othonc31@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019   10/20/2019
                         Josie & Mark Allen Fossil Creek
                         Community Development
Fort Worth               Center                             Business                5/16/2019   10/24/2019   m.allen55@verizon.net
Fort Worth               Crystal Harris                     Wedding                 1/22/2019   10/26/2019   charris3382@gmail.com
Fort Worth               Itzel Herrera                      Wedding                 1/31/2019   10/27/2019   Chris.itzel.2019@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019   10/27/2019
Fort Worth               Kolby Saulsubury                   Wedding                  4/4/2019    11/2/2019   KWS_KCW@YAHOO.COM
Fort Worth               United City Church                 Church Group            1/28/2019    11/3/2019
Fort Worth               Hannah Benjamin                    Wedding                 4/29/2019    11/3/2019   Hannahbenjamin@live.com
Fort Worth               Chelsey Caram                      Wedding                12/28/2018    11/7/2019   caramchelsey@yahoo.com
Fort Worth               Catrina Jones                      Occasion                1/28/2019    11/9/2019   Jones_1112@yahoo.com
Fort Worth               United City Church                 Church Group            1/28/2019   11/10/2019
Fort Worth               Kelly Webb                         Occasion                 1/2/2019   11/16/2019   kellywebb0324@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019   11/17/2019
Fort Worth               Abigael Rodriguez                  Wedding                12/27/2018   11/23/2019   abigael.rakell@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019   11/24/2019
Fort Worth               Kelly Ramirez                      Wedding                 1/25/2019   11/30/2019   Kellyramirezfeb1@gmail.com
Fort Worth               United City Church                 Church Group            1/28/2019    12/1/2019
                         Mica Corportation | Linda
Fort Worth               Mortimer                           Occasion                2/14/2019    12/7/2019 Lindam@micacorporation.com
Fort Worth               United City Church                 Church Group            1/28/2019    12/8/2019
Fort Worth               Anica Arias                        Wedding                 2/16/2019   12/14/2019 anica13@sbcglobal.net
Fort Worth               United City Church                 Church Group            1/28/2019   12/15/2019
Fort Worth               United City Church                 Church Group            1/28/2019   12/22/2019
Fort Worth               United City Church                 Church Group            1/28/2019   12/29/2019
                         Brittnay Mitchell (DST). Angela
Fort Worth               Smith (FWA) Jay Corzine (BTL)      Occasion                6/14/2019 12/31/2019 brittnay.mitchell@yahoo.com
Fort Worth               Angela N Barrera                   Wedding                  6/7/2019 1/18/2020 Angbarrera90@gmail.com
Fort Worth               Jacey Daniel                       Wedding                 4/25/2019 2/22/2020 jacey.daniel@yahoo.com
Fort Worth               Irene Rojas                        Occasion                4/18/2019 2/29/2020 irenegonzalez0@yahoo.com
Fort Worth               Huyen Tran                         Wedding                 7/30/2019   3/7/2020 Htran820@gmail.com
Fort Worth               Roxanne Akasyvonh                  Wedding                 3/23/2019 3/14/2020 Rakasyvonh@gmail.com


                                                                       27 of 97
                Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                                 Document     Page 108 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer                  Event Type     Date Booked Event date                Email Address
Fort Worth               Courtney Green                    Wedding              12/27/2018 3/21/2020     Skyblew_1222@yahoo.com
Fort Worth               Irma Cobian                       Occasion              2/28/2019 3/28/2020     Cobian25@gmail.com
Fort Worth               Amita Davis                       Occasion              2/25/2019   4/4/2020    amitadedavis@gmail.com
Fort Worth               Madison Dornai                    Wedding               5/31/2019 4/10/2020     Mdornai@gmail.com
Fort Worth               Dianne Morones                    Wedding                 3/7/2019 4/11/2020    diannel17@aol.com
Fort Worth               Alisha Martin                     Wedding                 5/3/2019 4/17/2020    lovemedead34@gmail.com
Fort Worth               Brooklynn Pinkham                 Wedding               3/14/2019 4/18/2020     Brooklynnpink@gmail.com
Fort Worth               Robbin Hunter                     Wedding               4/12/2019   5/2/2020    chozengem1@gmail.com
                         Stacy Zachary / Castleberry High
Fort Worth               School Class of 2020              Occasion              6/17/2019    5/9/2020   zacharys@castleberryisd.net
Fort Worth               Traci Rigdon                      Wedding               4/24/2019   5/23/2020   tracirigdon@gmail.com
Fort Worth               Sabrina reyna                     Wedding               5/31/2019    6/6/2020   sabrinareyna92@yahoo.com
Fort Worth               Mykia Jones                       Wedding               7/23/2019   6/13/2020   mykia.nicole@yahoo.com
Fort Worth               Daniel Angulo                     Wedding               4/19/2019   6/20/2020   Ownernissan@yahoo.com
Fort Worth               Melissa Caldwell                  Wedding               6/21/2019   7/10/2020   Lizzy21411@aol.com
                         Shanice Kipp Adedamola
Fort Worth               Olaloko                           Wedding               7/27/2019 9/19/2020 Shanicekipp7@yahoo.com
Fort Worth               Genell Bond                       Wedding               1/26/2019 10/2/2020 genell.bond08@gmail.com
Fort Worth               victoria gordon                   Wedding                6/3/2019 10/10/2020 victoriaagordon@yahoo.com
Fort Worth               Emily Jones                       Wedding               7/23/2019 10/17/2020 happilyhenderson@yahoo.com
Fort Worth               Zoe Gomersall                     Wedding               3/21/2019 12/11/2020 zoegomersall@yahoo.com
Frisco/Plano             Shawnda Floyd                     Occasion              4/11/2019   6/1/2019
Frisco/Plano             Vetra Cooper                      Occasion              4/18/2019   6/1/2019
Frisco/Plano             Shaherah Foster                   Occasion              4/29/2019   6/2/2019
Frisco/Plano             Allison Olsen                     Business               5/1/2019   6/3/2019
Frisco/Plano             Gregory Hartle                    Occasion               5/8/2019   6/5/2019
Frisco/Plano             Ariel Bowman                      Wedding              12/23/2018   6/6/2019
Frisco/Plano             Kristy Lyles                      Occasion              5/21/2019   6/7/2019
Frisco/Plano             Traci A Shipp                     Occasion              5/30/2019   6/9/2019
Frisco/Plano             Pallavi Reddy                     Occasion              5/16/2019 6/14/2019
Frisco/Plano             Sami Qureshi                      Wedding                3/6/2019 6/15/2019
Frisco/Plano             Sami Qureshi                      Wedding               6/19/2019 6/20/2019
Frisco/Plano             Chenelcia McDonald & Marvin SpWedding                   1/23/2019 6/22/2019
Frisco/Plano             Cindy Fiser                       Business               6/5/2019 6/25/2019
Frisco/Plano             Capital One Services, LLC (Brandi Business              6/11/2019 6/27/2019
Frisco/Plano             Yoshie Ferrigno                   Business              5/24/2019 6/28/2019
Frisco/Plano             Ravichandra Kadur                 Occasion              4/24/2019 6/28/2019
Frisco/Plano             Ketrina Lewis                     Wedding              12/23/2018 6/29/2019
Frisco/Plano             Agape Spiritual Center            Church Group          1/29/2019 6/30/2019
Frisco/Plano             Nikhil Gandhi                     Occasion              5/28/2019   7/3/2019
Frisco/Plano             Thuy Nguyen                       Business               5/7/2019   7/9/2019
Frisco/Plano             Thuy Nguyen                       Business               5/7/2019 7/10/2019
Frisco/Plano             Thuy Nguyen                       Business               5/7/2019 7/11/2019
Frisco/Plano             Kayla Villarreal                  Wedding              12/23/2018 7/13/2019
Frisco/Plano             Katie Rifkin                      Wedding              12/23/2018 7/14/2019
Frisco/Plano             Vanessa Flores                    Occasion              5/13/2019 7/20/2019
Frisco/Plano             Kevin Emanuel                     Occasion             12/28/2018 7/20/2019
Frisco/Plano             MIC Global / Kenneth Boyd         Business              6/14/2019 7/25/2019
Frisco/Plano             Angelica Wallace                  Occasion              7/10/2019 7/25/2019
Frisco/Plano             Bennie Evans                      Occasion              5/10/2019 7/26/2019
Frisco/Plano             Hector Rodriguez                  Wedding               1/28/2019 7/27/2019
Frisco/Plano             Agape Spiritual Center            Church Group          1/29/2019 7/28/2019
Frisco/Plano             Danielle Webber                   Wedding              12/23/2018   8/2/2019 daniellewebber@sbcglobal.net
                         Alliance Fashion USA (Mahmed
Frisco/Plano             Ahmed)                            Occasion              3/30/2019    8/3/2019 Mahmed9999@icloud.com
Frisco/Plano             Agape Spiritual Center            Church Group          1/29/2019    8/4/2019
Frisco/Plano             Beth Mars                         Business              6/21/2019    8/7/2019 beth.mars@pepsico.com
Frisco/Plano             Pretty Princess Parties           Business              2/11/2019   8/10/2019


                                                                    28 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                 Document     Page 109 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer                  Event Type       Date Booked Event date               Email Address
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019 8/11/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019 8/18/2019
Frisco/Plano             Raman 'Velu' Velu                Occasion                  5/6/2019 8/25/2019 rvelu999@gmail.com
Frisco/Plano             Myeasha Green                    Occasion                5/30/2019 8/28/2019 Mgreen@alteryx.com
Frisco/Plano             Jennifer Ni                      Wedding                 3/10/2019   9/1/2019 arunvenk@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   9/1/2019
Frisco/Plano             Ellen Hart                       Business                  7/9/2019  9/5/2019 Ellen.hart@magnolialodging.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   9/8/2019
Frisco/Plano             Sudha Reddy                      Occasion                3/25/2019 9/14/2019 Wedfw@wedfw.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019 9/15/2019
Frisco/Plano             Costco Wholesale / Jodi Jaques   Business                5/30/2019 9/17/2019 W636mgr@costco.com
Frisco/Plano             Costco Wholesale / Jodi Jaques   Business                 6/3/2019 9/18/2019 W636mgr@costco.com
Frisco/Plano             Rachel Mitts                     Wedding                 6/24/2019 9/19/2019 rachelmitts2707@gmail.com
Frisco/Plano             Sheralee Sheralee                Wedding                  4/9/2019 9/21/2019 slleitner@icloud.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019 9/22/2019
Frisco/Plano             Lauralee Lyons                   Occasion                  4/6/2019 9/25/2019 lauralee.lyons@usu.edu
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019 9/29/2019
                         Carla Burkhalter PepsiCo (NON‐
Frisco/Plano             MEMBERSHIP)                      Business                3/25/2019    10/2/2019 Carla.burkhalter1@pepsico.com
                         Carla Burkhalter PepsiCo (NON‐
Frisco/Plano             MEMBERSHIP)                      Business                3/25/2019    10/3/2019 Carla.burkhalter1@pepsico.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019    10/6/2019
                         Newcomer Friends of Greater
Frisco/Plano             Plano                            Business                4/15/2019    10/8/2019   lorrlarson@gmail.com
Frisco/Plano             MIC Global / Kenneth Boyd        Business                 5/7/2019    10/9/2019   Kenneth.boyd@micglobalservices.com
Frisco/Plano             MIC Global / Kenneth Boyd        Business                 5/7/2019   10/10/2019   Kenneth.boyd@micglobalservices.com
Frisco/Plano             Vijay Jayaram                    Wedding                  2/6/2019   10/12/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   10/13/2019
Frisco/Plano             PepsiCo Membership Event         Business                 4/3/2019   10/16/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   10/20/2019
Frisco/Plano             Javier Gutierrez / Kerr Dental   Business                7/12/2019   10/25/2019   Javier.gutierrez@kavokerr.com
Frisco/Plano             Sarah Waller                     Wedding                 2/18/2019   10/26/2019   wallerkly@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   10/27/2019
Frisco/Plano             Madeleine Howell                 Wedding                12/23/2018    11/2/2019   madeleinehowell254@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019    11/3/2019
Frisco/Plano             Denise Fuller Nasnpro            Business               12/23/2018    11/4/2019   denise@nasnpro.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   11/10/2019
                         Newcomer Friends of Greater
Frisco/Plano             Plano                            Business                4/15/2019   11/12/2019   lorrlarson@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   11/17/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   11/24/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019    12/1/2019
Frisco/Plano             Kristin Bush                     Occasion                 2/6/2019    12/2/2019   Kristin.bush@findfreedom.church
Frisco/Plano             Dorothy Smith / Univesco         Business                7/12/2019    12/5/2019   Dsmith@univesco.com
Frisco/Plano             Daniela Villanueva               Wedding                  7/1/2019    12/7/2019   villanuevadani11@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019    12/8/2019
Frisco/Plano             Ze Omega                         Occasion                6/19/2019   12/14/2019   hughes@zeomega.com
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   12/15/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   12/22/2019
Frisco/Plano             Agape Spiritual Center           Church Group            1/29/2019   12/29/2019
Frisco/Plano             Agape Spiritual Center           Church Group             4/3/2019     1/5/2020
Frisco/Plano             Kelly Siebert                    Business                4/30/2019    1/11/2020   kelly@kbic.com
Frisco/Plano             Agape Spiritual Center           Church Group             4/3/2019    1/12/2020
                         Newcomer Friends of Greater
Frisco/Plano             Plano                            Business                4/15/2019    1/14/2020 lorrlarson@gmail.com
Frisco/Plano             Agape Spiritual Center           Occasion                4/11/2019    1/16/2020 rev.leewolak@gmail.com
Frisco/Plano             Joanna Baeza                     Occasion                4/29/2019    1/18/2020 Johayda@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group             4/3/2019    1/19/2020


                                                                     29 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                 Document     Page 110 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer                 Event Type      Date Booked Event date             Email Address
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019 1/26/2020
Frisco/Plano             PepsiCo FritoLay                 Church Group           1/9/2019 1/31/2020 linda.michael.contractor@pepsico.com
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   2/2/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   2/9/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019 2/16/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019 2/23/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   3/1/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   3/8/2020
                         Newcomer Friends of Greater
Frisco/Plano             Plano                            Business              4/15/2019    3/10/2020 lorrlarson@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    3/15/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    3/22/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    3/29/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     4/5/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    4/12/2020
                         Newcomer Friends of Greater
Frisco/Plano             Plano                            Business              4/15/2019    4/14/2020 nfgptreasurer@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    4/19/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    4/26/2020
                         David Northcutt (MAIN) Profile
                         TOYOTA CONNECTED
Frisco/Plano             Membership                       Business              4/12/2019    4/30/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     5/3/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    5/10/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    5/17/2020
Frisco/Plano             Molly Omohundro                  Wedding                5/9/2019    5/23/2020 Molly.Omohundro@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    5/24/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    5/31/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     6/7/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    6/14/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    6/21/2020
Frisco/Plano             Andrea Hines                     Occasion              2/26/2019    6/27/2020 Ahines_1977@yahoo.com
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    6/28/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     7/5/2020
Frisco/Plano             Rachel Millaway                  Wedding               3/17/2019    7/10/2020 rachelmillaway@gmail.com
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    7/12/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    7/19/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    7/26/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     8/2/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     8/9/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    8/16/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    8/23/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    8/30/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019     9/6/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    9/13/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    9/20/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    9/27/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    10/4/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   10/11/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   10/18/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   10/25/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    11/1/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    11/8/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   11/15/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   11/22/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   11/29/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019    12/6/2020
Frisco/Plano             Agape Spiritual Center           Church Group           4/3/2019   12/13/2020


                                                                   30 of 97
               Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                     Desc Main
                                                Document     Page 111 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer            Event Type      Date Booked Event date              Email Address
Frisco/Plano             Agape Spiritual Center     Church Group            4/3/2019 12/20/2020
Frisco/Plano             Agape Spiritual Center     Church Group           3/30/2019 12/27/2020
Greenville               Living Room Congregation   Church Group           3/20/2019 5/31/2019
Greenville               Brittany Douglas           Wedding               12/15/2018   6/1/2019
Greenville               Scott Taylor               Church Group           1/29/2019   6/2/2019
Greenville               Shannon Desantis           Wedding               12/15/2018   6/8/2019
Greenville               Shannon Desantis           Wedding                6/10/2019 6/10/2019
Greenville               Rosa Fuentes               Wedding                1/20/2019 6/15/2019
Greenville               Kayla Williams             Wedding               12/15/2018 6/22/2019
Greenville               Monica Evans               Wedding                1/12/2019 6/28/2019
Greenville               Emily Abraham              Wedding               12/15/2018 6/29/2019
Greenville               Nicole Bishop              Wedding               12/15/2018 6/30/2019
Greenville               Jerruesha Persaud          Wedding               12/15/2018   7/6/2019
Greenville               Scott Taylor               Church Group           1/29/2019   7/7/2019
Greenville               Rebecca Kim                Wedding                2/14/2019 7/13/2019
Greenville               Adrienne Taylor            Wedding               12/15/2018 7/20/2019
Greenville               Kristi Abrams              Wedding               12/15/2018 7/27/2019
Greenville               Andrew Etheridge           Wedding               12/15/2018   8/3/2019 aetheri@g.clemson.edu
Greenville               Scott Taylor               Church Group           1/29/2019   8/4/2019
Greenville               Richard maggio             Occasion               4/10/2019   8/4/2019 Rrmoct17@gmail.com
Greenville               Whitney Murray             Wedding               12/28/2018 8/10/2019 whtnymurray@yahoo.com
Greenville               Scott Taylor               Church Group           1/29/2019 8/11/2019
Greenville               Dannah Mitchell            Wedding                1/21/2019 8/17/2019 Carolinanursing@bellsouth.net
Greenville               Scott Taylor               Church Group           1/29/2019 8/18/2019
Greenville               Kathleen Wright            Business                4/3/2019 8/21/2019 executiveadmin@glsllc.com
Greenville               Brandon Robinson           Wedding                  1/4/2019 8/23/2019 Majoriv03@gmail.com
Greenville               Jacqueline Johnson         Wedding                1/16/2019 8/24/2019 jsmack1982@yahoo.com
Greenville               Scott Taylor               Church Group           1/29/2019 8/25/2019
Greenville               Scott Taylor               Church Group           7/17/2019 8/25/2019
Greenville               Janet Kimani               Wedding               12/15/2018 8/31/2019 janetkimani2@gmail.com
Greenville               Katie Schaffner            Wedding                1/19/2019   9/1/2019 Schaffnerka@gmail.com
Greenville               Scott Taylor               Church Group           1/29/2019   9/1/2019
Greenville               Charlene Stokes            Wedding               12/15/2018   9/8/2019 Bloomingsummer1981@gmail.com
Greenville               Krystal Thomas             Wedding               12/15/2018 9/14/2019 kthomas@miraclehill.org
                         Grenisha/Anthony
Greenville               Beatty/Elmore              Wedding                1/13/2019    9/15/2019 beattyg12@yahoo.com
Greenville               Briana Wade                Wedding               12/15/2018    9/21/2019 brianawade@gmail.com
Greenville               Spencer Mosley             Wedding               12/15/2018    9/22/2019 spencermosley@yahoo.com
Greenville               Makayla Chambers           Wedding                 1/7/2019    9/27/2019 Mchamb27@gmail.com
Greenville               Jennifer Williford         Wedding               12/15/2018    9/28/2019 ms.williford@yahoo.com
Greenville               Scott Taylor               Church Group           7/17/2019    9/29/2019
Greenville               Ayesha Woodruff            Wedding               12/15/2018    10/5/2019 ayeshawoodruff@gmail.com
Greenville               Breylon Ladson             Wedding                2/16/2019    10/6/2019 Breyladson@gmail.com
Greenville               Adrian Raines              Wedding               12/15/2018   10/12/2019 adrianeraines2133@gmail.com
Greenville               Heather Tate               Wedding               12/15/2018   10/13/2019 tateheather99@yahoo.com
Greenville               Heather Tate               Wedding                7/17/2019   10/13/2019
Greenville               Abby Smith                 Wedding               12/15/2018   10/19/2019 abbytsmith@charter.net
Greenville               Scott Taylor               Church Group           7/25/2019   10/20/2019
Greenville               Porshai Byrd               Wedding               12/15/2018   10/26/2019 porshaibyrd@gmail.com
Greenville               Scott Taylor               Church Group           7/25/2019   10/27/2019
Greenville               Jazz Spann                 Wedding                 1/2/2019    11/2/2019 ja_spnn@icloud.com
Greenville               Scott Taylor               Church Group           7/25/2019    11/3/2019
Greenville               Norma Galicia              Occasion               3/27/2019    11/9/2019 Ngalicia@rich.com
Greenville               Scott Taylor               Church Group           7/25/2019   11/10/2019
Greenville               Antonina Geer              Business               7/11/2019   11/14/2019 antonina.geer@gmail.com
Greenville               Scott Taylor               Church Group           7/25/2019   11/17/2019
Greenville               Stefanie Vera              Wedding                1/13/2019   11/23/2019 stefanievera101524@gmail.com
Greenville               Scott Taylor               Church Group           7/25/2019   11/24/2019


                                                              31 of 97
                Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                       Desc Main
                                                Document     Page 112 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer            Event Type      Date Booked    Event date               Email Address
Greenville               Fabricio Cruz              Wedding                3/19/2019    11/30/2019 cruzfab2001@yahoo.com
Greenville               Scott Taylor               Church Group           7/25/2019     12/1/2019
Greenville               Jacobs Engineering Group   Business                5/6/2019     12/5/2019 Ana.wolfe@jacobs.com
Greenville               Shelly Faulkenberry        Occasion                4/5/2019     12/6/2019 shelly@blecorp.com
Greenville               Shayla Albert              Wedding               12/15/2018     12/7/2019 Irisha.albert@gmail.com
Greenville               Scott Taylor               Church Group           7/25/2019     12/8/2019
Greenville               Kimberly Cureton           Business               4/26/2019    12/12/2019 Kcureton1@esurance.com
Greenville               Kayla Pettit               Wedding               12/15/2018    12/14/2019 kaylapettit4@gmail.com
Greenville               Scott Taylor               Church Group           7/25/2019    12/15/2019
Greenville               Scott Taylor               Church Group           7/25/2019    12/22/2019
Greenville               Scott Taylor               Church Group           7/25/2019    12/29/2019
Greenville               Krystal Minyard            Wedding                5/11/2019     1/31/2020 minyardkm@gmail.com
Greenville               Jamie young                Wedding                1/30/2019     2/29/2020 Jamiey1920@gmail.com
Greenville               Mekenzie Carpenter         Wedding                5/22/2019     3/14/2020 acarpenter@andersonuniversity.edu
Greenville               Barbara Samayoa            Wedding                1/17/2019     4/17/2020 bsamayoa994@gmail.com
Greenville               Tiffany Lucas              Wedding                  4/1/2019    4/18/2020 tiffany.lucas90@gmail.com
Greenville               Kayla Densmore             Wedding                3/12/2019     4/20/2020 kndens98@gmail.com
Greenville               Elizabeth Frank            Wedding                6/26/2019      5/9/2020 lizziewalters511@gmail.com
Greenville               Amber O'kelley             Wedding                  2/3/2019    5/17/2020 ambrerobinson@yahoo.com
Greenville               Iana Amsterdam             Wedding                1/25/2019     5/22/2020 London.jewel.kingdom@gmail.com
Greenville               Jennifer Wilkins           Wedding                2/19/2019     5/23/2020 jjwilki@g.clemson.edu
Greenville               Thao Vu                    Wedding               12/15/2018     5/24/2020 vutp1993@gmail.com
Greenville               Brittany Simpson           Wedding                  7/1/2019    5/30/2020 Bsimps10@gmail.com
Greenville               Amber Rewis                Wedding                4/30/2019     5/31/2020 arewis@g.clemson.edu
Greenville               Sami Melton                Wedding                6/10/2019      6/6/2020 samleigh423@yahoo.com
Greenville               Allison varney             Wedding                1/13/2019     6/13/2020 allisonv93@gmail.com
Greenville               Samantha Capo              Wedding                  7/2/2019    6/20/2020 Scapo@g.clemson.edu
Greenville               Chantay Calwile            Wedding                3/11/2019     6/27/2020 calwilec@yahoo.com
Greenville               Tameka Wakefield           Wedding                7/11/2019      7/4/2020 wake78tam@hotmail.com
Greenville               Anastasia France           Wedding                  6/1/2019    7/11/2020 Anastasias.france@gmail.com
Greenville               Roree Colaluca             Wedding                7/16/2019     7/18/2020 lindacolaluca1@gmail.com
Greenville               Shameka Perrion            Wedding                3/29/2019     7/25/2020 Shamekaperrion@gmail.com
Greenville               Benita Garrison            Wedding                7/23/2019      8/1/2020 Mcduffieb86@gmail.com
Greenville               Zaria Brown                Wedding                5/28/2019      8/8/2020 mrsdennistobe@yahoo.com
Greenville               ilse Isidro                Wedding                7/24/2019     8/15/2020 ilseisidro@outlook.com
Greenville               Shai Walker                Wedding                7/19/2019     8/22/2020 hadlounge@gmail.com
Greenville               Amy Moore                  Wedding                 5/1/2019     8/27/2020 amy.moore70@yahoo.com
Greenville               Wendy Mccullough           Wedding                3/27/2019     8/29/2020 Titussmoot@yahoo.com
Greenville               Amber Anderson             Wedding                6/26/2019     9/12/2020 amberanderson798@gmail.com
Greenville               Gina Romero                Wedding                  7/5/2019    9/19/2020 ginamarie2908@hotmail.com
Greenville               Natasha Wilson             Wedding                1/25/2019     9/26/2020 Nw1380485@gmail.com
Greenville               Cassidy Scalf              Wedding                3/19/2019     9/29/2020 cassidyscalf@gmail.com
Greenville               Toni Reddix                Wedding                6/13/2019    10/10/2020 Tonireddix@gmail.com
High Point               Hannah Akers               Wedding                  1/7/2019     6/1/2019
High Point               Urshla Underwood           Wedding                  1/7/2019     6/8/2019
High Point               Rosalyn Lockett            Occasion                 2/7/2019     6/9/2019
High Point               Sharon kindle              Business               3/27/2019     6/13/2019
High Point               Kayla Sosa                 Occasion               1/27/2019     6/14/2019
High Point               Ahzha Grandberry           Wedding                  1/7/2019    6/15/2019
High Point               Shainna Green              Wedding               12/23/2018     6/20/2019
High Point               Liz Morgan                 Wedding               12/23/2018     6/22/2019
High Point               Catina Bryant              Wedding               12/23/2018     6/23/2019
High Point               Mo Mims                    Wedding                1/20/2019     6/29/2019
High Point               Isabel Botello             Wedding               12/23/2018      7/6/2019
High Point               Shaniqwa Whittenburg       Wedding               12/23/2018      7/7/2019
High Point               Rebecca Smith              Business                 6/6/2019    7/11/2019
High Point               Samyra Casterlow           Business               3/24/2019     7/12/2019
High Point               Kym Woodson                Wedding               12/23/2018     7/13/2019


                                                              32 of 97
                Case 19-23840      Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                  Document     Page 113 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer              Event Type       Date Booked Event date                 Email Address
High Point               Ally Cathey                  Business                  4/3/2019 7/18/2019
High Point               Rhonda Kathleen Taylor       Wedding                 5/18/2019 7/20/2019
High Point               Lenae Harris                 Wedding                   1/7/2019 7/27/2019
High Point               Superior Realestate          Business                4/19/2019 7/31/2019
High Point               Elizabeth Crowe              Wedding                 5/30/2019   8/2/2019     Lizcrowe45@gmail.com
High Point               Superior Realestate          Business                4/19/2019   8/6/2019
High Point               Superior Realestate          Business                4/19/2019   8/7/2019
High Point               Kelly York                   Business                5/29/2019   8/8/2019     Kyork@smith‐Leonard.com
High Point               Kelly York                   Business                7/17/2019   8/8/2019     Kyork@smith‐Leonard.com
High Point               Shatericka Warren            Wedding                12/23/2018 8/10/2019      terickaw@yahoo.com
High Point               Josh Bullock                 Business                7/26/2019 8/13/2019      Jbullock@gray.com
High Point               Ally Cathey                  Business                  4/4/2019 8/15/2019     Allyc@nationalfleetmgt.com
High Point               Keonda Sidberry              Wedding                12/23/2018 8/17/2019      Keondasidberry@yahoo.com
High Point               Superior Realestate          Business                4/19/2019 8/20/2019
High Point               Superior Realestate          Business                4/19/2019 8/21/2019
High Point               Donna Patton                 Business                7/31/2019 8/22/2019      Donna.patton@volvo.com
High Point               Kendra Harris                Wedding                   3/7/2019 8/23/2019     Kendrahieburlington@gmail.com
High Point               Morgan Flinchum              Wedding                12/23/2018 8/24/2019      morgflin1@gmail.com
High Point               Superior Realestate          Business                4/19/2019 8/27/2019
High Point               Superior Realestate          Business                4/19/2019 8/28/2019
High Point               Jeff Brasher                 Occasion                7/12/2019 8/29/2019      Jeff.brasher@flocorp.com
High Point               Anna Quiterio                Wedding                12/23/2018 8/31/2019      Annakarenq2014@gmail.com
High Point               Tonya Currie                 Wedding                 2/20/2019   9/1/2019     Cstonya@gmail.com
High Point               Superior Realestate          Business                4/19/2019   9/3/2019
High Point               Superior Realestate          Business                4/19/2019   9/4/2019
High Point               Roger Cooper                 Wedding                12/23/2018   9/7/2019     rtcoope2@uncg.edu
High Point               Superior Realestate          Business                  6/3/2019  9/8/2019
High Point               Sabina Jones                 Wedding                12/23/2018   9/9/2019     Bina336@yahoo.com
High Point               Superior Realestate          Business                4/19/2019 9/10/2019
High Point               Leiah Mckinzie               Wedding                12/23/2018 9/12/2019      Leiah_mckinzie@yahoo.com
High Point               Valencia McGeachy            Wedding                12/23/2018 9/13/2019      vmcgeachy13@gmail.com
High Point               Kalyani Vaddeboina           Occasion                7/28/2019 9/14/2019      Kalyani.vaddeboina@gmail.com
High Point               Meagan Hughes                Wedding                 1/16/2019 9/19/2019      mnhughes2953@gmail.com
High Point               Alicia Montemurro            Wedding                   1/5/2019 9/21/2019     amm826@aol.com
High Point               Superior Realestate          Business                  6/3/2019 9/22/2019
                         High Point Community
High Point               Foundation                   Business                 5/1/2019    9/24/2019   sherri@hpcommunityfoundation.org
High Point               Donald R Perry Jr.           Wedding                12/23/2018    9/28/2019   Donaldrayperryjr@gmail.com
High Point               Superior Realestate          Business                6/18/2019    10/1/2019
High Point               Superior Realestate          Business                6/18/2019    10/2/2019
High Point               Shana Blount                 Wedding                12/23/2018    10/3/2019   roriewedding825@gmail.com
High Point               Shannon Hairston             Wedding                12/23/2018    10/5/2019   shairston79@gmail.com
High Point               Superior Realestate          Business                 6/3/2019    10/6/2019
High Point               Superior Realestate          Business                6/18/2019    10/8/2019
High Point               Superior Realestate          Business                6/18/2019    10/9/2019
High Point               Ashley Stott                 Wedding                12/23/2018   10/12/2019   Arstott462@gmail.com
High Point               Superior Realestate          Business                 6/5/2019   10/13/2019
High Point               Catherine Whitesell          Wedding                  1/8/2019   10/17/2019   Cmnwhitesell@gmail.com
High Point               Vanessa Jacobs               Wedding                 4/18/2019   10/18/2019   vanjacobs76@gmail.com
High Point               Kaitlyn Martin               Wedding                12/23/2018   10/19/2019   Kmartin6773@gmail.com
                         North Carolina Nurses
High Point               Association                  Business                 5/2/2019   10/25/2019 KarenOwens@ncnurses.org
High Point               Mark Fricke                  Occasion                4/29/2019   10/26/2019 mfricke2@yahoo.com
High Point               Superior Realestate          Business                6/18/2019   10/29/2019
High Point               Superior Realestate          Business                6/18/2019   10/31/2019
High Point               Steve Kafore                 Occasion                3/23/2019    11/2/2019 skafoure@aol.com
High Point               Superior Realestate          Business                6/18/2019    11/5/2019
High Point               Superior Realestate          Business                6/18/2019    11/7/2019


                                                                 33 of 97
                Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                Document     Page 114 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer                Event Type       Date Booked    Event date               Email Address
High Point               India Hueston                  Wedding                12/23/2018     11/9/2019   ihueston15@gmail.com
High Point               Rachael Schmidt                Wedding                   1/7/2019   11/11/2019   rschmidt2733@yahoo.com
High Point               Megan Nunn                     Wedding                12/23/2018    11/16/2019   Mlnunn@uncg.edu
High Point               Ally Cathey                    Business                  4/3/2019   11/21/2019   Allyc@nationalfleetmgt.com
High Point               Helen Zuleta                   Wedding                 3/22/2019    11/23/2019   hzuleta95@gmail.com
High Point               Medina Miller                  Wedding                 2/28/2019    11/30/2019   Medina.miller@pcs.k12.va.us
High Point               Katie Thompson                 Wedding                   1/2/2019    12/7/2019   ktthompson2@gtcc.edu
High Point               High Point Chamber             Business                  6/6/2019   12/11/2019   sarah@bhpchamber.org
High Point               Christina Small 2              Business                2/18/2019    12/14/2019   Csmall@colpipe.com
High Point               Christelle Kidibu              Wedding                 6/30/2019    12/21/2019   Cmkidibu@gmail.com
High Point               Ashley Small                   Wedding                   2/9/2019   12/28/2019   Ashleyraquelkennel@gmail.com
High Point               Kesandra Farmer                Wedding                 1/31/2019    12/31/2019   kesandrafarmer@gmail.com
High Point               Cathy Worsly                   Business                  2/6/2019     1/5/2020
High Point               Kaliah Pemberton               Wedding                 3/26/2019     2/15/2020   ussparrows@gmail.com
High Point               Brittany Spears                Wedding                   6/5/2019    2/29/2020   Bspears09@aol.com
High Point               Latreva hauser                 Wedding                   3/5/2019    3/21/2020   Lhauser1226@yahoo.com
High Point               Jessica Spencer                Wedding                12/23/2018     3/28/2020   jyarbrough45@yahoo.com
High Point               Quierra Roper                  Wedding                 4/29/2019      4/3/2020   Qroper08@gmail.com
High Point               Heather Locklear               Wedding                 3/20/2019      4/5/2020   locklearh@hotmail.com
High Point               Channen Farrington             Wedding                   4/7/2019    4/10/2020   cfarrington14@gmail.com
High Point               Margo McDougald                Wedding                12/23/2018     4/11/2020   margo.mcdougald@gmail.com
High Point               Cynthia Perry                  Wedding                   3/2/2019    4/18/2020   cwp1963c@aol.com
High Point               Alyssa Cassese                 Wedding                12/23/2018     4/24/2020   Alyssa.cassese@outlook.com
High Point               Tsharra Stoddard               Wedding                 2/26/2019     4/25/2020   Sweetheart.tsharra@gmail.com
High Point               Ashley Hines                   Wedding                 6/26/2019     4/30/2020   Ahines112@yahoo.com
High Point               Nathan Lewis                   Wedding                 1/24/2019      5/2/2020   Nlewis29@uncc.edu
High Point               Jenny Smith                    Wedding                 6/18/2019      5/3/2020   jsmith99933@yahoo.com
High Point               Brittany Harris                Wedding                12/23/2018     5/16/2020   harrisbrittany07@gmail.com
High Point               Latasha Thomas                 Wedding                 6/11/2019     5/22/2020   Latasha.aThomas@gmail.com
High Point               Kecia McCloud                  Wedding                 2/28/2019     5/23/2020   kemcls2000@aol.com
High Point               LaToya Cheek                   Wedding                 6/29/2019     5/24/2020   Latoyacheek@gmail.com
High Point               Amber Green                    Wedding                 3/18/2019      6/6/2020   Agreen103095@gmail.com
High Point               Princess Reaves                Wedding                 5/24/2019     6/13/2020   Pareaves21@gmail.com
High Point               Akeri James                    Wedding                 3/23/2019     6/19/2020   akerijames13@gmail.com
High Point               Latisha Lattimore              Wedding                 1/25/2019     7/18/2020   dlcsmom2@gmail.com
High Point               Danielle Johnson               Wedding                 7/21/2019     7/25/2020   Danielle.johnson42008@gmail.com
High Point               Brea Hampton                   Wedding                12/23/2018      8/8/2020   breahampton1993@gmail.com
High Point               Melissa Wooten‐Carter          Wedding                12/23/2018     8/15/2020   Cartermw2013@yahoo.com
High Point               Amy Harley                     Wedding                12/23/2018     8/29/2020   amyeliza725@aol.com
High Point               Rashonda Lewis                 Wedding                   6/2/2019    9/12/2020   rklewis0301@gmail.com
High Point               Chanese Latta                  Wedding                   3/6/2019   10/17/2020   brownwedding1520@gmail.com
High Point               Tiffany Mahone                 Wedding                 7/26/2019    10/24/2020   Tmahone@aggies.ncat.edu
High Point               Ashleigh Jacobs                Wedding                 4/25/2019    11/21/2020   a.scottjacobs@gmail.com
Hoover                   Tricia Olsen                   Occasion                  5/8/2019    5/31/2019
Hoover                   Brittney Brackett              Wedding                12/23/2018      6/1/2019
Hoover                   Tramine Landers                Wedding                 1/10/2019      6/2/2019
Hoover                   Kenya Clark                    Wedding                 1/15/2019      6/8/2019
Hoover                   Kayla Moseley                  Wedding                12/23/2018     6/22/2019
Hoover                   Shanteeka Reed                 Wedding                12/23/2018     6/23/2019
Hoover                   Bob Reuse                      Occasion                6/12/2019     6/25/2019
                         Natasha Cutts Cahaba Medical
Hoover                   Care                           Occasion                 5/3/2019     6/27/2019
Hoover                   Lyndsey Burton                 Wedding                12/23/2018     6/29/2019
Hoover                   Kendra Spain                   Wedding                12/23/2018     6/30/2019
Hoover                   Ayman Alkamel                  Wedding                 3/18/2019      7/3/2019
Hoover                   Devin Rogers                   Occasion                2/17/2019      7/5/2019
Hoover                   Justin Daco                    Wedding                 2/22/2019     7/12/2019
Hoover                   Rose Faizi                     Occasion                 5/6/2019     7/19/2019


                                                                   34 of 97
            Case 19-23840         Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                                Desc Main
                                               Document     Page 115 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

         Building                    Customer                 Event Type       Date Booked    Event date               Email Address
Hoover                  Yesenia Arriola                  Occasion                  4/9/2019    7/20/2019
Hoover                  Janell Grimes                    Occasion                  5/7/2019    7/26/2019
Hoover                  Kay Mitchell                     Wedding                   3/5/2019    7/27/2019
Hoover                  Isabella Szundryk                Occasion                  5/7/2019    7/28/2019
Hoover                  Eboni Smith                      Wedding                12/23/2018      8/3/2019   En1smith@yahoo.com
Hoover                  Saige Barnett                    Wedding                12/23/2018      8/4/2019   Saigebarnett001@gmail.com
Hoover                  Lorin Trick                      Business                4/26/2019      8/6/2019   Lorintrick@gammill.com
Hoover                  Lorin Trick                      Business                4/26/2019      8/7/2019   Lorintrick@gammill.com
Hoover                  Lorin Trick                      Business                4/26/2019      8/8/2019   lorintrick@gammill.com
Hoover                  Sydney Thurston                  Wedding                 1/12/2019     8/10/2019   syd.thurston24@gmail.com
Hoover                  Rasheka Smith                    Wedding                 4/15/2019     8/17/2019   rashekasmith@yahoo.com
Hoover                  Heather Murray                   Wedding                12/23/2018     8/22/2019   murrayheather91@yahoo.com
Hoover                  Kyle Anderson                    Business               12/23/2018     8/23/2019   kanderson@aspeinc.com
Hoover                  Tyshelle Wilson                  Wedding                12/23/2018     8/24/2019   Tnwilson1908@gmail.com
Hoover                  Jason McMillian                  Business                7/17/2019     8/27/2019   Jason.mcmillian@scasurgery.com
Hoover                  Tiffany Evans                    Wedding                12/23/2018     8/31/2019   Tiffany.evans2010@yahoo.com
Hoover                  Jennifer Wynn                    Wedding                   2/1/2019     9/1/2019   wynn2jackson@gmail.com
Hoover                  Tiffany Samuels                  Occasion                5/10/2019      9/6/2019   Tsamuels@therockcity.org
Hoover                  Jarnecia Warren                  Wedding                12/31/2018      9/7/2019   lulu6763@yahoo.com
Hoover                  Jonathan Price                   Wedding                12/23/2018     9/14/2019   Jp5560@icloud.com
Hoover                  Natassia Bell                    Wedding                 4/19/2019     9/20/2019   natassiabell@yahoo.com
Hoover                  Candace Ward                     Wedding                12/23/2018     9/21/2019   Candacewardot@gmail.com
Hoover                  Aubri Dillard                    Wedding                 3/26/2019     9/22/2019   Aubricharnise@yahoo.com
Hoover                  Joanna Jenkins                   Wedding                12/23/2018     9/28/2019   bboykin2019@gmail.com
Hoover                  Jacquelyn Holt                   Wedding                12/23/2018     10/4/2019   Jackie88.holt@gmail.com
Hoover                  Katherine Heinke                 Wedding                12/23/2018     10/5/2019   keheinke@gmail.com
Hoover                  Courtney Harris                  Wedding                12/23/2018    10/12/2019   Cjharris1985@gmail.com
Hoover                  Karra Thompson                   Wedding                 2/11/2019    10/18/2019   Burrellwedding2018@gmail.com
Hoover                  Brittany Datcher                 Wedding                12/31/2018    10/19/2019   bdatch09@gmail.com
Hoover                  Delany Bradford                  Occasion                  7/2/2019   10/25/2019   delanybradford@gmail.com
Hoover                  Alex Garcia                      Wedding                   2/1/2019   10/26/2019   axgarcia20@gmail.com
Hoover                  Kathy Saavedra                   Wedding                12/23/2018    10/31/2019   kathysaav19@gmail.com
Hoover                  Bacari Moulton                   Wedding                12/23/2018     11/2/2019   Bacarimoulton8@msn.com
Hoover                  Jenna Lindsey                    Wedding                 6/13/2019     11/8/2019   Jennalindsey09@gmail.com
Hoover                  Brea Reese                       Wedding                12/28/2018     11/9/2019   bnr4u90@gmail.com
Hoover                  Brittney Heard                   Wedding                   2/1/2019   11/16/2019   bheard33@gmail.com
Hoover                  Jasmine Reed                     Wedding                 1/12/2019    11/23/2019   reedjasmine99@yahoo.com
Hoover                  Maria Castillo                   Wedding                   2/1/2019   11/30/2019   Mfcastillo19@gmail.com
                        Susan Adair ‐ Encompass Health
Hoover                  Lakeshore                        Occasion                6/14/2019     12/6/2019 Susan.adair@encompasshealth.com
Hoover                  Jacquenya Calhoun                Wedding                  3/7/2019     12/7/2019 Jlcalhoun@crimson.ua.edu
Hoover                  Rick Kaufhold                    Occasion                7/29/2019     12/9/2019 Rkaufhold@homewoodchurch.org
                        Katheryn Fredrick
Hoover                  Revere Control Systems           Business                 5/3/2019    12/12/2019   kfrederick@reverecontrol.com
Hoover                  Teresa Smith                     Occasion                 3/1/2019    12/13/2019   King2smith04@hotmail.com
Hoover                  Donielle Curry                   Wedding                 1/15/2019    12/14/2019   jcurry2647@charter.net
Hoover                  Alarice Robinson                 Wedding                  5/6/2019    12/21/2019   Robinson.alarice@gmail.com
Hoover                  Lisa Gregg                       Wedding                  5/1/2019    12/31/2019   Lgregg96@yahoo.com
Hoover                  Shalitha McLean                  Wedding                12/23/2018      1/4/2020   betterasbailey@gmail.com
Hoover                  Qiana S. Shaw                    Occasion                6/21/2019     1/10/2020   qsshaw@gmail.com
Hoover                  Christina Hwang                  Wedding                 1/27/2019     1/11/2020   Cshwang93@gmail.com
Hoover                  Kelly Whippo                     Wedding                 3/16/2019     1/25/2020   kmw0022@auburn.edu
Hoover                  Glen Harris                      Wedding                 2/10/2019      2/1/2020   navybama2020@gmail.com
                        Jack and Jill of America, Inc
Hoover                  Birmingham Chapter               Occasion                3/26/2019      2/8/2020   jandjbhampresident@gmail.com
Hoover                  Jordan Tipton                    Wedding                 3/26/2019     2/20/2020   Jordantt99@gmail.com
Hoover                  Sally Mahan / Laura Higgins      Occasion                7/26/2019     2/21/2020   Lzh0030@auburn.edu
Hoover                  Laura Higgins                    Wedding                  2/1/2019     2/22/2020   Lzh0030@auburn.edu


                                                                    35 of 97
              Case 19-23840          Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                   Document     Page 116 of 177

       The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
        petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                     Customer                  Event Type      Date Booked    Event date                 Email Address
Hoover                     Dolores Foster                    Wedding              12/23/2018     2/29/2020   dfoster495@gmail.com
Hoover                     Kristie Bauer                     Wedding              12/23/2018      3/7/2020   kris_dz@bellsouth.net
Hoover                     Dominic DiMauro                   Wedding               5/31/2019     3/14/2020   ddimauro4@gmail.com
Hoover                     Krystal Chisem                    Wedding               1/28/2019     3/21/2020   Dainty2012@gmail.com
Hoover                     Nikki Crumpton                    Wedding                 4/3/2019    3/28/2020   Lncrumpton@gmail.com
Hoover                     Ashley Edwards                    Wedding                 4/3/2019     4/4/2020   foreverandadavis2019@gmail.com
Hoover                     Amanda Hartley                    Wedding               4/15/2019     4/18/2020   mandyhartley32793@gmail.com
Hoover                     Eva‐Claire Riley                  Wedding               5/31/2019     4/25/2020   evaclaireriley@gmail.com
Hoover                     Andreia Rodgers                   Wedding               4/16/2019      5/2/2020   andreiarodgers@gmail.com
Hoover                     Rushuanda Johnson                 Occasion              1/10/2019     5/16/2020   rushuanda@yahoo.com
Hoover                     Elizabeth Benitez                 Wedding                 2/5/2019    5/23/2020   Eebenitez93@gmail.com
Hoover                     Shernavian Billings               Wedding               6/11/2019      6/6/2020   Shernavian@gmail.com
Hoover                     Traci Keener                      Wedding               5/30/2019     6/13/2020   nikki_k45@yahoo.com
Hoover                     Nita DeRamus                      Wedding               5/28/2019     6/27/2020   deramus_schnita@yahoo.com
Hoover                     Dillon Witt                       Wedding               6/12/2019     7/18/2020   Dillonwitt42@gmail.com
Hoover                     Chelsea Ryles                     Wedding               2/21/2019     7/25/2020   Ryleschelsea@gmail.com
Hoover                     Destini Solomon                   Wedding               7/20/2019    10/10/2020   Destini.solomon@hotmail.com
Hoover                     Alexandria Hawthorne              Wedding                 4/7/2019   10/11/2020   ahawthorne_1@yahoo.com
Hoover                     Sasha Maclin                      Wedding                 3/3/2019   10/24/2020   Sashamac2@gmail.com
Hoover                     Leah Morris                       Wedding               7/13/2019     2/27/2021   Leahkmorris92@gmail.com
Independence               Vungelia Glyptis                  Wedding               4/19/2019     5/23/2020   Vungelia@gmail.com
Independence               Madeline Fortune                  Wedding                 2/7/2019    5/30/2020   madelinefortune94@gmail.com
Independence               Saly Fares & Emily Warner         Wedding               4/12/2019     5/31/2020   Saly.fares@hotmail.com
Independence               Marquita Afzal                    Wedding               1/17/2019     7/11/2020   Leggs44137@yahoo.com
Independence               Jessica Calton                    Wedding                 5/3/2019    7/25/2020   notlac@sbcglobal.net
Independence               Emily Richmond                    Wedding               4/18/2019     8/29/2020   malonewedding0119@gmail.com
Independence               Stephanie Zabak                   Wedding               3/15/2019      9/5/2020   Szabak21@gmail.com
Independence               Alexandria Manning                Wedding               2/13/2019      9/6/2020   Alexandriamanning94@gmail.com
Independence               Kristen Fouts                     Wedding               1/18/2019     10/3/2020   Laurie.fouts@gmail.com
Independence               Meghan Millsop                    Wedding               1/17/2019    10/10/2020   Memillsop@outlook.com
Independence               Malika Moore                      Wedding                 5/6/2019   10/11/2020   Malikaym927@gmail.com
Independence               Terraia King                      Wedding               2/13/2019    10/17/2020   Terraiaking@gmail.com
Independence               Kaitlyn Rafferty                  Wedding                 2/8/2019   10/24/2020   kmr116@zips.uakron.edu
Independence               Jennifer Bucell                   Wedding               6/12/2019    11/21/2020   jmbucell@gmail.com
Katy                       Bianca Turcios                    Wedding              12/24/2018     5/31/2019
Katy                       Gadesha Morris                    Wedding               3/26/2019      6/1/2019
Katy                       Paul Miranda                      Church Group            2/4/2019     6/2/2019
Katy                       Aimen Rawra                       Occasion                5/7/2019     6/5/2019
Katy                       Kristina Barnes                   Wedding              12/23/2018      6/7/2019
Katy                       Thelma Okotie                     Wedding              12/24/2018      6/8/2019
                           Kimberly Morris Keller Williams
Katy                       Katy                              Business              1/14/2019     6/11/2019
Katy                       Liz Cerda                         Occasion              4/17/2019     6/14/2019
Katy                       Karla Iraheta                     Wedding              12/24/2018     6/15/2019
Katy                       Brittney Dimas                    Wedding                1/7/2019     6/21/2019
Katy                       Kristen Butler                    Wedding              12/24/2018     6/22/2019
Katy                       Carolina Maynez                   Occasion               5/3/2019     6/22/2019
Katy                       Florence Anadu                    Wedding              12/24/2018     6/29/2019
Katy                       Cassie Summerville                Wedding              12/24/2018      7/3/2019
Katy                       Jeryl Prescott                    Wedding               3/26/2019      7/5/2019
Katy                       Paul Miranda                      Church Group           2/4/2019      7/7/2019
Katy                       Kola Owoeye                       Occasion              6/26/2019      7/9/2019
Katy                       Alberto Moradel                   Occasion              6/14/2019     7/11/2019
Katy                       Sandra Alvarez                    Occasion               5/8/2019     7/13/2019
Katy                       Fojael choudhury                  Occasion              6/18/2019     7/13/2019
Katy                       Patricia Romero                   Wedding               4/24/2019     7/18/2019
Katy                       Jawad Rangoonwala                 Occasion              5/28/2019     7/19/2019
Katy                       Kimberly Arn                      Wedding               2/10/2019     7/20/2019


                                                                      36 of 97
              Case 19-23840         Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                       Desc Main
                                                 Document     Page 117 of 177

       The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
        petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                    Customer           Event Type      Date Booked Event date                Email Address
Katy                       Kathy Kelley              Business               5/29/2019 7/23/2019
Katy                       Kathy Kelley              Business               5/29/2019 7/24/2019
Katy                       Jackie Banks              Wedding               12/24/2018 7/27/2019
Katy                       Ieshia Deal               Occasion                 7/2/2019 7/27/2019
Katy                       Paul Miranda              Church Group             2/5/2019 7/31/2019
Katy                       Nayyar Ali                Wedding                7/16/2019   8/1/2019    nayyarkanoor@gmail.com
Katy                       Jasmin Jaramillo          Wedding               12/24/2018   8/2/2019    Jasmin3314@gmail.com
Katy                       Veronica Gonzalez         Occasion               2/28/2019   8/3/2019    Veronicaglz2011@hotmail.com
Katy                       Paul Miranda              Church Group             2/4/2019  8/4/2019
Katy                       Now U Know                Church Group           2/19/2019   8/4/2019
Katy                       Melreen Collado           Occasion               3/30/2019   8/8/2019    doreencollado@yahoo.com
Katy                       Lisa Garrison             Occasion               1/23/2019   8/9/2019    Lisa.lis179@gmail.com
Katy                       Courtney Washington       Wedding                1/28/2019 8/10/2019     Courtneyw10@aol.com
Katy                       Now U Know                Church Group           2/19/2019 8/11/2019
Katy                       Paul Miranda              Church Group             2/4/2019 8/11/2019
Katy                       Paul Miranda              Church Group             2/5/2019 8/14/2019
Katy                       Miracle Gonzales          Wedding                7/30/2019 8/16/2019     Miraclergonzales@hotmail.com
Katy                       Bridget Knighten          Occasion              12/24/2018 8/17/2019     bridget.knighten@yahoo.com
Katy                       Now U Know                Church Group           2/20/2019 8/18/2019
Katy                       Paul Miranda              Church Group             2/4/2019 8/18/2019
Katy                       Paul Miranda              Church Group             2/5/2019 8/21/2019
Katy                       Alberto Moradel           Occasion               7/24/2019 8/22/2019     Intranek@comcast.net
Katy                       Fiero Adams               Wedding               12/24/2018 8/24/2019     Fieroblessed@gmail.com
Katy                       Lisa Dominguez            Occasion               7/12/2019 8/24/2019     Lisa.dominguez62@yahoo.com
Katy                       Now U Know                Church Group           2/20/2019 8/25/2019
Katy                       Paul Miranda              Church Group             2/4/2019 8/25/2019
Katy                       Paul Miranda              Church Group             2/5/2019 8/28/2019
Katy                       Nichelle Jones            Occasion                 6/1/2019 8/30/2019    Ndjones1711@gmail.com
Katy                       Sonya Williams            Occasion              12/28/2018 8/31/2019     leonardfamily2019@gmail.com
Katy                       Now U Know                Church Group           2/20/2019   9/1/2019
Katy                       Paul Miranda              Church Group             2/4/2019  9/1/2019
Katy                       Paul Miranda              Church Group             2/5/2019  9/4/2019
Katy                       Josselinne Garcia         Wedding                4/14/2019   9/7/2019    jossyg95@gmail.com
Katy                       Now U Know                Church Group           2/20/2019   9/8/2019
Katy                       Paul Miranda              Church Group             2/4/2019  9/8/2019
Katy                       Core Strengths (Member)   Business               4/19/2019 9/10/2019     Michelle@corestrengths.com
Katy                       Paul Miranda              Church Group             2/5/2019 9/11/2019
Katy                       Core Strengths (Member)   Business               4/19/2019 9/11/2019     Michelle@corestrengths.com
Katy                       Jenica Policarpio         Business               7/16/2019 9/12/2019     Jenica@amazingenterprisellc.com
Katy                       Rochelle Mathis           Wedding               12/24/2018 9/14/2019     mathis.rochelle@yahoo.com
Katy                       Paul Miranda              Church Group             2/4/2019 9/15/2019
Katy                       Now U Know                Church Group           2/20/2019 9/15/2019
Katy                       Tiara Mickle              Wedding                7/28/2019 9/15/2019     Tmickle61@gmail.com
Katy                       Paul Miranda              Church Group             2/5/2019 9/18/2019
Katy                       NINA ALARCON              Occasion               3/30/2019 9/21/2019     Info@fitandhealthytx.com
Katy                       Paul Miranda              Church Group             2/4/2019 9/22/2019
Katy                       Suzanne Sansom            Business               7/28/2019 9/24/2019     ssansom@smartchoiceagents.com
Katy                       Paul Miranda              Church Group             2/5/2019 9/25/2019
                           Online Trading Academy
Katy                       (Membership Event)        Business               6/21/2019   9/26/2019   marcia.burt@onlinetradingacademy.com
Katy                       Stanley Pierre‐Louis      Wedding                5/30/2019   9/27/2019   stanleyp@logiqmedia.com
Katy                       Dawn White                Wedding                1/29/2019   9/28/2019   dwhite@harmonytx.org
Katy                       Paul Miranda              Church Group            2/4/2019   9/29/2019
Katy                       Paul Miranda              Church Group            2/5/2019   10/2/2019
Katy                       Amalia Kluge              Business               5/15/2019   10/5/2019   prosperityhumanr@gmail.com
Katy                       Paul Miranda              Church Group            2/4/2019   10/6/2019
Katy                       Paul Miranda              Church Group            2/5/2019   10/9/2019




                                                               37 of 97
              Case 19-23840         Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                           Desc Main
                                                  Document     Page 118 of 177

       The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
        petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                    Customer               Event Type      Date Booked Event date                 Email Address
                           Online Trading Academy
Katy                       (Membership Event)             Business              7/19/2019   10/10/2019   marcia.burt@onlinetradingacademy.com
Katy                       Aaryon Brown                   Wedding               3/31/2019   10/11/2019   Aaryonb.shsu@gmail.com
Katy                       Esmeralda Gonzalez             Wedding               3/30/2019   10/12/2019   gonzalezeh@yahoo.com
Katy                       Paul Miranda                   Church Group           2/4/2019   10/13/2019
Katy                       Paul Miranda                   Church Group           2/5/2019   10/16/2019
Katy                       Tara Hurd                      Wedding               1/28/2019   10/19/2019   theharrishurd@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019   10/20/2019
Katy                       Paul Miranda                   Church Group           2/5/2019   10/23/2019
Katy                       Andrea Solorza                 Wedding               2/12/2019   10/25/2019   Andrea.solorza@yahoo.com
Katy                       Taylor Spiller                 Wedding               1/31/2019   10/26/2019   Tspiller93@gmail.com
                           Online Trading Academy
Katy                       (Membership Event)             Business              7/19/2019   10/26/2019   marcia.burt@onlinetradingacademy.com
Katy                       Paul Miranda                   Church Group           2/4/2019   10/27/2019
Katy                       Paul Miranda                   Church Group           2/5/2019   10/30/2019
Katy                       Junaid Hassan                  Wedding               7/25/2019    11/1/2019   junaidhassan1283@gmail.com
Katy                       Ebony Holman                   Wedding               1/31/2019    11/2/2019   ebonyholman@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019    11/3/2019
Katy                       Anna Marie Young Life Katy     Business              5/30/2019    11/4/2019   Younglife.katywh@icloud.com
Katy                       Paul Miranda                   Church Group           2/5/2019    11/6/2019
Katy                       Paul Miranda                   Church Group           2/4/2019   11/10/2019
Katy                       Anna Marie Young Life Katy     Business              5/30/2019   11/11/2019   Younglife.katywh@icloud.com
Katy                       Paul Miranda                   Church Group           2/5/2019   11/13/2019
Katy                       Cornisha Jeffery               Wedding               2/28/2019   11/16/2019   Cornishajeffery@yahoo.com
Katy                       Paul Miranda                   Church Group           2/4/2019   11/17/2019
Katy                       Paul Miranda                   Church Group           2/5/2019   11/20/2019
Katy                       Abby Eddins                    Wedding               3/24/2019   11/23/2019   aeddins@hotmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019   11/24/2019
Katy                       Paul Miranda                   Church Group           2/5/2019   11/27/2019
Katy                       Piyal Sen Gupta                Occasion              7/24/2019   11/27/2019   saurabhpiyal@gmail.com
Katy                       Muhib Momin                    Wedding               6/29/2019   11/29/2019   Muhibmomin@yahoo.com
Katy                       Paul Miranda                   Church Group           2/4/2019    12/1/2019
Katy                       Tae Kim                        Wedding               4/30/2019    12/1/2019   Kty2578@gmail.com
Katy                       Paul Miranda                   Church Group           2/5/2019    12/4/2019
Katy                       Amalia Kluge                   Business              7/13/2019    12/6/2019   prosperityhumanr@gmail.com
Katy                       Mary Helen Ybanez              Wedding                5/4/2019    12/7/2019   mhybanez61@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019    12/8/2019
Katy                       Paul Miranda                   Church Group           2/5/2019   12/11/2019
Katy                       Liz Curiel                     Business               7/2/2019   12/13/2019   Lizcuriel@southbaygunite.com
Katy                       Irma Gonzales                  Occasion              3/14/2019   12/14/2019   Sivs49@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019   12/15/2019
Katy                       Judy Motanya                   Wedding               7/30/2019   12/15/2019   Judymmsh@gmail.com
Katy                       Paul Miranda                   Church Group           2/5/2019   12/18/2019
Katy                       Erica Barnett                  Wedding               2/22/2019   12/21/2019   Erica.barnett8877@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019   12/22/2019
                           American Real Estate Meet‐Up
Katy                       MEMBERSHIP Profile             Church Group          1/18/2019 12/22/2019
Katy                       Paul Miranda                   Church Group           2/4/2019 12/29/2019
Katy                       Shuja Naqvi                    Wedding               2/26/2019 12/31/2019 shujanaqvi92@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019   1/5/2020
Katy                       Paul Miranda                   Church Group           2/5/2019   1/8/2020
Katy                       Paul Miranda                   Church Group           2/4/2019 1/12/2020
Katy                       Paul Miranda                   Church Group           2/5/2019 1/15/2020
Katy                       Paul Miranda                   Church Group           2/5/2019 1/22/2020
Katy                       Joshua Burts                   Wedding                1/7/2019 1/25/2020 becomingburts@gmail.com
Katy                       Paul Miranda                   Church Group           2/4/2019 1/26/2020
Katy                       Paul Miranda                   Church Group           2/5/2019 1/29/2020
Katy                       Roger Honey                    Occasion             12/24/2018 2/22/2020 rogerhoneycutt@gmail.com


                                                                   38 of 97
              Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                               Desc Main
                                                 Document     Page 119 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                 Customer                   Event Type        Date Booked Event date               Email Address
Katy                     AJ Kruk                           Wedding                 2/16/2019 2/29/2020 ajkruk@gmail.com
Katy                     Matthew Perry                     Wedding                12/24/2018    3/7/2020 goldmanperry20@gmail.com
Katy                     Idara Enyong                      Wedding                 2/16/2019 3/20/2020 Enyong.idara@yahoo.com
Katy                     Angelica Gonzalez                 Wedding                 4/11/2019 3/21/2020 aegonzalez97@yahoo.com
Katy                     Naana Kessey                      Wedding                 7/19/2019 3/28/2020 Naanakessey@gmail.com
Katy                     Nathaly Moreno                    Wedding                 3/15/2019    4/4/2020 vovviwedding@gmail.com
Katy                     Kato Dominguez                    Wedding                   5/3/2019 4/11/2020 Viswearllc21@gmail.com
Katy                     Brian Mulligan                    Occasion                5/13/2019 4/18/2020 Bmulligan@sj23lions.org
Katy                     Lauren Ellow                      Wedding                12/24/2018 4/19/2020 Siinsayshun@hotmail.com
Katy                     Roderic Smith                     Wedding                 5/18/2019    5/2/2020 roderic.smith77@gmail.com
Katy                     Hollie & Amanda Pyle              Wedding                 4/24/2019 5/16/2020 Hollie_advocare@yahoo.com
Katy                     Lily Dunham                       Wedding                   6/2/2019 5/30/2020 Lilyelizabethj@gmail.com
Katy                     Rashida Marshall                  Wedding                 7/30/2019 6/13/2020 Leosdiamond@gmail.com
Katy                     Diana Reyes                       Wedding                 5/21/2019 6/20/2020 Dianacoffman@yahoo.com
Katy                     Ashley Addison                    Wedding                 4/29/2019 6/26/2020 Ashley.addison1986@gmail.com
Katy                     Olga Saenz                        Occasion                  3/7/2019 6/27/2020 osaenz73@yahoo.com
Katy                     Meagan Banowsky                   Wedding                 5/28/2019 7/11/2020 meaganbanowsky@gmail.com
Katy                     Rosa Chicas                       Occasion                7/22/2019 7/18/2020 Joal0203@gmail.com
Katy                     Angela Newsome                    Wedding                 2/21/2019 7/25/2020 ang.newsome24@gmail.com
Katy                     Dominique Demouchet               Wedding                 4/29/2019    8/7/2020 Dademou7211@gmail.com
Katy                     Dalila Brown                      Wedding                12/24/2018 10/31/2020 Geffanddalilatietheknot@gmail.com
Katy                     Kierra Kuykendall                 Wedding                   7/2/2019 11/13/2020
Kingston                 Jordan Buchanan                   Wedding                 12/7/2018    6/8/2019
Kingston                 Melia Baker                       Wedding                 4/30/2019 6/14/2019
Kingston                 Lily Gay                          Wedding                12/10/2018 6/15/2019

Kingston                 Cold War Patriots Chris Kennedy   Business                5/28/2019    6/18/2019
Kingston                 Kelsey Hubbard                    Wedding                12/10/2018    6/22/2019
Kingston                 Alysha Russell                    Wedding                 1/27/2019     7/4/2019
Kingston                 Jessica Harper                    Wedding                 1/13/2019     7/6/2019
Kingston                 Jim Doyle                         Occasion                12/7/2018    7/12/2019
Kingston                 Roane County Schools              Business                7/22/2019    7/25/2019
Kingston                 Alicia McMurray                   Wedding                12/10/2018    7/27/2019

Kingston                 Cold War Patriots Chris Kennedy   Occasion                7/11/2019     8/1/2019
Kingston                 Heather Miller                    Business                6/27/2019    8/12/2019   hmiller@dt.com
Kingston                 Heather Miller                    Business                6/27/2019    8/13/2019   hmiller@dt.com
Kingston                 Dawn Ford                         Business                7/22/2019    8/15/2019   dawnford757@gmail.com
Kingston                 Megan Ladd                        Wedding                 5/12/2019    8/17/2019   cmcampb817@gmail.com
Kingston                 Jessica Ellis                     Wedding                 6/27/2019    8/18/2019   jessicaellis8@gmail.com
Kingston                 Jana Salley                       Business                7/16/2019    8/24/2019   Jsalley@covhlth.com
Kingston                 Thanh Nguyen                      Wedding                12/10/2018     9/1/2019   hnguye1@gmail.com
Kingston                 Pretty Princess Parties           Business                2/11/2019     9/7/2019
Kingston                 Stephanie Malone                  Wedding                12/10/2018    9/14/2019   pmalone423@aol.com
Kingston                 Katherine Gass                    Wedding                 1/25/2019    9/15/2019   Katherineegass@comcast.net
Kingston                 Alyssa McLain                     Wedding                 1/25/2019    9/21/2019
Kingston                 Wayne Turner                      Occasion                6/24/2019    9/28/2019   Yellowdogs1@yahoo.com
Kingston                 Ashley Lincoln                    Wedding                 1/15/2019    10/5/2019   Alincoln89@aol.com
Kingston                 Kayla Smith                       Wedding                12/10/2018   10/12/2019   regine.dowdy19@gmail.com
Kingston                 Amanda Belcastro                  Wedding                 1/13/2019   10/19/2019   Amandahbelcastro@gmail.com
Kingston                 Hannah Holzer                     Wedding                 12/7/2018   10/25/2019   Hrenae1@gmail.com
Kingston                 Greg Patterson                    Wedding                  7/9/2019   10/26/2019   Grp1817@yahoo.com
Kingston                 Morgan Bales                      Wedding                 1/17/2019    11/2/2019   Meb117@comcast.net
Kingston                 Elissa Lane                       Wedding                 1/14/2019    11/9/2019
Kingston                 Macy Johnson                      Wedding                 12/7/2018   11/16/2019
Kingston                 Harriman ultilty Ulitity          Business                7/10/2019    12/9/2019   cvoyles@hub‐tn.com
Kingston                 Mary Catherine Rebman             Wedding                  2/2/2019   12/20/2019   Mary.rebman96@gmail.com
Kingston                 Lori Lower                        Wedding                  7/3/2019    1/19/2020   becomingbeyersdorf@gmail.com


                                                                      39 of 97
               Case 19-23840     Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                              Document     Page 120 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                 Customer               Event Type       Date Booked Event date                  Email Address
Kingston                Grace Johnson                  Wedding                 5/10/2019 2/20/2020     graciejohnson30@gmail.com
Kingston                Sierra Wilson                  Wedding                 5/17/2019 4/18/2020     sierraw@kingstonfbc.org
Kingston                Abigail Settles                Wedding                 5/13/2019 4/20/2020     DSettles0808@gmail.com
Kingston                Kayla Atkins                   Wedding                   5/6/2019  5/2/2020    KAtkins@concordancehs.com
Kingston                Brittany Michelle Carlberg     Wedding                 6/13/2019   5/9/2020    bmcarlberg7@gmail.com
Kingston                Chelsey Eskridge               Wedding                   4/2/2019 5/23/2020    Chels102810@yahoo.com
Kingston                Alysha Rice                    Wedding                 7/14/2019 5/29/2020     Alysha.rice@yahoo.com
Kingston                Presley Dowker                 Wedding                 6/20/2019 5/30/2020     pdowker@vols.utk.edu
Kingston                Rachel Burgess                 Wedding                 5/27/2019   6/6/2020    rachelburgess333@yahoo.com
Kingston                Dana Griffith                  Wedding                 5/10/2019 6/13/2020     Danagriffith02@comcast.net
Kingston                Victoria Hamby                 Wedding                 1/14/2019 6/20/2020     hambyve@gmail.com
Kingston                Karoline Barnett               Wedding                 7/19/2019 6/27/2020     karolinehb17@gmail.com
Kingston                Maliya Martin                  Wedding                 7/12/2019 8/15/2020     maliyamartin@gmail.com
Kingston                Eliana Solar                   Wedding                 7/18/2019 8/22/2020     Elianasoler09@gmail.com
Kingston                Kaitlyn Bailey                 Wedding                 5/31/2019 9/26/2020     kaitlynbailey16@yahoo.com
Kingston                Lauren Dubose                  Wedding                 6/16/2019 10/24/2020    Laurendubose@comcast.net
Kingston                Adam Feeley                    Wedding                 7/18/2019 12/10/2020    FEELEYADAM37@YAHOO.COM
Lake Mary               Thelisha Thomas                Business                  5/6/2019 5/29/2019
Lake Mary               CELESTE LECLAIR                Wedding                  1/7/2019   6/2/2019
Lake Mary               Jessica Berthoff               Wedding                   1/8/2019  6/8/2019
                        Enrymir Ortiz and Andrea
Lake Mary               Miranda                        Wedding                 2/14/2019    6/9/2019
Lake Mary               Holly Devine                   Occasion                 4/9/2019   6/14/2019
Lake Mary               Carrie Crews                   Wedding                 1/24/2019   6/15/2019
Lake Mary               Kristin Follins                Wedding                12/24/2018   6/19/2019
                        Amanda Malone and Dexter
Lake Mary               Sloan                          Wedding                12/24/2018   6/20/2019
Lake Mary               Amanda Glenn                   Wedding                  1/7/2019   6/22/2019
Lake Mary               Eliana Benevento               Occasion                6/24/2019   6/24/2019
Lake Mary               Leilani Molaka                 Wedding                 1/18/2019   6/27/2019
Lake Mary               Glenn Taylor                   Wedding                 2/19/2019   6/29/2019
Lake Mary               Candice Waldon                 Wedding                  1/7/2019    7/6/2019
Lake Mary               Bri Howard                     Occasion                3/12/2019    7/7/2019
Lake Mary               Cecilia Cedillo                Wedding                12/24/2018   7/11/2019
Lake Mary               Christine Davis                Business                6/26/2019   7/12/2019
Lake Mary               Tracy Joseph                   Wedding                 1/14/2019   7/13/2019
Lake Mary               Jackie Hoffman                 Business                7/11/2019   7/15/2019
Lake Mary               Jackie Hoffman                 Business                7/11/2019   7/16/2019
Lake Mary               Jackie Hoffman                 Business                7/11/2019   7/17/2019
Lake Mary               Erin Horton                    Wedding                  1/7/2019   7/19/2019
Lake Mary               FREDDIE SCHOFIELD              Occasion                 4/3/2019   7/20/2019
Lake Mary               Nikolette Smith                Wedding                 1/15/2019   7/21/2019
Lake Mary               Jimmy Joyner                   Wedding                  1/7/2019   7/22/2019
Lake Mary               Mohamad Hussein                Wedding                 1/14/2019   7/25/2019
Lake Mary               Brittany Waddell               Wedding                12/24/2018   7/27/2019
Lake Mary               Alexandria Fischer             Wedding                12/24/2018    8/1/2019   fischer20.af@gmail.com
Lake Mary               Cindy Hudson                   Occasion                5/15/2019    8/3/2019   Cindyjohudson@hotmail.com
Lake Mary               Kody Conners                   Wedding                 4/20/2019    8/8/2019   kodyc02346@yahoo.com
Lake Mary               Don Mctarsney                  Business                7/22/2019   8/15/2019   Donnell_d_mctarsney@homedepot.com
Lake Mary               Ada Carrassquillo              Wedding                12/27/2018   8/17/2019   michaelada2019@gmail.com
Lake Mary               Gabrielys Ocasio               Wedding                12/28/2018   8/22/2019   gabbyandkelvin@yahoo.com
Lake Mary               DeJa Thomas                    Wedding                 6/28/2019   8/24/2019   Thomasdeja92@yahoo.com
Lake Mary               Lynda Hoyos and Reggie Welch   Wedding                 6/25/2019   8/25/2019   welchreggie@yahoo.com
Lake Mary               Jovanna Mesadieu               Wedding                12/24/2018   8/29/2019   Rodenashca@gmail.com
Lake Mary               Cami Williams                  Wedding                 7/12/2019    9/2/2019   Cmy_will_camy@yahoo.com
                        Chelsea Headley and Michael
Lake Mary               Weathers                       Wedding                 6/19/2019    9/6/2019 Chelseaheadley@hotmail.com




                                                                  40 of 97
               Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                Document     Page 121 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                Customer                  Event Type        Date Booked Event date                Email Address
                        Chelsea Headley and Michael
Lake Mary               Weathers                          Wedding                 4/17/2019     9/7/2019   Chelseaheadley@hotmail.com
Lake Mary               Shenequa Hendrickson              Wedding                12/24/2018     9/9/2019   shenequa65@yahoo.com
Lake Mary               Karen Black                       Wedding                12/24/2018    9/20/2019   kblack9000@yahoo.com
Lake Mary               Arnique Craig                     Wedding                12/24/2018    9/21/2019   Arniquecc@gmail.com
Lake Mary               Ellysia Wong                      Wedding                 5/10/2019    9/22/2019   ellysia2@aim.com
Lake Mary               Ali Haymaker (See Notes)          Business               12/24/2018    9/26/2019   AHaymaker@paylocity.com
Lake Mary               Jessica Richards                  Wedding                12/28/2018    9/27/2019   jessicasimone64@hotmail.com
Lake Mary               Yanky Majesky                     Business               12/28/2018    9/29/2019   Rabbi@JewishNorthOrlando.com
Lake Mary               Karina Grant                      Wedding                  4/2/2019    10/3/2019   Karinamlg@yahoo.com
Lake Mary               Laticia Cason                     Wedding                 2/19/2019    10/5/2019   aaprof.tc@gmail.com
Lake Mary               Aisha Gomango                     Wedding                 1/31/2019   10/11/2019   agomango11@gmail.com
Lake Mary               Kaley Hamilton                    Wedding                12/24/2018   10/12/2019   hammox@yahoo.com
Lake Mary               Juana Colon                       Wedding                 1/18/2019   10/13/2019   djvicion@gmail.com
Lake Mary               Nicole Fedler                     Wedding                 2/23/2019   10/14/2019   Nicolexfedler@gmail.com
Lake Mary               Karina Vidal                      Wedding                12/24/2018   10/17/2019   karinaavidal25@yahoo.com
Lake Mary               Shoniqua Missick                  Wedding                12/24/2018   10/18/2019   shaymissick1@yahoo.com
Lake Mary               Gladys Murray                     Wedding                12/24/2018   10/19/2019   gladysolivia@yahoo.com
Lake Mary               Stephanie Antoine                 Wedding                  2/5/2019   10/20/2019   Steffi.brown82@gmail.com
Lake Mary               Michael Banther                   Wedding                12/24/2018   10/24/2019   ginamarie4pt@gmail.com
Lake Mary               Jane Tarallo                      Occasion                6/12/2019   10/25/2019   Jtarallo@cfl.rr.com
Lake Mary               Rayvin Vick                       Wedding                12/24/2018   10/26/2019   rayvin_14@yahoo.com
Lake Mary               Astrid Rodriguez                  Wedding                 3/21/2019   10/28/2019   Msamarie04@gmail.com
Lake Mary               Lacy Neely                        Wedding                12/24/2018   10/31/2019   ldneely5209@yahoo.com
Lake Mary               Susan Sieglein                    Occasion                 5/8/2019    11/1/2019   Chiquiort@yahoo.com
Lake Mary               Stephanie Houser                  Wedding                12/24/2018    11/2/2019   stephanie.houser@gmail.com
Lake Mary               Jaya Stewart                      Wedding                 6/24/2019    11/3/2019   jlynndevila2019@gmail.com
Lake Mary               Anais Rivero                      Wedding                 5/16/2019    11/4/2019   anaisya@gmail.com
                        Leslyne Stepirre and Junior
Lake Mary               Metayer                           Wedding                 5/14/2019 11/5/2019 leslynesp@gmail.com
Lake Mary               Jessica Riehl                     Wedding                 1/22/2019 11/9/2019 jlriehl89@yahoo.com
Lake Mary               Jennifer Mendoza                  Wedding                12/24/2018 11/16/2019 Jmendoz88@gmail.com
Lake Mary               Maritza Rivers                    Occasion                5/20/2019 11/21/2019 Maritzarivers@rocketmail.com
Lake Mary               Danna Lu                          Wedding                12/24/2018 11/23/2019 ludanna91@gmail.com
                        Imran Ebrahim (G) and Mishaal
Lake Mary               Alibhai (B)                       Wedding                  3/7/2019   11/24/2019   Iebrahim81@gmail.com
Lake Mary               Brett snell                       Wedding                 2/19/2019   11/25/2019   brettwsnell@gmail.com
Lake Mary               Nell Akoon                        Wedding                 5/11/2019   11/26/2019   Slp4real@gmail.com
Lake Mary               Reggie Welch and Lynda Hoyos      Wedding                  1/2/2019   11/27/2019   welchreggie@yahoo.com
Lake Mary               Amy More                          Wedding                12/24/2018    12/7/2019   amysinkwedding@gmail.com
Lake Mary               Reece Poe                         Wedding                  6/8/2019   12/12/2019   reecepoe116@gmail.com
Lake Mary               Nathaly Rodriguez                 Wedding                 1/30/2019   12/13/2019   Nathalyr44@hotmail.com
Lake Mary               Lovelie Borgella                  Wedding                12/28/2018   12/19/2019   lovely.borgella@yahoo.com
Lake Mary               Stacyann Roper                    Wedding                12/24/2018   12/20/2019   Stacyannroper@yahoo.com
Lake Mary               Melissa Hernandez                 Wedding                  1/2/2019   12/26/2019   mhern308@gmail.com
Lake Mary               Beka McConn                       Wedding                12/24/2018   12/28/2019   rebekahmcconn@yahoo.com
Lake Mary               Claribel Garcia                   Wedding                12/24/2018     1/2/2020   corydjackson3@gmail.com
Lake Mary               Nicole Burnett                    Wedding                  3/9/2019     1/4/2020   AlwaysAndFordEver@gmail.com

Lake Mary               Alexa Hinton and Nicholas Gavin   Wedding                 4/18/2019    1/11/2020 Alexabh9@gmail.com
Lake Mary               Tiffany Dublin and Ramel Feliz    Wedding                 2/17/2019    1/17/2020 TiffanyD@knights.ucf.edu
Lake Mary               Tanisha Olmo                      Wedding                 2/27/2019    1/18/2020 Tanivincewedding@gmail.com
                        Jacques Durand and Candiss
Lake Mary               Ducksworth                        Wedding                 1/21/2019    1/20/2020 Jacques.Durand01@gmail.com
Lake Mary               Ivory Boyce                       Wedding                 4/23/2019    1/25/2020 Ivory.boyce@yahoo.com

Lake Mary               Nicole Flores and Jesenia Marte Wedding                  12/24/2018    1/30/2020 jnmarteflores@gmail.com
Lake Mary               Jon DiVita                      Business                  4/18/2019    1/31/2020 local3254president@msn.com


                                                                     41 of 97
                 Case 19-23840     Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                           Desc Main
                                                Document     Page 122 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                 Customer               Event Type      Date Booked Event date                Email Address
Lake Mary                 Melissa Montes                 Wedding               12/24/2018   2/1/2020    melissamontesdeoca21@gmail.com
Lake Mary                 Rosanne Hoshing                Wedding                2/19/2019   2/2/2020    Gshingho@gmail.com
Lake Mary                 Deidre Saunders                Occasion               1/31/2019   2/8/2020    saundersdeidre@gmail.com
Lake Mary                 Rachel Ohly                    Wedding                3/24/2019 2/16/2020     mrsrohly@gmail.com
Lake Mary                 EMILY DODICH                   Wedding               12/24/2018 2/20/2020
Lake Mary                 Linda Davis                    Wedding                2/21/2019 2/22/2020     Lindam.davis86@gmail.com
Lake Mary                 Amanda Rampersaud              Wedding               12/24/2018 2/23/2020     Dustinplusamanda@gmail.com
Lake Mary                 Brittany Bellew                Wedding               12/24/2018 2/29/2020     Vbellew90@gmail.com
Lake Mary                 Keandra Willis                 Wedding                7/25/2019   3/1/2020    Keandralwillis@aol.com
Lake Mary                 Taylor Yarish and John Fiji    Wedding                1/23/2019   3/5/2020    John.fiji@gmail.com
Lake Mary                 Crystal Tran                   Wedding                4/16/2019   3/7/2020    crystal.tran@live.com
Lake Mary                 Samantha Davis                 Wedding                  1/7/2019 3/20/2020    sammid1828@gmail.com
Lake Mary                 Laila Silva                    Wedding               12/24/2018 3/21/2020     Lailasi@gmail.com
Lake Mary                 Rachelle Joseph                Wedding                7/31/2019 3/26/2020     Jrachelle@rocketmail.com
Lake Mary                 Alyssa AmRhein                 Wedding                5/15/2019 3/28/2020     alyssa.amrhein815@gmail.com
Lake Mary                 Shula Levy                     Business                 4/5/2019 3/29/2020    sslevy100@aol.com
Lake Mary                 Keandra Willis                 Wedding                1/31/2019 4/11/2020     Keandralwillis@aol.com
Lake Mary                 Christine Limoze               Wedding                  3/4/2019 4/16/2020    christinelimoze@gmail.com
                          Phyllis McCray and Summer
Lake Mary                 Jenkins                        Wedding                3/24/2019 4/17/2020 Pcmccray37@gmail.com
Lake Mary                 Erin Conrad                    Wedding                1/12/2019 4/25/2020 Enconrad3@gmail.com
Lake Mary                 Karla Martinez                 Wedding                 3/9/2019 4/30/2020 marie.karla@hotmail.com
Lake Mary                 Tajah Foster                   Wedding                 2/8/2019   5/3/2020 happilyhawthorne20@gmail.com
Lake Mary                 Lissa Bush                     Wedding                7/23/2019 5/22/2020 lbushemail1@gmail.com
Lake Mary                 nikki Lindo                    Wedding               12/24/2018 5/24/2020 nlindo05@hotmail.com
Lake Mary                 Maria Ngo                      Wedding                3/27/2019 5/30/2020 Mariahtngo@gmail.com
Lake Mary                 Melanie White                  Wedding                1/29/2019 6/18/2020 mwhite3@knights.ucf.edu
Lake Mary                 Stephanie Mauvais              Wedding                4/30/2019 6/25/2020 Stephanie.mauvais@yahoo.com
Lake Mary                 Claudia Reyes                  Wedding                5/20/2019 8/12/2020 ZPHagen@Southern.edu
Lake Mary                 Desiree Salgado                Wedding                5/16/2019 9/24/2020 Timetobeathomson@yahoo.com
Lake Mary                 Luisa Urbina                   Wedding                 6/3/2019 10/3/2020 lurbina159@gmail.com
Lake Mary                 Derek Bundage                  Wedding                3/18/2019 10/10/2020 Bundaged@gmail.com
Lake Mary                 Tiffanie Martin                Wedding                4/30/2019 10/22/2020 Tiffaniemartn@gmail.com
                          Denise Montenegro and Roilan
Lake Mary                 Gonzalez                       Wedding                2/18/2019 11/5/2020 Denise.montenegro8996@gmail.com
Lake Mary                 Mary Buckridge                 Wedding                6/19/2019 11/11/2020 Mary_buckridge@yahoo.com
Lake Mary                 Latoya Peeples                 Wedding                3/14/2019 11/12/2020 Latoyajpeeples@gmail.com
Lake Mary                 Krisha Gentsch                 Wedding                3/21/2019 3/11/2021 Krisha.gentsch@gmail.com
Lake Mary                 Tiffany Irizarry               Wedding                4/22/2019 3/27/2021 Tirizarry526@gmail.com
Lake Mary                 Brooke Roberson                Wedding                6/27/2019 6/10/2021 brbrooklynroberson@gmail.com
Las Colinas               Lisa Jaggars                   Business               5/23/2019 5/29/2019
Las Colinas               taylor Wolf                    Business              12/24/2018 5/30/2019
Las Colinas               Lucia Castro                   Wedding               12/24/2018   6/1/2019
Las Colinas               Bruce Edmunds                  Church Group           1/30/2019   6/2/2019
                          Suzanne McReynolds Company:
Las Colinas               TANIUM                         Business                4/9/2019    6/5/2019
Las Colinas               Ahsan Usmani                   Occasion               5/24/2019    6/7/2019
Las Colinas               Vanessa Hernandez              Wedding                1/16/2019    6/8/2019
Las Colinas               United church Of god           Church Group           1/23/2019    6/9/2019
Las Colinas               Charles Lee                    Business               4/25/2019   6/12/2019
Las Colinas               Blessing Ogu                   Occasion                6/3/2019   6/14/2019
Las Colinas               Tulsi Patel                    Occasion                2/5/2019   6/16/2019
Las Colinas               Jocelyn Kahla                  Occasion               5/23/2019   6/16/2019
Las Colinas               Chris Bendel                   Business                6/3/2019   6/19/2019
Las Colinas               Chris Bendel                   Business                6/3/2019   6/20/2019
Las Colinas               Kasey Hearn                    Wedding                 1/7/2019   6/22/2019
Las Colinas               DFW Church of Christ           Church Group           4/10/2019   6/23/2019
Las Colinas               Tamara Beverly                 Occasion               4/30/2019   6/23/2019


                                                                   42 of 97
                 Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                 Document     Page 123 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer                 Event Type       Date Booked Event date                Email Address
Las Colinas               Steven Fox                      Business                5/13/2019 6/25/2019
Las Colinas               Lisa Jaggars                    Business                5/30/2019 6/26/2019
Las Colinas               Chase/Michael Miller            Business                5/28/2019 6/27/2019
Las Colinas               Rodney Alles                    Business                6/21/2019 6/27/2019
Las Colinas               Dominique Brown                 Wedding                12/24/2018 6/29/2019
Las Colinas               Gina Groover / DFW Consulting   Business                6/12/2019   7/2/2019
Las Colinas               Blessing Ogu                    Occasion                6/22/2019   7/5/2019
Las Colinas               Christian Taylor                Wedding                12/24/2018   7/6/2019
Las Colinas               Alex Mestre                     Business                6/24/2019   7/9/2019
Las Colinas               Kristy Bustamante               Business                3/30/2019 7/11/2019
Las Colinas               sabreen alabedredha             Wedding                 5/15/2019 7/13/2019
                          Carolyn Rogers / Monarch
Las Colinas               Dental                          Business                6/28/2019   7/16/2019
Las Colinas               Shima Patel                     Business                7/10/2019   7/17/2019
Las Colinas               Shima Patel                     Business                7/10/2019   7/18/2019
Las Colinas               Brenda Mirales                  Occasion                 1/7/2019   7/18/2019
Las Colinas               Dawn Lebarre                    Business                 7/5/2019   7/19/2019
Las Colinas               Monica Caballero                Occasion                5/21/2019   7/20/2019
Las Colinas               Gabe Calhoun                    Business                7/22/2019   7/24/2019
Las Colinas               Chase Miller                    Business                 7/2/2019   7/25/2019
Las Colinas               Rodney Alles                    Business                6/21/2019   7/25/2019
Las Colinas               Demetra Lewis                   Wedding                  6/8/2019   7/26/2019
                          Raven Moore & Troy Furlough
Las Colinas               Wedding                         Wedding                  3/3/2019   7/27/2019
Las Colinas               Ameena Jiwani                   Wedding                  5/3/2019    8/1/2019   jiwanisquared@gmail.com
Las Colinas               KC Nagin                        Wedding                 7/17/2019    8/2/2019   Kc_nagin@hotmail.com
Las Colinas               Victoria Adaobi Ezeoke          Wedding                  1/9/2019    8/3/2019   vezeoke@gmail.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019    8/4/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Carrie Scarfino                 Business                 6/7/2019    8/5/2019   Carrie.scarfino@gm.com
Las Colinas               Carrie Scarfino                 Business                 6/7/2019    8/6/2019   Carrie.scarfino@gm.com
Las Colinas               Steven Fox                      Business                6/26/2019    8/8/2019   Sfox@touchstoneimaging.com
Las Colinas               Roderick Jones                  Occasion                5/29/2019   8/10/2019   Roderickjones75050@yahoo.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019   8/11/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Hiren Patel                     Occasion                 6/9/2019   8/12/2019   hiren@radhe7.com
Las Colinas               Hiren Patel                     Occasion                 6/9/2019   8/13/2019   Hiren@radhe7.com
Las Colinas               Mel Soto                        Occasion                 7/3/2019   8/17/2019   officeadmin@steelentry.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019   8/18/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               iSolved Michael Migdol          Business                 6/7/2019   8/20/2019   mmigdol@isolvedhcm.com
Las Colinas               Sara Nawaz                      Wedding                  3/6/2019   8/23/2019   Sara.nawaz@hotmail.com
Las Colinas               Aaron Montesdeoca               Wedding                  6/7/2019   8/24/2019   aaronmontes972@yahoo.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019   8/25/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Crystal Truong                  Business                7/15/2019   8/27/2019   Crystal@nexdent.net
Las Colinas               Crystal Truong                  Business                7/15/2019   8/28/2019   Crystal@nexdent.net
Las Colinas               Chowdhury Bari                  Wedding                 5/19/2019   8/30/2019   chowdhury.bari@yahoo.com
Las Colinas               Barira Munshi                   Wedding                 7/24/2019   8/31/2019   barira.munshi@gmail.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019    9/1/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Phillips/May Corporation        Business                3/26/2019    9/5/2019   Smagana@phillipsmay.com
Las Colinas               JaKeme Carr                     Occasion                6/21/2019    9/6/2019   jakemecarr@yahoo.com
Las Colinas               Lindsay Tropp                   Wedding                12/24/2018    9/7/2019   Lindsay.tropp@gmail.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019    9/8/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Tyna Hart                       Business                 6/6/2019   9/12/2019   thart@dealersocket.com
Las Colinas               Tyna Hart                       Business                 6/6/2019   9/13/2019   thart@dealersocket.com
Las Colinas               Jose Ortiz                      Occasion               12/24/2018   9/14/2019   joseortizlaw@gmail.com
Las Colinas               Grace Revolution Church         Church Group            1/29/2019   9/15/2019   Elizabeth.gabriel@gracerev.org
                          Lynette Conner/Angela Webb
Las Colinas               Atrium                          Business               12/28/2018   9/18/2019 Lynette.Conner@legacytexas.com
Las Colinas               Rodney Alles                    Business                5/22/2019   9/19/2019 wmelton@decadental.com
Las Colinas               Yolanda Meador                  Wedding                12/24/2018   9/21/2019 ymeador40@gmail.com


                                                                     43 of 97
                 Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                  Document     Page 124 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer                 Event Type      Date Booked Event date                  Email Address
Las Colinas               Grace Revolution Church         Church Group           1/29/2019 9/22/2019      Elizabeth.gabriel@gracerev.org
Las Colinas               Natalie Okai                    Business               5/30/2019 9/25/2019      Natalie.Okai@dignitymemorial.com
Las Colinas               Natalie Okai                    Business               5/30/2019 9/26/2019      Natalie.Okai@dignitymemorial.com
Las Colinas               Phylis Hardy                    Wedding                7/25/2019 9/27/2019      kemjones@rocketmail.com
Las Colinas               Elizabeth Esparza               Occasion               7/15/2019 9/28/2019      Esparza3624@hotmail.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019 9/29/2019      Elizabeth.gabriel@gracerev.org
Las Colinas               United church Of god            Church Group           1/23/2019 9/30/2019
Las Colinas               Leah Rufus                      Business                 3/1/2019 10/4/2019     leahrufusrealtor@gmail.com
Las Colinas               Santrece Moore                  Occasion                 7/1/2019 10/5/2019     Trecemoore07@yahoo.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019 10/6/2019      Elizabeth.gabriel@gracerev.org
Las Colinas               Carolyn Rogers                  Business               2/15/2019 10/10/2019     Carolyn.rogers@smilebrands.com
Las Colinas               Angela Ramirez                  Business               6/24/2019 10/10/2019     Angela.Ramirez@dallasairmotive.com
                          IAEDP Wendy Elliott | Kristen
Las Colinas               Rapstine                        Business                1/8/2019   10/11/2019   wendy.elliott@eatingrecovery.com
Las Colinas               Roy Terrell                     Occasion               5/17/2019   10/11/2019   Royterrell2@gmail.com
Las Colinas               Hope Patrick                    Wedding               12/24/2018   10/12/2019   jhvoirpatrick@gmail.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019   10/13/2019   Elizabeth.gabriel@gracerev.org
                          Lynette Conner/Angela Webb
Las Colinas               Atriums                         Business              12/28/2018   10/16/2019   Lynette.Conner@legacytexas.com
Las Colinas               Hailey Hemphill                 Wedding               12/24/2018   10/18/2019   hailey465@gmail.com
Las Colinas               T'Andria Tucker                 Wedding               12/28/2018   10/19/2019   tandriatee@gmail.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019   10/20/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Dana McAlexander Numotion       Business               2/28/2019   10/25/2019   Dana.mcalexander@numotion.com
Las Colinas               Shina Sumler                    Wedding               12/24/2018   10/26/2019   Shina.sumler@yahoo.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019   10/27/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Phillips/May Corporation        Business               7/26/2019    11/1/2019   Smagana@phillipsmay.com
Las Colinas               Lauren Revillas                 Wedding               12/24/2018    11/2/2019
Las Colinas               Grace Revolution Church         Church Group           1/29/2019    11/3/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Denise Fuller NASNPRO           Business               7/18/2019    11/4/2019   denise@nasnpro.com
Las Colinas               Bethany Oliver                  Business              12/24/2018    11/6/2019   boliver@winshape.org
Las Colinas               Kristy Bustamante               Business               3/30/2019    11/7/2019   kbustamante@tcco.com
Las Colinas               Gail Crump                      Business                6/4/2019    11/7/2019   Gcrump@climatec.com
Las Colinas               Leahnes Villatoro               Wedding                 5/3/2019    11/9/2019   Leahnes@gmail.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019   11/10/2019   Elizabeth.gabriel@gracerev.org
                          Lynette Conner/Angela Webb
Las Colinas               Atrium                          Business              12/28/2018   11/13/2019   Lynette.Conner@legacytexas.com
Las Colinas               Vinati Kaul                     Occasion               7/14/2019   11/15/2019   benandvinati@gmail.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019   11/17/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               Savannah Henneke                Wedding                2/20/2019   11/21/2019   Snhenneke@yahoo.com
Las Colinas               Grace Revolution Church         Church Group           1/29/2019   11/24/2019   Elizabeth.gabriel@gracerev.org
Las Colinas               DFW Church of Christ            Church Group           4/16/2019    12/1/2019
Las Colinas               Ebone Williams                  Occasion               5/24/2019    12/7/2019   president@dfwmbas.org
Las Colinas               DFW Church of Christ            Church Group           4/16/2019    12/8/2019
Las Colinas               Christine Cook                  Wedding                1/10/2019   12/14/2019   cookdchristine@yahoo.com
Las Colinas               Lucy Torres                     Wedding               12/24/2018   12/21/2019   info@pre‐q.com
Las Colinas               DFW Church of Christ            Church Group           4/16/2019   12/22/2019
                          Pamela Luckett & Kenneth
Las Colinas               Smith Wedding (WB)              Wedding                 2/7/2019 12/28/2019 drpamelaluckett@gmail.com
Las Colinas               DFW Church of Christ            Church Group           4/16/2019 12/29/2019
Las Colinas               DFW Church of Christ            Church Group           4/16/2019 1/12/2020
Las Colinas               Ashlee Williams                 Wedding                6/29/2019 1/19/2020 ayvonne.williams@gmail.com
Las Colinas               DFW Church of Christ            Church Group           4/16/2019 1/19/2020
Las Colinas               DFW Church of Christ            Church Group           4/16/2019 1/26/2020
Las Colinas               DFW Church of Christ            Church Group           4/16/2019   2/2/2020
Las Colinas               DFW Church of Christ            Church Group           4/16/2019   2/9/2020
Las Colinas               Walsh Gallegos                  Business                7/9/2019 2/11/2020 Sgoodall@wabsa.com
Las Colinas               Natalie Vasquez                 Wedding                2/12/2019 2/22/2020 natalievasquez17@gmail.com
Las Colinas               DFW Church of Christ            Church Group           4/16/2019 2/23/2020


                                                                    44 of 97
                 Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                 Document     Page 125 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer           Event Type      Date Booked    Event date               Email Address
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      3/1/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      3/8/2020
Las Colinas               Tammeka Foreman            Wedding               5/30/2019     3/14/2020   tl_foreman74@yahoo.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     3/15/2020
Las Colinas               Keyerra Moore              Wedding               1/16/2019     3/21/2020   keyerra.moore@outlook.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     3/22/2020
Las Colinas               Danyalle Griffin           Wedding                 4/5/2019    3/27/2020   dgriffin0725@gmail.com
Las Colinas               Breana Crummer             Wedding                 2/8/2019    3/28/2020   breana@utexas.edu
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     3/29/2020
Las Colinas               Brittany Jordan            Wedding                 3/4/2019     4/4/2020   mrmrsihezie@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      4/5/2020
Las Colinas               Alize ANTHONY              Wedding               7/27/2019     4/10/2020   triplea_2005@yahoo.com
Las Colinas               Ola Fagbohun               Wedding               4/25/2019     4/11/2020   Olatkb4@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     4/12/2020
Las Colinas               Serena Newkirks            Wedding               4/12/2019     4/18/2020   Newkirksontheblock2020@yahoo.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     4/19/2020
Las Colinas               Valarie Timmons            Wedding                 6/8/2019    4/25/2020   Vmtimmons1173@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     4/26/2020
Las Colinas               Antionette Williams        Wedding               7/25/2019      5/2/2020   Antionettew1@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      5/3/2020
Las Colinas               Carmen Gomez               Occasion              7/29/2019      5/9/2020   Ec_gmz@hotmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     5/10/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     5/17/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     5/24/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     5/31/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      6/7/2020
Las Colinas               Yadira Carrillo            Occasion                3/9/2019    6/13/2020   Lyronayala@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     6/14/2020
Las Colinas               Glenda Carrillo            Occasion               3/6/2019     6/20/2020   Carrillo_glenda05@yahoo.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     6/21/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     6/28/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      7/5/2020
Las Colinas               Lucy Torres                Wedding                 1/7/2019    7/11/2020   Info@pre‐q.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     7/12/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     7/19/2020
Las Colinas               Roseline Osuma             Occasion              6/20/2019     7/24/2020   rosey24242424@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     7/26/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      8/2/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      8/9/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     8/16/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     8/23/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     8/30/2020
Las Colinas               Antwanette Wynn            Wedding               3/23/2019      9/5/2020   antwanettewynn@yahoo.com
Las Colinas               Karen Leggett              Wedding                 7/6/2019     9/6/2020   karen.leggett@ymail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019      9/6/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     9/13/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     9/20/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     9/27/2020
Las Colinas               Lizette Contereras         Occasion              2/25/2019     10/3/2020   Lizy82@icloud.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     10/4/2020
Las Colinas               Erielle Bustamantes        Wedding              12/24/2018    10/10/2020   erielle928@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019    10/11/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019    10/18/2020
Las Colinas               Lauren Lyssy               Wedding                 7/6/2019   10/24/2020   Lauren.lyssy@gmail.com
Las Colinas               DFW Church of Christ       Church Group          4/16/2019    10/25/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     11/1/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019     11/8/2020
Las Colinas               DFW Church of Christ       Church Group          4/16/2019    11/15/2020   sherri@dfwchuch.net


                                                              45 of 97
                  Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                   Document     Page 126 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

               Building                 Customer            Event Type      Date Booked    Event date               Email Address
Las Colinas                DFW Church of Christ        Church Group           4/10/2019    11/22/2020
Las Colinas                Juliana Quezada             Occasion               6/29/2019     12/5/2020   julieqzda@yahoo.com
Las Colinas                RaQuitha Balous             Wedding                5/15/2019     4/10/2021   luvmazonie@yahoo.com
Lincolnshire               Ken Freeman                 Occasion              12/17/2018      6/1/2019
Lincolnshire               Nicole Keenan               Occasion                 5/3/2019     6/2/2019
Lincolnshire               Lisa Becker                 Wedding               12/17/2018      6/8/2019
Lincolnshire               Cinthia Onines              Occasion               2/26/2019      6/9/2019
Lincolnshire               Alisa Phanthao              Wedding               12/17/2018     6/15/2019
Lincolnshire               Jackie Alberts              Wedding               12/17/2018     6/16/2019
Lincolnshire               Lori Lori                   Business                 4/3/2019    6/18/2019
Lincolnshire               Lori Lori                   Business                 4/3/2019    6/19/2019
Lincolnshire               Sheila Halani               Occasion               1/20/2019     6/20/2019
Lincolnshire               Ashunta Sheriff             Wedding                1/21/2019     6/22/2019
Lincolnshire               Emily Fulton                Wedding               12/17/2018     6/29/2019
Lincolnshire               Allenisia Hamilton          Wedding                  4/1/2019     7/3/2019
Lincolnshire               Brenda Arreola              Wedding                1/13/2019      7/5/2019
Lincolnshire               Connie Savas                Wedding               12/18/2018      7/6/2019
Lincolnshire               Courtney Weisbruch          Wedding                1/13/2019     7/13/2019
Lincolnshire               Jessica Rocco Rivecco       Wedding               12/17/2018     7/18/2019
Lincolnshire               Aysha Mahmood               Wedding                1/15/2019     7/19/2019
Lincolnshire               Liseth Portillo             Wedding                1/21/2019     7/20/2019
Lincolnshire               Manish Kumar                Occasion                 5/3/2019    7/27/2019
Lincolnshire               Kathleen Dare               Business               6/28/2019     7/31/2019   Kathleen.dare@leicabiosystems.com
Lincolnshire               Selene Castillo             Wedding                1/21/2019      8/3/2019   s.castilloal0322@gmail.com
Lincolnshire               Julia Tobin                 Wedding                1/14/2019      8/4/2019   Juliaftobin@gmail.com
Lincolnshire               Tamara Coleman              Wedding               12/17/2018      8/9/2019   tamara_coleman@yahoo.com
Lincolnshire               Ahissa Bustos               Wedding               12/17/2018     8/10/2019   ahissa9328@gmail.com
Lincolnshire               Amar Patel                  Occasion               3/25/2019     8/17/2019   amar.o.patel@gmail.com
Lincolnshire               Kathleen Dare               Business               6/28/2019     8/20/2019   Kathleen.dare@leicabiosystems.com
Lincolnshire               Kathleen Dare               Business               6/28/2019     8/21/2019   Kathleen.dare@leicabiosystems.com
Lincolnshire               Kathleen Dare               Business               6/28/2019     8/22/2019   Kathleen.dare@leicabiosystems.com
Lincolnshire               Raquel Marcos               Occasion               6/25/2019     8/24/2019   Marcos.raquel@yahoo.com
Lincolnshire               Shirin Patel                Occasion               6/27/2019     8/25/2019   Shirinpatel8@gmail.com
Lincolnshire               Natalie Wong                Wedding               12/17/2018     8/31/2019   nataliemwong@yahoo.com
Lincolnshire               Shannon Jackson             Wedding               12/17/2018      9/1/2019   shannonjackson.1008@gmail.com
Lincolnshire               Patryk Boduch               Wedding                1/17/2019      9/7/2019   joanna.pawlowska23@yahoo.com
Lincolnshire               Andria Y                    Occasion               6/27/2019      9/8/2019   Office@torahchicago.org
Lincolnshire               Danaca Fiedler              Wedding               12/17/2018      9/9/2019   danacajac@gmail.com
Lincolnshire               Carmen Schneider            Business               7/16/2019     9/10/2019   sin.ly@alight.com
Lincolnshire               Carmen Schneider            Business               7/11/2019     9/11/2019   sin.ly@alight.com
Lincolnshire               Jonathan Sammons            Wedding                4/16/2019     9/13/2019   sammonsj@gmail.com
Lincolnshire               Grace Cho                   Wedding               12/17/2018     9/14/2019   Gcho7@yahoo.com
Lincolnshire               Kim Randolph                Wedding               12/17/2018     9/19/2019   Ashnkimberry@gmail.com
Lincolnshire               Amy Garrard                 Wedding                  2/4/2019    9/20/2019   Amygroo@gmail.com
Lincolnshire               Sylwia Mleczko              Wedding               12/17/2018     9/21/2019   Sylwia.mleczko@gmail.com
Lincolnshire               Christine Arjona            Wedding                3/25/2019     9/22/2019   Christine.arjona@yahoo.com
Lincolnshire               Jim Rodgers                 Business               6/12/2019     9/25/2019   jim@staalsen.com
Lincolnshire               YWCA Lake County            Occasion                 4/4/2019    9/26/2019   hudsonc@ywcalakecountyil.org
Lincolnshire               Danielle Johnson            Wedding               12/17/2018     9/28/2019   Danielle.marie8256@gmail.com
Lincolnshire               Lisa D'Uva                  Wedding               12/17/2018     10/5/2019   lduva@yahoo.com
Lincolnshire               Yannett Carrillo            Wedding                1/13/2019    10/12/2019   casillas1228@gmail.com
Lincolnshire               Srinivas Merneedi           Business               6/24/2019    10/13/2019   Sandhyamerneedi@yahoo.com
Lincolnshire               Pat Sadujew                 Business               7/23/2019    10/17/2019   pat.sadujew@aon.com
Lincolnshire               Esther Kwak                 Wedding                  2/9/2019   10/19/2019   estherkwak10@gmail.com
Lincolnshire               Patty Grever                Wedding                1/29/2019    10/26/2019   Pgrever@gmail.com
Lincolnshire               Emily Pannier               Wedding               12/17/2018    10/27/2019   emilypannier11@gmail.com
Lincolnshire               Jorge i fierros             Wedding                1/26/2019     11/2/2019   jorge.fierros@visualpak.com
Lincolnshire               Ricardo Hernandez           Occasion               6/30/2019    11/30/2019   Rhdzgam13@gmail.com


                                                                 46 of 97
                Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                                Desc Main
                                                  Document     Page 127 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer                   Event Type       Date Booked    Event date                 Email Address
Lincolnshire             Barrett Kaufman                    Wedding                 7/17/2019    12/27/2019   barrett@revolutioncontent.com
Lincolnshire             Myleah Matheny                     Wedding                 2/24/2019     2/27/2020   myleahsidney@gmail.com
Lincolnshire             Helen Plavnik                      Occasion                  4/9/2019     3/7/2020   tschumacher37@gmail.com
Lincolnshire             Derek Kuhns                        Occasion                5/14/2019     3/14/2020   DEREK.KUHNS@YAHOO.COM
Lincolnshire             Shakari Stroud                     Wedding                 3/30/2019      6/7/2020   shakari_stroud@yahoo.com
Lincolnshire             Nadia Alvarez                      Wedding                   2/4/2019    6/20/2020   nalvarez89@gmail.com
Lincolnshire             Kristy Bennett                     Wedding                12/17/2018     7/11/2020   kbennett1@aol.com
Lincolnshire             Joshua Thomas                      Wedding                 5/20/2019      8/1/2020   jacktillo6@gmail.com
Lincolnshire             Sylvia Jarmoszka                   Wedding                 2/12/2019      8/7/2020   sjarmoszka1@gmail.com
Lincolnshire             Gina Boffa                         Wedding                 2/17/2019      8/8/2020   ginaboffa327@gmail.com
Lincolnshire             Joey Maman                         Wedding                12/17/2018     8/15/2020   Joeymaman@gmail.com
Lincolnshire             Yuliya ivashkevych                 Wedding                 2/16/2019     8/16/2020   ivashkevychyuliya@gmail.com
Lincolnshire             Sharon Lynn Frigo                  Wedding                  2/2/2019     8/22/2020   sharon.lynn.frigo@gmail.com
Lincolnshire             Shariece Smith                     Wedding                   6/7/2019     9/5/2020   Shariecesmith@gmail.com
Lincolnshire             Ania Dylewicz                      Wedding                   3/9/2019    9/12/2020   Jsad920@gmail.com
Lincolnshire             Emily Fawcett                      Wedding                   4/1/2019    9/26/2020   emilyafawcett@gmail.com
Lincolnshire             Alyssa Kelly                       Wedding                 4/12/2019     10/3/2020   akelly.827@gmail.com
Lincolnshire             Melissa Neutz                      Wedding                12/28/2018    10/10/2020   neulyvoorhees@gmail.com
Lincolnshire             Joseph Kulikowski                  Wedding                 4/29/2019    10/17/2020   Kulikowski.joseph@gmail.com
Lincolnshire             Sarah Woo                          Wedding                 7/15/2019    11/14/2020   woo.sarah.16@gmail.com
Lincolnshire             Ana Huaracha                       Wedding                 4/20/2019     8/21/2021   anna.huaracha@yahoo.com
Lindon/Utah County       Magy Acevedo                       Wedding                12/19/2018     5/31/2019
Lindon/Utah County       Imagine Learning ‐ Julia Trabert   Business                5/14/2019      6/3/2019
Lindon/Utah County       Imagine Learning ‐ Julia Trabert   Business                5/14/2019      6/4/2019
Lindon/Utah County       Imagine Learning ‐ Julia Trabert   Business                5/14/2019      6/5/2019
Lindon/Utah County       Costco ‐ Mack McFarland            Business                  3/6/2019     6/6/2019
Lindon/Utah County       Costco ‐ Mack McFarland            Business                  3/6/2019     6/7/2019
Lindon/Utah County       Laura Fernandez                    Occasion               12/19/2018      6/8/2019
Lindon/Utah County       Transform HQ Whitney Meine         Business                6/10/2019     6/10/2019
Lindon/Utah County       Becky Bailey                       Business                4/16/2019     6/13/2019
Lindon/Utah County       H Glenn Hatfield                   Business                  6/3/2019    6/17/2019
Lindon/Utah County       Cori Harris                        Business                5/31/2019     6/18/2019
Lindon/Utah County       ASEA ‐ Lauren Cooper               Business                6/17/2019     6/19/2019
                         Utah Central Association of
Lindon/Utah County       Realtors                           Business                 3/5/2019     6/20/2019
Lindon/Utah County       Rebecca Anderson                   Wedding                 5/23/2019     6/22/2019
Lindon/Utah County       Best Company                       Occasion                6/13/2019     6/25/2019
Lindon/Utah County       Salt Stack ‐ Taylor Isom           Business                6/20/2019     6/25/2019
Lindon/Utah County       Ella Mathews                       Occasion                5/12/2019     6/26/2019
Lindon/Utah County       Best Company                       Business                1/21/2019     6/26/2019
Lindon/Utah County       Ralphie Jacobs                     Occasion                2/16/2019     6/27/2019
Lindon/Utah County       Paige Benjamin                     Occasion                 2/5/2019     6/28/2019
Lindon/Utah County       Ralphie Jacobs                     Occasion               12/19/2018     6/29/2019
Lindon/Utah County       Marlene Avila                      Occasion               12/19/2018      7/6/2019
Lindon/Utah County       Cleah Shinkoskey                   Wedding                12/28/2018      7/9/2019
Lindon/Utah County       Autumn Baldwin                     Business                4/24/2019     7/10/2019
Lindon/Utah County       Fractalmob‐ Nate Edward            Business                6/20/2019     7/10/2019
Lindon/Utah County       Autumn Baldwin                     Business                4/24/2019     7/11/2019
Lindon/Utah County       Jackie Real                        Wedding                12/19/2018     7/13/2019
Lindon/Utah County       Lendio inc.                        Business                7/11/2019     7/16/2019
Lindon/Utah County       Amanda Shields                     Business                 7/9/2019     7/16/2019
Lindon/Utah County       Utah Valley Quilt Guild            Occasion                 5/9/2019     7/17/2019
Lindon/Utah County       Miriam Velasco                     Occasion                 1/9/2019     7/20/2019
Lindon/Utah County       Karen Luna                         Occasion                1/31/2019     7/27/2019
Lindon/Utah County       Sheila Ellertson                   Occasion                7/25/2019     7/30/2019
Lindon/Utah County       Kylan Veibell                      Business                7/19/2019      8/1/2019 Kveibell@vivint.com
Lindon/Utah County       Kylan Veibell                      Business                7/19/2019      8/2/2019 Kveibell@vivint.com
Lindon/Utah County       Lendio inc.                        Business                7/29/2019      8/2/2019 Jennifer.hamelin@lendio.com


                                                                       47 of 97
               Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                                Document     Page 128 of 177

      The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
       petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer             Event Type       Date Booked    Event date                Email Address
Lindon/Utah County        Mirella Diaz                Occasion               12/19/2018      8/3/2019   Nataliediaz4088@gmail.com
Lindon/Utah County        R&R BBQ                     Business                7/15/2019      8/6/2019   Shauna@fourfoodsgroup.com
Lindon/Utah County        Morinda Holdings/ New Age   Business                6/11/2019      8/8/2019   Mariah_reber@morinda.com
Lindon/Utah County        Gabriel Olivares            Wedding                12/19/2018     8/10/2019   ilov3mysedan@gmail.com
Lindon/Utah County        Jennifer Anderson           Business                7/25/2019     8/12/2019   Janderson@nwpipe.com
Lindon/Utah County        Bernice Mauinatu            Wedding                   7/6/2019    8/16/2019   Neecee00@gmail.com
Lindon/Utah County        Vanessa Rivera              Wedding                 1/30/2019     8/17/2019   riverajvanessa@gmail.com
Lindon/Utah County        Maria pombo                 Occasion               12/19/2018     8/24/2019   princes.gio123@gmail.com
Lindon/Utah County        Stacey Muir                 Occasion                  5/2/2019    8/28/2019   Stacey.muir@xyngular.com
Lindon/Utah County        Stacey Muir                 Occasion                  5/2/2019    8/29/2019   Stacey.muir@xyngular.com
Lindon/Utah County        Katie Harris                Wedding                   5/3/2019    8/30/2019   klh897@me.com
Lindon/Utah County        The Alison Show             Occasion                5/30/2019      9/5/2019   Heygirl@thealisonshow.com
Lindon/Utah County        Ashley Wilson               Wedding                 5/30/2019      9/6/2019   Awilso23@gmail.com
Lindon/Utah County        Jenica Parcell              Occasion                3/18/2019      9/7/2019   Bundledblessingsfertility@gmail.com
Lindon/Utah County        Sarah Cannon                Occasion                6/18/2019     9/10/2019   Scannon@silhouetteamerica.com
Lindon/Utah County        Miken Davis                 Business                7/22/2019     9/11/2019   mdavis@helpside.com
Lindon/Utah County        Michelle Zurita             Wedding                 5/30/2019     9/14/2019   Zuritamitch@gmail.com
Lindon/Utah County        Kiera Green                 Wedding                 6/21/2019     9/19/2019   Greenkiera98@gmail.com
Lindon/Utah County        Caroline Hughes             Wedding                 6/28/2019     9/20/2019   Caroline.hughes97@gmail.com
Lindon/Utah County        Katty Perez                 Wedding                 6/26/2019     9/21/2019   Kattyperez.ledesma@gmail.com
Lindon/Utah County        Children's Justice Center   Occasion                1/16/2019     9/26/2019   Kathy@flashyfingers.com
Lindon/Utah County        heidy Garcia                Wedding                 4/25/2019     9/28/2019   heidygarcia2323@gmail.com
Lindon/Utah County        Edgar Enriquez              Occasion               12/19/2018     10/5/2019   Ehremodeling2018@gmail.com
Lindon/Utah County        Crystal Sansom              Business                3/27/2019    10/10/2019   Csansom@asea.net
Lindon/Utah County        Riley Worth                 Wedding                   5/3/2019   10/12/2019   Riley.worth@aol.com
Lindon/Utah County        Kylee Mckellar              Wedding                 1/30/2019    10/19/2019   Kyleeann.m@hotmail.com
Lindon/Utah County        Johnathon Perez             Wedding                 5/16/2019    10/26/2019   jessicalopez12211@gmail.com
Lindon/Utah County        Alexi Losee                 Wedding                 3/28/2019     11/2/2019   leximlosee@gmail.com
Lindon/Utah County        Morinda Holdings/ New Age   Business                6/11/2019     11/7/2019   Mariah_reber@morinda.com
                          Amber & Anthony
Lindon/Utah County        Rymer/Henriquez             Wedding                 6/15/2019    11/16/2019   Juneunderwood24@gmail.com
Lindon/Utah County        Karen Caloca                Wedding                 7/30/2019    11/23/2019   courtneycaloca@gmail.com
Lindon/Utah County        Jeana Pay                   Business                6/26/2019     12/2/2019   Gtpjsp1@msn.com
Lindon/Utah County        Doug Hansen                 Occasion                4/10/2019     12/6/2019   Dhansen@cmsonline.com
Lindon/Utah County        Westland Contruction        Occasion                2/11/2019    12/12/2019   Amy@gowestland.com
Lindon/Utah County        Scott Carter                Occasion                1/23/2019    12/13/2019   Scott.carter@rm.edu
Lindon/Utah County        Core Industrial Group       Occasion                6/14/2019    12/14/2019   Kim@westlandconstruction.com
Lindon/Utah County        Rosa Ramirez                Wedding                  4/8/2019    12/28/2019   rosaeramirez1996@gmail.com
Lindon/Utah County        Ellen Kershisnik            Wedding                 7/27/2019     5/16/2020   ellenkershisnik@gmail.com
Little Rock               Gail Dawn                   Occasion               12/19/2018      6/1/2019
Little Rock               Lauren Waller               Wedding                12/19/2018      6/8/2019
                          Love and Enrich Apostolic
Little Rock               Ministries                  Occasion                3/18/2019     6/14/2019
Little Rock               Joe Mitchell‐Hicks          Wedding                12/19/2018     6/15/2019
Little Rock               Kalyan Koneru               Occasion                4/20/2019     6/16/2019
Little Rock               Charles Briscoe             Occasion                6/13/2019     6/20/2019
Little Rock               Doris Collins               Occasion                1/17/2019     6/21/2019
Little Rock               Camarian Johnson            Wedding                12/19/2018     6/22/2019
Little Rock               Adrieyana Stubblefield      Wedding                12/19/2018     6/23/2019
Little Rock               phalyn Tucker               Occasion                 2/7/2019     6/27/2019
Little Rock               De'Vonna Beard              Wedding                12/19/2018     6/29/2019
Little Rock               Cross Life                  Church Group            1/29/2019     6/30/2019
Little Rock               Amina Haywood               Wedding                12/19/2018      7/4/2019
Little Rock               Julie Foret                 Wedding                12/19/2018      7/6/2019
Little Rock               Karen Littlejohn            Occasion                4/16/2019     7/12/2019
Little Rock               LaRonn Smith                Wedding                12/31/2018     7/13/2019
Little Rock               Julia Perdue                Business                6/24/2019     7/16/2019
Little Rock               Melanie Wolters Sefcik      Wedding                12/19/2018     7/19/2019


                                                                 48 of 97
                 Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                 Document     Page 129 of 177

      The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
       petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer                Event Type       Date Booked Event date                 Email Address
Little Rock               Najah Gibson                     Wedding               1/11/2019 7/20/2019
Little Rock               Shelly Summers                   Wedding               3/27/2019 7/27/2019
                          ABD Financial Services jenn
Little Rock               Eatrides                         Business              7/28/2019    7/30/2019
Little Rock               Kelly Gocke                      Business              5/24/2019     8/1/2019   KGocke@galacticps.com
Little Rock               Chemeka Woods                    Wedding              12/19/2018     8/3/2019   chemeka.woods@risd.org
Little Rock               Cross Life                       Church Group          1/30/2019     8/4/2019
Little Rock               Mark Dewbre                      Business               6/7/2019     8/5/2019   Mdewbre@parkhillbaptist.org
Little Rock               Mark Dewbre                      Business               6/7/2019     8/6/2019   Mdewbre@parkhillbaptist.org
Little Rock               Erika Guy                        Wedding                2/3/2019    8/10/2019   erikaguy8@yahoo.com
Little Rock               Megan Tweedle                    Wedding              12/19/2018    8/11/2019   Mltcreed06@aol.com
Little Rock               Cross Life                       Church Group          1/30/2019    8/11/2019
Little Rock               Nicole Creal                     Occasion               5/8/2019    8/17/2019   Ndaniels191@gmail.com
Little Rock               Cross Life                       Church Group          1/30/2019    8/18/2019
Little Rock               Amanda Miller                    Wedding              12/19/2018    8/24/2019   alm_lee@yahoo.com
Little Rock               Cross Life                       Church Group          1/30/2019    8/25/2019
Little Rock               Shanta Martin                    Occasion               5/6/2019    8/30/2019   Kaylyn.martin@yahoo.com
Little Rock               Paula Carrion                    Wedding               5/16/2019    8/31/2019   mscarrion3400@gmail.com
Little Rock               Gayla Johnson                    Wedding                1/4/2019     9/1/2019   g_johnson16@yahoo.com
Little Rock               Cross Life                       Church Group          7/24/2019     9/1/2019
Little Rock               Ashley Hill                      Wedding               7/10/2019     9/6/2019   beautybyashleyh@gmail.com
Little Rock               Priyanka Murali                  Wedding               1/23/2019     9/7/2019   pxmurali@ualr.edu
Little Rock               Cross Life                       Church Group          7/24/2019     9/8/2019
Little Rock               Betsy Knight                     Wedding                2/3/2019    9/14/2019   betsyknight@yahoo.com
Little Rock               Cross Life                       Church Group          7/24/2019    9/15/2019
Little Rock               Kristen McCready                 Occasion               3/8/2019    9/20/2019
Little Rock               Michelle Simpson                 Wedding              12/19/2018    9/21/2019   mm_belle@sbcglobal.net
Little Rock               Chamberle Williams               Church Group          1/23/2019    9/22/2019   jkdg1234@yahoo.com
Little Rock               Cross Life                       Church Group          7/24/2019    9/22/2019
Little Rock               TWALA DALEY                      Occasion               3/1/2019    9/27/2019   twaladaley@sbcglobal.net
Little Rock               Beatrice Ekworomabu              Occasion              4/25/2019    9/28/2019   cbjjb5@gmail.com
Little Rock               Cross Life                       Church Group          7/24/2019    9/29/2019
Little Rock               Augustina Oguntola               Wedding                2/2/2019    10/4/2019   augustina.oguntola@gmail.com
Little Rock               Angela Barnum                    Wedding              12/19/2018    10/5/2019   apb_5689@yahoo.com
Little Rock               Erika Dunning                    Wedding              12/19/2018   10/12/2019   erika.a.dunning@gmail.com
Little Rock               Kindra Brewer                    Wedding               1/10/2019   10/19/2019   Kindrakig@gmail.com
Little Rock               Chelsea Johnson                  Occasion              1/18/2019   10/24/2019   aaroc@uark.edu
Little Rock               Jimmy Hammock                    Occasion               6/5/2019   10/25/2019
Little Rock               Shana Allen                      Wedding              12/19/2018   10/27/2019   shanaallen104@yahoo.com
Little Rock               Brittany Wolfe                   Wedding              12/19/2018    11/2/2019   brittany_wolfe2011@yahoo.com
Little Rock               Sarah Pfitzinger                 Wedding              12/19/2018    11/9/2019   lpfitzinger@yahoo.com
Little Rock               Riley Smith Ju Go Ju             Occasion              7/23/2019   11/15/2019   rsmith23@harding.edu
Little Rock               Tamora Williams                  Wedding                7/8/2019   11/16/2019   Molifepr@gmail.com
Little Rock               Jessica Rivera                   Wedding               5/31/2019   11/23/2019   Jessrrodz@gmail.com
Little Rock               Almiria Jynes                    Wedding              12/19/2018   11/30/2019   miralewis26@gmail.com
Little Rock               Eric Spears                      Occasion              2/20/2019    12/5/2019   Ericspears5@gmail.com
Little Rock               Arkansas Apartment Association   Occasion               4/1/2019    12/6/2019   Erica@thelasleycompany.com
Little Rock               Precious Jackson                 Wedding              12/30/2018    12/7/2019   Precious.jackson197@gmail.com
Little Rock               Flis Enterprises                 Business              7/23/2019   12/10/2019   Mary.colvert@flisent.com
Little Rock               Sarah Jett                       Business              7/29/2019   12/13/2019
Little Rock               Leslie Harris                    Business              7/19/2019   12/13/2019   Lharris@cfonet.biz
Little Rock               Peter Norcross                   Wedding              12/19/2018   12/14/2019   pdnorcross@ualr.edu
Little Rock               Javante Dickerson                Wedding              12/19/2018   12/21/2019   kaportiaross@yahoo.com
Little Rock               Katelyn Simmons                  Wedding              12/19/2018   12/28/2019   katelyn_simmons@yahoo.com
Little Rock               Morgan Walters                   Wedding               1/16/2019     1/4/2020   morgan.walters1997@gmail.com
Little Rock               nick priest                      Wedding               4/22/2019    1/17/2020   jamieayers63@gmail.com
Little Rock               Corrie Moore                     Occasion               3/1/2019    1/24/2020   corrie.moore@ark.org
Little Rock               Erica Hill                       Wedding                3/4/2019     2/8/2020   Ehillwc91@yahoo.com


                                                                    49 of 97
                 Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                                 Document     Page 130 of 177

      The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
       petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer                  Event Type      Date Booked    Event date               Email Address
Little Rock               Brittany Hinds                   Wedding                4/29/2019     2/15/2020 321brittany91@gmail.com
Little Rock               Andrew Dobbins                   Wedding                  7/1/2019    2/21/2020 Andrewdobbins15@yahoo.com
Little Rock               Tonya Frazier                    Wedding                  7/9/2019    2/22/2020 cpearson1800@gmail.com
Little Rock               Givonni Godley                   Wedding                1/11/2019      3/7/2020 GivonniG@goddessproductsinc.com
Little Rock               Chandra Smith                    Wedding                7/17/2019     3/20/2020 chandra.lynn.smith@gmail.com
Little Rock               Britney Johnson                  Wedding                2/25/2019     3/21/2020 britneydjohnsono8@gmail.com
Little Rock               Ashley Mcininch                  Wedding                4/19/2019     3/22/2020 ashleymcininch@gmail.com
Little Rock               Jasmine Wright                   Wedding                2/27/2019     3/28/2020 Jwolivia@gmail.com
Little Rock               Muscular Dystrophy Association   Occasion               6/14/2019      4/3/2020 Bsimmons@mdausa.org
Little Rock               Katelynn Flanigan                Wedding                2/11/2019     4/11/2020 kateflan763@hotmail.com
Little Rock               Brittnee Hillery                 Wedding               12/19/2018     4/18/2020 Brittneehillery@gmail.com
Little Rock               Kenny or Monie Smith             Business               6/26/2019      5/2/2020 mjohnson@arkcasa.org
Little Rock               Arsha Jay                        Wedding                  7/6/2019     5/9/2020 arteshauniquejones@gmail.com
Little Rock               Cadi Ennius                      Wedding                2/12/2019     5/16/2020 Cadiennis@sbcglobal.net
Little Rock               Heather Davis                    Wedding               12/19/2018     5/23/2020 hndavis162@yahoo.com
Little Rock               Sara Roth                        Wedding                6/20/2019     5/24/2020 Sroth16374@gmail.com
Little Rock               Ebony Smith                      Wedding                3/26/2019     5/30/2020 Esgrimes24@gmail.com
Little Rock               Penni Jones                      Wedding                4/23/2019     5/31/2020 jonesp424@gmail.com
Little Rock               Evette Allen                     Wedding                7/16/2019      6/6/2020 evette.allen@yahoo.com
Little Rock               Keaundra Alcorn                  Wedding                3/12/2019     6/13/2020 kalcorn96@yahoo.com
Little Rock               Shatara Batemon                  Wedding                  2/2/2019    6/19/2020 queenbate21@gmail.com
Little Rock               Tangela Lewis                    Wedding                  2/5/2019    6/20/2020 lewistangela1@yahoo.com
Little Rock               Myeisha Mckenzie                 Wedding                  6/5/2019    6/21/2020 mmmckenzie32@yahoo.com
Little Rock               Tianna Baker                     Wedding                  4/5/2019    6/27/2020 Tiannabaker15@gmail.com
Little Rock               Jlesia Long                      Wedding                  7/1/2019     7/4/2020 jlesial@yahoo.com
Little Rock               Ashley Bizzell                   Wedding                  7/2/2019    7/11/2020 bizzell.ashley@yahoo.com
Little Rock               Kelsey Pope                      Wedding                5/29/2019     7/25/2020 kpope1@harding.edu
Little Rock               Ayanna Smith                     Wedding                2/21/2019     8/15/2020 ayannansmith@gmail.com
Little Rock               Kuylar Holmes                    Wedding                4/13/2019     8/22/2020 Kuyholmes@gmail.com
Little Rock               Darrell Sparman                  Wedding                4/23/2019     9/12/2020 marks_jasminej@yahoo.com
Little Rock               Natalie Robertson                Wedding               12/19/2018    10/10/2020 nat_nat6890@yahoo.com
Little Rock               Taylor Nowden                    Wedding                4/19/2019    10/17/2020 taylor.nowden@yahoo.com
Little Rock               Sharissa Clegg                   Wedding               12/19/2018    10/24/2020 Ssclegg1226@yahoo.com
Louisville                Madelyn McCrorey                 Wedding               12/21/2018     5/30/2019
Louisville                Megan Reising                    Wedding               12/21/2018     5/31/2019
Louisville                Taylor Abbott                    Wedding                1/10/2019      6/1/2019
Louisville                Brittany Engleman                Wedding               12/22/2018      6/8/2019
Louisville                Brittany Spaulding               Wedding               12/22/2018     6/14/2019
Louisville                Mary McGuffin                    Wedding               12/26/2018     6/15/2019
Louisville                St. Jude                         Occasion               3/19/2019     6/19/2019
Louisville                Glenda Shaw                      Occasion                 2/1/2019    6/20/2019
Louisville                Brenna Sanders                   Wedding               12/22/2018     6/21/2019
Louisville                Logan Rapier                     Wedding               12/22/2018     6/22/2019
Louisville                Kaylyn Turner                    Wedding               12/26/2018     6/29/2019
Louisville                Courtney Brown                   Wedding                1/27/2019      7/5/2019
Louisville                Chandra Jones                    Wedding               12/22/2018      7/6/2019
Louisville                Lexon Kandiko                    Wedding                2/27/2019      7/7/2019
Louisville                Lexon Kandiko                    Wedding                  7/8/2019     7/8/2019
Louisville                Michele Kabbes                   Business               6/24/2019     7/11/2019
Louisville                Jodi Cox                         Wedding               12/26/2018     7/13/2019
Louisville                Marissa Morrison                 Business               6/27/2019     7/15/2019
Louisville                Marissa Morrison                 Business               6/26/2019     7/16/2019
Louisville                Angelica Weaver                  Wedding               12/22/2018     7/19/2019
Louisville                Jeremy Chang                     Wedding               12/22/2018     7/20/2019
Louisville                Ahmad Nashed                     Wedding                5/22/2019     7/22/2019
Louisville                Cassandra Weaver                 Wedding               12/26/2018     7/26/2019
Louisville                BNI Greater Louisville           Business               3/22/2019      8/1/2019
Louisville                Eric Buckley                     Occasion                 1/2/2019     8/2/2019 ericbuckley65@gmail.com


                                                                     50 of 97
                Case 19-23840       Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                      Desc Main
                                                   Document     Page 131 of 177

      The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
       petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                  Customer             Event Type      Date Booked    Event date               Email Address
Louisville                Laura Webb                   Business                 7/1/2019     8/6/2019 laurawebb@kwlouisvilleeast.com
Louisville                BNI Greater Louisville       Business               3/22/2019      8/8/2019
Louisville                Stephanie Veba               Wedding                5/15/2019      8/9/2019 stephie0348@gmail.com
Louisville                Sarah Erhard                 Wedding               12/26/2018     8/10/2019 macyoserhard823@gmail.com
Louisville                Yesenia Sanchez              Wedding                4/15/2019     8/11/2019 ymsanchez09@yahoo.com
Louisville                BNI Greater Louisville       Business               3/22/2019     8/15/2019
Louisville                Allison Hublar               Wedding               12/22/2018     8/17/2019 ahublar@gmail.com
Louisville                Laura Webb                   Business                 7/1/2019    8/20/2019 laurawebb@kwlouisvilleeast.com
Louisville                BNI Greater Louisville       Business               3/22/2019     8/22/2019
Louisville                Courtney Aubrey              Wedding               12/22/2018     8/24/2019 courtneyah2019@gmail.com
Louisville                Laura Webb                   Business                 7/1/2019    8/27/2019 laurawebb@kwlouisvilleeast.com
Louisville                Erin Churchman               Business               6/14/2019     8/27/2019 Erin.Churchman@universalwoods.com
Louisville                Erin Churchman               Business               6/14/2019     8/28/2019 Erin.Churchman@universalwoods.com
Louisville                BNI Greater Louisville       Business               3/22/2019     8/29/2019
Louisville                Nicole Patrick               Wedding                1/16/2019     8/30/2019 Nlpatr02@louisville.edu
Louisville                Laura Renn                   Wedding               12/22/2018     8/31/2019 Laura.d.renn@gmail.com
Louisville                Caitlin Thonen               Wedding                1/14/2019      9/1/2019 Caitlin.thonen@att.net
Louisville                Laura Webb                   Business                 7/1/2019     9/3/2019 laurawebb@kwlouisvilleeast.com
Louisville                BNI Greater Louisville       Business               3/22/2019      9/5/2019
Louisville                Tiahya Scott                 Wedding               12/22/2018      9/7/2019 Tiahya.scott@att.net
Louisville                Arielle Bland                Wedding               12/22/2018      9/8/2019 abland0810@gmail.com
Louisville                Laura Webb                   Business                 7/1/2019    9/10/2019 laurawebb@kwlouisvilleeast.com
Louisville                BNI Greater Louisville       Business               3/22/2019     9/12/2019
Louisville                Sarah Federspiel             Wedding               12/22/2018     9/14/2019 sjainmccartney@gmail.com
Louisville                Laura Webb                   Business                 7/1/2019    9/17/2019 laurawebb@kwlouisvilleeast.com
Louisville                BNI Greater Louisville       Business               3/22/2019     9/19/2019
Louisville                Matt Bays                    Wedding                  2/9/2019    9/20/2019 Babybays83@yahoo.com
Louisville                Victoria Anderson            Wedding               12/22/2018     9/21/2019 torim9@gmail.com
Louisville                Laura Webb                   Business               6/29/2019     9/24/2019 laurawebb@kwlouisvilleeast.com
Louisville                BNI Greater Louisville       Business               3/22/2019     9/26/2019
Louisville                Betty Reaves                 Business                5/3/2019     9/27/2019 betty.reaves@pattersondental.com
Louisville                Lillian Frazier              Wedding               12/26/2018     9/28/2019 llfraz03830@gmail.com
Louisville                Savannah Adams               Wedding               12/22/2018     10/3/2019 savannahadams07@yahoo.com
Louisville                BNI Greater Louisville       Business               3/22/2019     10/3/2019
Louisville                Kayla Cogar                  Wedding                1/31/2019     10/4/2019 CogarKayla@gmail.com
Louisville                Shelby Carta                 Wedding               12/22/2018     10/5/2019 srcart02@gmail.com
Louisville                BNI Greater Louisville       Business               3/22/2019    10/10/2019
Louisville                Whitney Greene               Wedding               12/26/2018    10/11/2019 whitneygreene90@gmail.com
Louisville                Allie Magruder               Wedding               12/22/2018    10/12/2019 Ajmagr01@gmail.com
Louisville                Erika Branch                 Business               7/11/2019    10/14/2019 Ebranch@parkinsoncenter.org
Louisville                BNI Greater Louisville       Business               3/22/2019    10/17/2019
Louisville                Heather Higginbotham         Wedding               12/22/2018    10/19/2019 heatherhiggy414@gmail.com
Louisville                Derek Johnson                Business               6/28/2019    10/22/2019 Djohnson@bgwservices.com
Louisville                Kalye Beets                  Occasion                 6/5/2019   10/24/2019 Kbeets@mymestory.com
Louisville                BNI Greater Louisville       Business               3/22/2019    10/24/2019
Louisville                Cara Armstrong               Wedding                5/31/2019    10/25/2019 Caralynnarmstrong7@gmail.com
Louisville                Lydia Kost                   Wedding               12/22/2018    10/26/2019 lydia.kost1@gmail.com
Louisville                BNI Greater Louisville       Business               3/22/2019    10/31/2019
Louisville                Carmen Frye                  Wedding               12/22/2018     11/1/2019 carmenfrye0910@yahoo.com
Louisville                Angie Morrison               Wedding               12/22/2018     11/2/2019 morrisonamm@gmail.com
Louisville                BNI Greater Louisville       Business               3/22/2019     11/7/2019
Louisville                Brittany Morris              Wedding                3/11/2019     11/8/2019 Lucy031978@yahoo.com
Louisville                Cierra Carty                 Wedding               12/22/2018     11/9/2019 cierracc317@gmail.com
Louisville                Brenna Mosby                 Wedding               12/22/2018    11/11/2019 Brenna.mosby@gmail.com
Louisville                Mercedes Eckert              Occasion               2/13/2019    11/14/2019 Mercedes@caseywealthconsultants.com
Louisville                BNI Greater Louisville       Business               3/22/2019    11/14/2019
Louisville                Cydney Wilcoxson             Wedding               12/22/2018    11/16/2019 cwilcoxson1@gmail.com
Louisville                BNI Greater Louisville       Business               3/22/2019    11/21/2019


                                                                 51 of 97
                Case 19-23840       Doc 87           Filed 08/02/19 Entered 08/02/19 14:03:15                      Desc Main
                                                     Document     Page 132 of 177

      The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
       petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                  Customer               Event Type      Date Booked    Event date               Email Address
Louisville                Ashley Downey                  Wedding                1/17/2019    11/23/2019 Aldowney44@gmail.com
Louisville                BNI Greater Louisville         Business               3/22/2019    11/28/2019
Louisville                Tracey Griffin                 Wedding               12/22/2018    11/29/2019 traygriffin51@gmail.com
Louisville                Chloe Lawson                   Wedding                3/14/2019    11/30/2019 Chloe.lawson12@yahoo.com
Louisville                Bill Ball                      Business               3/19/2019     12/5/2019 doug.young@hoganlovells.com
Louisville                BNI Greater Louisville         Business               3/22/2019     12/5/2019
Louisville                BNI Greater Louisville         Business               3/22/2019    12/12/2019
Louisville                Lori Froedge                   Wedding                4/21/2019    12/14/2019 Lefroedge@hotmail.com
Louisville                BNI Greater Louisville         Business               3/22/2019    12/19/2019
Louisville                BNI Greater Louisville         Business               3/22/2019    12/26/2019
Louisville                Hannah Feger                   Wedding                 5/9/2019    12/28/2019 hannahfeger@yahoo.com
Louisville                Shayna Loving                  Wedding                2/27/2019    12/30/2019 shaydenise08@icloud.com
Louisville                Micahia Braden                 Wedding               12/22/2018    12/31/2019 micahiabraden@yahoo.com
Louisville                James Kovacs                   Business               1/22/2019      1/2/2020 James@taxforceinc.com
Louisville                BNI Greater Louisville         Business               3/22/2019      1/2/2020
Louisville                BNI Greater Louisville         Business               3/22/2019      1/9/2020
Louisville                BNI Greater Louisville         Business               3/22/2019     1/16/2020
Louisville                BNI Greater Louisville         Business               3/22/2019     1/23/2020
Louisville                BNI Greater Louisville         Business               3/22/2019     1/30/2020
Louisville                BNI Greater Louisville         Business               3/22/2019      2/6/2020
Louisville                BNI Greater Louisville         Business               3/22/2019     2/13/2020
Louisville                BNI Greater Louisville         Business               3/23/2019     2/20/2020
Louisville                Billie Heizer                  Wedding                1/22/2019     2/22/2020 billieheizer@gmail.com
Louisville                BNI Greater Louisville         Business               3/23/2019     2/27/2020
Louisville                BNI Greater Louisville         Business               3/22/2019      3/5/2020 art@ablemortgagellc.com
Louisville                Helena Stratton                Wedding               12/22/2018     3/14/2020 helstra12@gmail.com
Louisville                Andrew Shattuck                Wedding                5/14/2019     3/19/2020 harukenpuu@yahoo.com
Louisville                Matthew Dawson                 Wedding                1/15/2019      4/4/2020 alisonanderson86@yahoo.com
Louisville                Jane An                        Wedding                  7/2/2019    4/18/2020 Jya241@nyu.edu
Louisville                Emily Lyman                    Wedding                 2/8/2019     4/25/2020 emilylyman93@gmail.com
Louisville                Alexis Bishop                  Wedding               12/22/2018      5/9/2020 AlexisB93@yahoo.com
Louisville                Casey Mattingly                Wedding                6/18/2019     5/15/2020 cmattingly03@gmail.com
Louisville                Justin Conrad                  Wedding                5/15/2019     5/16/2020 ajconwedding2020@gmail.com
Louisville                Faith Vazquez                  Wedding               12/22/2018     5/23/2020 Faith.caroline97@gmail.com
Louisville                Rebecca Layman                 Wedding                2/18/2019     5/31/2020 Becklayman@gmail.com
Louisville                Jasmine Chenault               Wedding                1/11/2019      6/6/2020 chenaultdiehlmann@gmail.com
Louisville                Brittany Ross                  Wedding                2/26/2019     6/13/2020 adanickb@yahoo.com
Louisville                Bethany Schramm                Wedding                3/10/2019     6/19/2020 Bjane2@yahoo.com
Louisville                Telana Jones                   Wedding                1/26/2019     6/20/2020 Telana.jones@yahoo.com
Louisville                Kaylin Walker                  Wedding                4/11/2019     6/27/2020 Kaylin_walker32@eku.edu
Louisville                Linda Sheldon                  Wedding                  5/8/2019    6/28/2020 Moose197@gmail.com
Louisville                Karissa Korinek                Wedding               12/22/2018     7/10/2020 karissakorinek@gmail.com
Louisville                Destiny Parrott                Wedding                1/26/2019     7/18/2020 Dessyshea@gmail.com
Louisville                Jahnika Stevenson              Wedding                2/27/2019     7/24/2020 Jahnika24@gmail.com
Louisville                Alissa Wakefield               Wedding                1/29/2019      8/1/2020 Wakefieldalissa@gmail.com
Louisville                Bethany Burton                 Wedding                5/31/2019      8/8/2020 bethanycburton@gmail.com
Louisville                Marissa Harden                 Wedding                2/28/2019      9/5/2020 Marissaharden30@gmail.com
Louisville                Tracy Johnson                  Wedding                  7/3/2019    9/19/2020 Tracy@caufields.com
Louisville                Monica Long                    Wedding                  7/5/2019    10/8/2020 Maddiecakes502@gmail.com
Louisville                Sean Lawson                    Wedding                  5/5/2019    10/9/2020 lawsonsm09@gmail.com
Louisville                spencer smith                  Wedding                  4/5/2019   10/10/2020 spencer.smith258@gmail.com
Louisville                Kate Dooley                    Wedding               12/22/2018    10/24/2020 Kate.dooley0529@gmail.com
Louisville                Shelby Woods                   Wedding               12/22/2018    12/12/2020 ShelbyLWoods@aol.com
Louisville                Bailey Gorin                   Wedding                7/16/2019     4/24/2021 bgorin12@gmail.com
Louisville                Sarah Barnett                  Wedding                6/25/2019     5/21/2021 kleinsteuberwedding@gmail.com
Louisville                OKerria George                 Wedding                4/25/2019     7/10/2021 okerriageorge@gmail.com
Madison                   Dawn Koeller Baker Tilly       Occasion               3/27/2019     5/30/2019
Madison                   Katelyn Risch                  Wedding               12/22/2018      6/1/2019


                                                                   52 of 97
             Case 19-23840        Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                               Document     Page 133 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer                Event Type       Date Booked Event date                Email Address
Madison                 Carson Diltz                    Business                4/26/2019   6/5/2019
Madison                 Naveen Pinapatruni              Occasion                5/30/2019   6/7/2019
Madison                 Hallie Riedel                   Wedding                12/22/2018   6/8/2019
Madison                 MaiChao Thao                    Wedding                12/22/2018 6/15/2019
Madison                 Leah Milbeck                    Wedding                12/22/2018 6/22/2019
Madison                 Mary Drifke                     Business                  4/2/2019 6/26/2019
Madison                 Jackson Hermanson               Wedding                12/22/2018 6/29/2019
Madison                 Katie Falligant                 Wedding                12/22/2018   7/6/2019
Madison                 Anna Thorson‐Hanson             Wedding                12/22/2018 7/11/2019
Madison                 Robin Murphy                    Wedding                12/22/2018 7/13/2019
Madison                 Majorie Yang                    Occasion                5/13/2019 7/14/2019
                        Wisconsin Reinsurance
Madison                 Corporation                     Business                6/20/2019    7/16/2019
Madison                 Annie Hessling                  Wedding                12/22/2018    7/20/2019
Madison                 Mahmood Uddin                   Occasion                6/12/2019    7/25/2019
Madison                 Sarah Sellers                   Wedding                 3/28/2019    7/26/2019
Madison                 Hanna Dehnert                   Wedding                12/22/2018    7/27/2019
Madison                 Mary Drifke                     Business                 4/2/2019    7/31/2019   Hrsharedsrvcs@amfam.com
Madison                 Kirsten Rolli                   Wedding                12/22/2018     8/3/2019   krolli@charter.net
Madison                 Sara Crapp Exact Sciences       Business                 6/3/2019     8/8/2019   scrapp@exactsciences.com
Madison                 Gerardo Paz                     Occasion               12/22/2018     8/9/2019   ggpaz55@gmail.com
Madison                 Abby Bender                     Business                2/22/2019     8/9/2019   abby.bender@cqc.com
Madison                 Taylor Bowen                    Wedding                12/22/2018    8/10/2019   taylorbowen305@yahoo.com
Madison                 Julie Farmer                    Business                1/14/2019    8/15/2019   jfarmer@watda.org
Madison                 Anoushka Syed                   Occasion               12/22/2018    8/15/2019   deebansyed@gmail.com
Madison                 Kelly Kattermann                Wedding                 1/16/2019    8/16/2019   kellyproofing@gmail.com
Madison                 Kelly Skewes                    Wedding                12/22/2018    8/17/2019   kellyskewes27@gmail.com
Madison                 Rachel Schaeffer                Wedding                12/22/2018    8/24/2019   Rachel.schaeffer96@gmail.com
Madison                 Mary Drifke                     Business                 4/2/2019    8/28/2019   Hrsharedsrvcs@amfam.com
Madison                 Tyler Allee                     Wedding                12/22/2018    8/31/2019   tyler.allee@gmail.com
Madison                 Katie Schares                   Wedding                12/22/2018     9/1/2019   kjschares1@gmail.com
Madison                 Tina Serna                      Wedding                12/22/2018     9/6/2019   tinaserna@gmail.com
Madison                 Sierra Lambeck                  Wedding                12/22/2018     9/7/2019   lambecksa@gmail.com
Madison                 Nicole Gilles                   Wedding                12/22/2018    9/14/2019   Ngilles@uwalumni.com
Madison                 Ann Bell                        Business                7/22/2019    9/18/2019   ann.bell@heritagecu.org
Madison                 Ann Bell                        Business                7/22/2019    9/19/2019   ann.bell@heritagecu.org
Madison                 Megan Hakes                     Wedding                12/22/2018    9/20/2019   hakesmegan@gmail.com
Madison                 Xai Xiong                       Wedding                12/22/2018    9/21/2019   xaixiong9@gmail.com
Madison                 Mary Drifke                     Business                 4/2/2019    9/25/2019   Hrsharedsrvcs@amfam.com
Madison                 Kate LeRette                    Wedding                12/22/2018    9/27/2019   klerette1020@gmail.com
Madison                 Heidi Wills                     Wedding                12/22/2018    9/28/2019   heidi.niebuhr15@gmail.com
                        MH ‐ Janet Fowler Auto Club
Madison                 Group                           Business                 4/3/2019    10/2/2019   jmfowler@aaawisconsin.com
Madison                 Steven Jucquot                  Wedding                12/22/2018    10/5/2019   steven.jacquot@yahoo.com
Madison                 Gina G Lueck                    Wedding                12/22/2018    10/6/2019   gina.lueck28@gmail.com
Madison                 Samantha Roland                 Wedding                12/22/2018   10/12/2019   Sroland117@gmail.com
Madison                 Karissa Gates                   Wedding                  2/9/2019   10/15/2019   mcfatewedding2019@yahoo.com
Madison                 Patricia McNeill                Business                4/30/2019   10/17/2019
Madison                 Katie Kiedrowski                Wedding                12/22/2018   10/19/2019   kiedke09@gmail.com
Madison                 Jessica Leoni                   Wedding                12/22/2018   10/26/2019   Jessleoni@outlook.com
Madison                 Mary Drifke                     Business                 4/2/2019   10/30/2019   Hrsharedsrvcs@amfam.com
Madison                 Clair Gribble                   Wedding                12/22/2018    11/2/2019   gribble79@gmail.com
Madison                 Edward Jones Pam Krolikowski    Business                2/26/2019    11/6/2019   Pam.krolikowski@edwardjones.com
Madison                 Kayleigh Desmond Joshua Troia   Wedding                12/22/2018   11/16/2019   ktroia9@gmail.com
Madison                 Cynthia Thomas                  Wedding                 3/22/2019   12/14/2019   cynthia23t@yahoo.com
Madison                 Lindy Oates                     Wedding                 1/14/2019   12/30/2019   Justlindy101@gmail.com
Madison                 Isabelle Henrich                Wedding                12/22/2018   12/31/2019   ihenrich201@gmail.com
Madison                 Nina Neff                       Wedding                12/22/2018    1/18/2020   neffnm@gmail.com


                                                                   53 of 97
             Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                Document     Page 134 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer              Event Type      Date Booked    Event date                  Email Address
Madison                 Kendra Green                  Wedding               12/22/2018      2/8/2020   kendragreen68@gmail.com
Madison                 Bianca Soto‐Hernandez         Wedding                4/13/2019     2/29/2020   biancasotoh@yahoo.com
Madison                 Megan Flood                   Wedding                1/31/2019     3/14/2020   mflood.wi@gmail.com
Madison                 Jennifer Downey               Wedding                4/30/2019     3/28/2020   jdowney9875@gmail.com
Madison                 Megan Anderson                Wedding                3/25/2019      4/4/2020   andersonguevara2020@gmail.com
Madison                 Emily Wimmer                  Wedding                  1/2/2019    4/18/2020   egley310@gmail.com
Madison                 Lauren Givens                 Wedding               12/22/2018     4/25/2020   lauren.n.givens@gmail.com
Madison                 Kaylee Gund                   Wedding                  2/4/2019     5/2/2020   Kgund91@gmail.com
Madison                 Brittany Bauer                Wedding                1/18/2019      5/9/2020   britbauer223@gmail.com
Madison                 Leigh‐Anna Mullikin           Wedding               12/22/2018     5/16/2020   leighannamullikin@yahoo.com
Madison                 Marlyn Morel                  Wedding               12/22/2018     5/24/2020   alexis@lillianroseevents.com
Madison                 Lia Bertolini                 Wedding                5/22/2019     5/29/2020   lnbertolini@gmail.com
Madison                 Ashley Mueller                Wedding                1/30/2019     5/30/2020   ashley_mueller@outlook.com
Madison                 Hunter Schultz                Wedding                  2/2/2019     6/6/2020   hunter.schultz0424@gmail.com
Madison                 Joel Miller                   Wedding                3/27/2019     6/13/2020   Jmillergb92@gmail.com
Madison                 Megan Moore                   Wedding                  2/2/2019    6/20/2020   Princessbride2020@gmail.com
Madison                 Darian Bjugstad               Wedding                  6/7/2019    6/27/2020   bjugstad7_7@yahoo.com
Madison                 Rachel Glaser                 Wedding                4/30/2019     7/11/2020   rachelglaser7@gmail.com
Madison                 Tiffany/Casey Auderer/Riley   Wedding                2/25/2019     7/18/2020   tauderer@gmail.com
Madison                 Briana Mackesey               Wedding                  3/5/2019    7/25/2020   brianamackesey@gmail.com
Madison                 Michaela Messina              Wedding                7/13/2019     7/31/2020   michaela.m.messina@gmail.com
Madison                 Bree Brandl                   Wedding                  2/9/2019     8/1/2020   Brandl.bree@outlook.com
Madison                 Abby Hlubek                   Wedding               12/22/2018      8/8/2020   abbyhlubek@gmail.com
Madison                 Leah Hauck                    Wedding                  2/1/2019    8/15/2020   Leah@wisdells.com
Madison                 Ellen Courchane               Wedding                4/18/2019     8/22/2020   ellen.courchane@gmail.com
Madison                 Hannah Winkel                 Wedding                4/20/2019     8/29/2020   Hannah.wink12@gmail.com
Madison                 Linh Vu                       Wedding                5/29/2019      9/5/2020   linh_vu812@yahoo.com
Madison                 Emily Schueler                Wedding                  2/1/2019    9/12/2020   schuelere848@gmail.com
Madison                 Mike Wilson                   Wedding                5/23/2019     9/19/2020   spfootball68@gmail.com
Madison                 Emilye Brown                  Wedding                7/21/2019     9/20/2020   emilyebrown93@gmail.com
Madison                 Katie Castrogiovanni          Wedding                  7/8/2019    9/26/2020   katie00castro@comcast.net
Madison                 Amanda Petterson              Wedding                3/22/2019    10/10/2020   Petterson.amanda12@gmail.com
Madison                 Emily Halverson               Wedding                7/23/2019    10/24/2020   emhal2526@gmail.com
Madison                 Stacy DeGolier                Wedding                  7/6/2019   10/31/2020   sdegolier15@gmail.com
Madison                 Elizabeth Dunn                Wedding                1/20/2019     4/17/2021   dunn.elizabethc@yahoo.com
Madison                 Taylor Brown                  Wedding                  7/8/2019     7/9/2021   taylorbrown21797@gmail.com
Madison                 Madeleine Meeker              Wedding                7/24/2019     10/2/2021   candmgroenier@gmail.com
Memphis                 Evelyn Hutchinson             Wedding                3/15/2019     5/30/2019
Memphis                 Angela McWay                  Business               2/20/2019     5/31/2019
Memphis                 Willie Grace                  Wedding               12/17/2018      6/1/2019
Memphis                 Desirae Payton                Wedding               12/18/2018      6/6/2019
Memphis                 Atosha Coleman                Wedding               12/18/2018      6/7/2019
Memphis                 Anquinette Simms              Wedding                1/19/2019      6/8/2019
Memphis                 Haneen Younis                 Wedding                3/22/2019     6/13/2019
Memphis                 Eloise Nicholson              Wedding               12/17/2018     6/14/2019
Memphis                 Lolissa Griffin               Wedding               12/17/2018     6/15/2019
Memphis                 Tiffany Hill                  Wedding               12/31/2018     6/16/2019
Memphis                 Danesha Ward                  Wedding                  6/7/2019    6/21/2019
Memphis                 Katrina Lewis                 Wedding               12/17/2018     6/22/2019
Memphis                 Paris Walls                   Wedding                1/20/2019     6/23/2019
Memphis                 Toccara Carpenter             Wedding               12/18/2018     6/29/2019
Memphis                 Reginique Howell              Occasion               5/21/2019     6/30/2019
Memphis                 Sharday Shaw                  Wedding                  1/3/2019     7/6/2019
Memphis                 Danielle Martin               Wedding               12/17/2018     7/12/2019
Memphis                 Miss Gray                     Occasion               6/29/2019     7/13/2019
Memphis                 Kate Oliver                   Business               6/18/2019     7/16/2019
Memphis                 Kate Oliver                   Business               6/18/2019     7/17/2019
Memphis                 Kate Oliver                   Business               6/18/2019     7/18/2019


                                                                54 of 97
             Case 19-23840        Doc 87           Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                   Document     Page 135 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                  Customer                Event Type      Date Booked    Event date              Email Address
Memphis                 Deborah Fasano                 Occasion               5/31/2019     7/19/2019
Memphis                 JaKeva Dotson                  Wedding               12/31/2018     7/20/2019
Memphis                 Renadda Wiggins                Occasion                 3/6/2019    7/21/2019
Memphis                 TK Martin                      Business               7/19/2019     7/25/2019
Memphis                 Mary Clay                      Occasion                 7/2/2019    7/26/2019
Memphis                 Charita Edwards                Wedding                  2/8/2019    7/27/2019
Memphis                 TK Martin                      Business               7/29/2019      8/1/2019   Info@wealth4mylife.com
Memphis                 Briana Butler                  Wedding                3/15/2019      8/2/2019   dunnavantbridgeforth@gmail.com
Memphis                 Travis Jones                   Wedding               12/31/2018      8/3/2019   travis.jones24@yahoo.com
Memphis                 Camille Cooper                 Wedding                1/26/2019      8/4/2019   Camillecooper24@yahoo.com
Memphis                 Sarah Devji                    Occasion               6/24/2019      8/6/2019   Ameerbano@gmail.com
Memphis                 Sasha Cobb                     Wedding                  5/3/2019     8/9/2019   Ms.sashacobb96@gmail.com
Memphis                 Whitney McNeal                 Wedding               12/17/2018     8/10/2019   Whit012988@yahoo.com
Memphis                 Patrick Anthony                Wedding                2/20/2019     8/11/2019   Patrickanthony4321@gmail.com
Memphis                 Firas Quran                    Occasion                 6/6/2019    8/15/2019   quranfiras@yahoo.com
Memphis                 Kenesha Turner                 Wedding               12/31/2018     8/17/2019   keneshaturner72@gmail.com
Memphis                 Sommer Payne                   Wedding               12/31/2018     8/24/2019   sommer.payne@gmail.com
Memphis                 Shirea Barber                  Occasion               5/17/2019     8/25/2019   shireabarber@gmail.com
Memphis                 Pat Brady                      Wedding                2/11/2019     8/29/2019   Pannbrady@gmail.com
Memphis                 Spinn Robertson                Wedding               12/18/2018     8/30/2019   the.robertson.2019@gmail.com
Memphis                 Brittney Bonner                Wedding               12/18/2018     8/31/2019   bbonner2006@yahoo.com
Memphis                 Jasmine Cox                    Wedding               12/17/2018      9/1/2019   jasminercox@gmail.com
Memphis                 Lakeisha Tate                  Wedding                  5/3/2019     9/1/2019
Memphis                 Heather Perry                  Wedding               12/17/2018      9/5/2019   hcperry727@icloud.com
Memphis                 Martecia Taylor                Wedding               12/18/2018      9/7/2019   1martecia@gmail.com
Memphis                 Kacie Barber                   Wedding                1/19/2019     9/14/2019
Memphis                 Kelly Denton                   Occasion                 3/2/2019    9/19/2019   kpdenton421@gmail.com
Memphis                 Sandhya Bishnoi                Occasion                 5/7/2019    9/20/2019   Sbishnoi0209@gmail.com
Memphis                 Chelsea Meadows                Wedding               12/18/2018     9/21/2019   Chelsea.meadows@yahoo.com
Memphis                 Trice Myers                    Wedding                  2/9/2019    9/27/2019   Tricemyers65@gmail.com
Memphis                 Shanita McLaurin               Wedding               12/18/2018     9/28/2019   smclaurin17@gmail.com
Memphis                 Joia McGaha                    Wedding               12/18/2018     10/5/2019   hawkssaintsthunder@gmail.com
Memphis                 Elizabeth McGuire              Occasion               7/29/2019     10/6/2019   reneemcguire28@gmail.com
Memphis                 Jessica Brevard                Wedding                1/31/2019    10/11/2019   Jbrevard85@gmail.com
Memphis                 Jericka Robinson               Wedding               12/18/2018    10/12/2019   jerickat.brown@gmail.com
Memphis                 Lashay Rainey                  Wedding                2/28/2019    10/18/2019   Lashayrainey1986@gmail.com
Memphis                 Tiffany Evans                  Wedding               12/30/2018    10/19/2019   Tiffany.evans23@gmail.com
Memphis                 Kennedy Cole                   Wedding                7/18/2019    10/24/2019   kdcole10@hotmail.com
Memphis                 Tracy Rooks                    Wedding               12/18/2018    10/26/2019   tracyandshuntonsteele@yahoo.com
Memphis                 Yong Huang                     Wedding                7/26/2019    10/27/2019   winting1990@gmail.com
Memphis                 Vinessa Brown                  Occasion               7/22/2019     11/1/2019   vbrown@lifeline2success.org
Memphis                 Cassandra Robertson            Wedding               12/18/2018     11/2/2019   crobertson7728@yahoo.com
Memphis                 Omni Church                    Church Group           1/29/2019     11/3/2019
Memphis                 Kimberly Ford                  Occasion               7/19/2019     11/3/2019   Kimberlyrenae27@gmail.com
Memphis                 Rebecca Buckley                Wedding               12/18/2018     11/8/2019   Rbuckley@memphis.edu
Memphis                 Kimberly Williams              Wedding                2/25/2019     11/9/2019   Kimsclosetinc@gmail.com
Memphis                 Adrian Boyland                 Occasion               7/24/2019    11/10/2019   Adriansellsmemphis@gmail.com
Memphis                 Ashlee Williams                Wedding                  1/5/2019   11/11/2019   ashleew1107@yahoo.com
Memphis                 Kathy Merrick                  Wedding               12/17/2018    11/16/2019   kathy@merrickphoto.com
Memphis                 Erica Williams                 Wedding               12/17/2018    11/23/2019   ericawilliams.80@yahoo.com
Memphis                 Janis Selvey                   Business               4/23/2019     12/6/2019   jselvey@pyramexsafety.com
Memphis                 Shenica Richardson             Wedding                7/30/2019     12/7/2019   miracleworkz@yahoo.com
Memphis                 kevin mid‐south electric       Occasion               6/12/2019    12/13/2019   Kevin@mid‐southelectric.net
Memphis                 Precious Burnett               Occasion               4/15/2019    12/14/2019
Memphis                 Reginald Woods                 Wedding                5/31/2019    12/21/2019   arshunjr@gmail.com
Memphis                 Jocelyn Rhymes                 Wedding                3/25/2019    12/22/2019   jocelynrhymes@gmail.com
Memphis                 Hunter Bogits                  Wedding               12/31/2018    12/28/2019   Hbogits@gmail.com
Memphis                 Brittany hackworth             Wedding               12/18/2018     1/18/2020   Brihackums@gmail.com


                                                                 55 of 97
             Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                Document     Page 136 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer               Event Type      Date Booked Event date                 Email Address
Memphis                 Joslyn Watermeier               Wedding               1/20/2019 2/15/2020    jwatermeier23@aol.com
Memphis                 Sabrina Carter                  Wedding               5/15/2019 2/21/2020    sabrina.ann1985@gmail.com
Memphis                 Brenda Malone                   Occasion              3/15/2019 2/22/2020    b_malone70@yahoo.com
Memphis                 Tenika Covington                Wedding               4/17/2019 2/28/2020    tcnicka@aol.com
Memphis                 Rebecca Jonakin                 Wedding               4/22/2019 2/29/2020    Raejonakin@aol.com
Memphis                 Calunetta Williams              Wedding               7/12/2019   3/7/2020   calunetta.williams@noahseventvenue.com
Memphis                 Clarita Leake                   Wedding               2/12/2019 3/21/2020    Clarita.leake1@yahoo.com
Memphis                 Alexandra Paredes               Wedding               1/25/2019 3/28/2020    Alexandraparedes2015@yahoo.com
Memphis                 Kierra Eason                    Wedding              12/17/2018   4/4/2020   Journey2thejoneses@gmail.com
Memphis                 Dana Hines                      Wedding                 5/6/2019 4/10/2020   Hines_07_finest@yahoo.com
Memphis                 Candience Standback             Wedding               2/18/2019 4/11/2020    standbackc@ymail.com
Memphis                 Theodore Boyd                   Wedding               2/17/2019 4/18/2020    Boyd.theodore@gmail.com
Memphis                 Lakesha Booker                  Wedding               1/28/2019 4/19/2020    Shandrell22@yahoo.com
Memphis                 Brian Reyes                     Wedding               3/31/2019 4/25/2020    Brianwreyes@yahoo.com
Memphis                 Darrin Cation                   Wedding               6/26/2019   5/1/2020   Djcation@comcast.net
Memphis                 Erica Taylor                    Wedding               7/26/2019   5/2/2020   Taylorep4@gmail.com
Memphis                 Anjelica Saulsberry             Wedding               5/23/2019   5/3/2020   anjelica.saulsberry@gmail.com
Memphis                 Annastasia Crenshaw             Wedding                 4/6/2019  5/9/2020   annastasia.crenshaw@icloud.com
Memphis                 Christy Newton                  Wedding               4/13/2019 5/16/2020    Christy_newton18@yahoo.com
Memphis                 Chaleece McKnight               Wedding               7/25/2019 5/17/2020    Chaleece.mcknight@gmail.com
Memphis                 Dora Wiseman                    Occasion             12/30/2018 5/23/2020    daytrageorge@tennesseecleaningauthorit
Memphis                 Thu La                          Wedding               1/25/2019 5/30/2020    languyenhoangthu@gmail.com
Memphis                 Stephanie Smith                 Wedding               7/16/2019   6/6/2020   Smsmith1913@gmail.com
Memphis                 Alexzandria Yanders             Wedding               1/24/2019 6/13/2020    yandersaa1@gmail.com
Memphis                 Bianca Lawrence                 Wedding               2/27/2019 6/20/2020    B.llawrence09@gmail.com
Memphis                 Dexter Moore                    Wedding                 3/2/2019 6/27/2020   Mooredexter@icloud.com
Memphis                 Destiny Carole James            Wedding               7/21/2019 6/28/2020    Carolejames81@yahoo.com
Memphis                 Dalishia Green                  Wedding               7/29/2019   7/9/2020   Yarnell30@gmail.com
Memphis                 Katrina Harding                 Wedding               3/28/2019 7/18/2020    Katrina.Harding@shelby‐sheriff.org
Memphis                 Whitney Westmoreland            Wedding               1/29/2019 7/23/2020    westmoreland.whit9478@gmail.com
Memphis                 Narah Wilson                    Wedding                 7/9/2019 7/25/2020   narahwilson@yahoo.com
Memphis                 Tiffani& Jauwon Shaw‐Cain       Wedding               4/23/2019   8/1/2020   Jauwon.tiffani@yahoo.com
Memphis                 Arlycia Carter                  Wedding               2/25/2019 8/15/2020    Arlycia10@gmail.com
Memphis                 Erika Braden                    Wedding               5/28/2019 8/30/2020    Braden.erika@yahoo.com
Memphis                 Alexis Ware                     Wedding               1/10/2019   9/5/2020   b_ware35@yahoo.com
Memphis                 MALISSA JONES                   Wedding               4/17/2019 9/19/2020    spts91920@gmail.com
Memphis                 Renee Rufus                     Wedding               6/23/2019 9/23/2020    Reneerufus@ymail.com
Memphis                 Shandrika Springfield‐Houston   Wedding                 5/3/2019 9/26/2020   Shandrikahouston@gmail.com
Memphis                 Lauren B Cooper                 Wedding               6/20/2019 10/10/2020   baileycooper94@yahoo.com
Memphis                 Nicole Y Banks                  Wedding               3/18/2019 11/7/2020    nbanks219@gmail.com
Mentor                  Melanie Weck                    Wedding              12/19/2018 5/31/2019
Mentor                  Rachel Spenik                   Wedding              12/19/2018   6/1/2019
Mentor                  Maria Antloga                   Wedding              12/19/2018   6/8/2019
Mentor                  Alexandra Ilgiovine             Wedding              12/19/2018 6/14/2019
Mentor                  Alex Fogle                      Wedding              12/19/2018 6/15/2019
Mentor                  Aaricka Black                   Wedding              12/19/2018 6/20/2019
Mentor                  Jordan Volpe                    Wedding              12/19/2018 6/22/2019
Mentor                  Ciara Pruitt                    Wedding              12/19/2018 6/28/2019
Mentor                  Danielle Vandevort              Wedding              12/19/2018 6/29/2019
Mentor                  Kimberly Cousino                Wedding                 1/4/2019 6/30/2019
Mentor                  Taylor Hosey                    Wedding              12/19/2018   7/6/2019
Mentor                  Kimille Webb                    Wedding              12/19/2018   7/7/2019
Mentor                  Janna Mino                      Wedding              12/19/2018 7/13/2019
Mentor                  Rachel Schwieterman             Occasion              5/30/2019 7/14/2019
Mentor                  Aja Arrington                   Wedding              12/19/2018 7/19/2019
Mentor                  stacy sampson                   Wedding                 6/3/2019 7/20/2019
Mentor                  Tiesha Norris                   Wedding              12/19/2018   8/3/2019   tnorris3@kent.edu
Mentor                  Jacqueline Burge                Wedding               1/23/2019 8/16/2019    Jacquelineburge@gmail.com


                                                                 56 of 97
            Case 19-23840         Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                Document     Page 137 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

         Building                    Customer            Event Type      Date Booked    Event date                 Email Address
Mentor                  Gina Voelkel                Wedding               12/19/2018     8/17/2019   gina_voelkel@yahoo.com
Mentor                  Lanina Brown                Wedding                1/16/2019     8/18/2019   lbrown3@ursuline.edu
Mentor                  John & Geri Sutter          Occasion                 4/6/2019    8/23/2019   jsutter2@gmail.com
Mentor                  Michelle Graham             Wedding               12/19/2018     8/24/2019   graham_michellen@yahoo.com
Mentor                  Susan Allee                 Occasion              12/19/2018     8/29/2019   susieallee10@gmail.com
Mentor                  Anjelita Frazier            Wedding                6/25/2019     8/30/2019   Anajonsevents@gmail.com
Mentor                  Matthew Martinez            Wedding               12/19/2018     8/31/2019   matt.martinez1313@gmail.com
Mentor                  Tory Jordan                 Wedding               12/19/2018      9/1/2019   tleneasej@gmail.com
Mentor                  Caitlin Kelly               Wedding               12/19/2018      9/6/2019   hellocaityx@gmail.com
Mentor                  Jessica Stich               Wedding               12/19/2018      9/7/2019   stichjessica@gmail.com
Mentor                  Selena Savelieff            Business                 5/9/2019    9/10/2019   Selena.savelieff@averydennison.com
Mentor                  Allison Hubbell             Wedding               12/19/2018     9/14/2019   amh168@zips.uakron.edu
Mentor                  Lexi Hanson                 Wedding                  2/1/2019    9/20/2019   lhanson1@kent.edu
Mentor                  Gabrielle Davis             Wedding               12/19/2018     9/21/2019   Davis.gabriellen@gmail.com
Mentor                  Alisha Maxwell              Wedding               12/19/2018     9/27/2019   amaxwel1@kent.edu
Mentor                  Anne Schlote                Wedding               12/19/2018     9/28/2019   anne.schlote@gmail.con
Mentor                  Jeremy Bonelli              Wedding               12/19/2018     9/29/2019   jbonelli17@gmail.com
Mentor                  Marie Mark Stayer           Wedding               12/19/2018     10/5/2019   sunny4166@aol.com
Mentor                  Tajiana Ross                Wedding                7/26/2019     10/6/2019   tajiana.ross@gmail.com
Mentor                  Julie Sokol                 Wedding               12/19/2018    10/11/2019   juliemsokol@gmail.com
Mentor                  Mikenzie Zullo              Wedding               12/19/2018    10/12/2019   zullom@findlay.edu
Mentor                  Lake County                 Business              12/19/2018    10/17/2019   ruthann.shultz@lakecountyohio.gov
Mentor                  Jessica Kennedy             Wedding               12/19/2018    10/19/2019   jkenne26@kent.edu
Mentor                  Lake Health                 Business               1/28/2019    10/24/2019   pam.cancelli@redcross.org
Mentor                  Morgan Sell                 Wedding               12/19/2018    10/26/2019   msell1001@gmail.com
Mentor                  Taylor Berila               Wedding               12/19/2018     11/1/2019   taylorberila@aol.com
Mentor                  Janete jenkins              Wedding               12/19/2018     11/2/2019   Janete.jenkins@yahoo.com
Mentor                  Kayla Bevis                 Wedding                1/17/2019     11/8/2019   kbevis121@yahoo.com
Mentor                  Yasmir Salad                Wedding               12/19/2018     11/9/2019   arisalad@yahoo.com
Mentor                  Marshe Wright               Wedding               12/19/2018    11/16/2019   marshe_wright@yahoo.com
Mentor                  Samantha McKinley           Wedding                  1/7/2019   11/30/2019   Sammie7196@yahoo.com
Mentor                  Ashley Luszczewski          Wedding                1/31/2019    12/14/2019   amluszczewski@gmail.com
Mentor                  Shannon Gerrick             Wedding                1/19/2019     1/18/2020   Shannongerrick@gmail.com
Mentor                  Amber Frederick             Wedding                  5/3/2019    4/18/2020   afred161@gmail.com
Mentor                  Mikenzie Gest               Wedding                  3/2/2019    4/25/2020   Mikenzie.gest.5@gmail.com
Mentor                  Jenna Golic                 Wedding                5/18/2019      5/2/2020   jennagolic@yahoo.com
Mentor                  Shay Towns                  Wedding                  3/2/2019     5/9/2020   camandshay2016@gmail.com
Mentor                  Tammy Gholston              Wedding                1/16/2019     5/15/2020   Mstammy714@yahoo.com
Mentor                  Gina Horacek                Wedding                  2/5/2019    5/16/2020   icecastles1979@yahoo.com
Mentor                  Alicia Verbic               Wedding                6/20/2019     5/22/2020   alicia.mercedes5@gmail.com
Mentor                  Ebony Culton                Wedding                  1/5/2019    5/23/2020   ebonylculton@gmail.com
Mentor                  Courtney Jeschelnig         Wedding               12/19/2018     5/30/2020   theshockeys2@gmail.com
Mentor                  Nikki Mazza                 Occasion               6/14/2019     5/31/2020   nikki.m.mazza@gmail.com
Mentor                  Danielle Blood              Wedding                3/28/2019      6/6/2020   Dblood92504@yahoo.com
Mentor                  Mariah Nathan               Wedding                3/28/2019     6/12/2020   Mariah.n@icloud.com
Mentor                  Katherine Beach             Wedding               12/19/2018     6/13/2020   beach.katherinea@gmail.com
Mentor                  Rebecca Brown               Wedding               12/19/2018     6/20/2020   r.lauren1983@gmail.com
Mentor                  Kayla Kosmerl               Wedding                7/23/2019     6/26/2020   Kkosmerl@kent.edu
Mentor                  Julie Nguyen                Wedding                4/23/2019     6/27/2020   Julienguyen924@gmail.com
Mentor                  Bobbiestarr Horton          Wedding               12/19/2018      7/2/2020   ms.bobbiestarrh@gmail.com
Mentor                  Allison Insana              Wedding                6/28/2019      7/3/2020   allison.insana@yahoo.com
Mentor                  Audra Puckrin               Wedding                  6/8/2019     7/4/2020   audrap21@gmail.com
Mentor                  Tiffanie Butler             Wedding                3/28/2019      7/5/2020   Blkdymndz01@gmail.com
Mentor                  Sam Corbin                  Wedding                6/25/2019     7/10/2020   Corby052@gmail.com
Mentor                  Cherisse Holt               Wedding                  4/1/2019    7/11/2020   cherisseholt4@gmail.com
Mentor                  Mackenzie Bowen             Wedding                7/23/2019     7/17/2020   Mackenzielbowen@gmail.com
Mentor                  Britney Clark               Wedding                  3/6/2019    7/18/2020   britneyclark89@gmail.com
Mentor                  Alexis Baker                Wedding                3/30/2019     7/25/2020   Alexis.Baker921@gmail.com


                                                              57 of 97
                 Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                  Document     Page 138 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                 Customer            Event Type      Date Booked    Event date                 Email Address
Mentor                    Sheryl Powell               Wedding                5/28/2019      8/1/2020   Sapowell44@gmail.com
Mentor                    Katherine Verde             Wedding                  1/7/2019     8/8/2020   kverde8@yahoo.com
Mentor                    Shelbie Workman             Wedding                4/28/2019     8/15/2020   Shelbieworkman@gmail.com
Mentor                    Robert Arndt                Wedding               12/19/2018     8/22/2020   rarndt@yahoo.com
Mentor                    Shawnte Waller              Wedding                7/30/2019     8/28/2020   Shawntemarie1977@gmail.com
Mentor                    Cynthia Roulette            Wedding                  2/8/2019    8/29/2020   Cinrourou@gmail.com
Mentor                    Maggie Mcginley             Wedding                3/24/2019      9/4/2020   Maggiemcginley25@gmail.com
Mentor                    Gabbi Bartlett              Wedding                1/20/2019      9/5/2020   gbartlett2012@gmail.com
Mentor                    Tiarra Comer                Wedding                3/15/2019      9/6/2020   owensinalifetime@gmail.com
Mentor                    Janai Brown                 Wedding                  6/8/2019    9/12/2020   Janaib22@gmail.com
Mentor                    Candis Rahaming             Wedding                3/30/2019     9/18/2020   the_pattersons19@yahoo.com
Mentor                    Brian Dâ€™Arcy              Wedding                  6/2/2019    9/19/2020   brian.drc123@gmail.com
Mentor                    Jacqueline Ramolt           Wedding                  2/5/2019    9/25/2020   Ramoltj@gmail.com
Mentor                    Emily Mracek                Wedding                  5/1/2019    9/26/2020   mraceke@miamioh.edu
Mentor                    Ashley Costello             Wedding                5/17/2019     10/2/2020   ashleycostello7@gmail.com
Mentor                    Juliannah Childs            Wedding               12/19/2018     10/3/2020   jnchilds@wojcikbuilders.com
Mentor                    Amanda Hall                 Wedding               12/28/2018    10/10/2020   ahall75@kent.edu
Mentor                    Kaitlyn Crouch              Wedding               12/28/2018    10/17/2020   kcrouch833@gmail.com
Mentor                    Sharde Robinson             Wedding                  1/9/2019   10/24/2020   sharderoberts@yahoo.com
Mentor                    Kacey huffman               Wedding                7/19/2019    10/31/2020   Khuffm91@gmail.com
Mentor                    Madison Sara                Wedding                7/17/2019     11/7/2020   msara@kent.edu
Mentor                    Breann Mason                Wedding                7/28/2019    11/14/2020   BreannMason@att.net
Mentor                    Aisling Beck                Wedding                7/25/2019     7/24/2021   Beck.sheen21@gmail.com
Mentor                    China Coleman               Wedding                6/13/2019     8/21/2021   chinacoleman18@gmail.com
Mentor                    Gabrielle Hastings          Wedding                3/20/2019     9/25/2021   HastingsDavisWedding@gmail.com
Morrisville               Keller Williams             Business               2/28/2019     5/30/2019
Morrisville               Apriel Valese               Wedding               12/26/2018      6/1/2019
Morrisville               Scott Delk                  Church Group           1/29/2019      6/2/2019
Morrisville               Mennie Kauba                Wedding                 1/2/2019      6/6/2019
Morrisville               Janay White                 Wedding               12/24/2018      6/7/2019
Morrisville               India Williams              Wedding               12/24/2018      6/8/2019
Morrisville               Scott Delk                  Church Group           1/29/2019      6/9/2019
Morrisville               Julie Dick                  Occasion               3/21/2019     6/11/2019
Morrisville               Holyce Caldwell             Business               4/29/2019     6/13/2019
Morrisville               Robin Todd                  Wedding               12/26/2018     6/15/2019
Morrisville               Scott Delk                  Church Group           1/29/2019     6/16/2019
Morrisville               Tacoya Harris               Wedding               12/26/2018     6/20/2019
Morrisville               Ashley Lang                 Wedding               12/24/2018     6/22/2019
Morrisville               Scott Delk                  Church Group           1/29/2019     6/23/2019
Morrisville               Dana Hinton                 Business               6/17/2019     6/24/2019
Morrisville               Rosilyn Brown               Wedding                  1/2/2019    6/27/2019
Morrisville               Alex Whitted                Occasion               4/30/2019     6/29/2019
Morrisville               Scott Delk                  Church Group           1/29/2019     6/30/2019
Morrisville               Cledra Gross                Occasion               3/21/2019      7/6/2019
Morrisville               Scott Delk                  Church Group           1/29/2019      7/7/2019
Morrisville               Amber Harrer                Business                 6/4/2019     7/9/2019
Morrisville               Christine Autry             Wedding                  1/4/2019    7/11/2019
Morrisville               Auriel A McLean             Wedding               12/24/2018     7/13/2019
Morrisville               Scott Delk                  Church Group           1/29/2019     7/14/2019
Morrisville               Sheri Balogun               Wedding               12/24/2018     7/20/2019
Morrisville               Jyoti Gill                  Wedding               12/24/2018     7/21/2019
Morrisville               Scott Delk                  Church Group           1/29/2019     7/21/2019
Morrisville               Rhonda Reid                 Wedding               12/24/2018     7/27/2019
Morrisville               Scott Delk                  Church Group           1/29/2019     7/28/2019
Morrisville               Scott Delk                  Church Group           2/26/2019     7/31/2019
Morrisville               Donovan Scott               Wedding                3/22/2019      8/2/2019   t.resa.anj@gmail.com
Morrisville               Briana Roberts              Wedding               12/24/2018      8/3/2019   brianaroberts65@gmail.com
Morrisville               Scott Delk                  Church Group           1/29/2019      8/4/2019


                                                                58 of 97
                 Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                  Document     Page 139 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer               Event Type      Date Booked Event date              Email Address
Morrisville               Superior Real Estate          Business                 5/8/2019  8/6/2019
Morrisville               Scott Delk                    Church Group           2/26/2019   8/7/2019
Morrisville               Superior Real Estate          Business                 5/8/2019  8/7/2019
Morrisville               MaryAnn Ottaviano             Business               6/10/2019   8/8/2019 Maottaviano@unitedwaytriangle.org
Morrisville               Latisha Harvey                Wedding                  1/7/2019  8/9/2019 dlrsmbn@yahoo.com
Morrisville               Annie Hanrahan                Wedding                  2/2/2019 8/10/2019 anniehanrahan74@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019 8/11/2019
Morrisville               Superior Real Estate          Business                 5/8/2019 8/13/2019
Morrisville               Scott Delk                    Church Group           2/26/2019 8/14/2019
Morrisville               Betty Jenkins                 Wedding                5/10/2019 8/15/2019 bettyannjenkins@hotmail.com
Morrisville               Chaz McQueen                  Occasion               6/14/2019 8/16/2019 Cmmcquee@gmail.com
Morrisville               Sherina Best                  Wedding                1/22/2019 8/17/2019 Ssbest1986@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019 8/18/2019
Morrisville               Bryan Huffman                 Business               6/18/2019 8/20/2019 Jessica.medlin@ymcatriangle.org
Morrisville               Scott Delk                    Church Group           2/26/2019 8/21/2019
Morrisville               Superior Realestate           Business               5/20/2019 8/21/2019
Morrisville               Superior Realestate           Business               5/20/2019 8/22/2019
Morrisville               Jessica Martinez              Wedding               12/31/2018 8/24/2019 martinezjmatamoros@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019 8/25/2019
Morrisville               Scott Delk                    Church Group           2/26/2019 8/28/2019
Morrisville               Superior Realestate           Business               5/20/2019 8/28/2019
Morrisville               Vinson Johnson                Wedding               12/26/2018 8/29/2019 silvrbak@gmail.com
Morrisville               Thalia McQueen                Wedding                3/19/2019 8/31/2019 tdunn0118@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019   9/1/2019
Morrisville               Scott Delk                    Church Group           2/26/2019   9/4/2019
Morrisville               Nicole McCall                 Occasion              12/26/2018   9/6/2019 nicholegmccall@gmail.com
Morrisville               Quinee Hayes                  Wedding               12/26/2018   9/7/2019 qhayes89@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019   9/8/2019
Morrisville               Kim Panian                    Business               7/22/2019 9/10/2019 kpanian@360cloudsolutions.com
Morrisville               Scott Delk                    Church Group           2/26/2019 9/11/2019
Morrisville               Desmine Burton                Wedding               12/26/2018 9/12/2019 bernieger00@gmail.com
Morrisville               Letita Martin                 Wedding               12/24/2018 9/14/2019 letita_martin@yahoo.com
Morrisville               Scott Delk                    Church Group           1/29/2019 9/15/2019
Morrisville               Scott Delk                    Church Group           2/26/2019 9/18/2019
Morrisville               Superior Real Estate          Business                 5/9/2019 9/19/2019
Morrisville               Superior Real Estate          Business                 5/9/2019 9/20/2019
Morrisville               Stephanie Reese               Wedding               12/25/2018 9/21/2019 Gsmodestewedding@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019 9/22/2019
Morrisville               Katrina Butler                Occasion               5/13/2019 9/24/2019 Katrina.butler@fujifilm.com
Morrisville               Scott Delk                    Church Group           2/26/2019 9/25/2019
Morrisville               Superior Real Estate          Business                 5/9/2019 9/26/2019
Morrisville               Superior Real Estate          Business                 5/9/2019 9/27/2019
Morrisville               Scott Delk                    Church Group           1/29/2019 9/29/2019
Morrisville               Scott Delk                    Church Group           2/26/2019 10/2/2019
Morrisville               Marcia Sutton                 Wedding               12/25/2018 10/3/2019 marciaandlorenzo2019@gmail.com
                          Mary Smith ‐ North Carolina
Morrisville               Technology Association        Business                4/2/2019    10/4/2019   Michelle@nctech.org
Morrisville               Alex Hinger                   Wedding               12/26/2018    10/5/2019   alexhinger1@yahoo.com
Morrisville               Scott Delk                    Church Group           1/29/2019    10/6/2019
Morrisville               Bethany Oliver                Business              12/27/2018    10/7/2019   boliver@winshape.org
Morrisville               Bethany Oliver                Business              12/27/2018    10/8/2019   boliver@winshape.org
Morrisville               Scott Delk                    Church Group           2/26/2019    10/9/2019
Morrisville               Aviance Moore                 Wedding               12/26/2018   10/10/2019   amoore9328@gmail.com
Morrisville               Shannon Watson                Wedding               12/26/2018   10/11/2019   shannwats04@gmail.com
Morrisville               Nanci Washington              Wedding               12/26/2018   10/12/2019   nwashington09@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019   10/13/2019
Morrisville               Victoria Bledsoe              Wedding               12/26/2018   10/14/2019   vlb713@gmail.com
Morrisville               Superior Realestate           Business               5/20/2019   10/15/2019


                                                                  59 of 97
                 Case 19-23840       Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                    Document     Page 140 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer               Event Type      Date Booked    Event date              Email Address
Morrisville               Scott Delk                    Church Group           2/26/2019    10/16/2019
Morrisville               Shena Royster                 Wedding                  3/7/2019   10/17/2019 sroysterdavis@gmail.com
Morrisville               Brittany McNeil               Wedding               12/26/2018    10/19/2019 msmcneil91@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019    10/20/2019
Morrisville               Superior Realestate           Business               5/20/2019    10/21/2019
Morrisville               Superior Realestate           Business               5/20/2019    10/22/2019
Morrisville               Scott Delk                    Church Group           2/26/2019    10/23/2019
Morrisville               Kendra Barkley                Wedding                  6/3/2019   10/24/2019 stroudwedding19@gmail.com
Morrisville               Ronda Ataalla                 Wedding               12/26/2018    10/25/2019 Themcphersons2@gmail.com
Morrisville               Dia Barber                    Wedding               12/26/2018    10/26/2019 diajanay@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019    10/27/2019
Morrisville               Superior Realestate           Business               5/20/2019    10/28/2019
Morrisville               Superior Realestate           Business               5/20/2019    10/29/2019
Morrisville               Scott Delk                    Church Group           2/26/2019    10/30/2019
Morrisville               Danielle DeFreitas            Wedding                3/22/2019     11/1/2019 defreitasd08@gmail.com
Morrisville               Kelly Winston                 Occasion              12/26/2018     11/2/2019 Kellymwinston@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019     11/3/2019
Morrisville               Superior Realestate           Business               5/20/2019     11/4/2019
Morrisville               Superior Realestate           Business               5/20/2019     11/5/2019
Morrisville               Scott Delk                    Church Group           2/26/2019     11/6/2019
Morrisville               Superior Realestate           Business               5/20/2019     11/6/2019
Morrisville               Katherine Davis               Wedding               12/24/2018     11/7/2019 kldavis622@gmail.com
Morrisville               Shannon Satterwhite           Wedding               12/28/2018     11/9/2019 satterwhiteshay@yahoo.com
Morrisville               Scott Delk                    Church Group           1/29/2019    11/10/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/11/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/12/2019
Morrisville               Scott Delk                    Church Group           2/26/2019    11/13/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/13/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/14/2019
Morrisville               Megan Brady                   Wedding                1/16/2019    11/16/2019 mbrady3@eagles.nccu.edu
Morrisville               Scott Delk                    Church Group           1/29/2019    11/17/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/18/2019
Morrisville               Superior Realestate           Business               6/14/2019    11/18/2019
Morrisville               Superior Realestate           Business               6/14/2019    11/19/2019
Morrisville               Scott Delk                    Church Group           2/26/2019    11/20/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/20/2019
Morrisville               Superior Realestate           Business               5/20/2019    11/21/2019
Morrisville               Kofi Appiah‐Nkansah           Wedding                6/16/2019    11/23/2019 kofinkansah@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019    11/24/2019
Morrisville               Superior Realestate           Business               6/14/2019    11/25/2019
Morrisville               Superior Realestate           Business               6/14/2019    11/26/2019
Morrisville               Superior Realestate           Business               7/29/2019    11/26/2019
Morrisville               Scott Delk                    Church Group           2/26/2019    11/27/2019
Morrisville               Pretty Princess Parties       Business               2/11/2019    11/30/2019
Morrisville               Scott Delk                    Church Group           1/29/2019     12/1/2019
Morrisville               Grace Levin                   Business                7/8/2019     12/3/2019 grace@researchtrianglecleantech.org
Morrisville               Scott Delk                    Church Group           2/26/2019     12/4/2019
Morrisville               Superior Realestate           Business               5/20/2019     12/4/2019
Morrisville               Superior Realestate           Business               5/20/2019     12/5/2019
Morrisville               Hollie Allen                  Occasion               4/16/2019     12/7/2019 dale.poole@rdu.com
Morrisville               Scott Delk                    Church Group           1/29/2019     12/8/2019
Morrisville               Scott Delk                    Church Group           2/26/2019    12/11/2019
Morrisville               Superior Realestate           Business               5/20/2019    12/11/2019
Morrisville               Superior Realestate           Business               5/20/2019    12/12/2019
Morrisville               Shamara Walton                Wedding                1/31/2019    12/14/2019 cljohnson919@gmail.com
Morrisville               Scott Delk                    Church Group           1/29/2019    12/15/2019
Morrisville               Superior Real Estate          Business                 5/8/2019   12/16/2019
Morrisville               Superior Real Estate          Business                 5/8/2019   12/17/2019


                                                                  60 of 97
                 Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                  Document     Page 141 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                Customer             Event Type      Date Booked    Event date               Email Address
Morrisville               Scott Delk                  Church Group           2/26/2019    12/18/2019
Morrisville               Superior Real Estate        Business                 5/8/2019   12/18/2019
Morrisville               Superior Real Estate        Business                 5/8/2019   12/19/2019
Morrisville               Scott Delk                  Church Group           1/29/2019    12/22/2019
Morrisville               Scott Delk                  Church Group           2/26/2019    12/25/2019
Morrisville               Rachael Plummer             Wedding                5/24/2019    12/28/2019   Raplummer14@gmail.com
Morrisville               Scott Delk                  Church Group           1/29/2019    12/29/2019
Morrisville               Scott Delk                  Church Group           2/26/2019      1/1/2020
Morrisville               Scott Delk                  Church Group           2/26/2019      1/8/2020
Morrisville               Scott Delk                  Church Group           2/26/2019     1/15/2020
Morrisville               Musab Akbay                 Wedding                4/18/2019     1/16/2020
Morrisville               Scott Delk                  Church Group           2/26/2019     1/22/2020
Morrisville               Scott Delk                  Church Group           2/26/2019     1/29/2020
Morrisville               Scott Delk                  Church Group           2/26/2019      2/5/2020
Morrisville               Jasmine Young               Wedding                6/11/2019      2/6/2020   jasminetyoung91@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     2/12/2020
Morrisville               Robert Slaughter            Wedding               12/28/2018     2/15/2020   HazzardSlaughterWedding@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     2/19/2020
Morrisville               Scott Delk                  Church Group           2/26/2019     2/26/2020
Morrisville               Scott Delk                  Church Group           2/26/2019      3/4/2020
Morrisville               Jennifer Boyce              Wedding                6/28/2019      3/7/2020   jdb1411@yahoo.com
Morrisville               Scott Delk                  Church Group           2/26/2019     3/11/2020
Morrisville               Scott Delk                  Church Group           2/26/2019     3/18/2020
Morrisville               Holly Hedrick               Business               7/24/2019     3/18/2020   hhedrick@camdenliving.com
Morrisville               Shelley Hare                Wedding                6/25/2019     3/21/2020   shelleyhare@gmail.com
Morrisville               Victoria Campbell           Wedding                  3/7/2019    3/23/2020   Vcamp09@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     3/25/2020
Morrisville               Donielle Mattis             Wedding                  7/1/2019    3/28/2020   Doniellemattis@yahoo.com
Morrisville               Scott Delk                  Church Group           2/26/2019      4/1/2020
Morrisville               Kaliedra Caldwell           Wedding                3/22/2019      4/3/2020   Kcaldwell334@yahoo.com
Morrisville               Amber Daye                  Wedding                1/15/2019      4/4/2020   amber.daye48@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019      4/8/2020
Morrisville               Michelle Ragland            Wedding                 5/2/2019      4/9/2020   Michelle.raglandmr@gmail.com
Morrisville               Shannon Bolyard             Wedding                7/17/2019     4/11/2020   Shannon.bolyard13@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     4/15/2020
Morrisville               Alexis Whitfield            Wedding               12/28/2018     4/18/2020   alexis.whitfield14@gmail.com
Morrisville               Latoya Randolph             Wedding                5/20/2019     4/19/2020   Latoya.randolph30@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     4/22/2020
Morrisville               Kendra Gause                Wedding                  2/7/2019    4/25/2020   Kendrajabril@msn.com
Morrisville               Scott Delk                  Church Group           2/26/2019     4/29/2020
Morrisville               Charnece Mercer             Wedding                  6/9/2019     5/1/2020   Charnece.mercer@gmail.com
Morrisville               Joy Daniels                 Wedding                2/24/2019      5/2/2020   Jldaniels87@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019      5/6/2020
Morrisville               Preston Allbritton          Wedding                3/12/2019      5/9/2020   Leonani07@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     5/13/2020
Morrisville               Erica Geer                  Wedding                  3/9/2019    5/16/2020   ericageer.ma@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     5/20/2020
Morrisville               Brianna Jones               Wedding                5/14/2019     5/23/2020   Missjones240@gmail.com
Morrisville               Zikora Nnadike              Wedding               12/24/2018     5/24/2020   zikorannadike@gmail.com
Morrisville               Scott Delk                  Church Group           2/26/2019     5/27/2020
Morrisville               Tabitha Green               Wedding                  4/2/2019    5/30/2020   uspadgett2020@gmail.com
Morrisville               Ashley Graham               Wedding                1/15/2019      6/6/2020   taswedding2018@gmail.com
Morrisville               Domineka Edwards            Wedding                  4/2/2019    6/13/2020   Edwardstowilson@gmail.com
Morrisville               Jamie Harris‐Courtney       Wedding                3/17/2019     6/20/2020   Harris78196@yahoo.com
Morrisville               Christina Obie              Wedding                  2/8/2019    6/27/2020   christinaobie1@yahoo.com
Morrisville               Scott Delk                  Church Group           1/31/2019     6/30/2020
Morrisville               Marissa McLean              Wedding                5/23/2019     7/11/2020   mmclean2309@gmail.com
Morrisville               Myesha Burton               Wedding                  6/4/2019    7/25/2020   mburton997@gmail.com


                                                                61 of 97
                 Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                      Desc Main
                                                  Document     Page 142 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

              Building                 Customer            Event Type      Date Booked    Event date                Email Address
Morrisville               Monejah Lovick              Wedding                1/19/2019     8/10/2020 lovickmonejah@gmail.com
Morrisville               DeKyan Dennis               Wedding                7/16/2019     8/30/2020 dekyandennis@gmail.com
Morrisville               Danielle Little             Wedding                6/16/2019      9/4/2020 dpatrice_little@yahoo.com
Morrisville               Shydasha Floyd              Wedding                  2/2/2019     9/5/2020 Shydasha.floyd@gmail.com
Morrisville               Cydney Burton               Wedding                2/27/2019     9/12/2020 csb3094k@gmail.com
Morrisville               Ayana Glasco                Wedding                1/31/2019     9/19/2020 Ayana.james91920@gmail.com
Morrisville               Rachel Crawford             Wedding                7/29/2019     9/24/2020 R.crawford2397@gmail.com
Morrisville               Brittany Spivey             Wedding               12/24/2018     9/26/2020 playbsweet@gmail.com
Morrisville               Kim Greene                  Wedding                6/28/2019     10/3/2020 kimgreenewv@yahoo.com
Morrisville               Jennifer Askew              Wedding                1/29/2019    10/10/2020
Morrisville               Ashley Davis                Wedding                3/12/2019    10/16/2020 ashley.lauren235@gmail.com
Morrisville               Candace Johnson             Wedding                4/14/2019    10/17/2020 Hismrsjohnson15@gmail.com
Morrisville               Amanda Amanda               Wedding                6/20/2019    10/22/2020 athomasidi@gmail.com
Morrisville               Desiree Wade                Wedding                7/26/2019    10/24/2020 dwade4872@yahoo.com
Morrisville               Kentoura Gilmore            Wedding                4/29/2019     12/3/2020 Kentouragilmore2@gmail.com
Morrisville               Melanie Jones               Wedding                  7/5/2019   12/22/2020 Jones.melanie.g@gmail.com
Naperville                Marlyn Estraba              Wedding               12/28/2018     5/30/2019
Naperville                Kimberly Eitel              Wedding               12/28/2018     5/31/2019
Naperville                Alicia Berry                Wedding                1/13/2019      6/1/2019
Naperville                Todd Demoff                 Occasion               3/15/2019      6/2/2019
Naperville                Connie Sylevster            Business               4/26/2019      6/4/2019
Naperville                Wav Inc                     Business                 5/9/2019     6/5/2019
Naperville                Nidhi Patel                 Occasion               1/13/2019      6/6/2019
Naperville                Carlee Paquette             Wedding               12/28/2018      6/8/2019
Naperville                Rubina Gul                  Occasion               3/15/2019      6/9/2019
Naperville                Jeff Gifford                Business               2/20/2019     6/11/2019
Naperville                Andrea Enda                 Wedding               12/28/2018     6/15/2019
Naperville                Tatiana Burress             Wedding               12/28/2018     6/16/2019
Naperville                Carly Kardoulias            Wedding               12/28/2018     6/22/2019
Naperville                Tearra Sykes                Wedding               12/28/2018     6/23/2019
Naperville                Paris Newburn               Wedding               12/28/2018     6/27/2019
Naperville                Laura Ceron                 Wedding               12/28/2018     6/29/2019
Naperville                Iman Yassin                 Wedding                1/11/2019      7/3/2019
Naperville                Melissa Garcia              Occasion               5/21/2019      7/5/2019
Naperville                Brandy Martinez             Wedding               12/28/2018      7/6/2019
Naperville                Mariah Kemp                 Wedding                2/28/2019      7/7/2019
Naperville                Chiana Phillips             Occasion                4/6/2019     7/12/2019
Naperville                Erica Moran                 Wedding                 1/3/2019     7/13/2019
Naperville                Sana Khan                   Occasion               6/19/2019     7/14/2019
Naperville                Greg Weismantel             Business               6/21/2019     7/18/2019
Naperville                LAURA WATSON                Occasion               4/18/2019     7/19/2019
Naperville                Serena Cwiertniewicz        Wedding                1/14/2019     7/20/2019
Naperville                Vivek Ahuja                 Occasion               6/15/2019     7/24/2019
Naperville                Danielle Danielle           Business                6/6/2019     7/25/2019
Naperville                Miguel Ramirez              Wedding               12/28/2018     7/26/2019
Naperville                Kathy Saengsouriyaso        Wedding               12/28/2018     7/27/2019
Naperville                Maria Miller                Occasion               5/21/2019     7/28/2019
Naperville                Andrea Sanchez              Wedding               12/28/2018      8/2/2019 A_SANCHEZ1313@YAHOO.COM
Naperville                Niko Lullo                  Wedding               12/28/2018      8/3/2019 nlullo17@gmail.com
Naperville                Lakeisha M Hairl            Wedding                3/31/2019      8/8/2019 keishahairl85@gmail.com
Naperville                Kevin Kerr                  Wedding                  5/5/2019     8/9/2019 ariannankevin@gmail.com
Naperville                Katherine Aldridge          Wedding               12/28/2018     8/10/2019 dk_wedding@yahoo.com
Naperville                Amir Badar                  Occasion               7/30/2019     8/11/2019 Dramirbadar@gmail.com
Naperville                Anna Garritano              Wedding               12/28/2018     8/16/2019 angarritano@gmail.com
Naperville                Taylor Woods                Wedding                1/15/2019     8/17/2019 Tayloralexx14@comcast.net
Naperville                Yessica Lopez               Occasion               7/10/2019     8/18/2019 ylopezk0226@gmail.com
Naperville                Rashawn Sears               Wedding                1/11/2019     8/20/2019 shawn_spears1997@yahoo.com
Naperville                Superior Realestate         Business               6/21/2019     8/21/2019


                                                                62 of 97
                Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                     Desc Main
                                                 Document     Page 143 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer            Event Type      Date Booked    Event date                Email Address
Naperville               Alisha Thomas               Wedding                7/22/2019     8/22/2019 athomas_87@yahoo.com
Naperville               Alyssa Gravitt              Wedding                  2/9/2019    8/24/2019 alyssagravitt@aol.com
Naperville               Diana Sanchez               Wedding                2/19/2019     8/29/2019 dsanchez.bridge@gmail.com
Naperville               Delores Folkes              Wedding               12/28/2018     8/30/2019 deloresddfolkes@gmail.com
Naperville               Humberto Martinez           Wedding                1/12/2019     8/31/2019 Aylinhernandez76@yahoo.com
Naperville               Kimberly Boehm              Wedding               12/28/2018      9/1/2019 kimberlymboehm@aim.com
Naperville               Lynn Filippelli             Business               7/11/2019      9/5/2019 Lfilippelli@deltadentalil.com
Naperville               Sarah Crowe                 Wedding               12/28/2018      9/7/2019 sarah.crowe13@gmail.com
Naperville               Yvette Hernandez            Wedding                  3/9/2019     9/8/2019
Naperville               Joanne Hoger                Business               7/24/2019      9/9/2019 Jhoger@deltadentalil.com
Naperville               James Curran                Business               5/15/2019     9/13/2019 Jcurran@granddentalgroup.com
Naperville               Delra Sutton                Wedding               12/28/2018     9/14/2019 Dds2ddj19@gmail.com
Naperville               Silvia Botello              Wedding                2/19/2019     9/15/2019 Sbotello1969@yahoo.com
Naperville               Kristin Green               Wedding               12/28/2018     9/19/2019 Kgreen219@comcast.net
Naperville               Mollie Wheeler              Wedding                1/14/2019     9/20/2019 molliemolls33@gmail.com
Naperville               Kalie Langlois              Wedding               12/28/2018     9/21/2019 kalie.langlois@icloud.com
Naperville               Pauline Soh                 Wedding                 3/7/2019     9/22/2019 Paulinesohbl@gmail.com
Naperville               Jennifer Fairlamb           Occasion                6/5/2019     9/26/2019 Jen.fairlamb1@gmail.com
Naperville               Jennifer Lenert             Wedding               12/28/2018     9/28/2019 Jenniferlenert@gmail.com
Naperville               Maria Salinas               Wedding               12/28/2018     9/29/2019 mariasalinas6916@gmail.com
Naperville               Lamb Weston                 Business               1/18/2019     10/3/2019
Naperville               Jillian Bouchard            Wedding               12/28/2018     10/4/2019
Naperville               Sarah Jackson               Wedding                1/11/2019     10/5/2019 s.jackson9010@gmail.com
Naperville               Haroon Athea                Wedding                1/19/2019     10/6/2019 Haroonatcha@yahoo.com
Naperville               Troy Meehan                 Wedding               12/28/2018    10/11/2019 Troy.a.meehan@gmail.com
Naperville               Josefina Flores             Wedding               12/28/2018    10/12/2019 josiekm@yahoo.com
Naperville               Aricela Mendez              Wedding               12/28/2018    10/13/2019 aricela.mendez29@gmail.com
Naperville               Vita Shewchuk               Business               6/27/2019    10/17/2019 Vita.shewchuk@lexus.com
Naperville               Maggie mcglone              Wedding                1/31/2019    10/18/2019 mmcglone1215@gmail.com
Naperville               Nick Pershey                Wedding               12/28/2018    10/19/2019 npershey@gmail.com
Naperville               Denise Dawidowski           Occasion               7/20/2019    10/20/2019 Det0004@comcast.net
Naperville               Jenna Taylor                Wedding               12/28/2018    10/26/2019 jennaanntaylor04@gmail.com
Naperville               Dianna Capota               Wedding                1/11/2019    10/27/2019 daianacapota@yahoo.com
Naperville               Core Strengths              Church Group           1/31/2019    10/29/2019
Naperville               Core Strengths              Church Group           1/31/2019    10/30/2019
Naperville               Sarah O'Connor              Wedding               12/28/2018     11/9/2019 oconnornsarah@gmail.com
Naperville               Jude Millares               Wedding                 7/5/2019    11/16/2019
Naperville               Jaime Camacho               Wedding                  6/9/2019   11/21/2019 jaimecamachomedina@yahoo.com
Naperville               Bola Ibrahim                Occasion               4/10/2019    11/22/2019 Boye90@yahoo.com
Naperville               Christina Contreras         Wedding               12/28/2018    11/23/2019 christinacontr@gmail.com
Naperville               Ashley Shields              Wedding               12/28/2018    11/30/2019 Bashleywedding@yahoo.com
Naperville               Jenna Winters               Wedding                1/11/2019    12/27/2019 larry.winters.1@gmail.com
Naperville               Taylor Blair                Wedding                1/11/2019    12/28/2019 tayblair914@gmail.com
Naperville               Kenya Tucker                Wedding                7/16/2019     3/28/2020 Tuckken8@aol.com
Naperville               Lamb Weston                 Business               1/18/2019      4/2/2020 Dara.mahoney@lambweston.com
Naperville               Jessika Hernandez           Wedding               12/28/2018      4/4/2020 jesii.hernandez@gmail.com
Naperville               Deborah Zollman             Wedding                  5/6/2019     5/2/2020 jdlzollman@att.net
Naperville               Katie Tappan                Wedding                4/20/2019      5/4/2020 k_tap711@yahoo.com
Naperville               Maddie Cannon               Wedding                6/30/2019      5/9/2020 Mfcannon616@gmail.com
Naperville               Bradley Coleman             Wedding                1/15/2019     5/15/2020 brad34224@gmail.com
Naperville               Layla bejanpour             Wedding                2/16/2019     5/16/2020 laylabejanpour@yahoo.com
Naperville               Caleb Sturghill             Wedding                2/19/2019     5/23/2020 Caleb.sturghill@gmail.com
Naperville               Chasedi Cruz                Wedding                  6/6/2019    5/29/2020 93Chase@gmail.com
Naperville               Jacki Kaluzny               Wedding               12/28/2018     5/30/2020
Naperville               Madeeha Syed                Wedding                5/31/2019      6/5/2020 Madeeha624@gmail.com
Naperville               VICKY Villarreal            Wedding                6/11/2019      6/6/2020 vicky.villarreal2@gmail.com
Naperville               Carol Ensalaco              Wedding                  5/5/2019    6/12/2020 C.ensalaco1@gmail.com
Naperville               Alejandra Alarcon           Wedding                3/10/2019     6/13/2020 A.alarcon16@gmail.com


                                                               63 of 97
                Case 19-23840      Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                  Document     Page 144 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer                 Event Type      Date Booked    Event date               Email Address
Naperville               Rebecca Stefely                  Wedding                4/17/2019     6/20/2020 Bec.steflisle@gmail.com
Naperville               Nicole Sgarbossa                 Wedding                7/19/2019     6/26/2020 Polkadotbowevents2@gmail.com
Naperville               Marie Allen                      Occasion                 4/6/2019    6/27/2020 allenj1779@gmail.com
Naperville               Marquita Stuckey                 Wedding                1/25/2019      7/2/2020 mstuckey01@yahoo.com
Naperville               Khadijah wheat                   Wedding                5/20/2019      7/9/2020 Khadijah_wheat@yahoo.com
Naperville               Maria Pekar                      Wedding                  4/8/2019    7/10/2020 mariapekar1@gmail.com
Naperville               Jocelyn rico                     Wedding                2/27/2019     7/11/2020 jocyrico21@gmail.com
Naperville               Toma Toma                        Wedding                7/29/2019     7/18/2020 balacitoma@gmail.com
Naperville               Maria Salas                      Wedding                6/13/2019     7/24/2020 mari.sally008@gmail.com
Naperville               Zack Abbott                      Wedding                7/15/2019     7/25/2020 zackabbott@gmail.com
Naperville               Paige Goesel                     Wedding                3/30/2019     7/31/2020 paigegoesel@gmail.com
Naperville               Gina Uy                          Wedding                  2/6/2019     8/1/2020 ginauy6@gmail.com
Naperville               Marie Bongiorno                  Wedding                2/20/2019      8/8/2020 Marie.rose.bongiorno@gmail.com
Naperville               Jyotsana Mohan                   Wedding                7/29/2019     8/14/2020 Jyomohan04@gmail.com
Naperville               ADRIANE BYRD                     Wedding                4/30/2019     8/15/2020 ADRIANE2820@GMAIL.COM
Naperville               Shelby Wisniewski                Wedding                7/29/2019     8/27/2020 shelbywis27@gmail.com
Naperville               Celia Dodd                       Wedding                3/28/2019     8/28/2020 celiadodd23@gmail.com
Naperville               Qiana McNary                     Wedding                7/23/2019      9/5/2020 qcmcnary@gmail.com
Naperville               Arielle Wadas                    Wedding               12/28/2018      9/6/2020 awadas90@gmail.com
Naperville               Hani Mohamed                     Wedding                 2/4/2019     9/12/2020 hani.mohamed506@gmail.com
Naperville               Amanda O'Connor                  Wedding                7/10/2019     9/19/2020 a.oconnor827@gmail.com
Naperville               Lisette Calderon                 Wedding                6/19/2019     9/26/2020 lcalderlisette@gmail.com
Naperville               Susan Ryan                       Wedding                  3/2/2019    10/3/2020 Sryan@victorenvelope.com
Naperville               Donjeaneau Domio                 Wedding                2/20/2019    10/10/2020 Donjeaneau@yahoo.com
Naperville               Melanie Woodard                  Wedding                1/11/2019    10/11/2020 melaniekwoodard@gmail.com
Naperville               Quinton Rosser                   Wedding                  5/5/2019   10/17/2020 Quint4817@gmail.com
Naperville               Paige Whiting                    Wedding                4/21/2019    10/24/2020 paigewhiting3@gmail.com
Naperville               Bethany Beggs                    Wedding                5/21/2019    11/14/2020 beggsbethany@yahoo.com
Naperville               Marisa Saenz                     Wedding                6/30/2019     4/30/2021 mlsaenz12@gmail.com
Naperville               Morgan Bailey                    Wedding                7/26/2019     6/17/2021 95baileymorgan@gmail.com
New Albany               Amy Onifer                       Occasion               5/30/2019     5/30/2019
New Albany               Olivia Dunkle                    Wedding               12/21/2018      6/1/2019
New Albany               Kathryne G Reeves                Occasion               2/11/2019      6/5/2019
New Albany               Ahquilah Floyd                   Wedding               12/26/2018      6/7/2019
New Albany               Lydia Wynkoop                    Wedding               12/22/2018      6/8/2019
New Albany               TRACIE TAYLOR                    Occasion              12/21/2018      6/9/2019
New Albany               Shelly Terrell                   Business                 3/6/2019    6/12/2019
New Albany               Stephanie Blakey ‐ Bright view   Business                 6/4/2019    6/13/2019
New Albany               Tara Liston                      Wedding               12/21/2018     6/15/2019
New Albany               Rima Dabdoub                     Wedding               12/22/2018     6/16/2019
New Albany               White Oak Partners               Business               3/26/2019     6/18/2019
New Albany               Kelly Caldwell                   Business               5/15/2019     6/19/2019
New Albany               Nenneh Davies                    Wedding               12/22/2018     6/22/2019
New Albany               Logan Buehrer                    Business               6/25/2019     6/27/2019
New Albany               Nana Owusu‐Kwarteng              Wedding                1/25/2019     6/28/2019
New Albany               Ashley McCloud                   Wedding               12/22/2018     6/29/2019
New Albany               Kira Burns                       Wedding                  2/5/2019     7/6/2019
New Albany               Jackie Hoffman                   Business               7/11/2019     7/14/2019
New Albany               Jackie Hoffman                   Business               7/11/2019     7/15/2019
New Albany               Jackie Hoffman                   Business               7/11/2019     7/16/2019
New Albany               Jackie Hoffman                   Business               7/11/2019     7/17/2019
New Albany               Brittany Mance ‐ aep             Business               6/25/2019     7/18/2019
New Albany               Laura paredes                    Occasion                 5/9/2019    7/19/2019
New Albany               Jason Whitcomb                   Wedding               12/22/2018     7/20/2019
New Albany               Kelly Caldwell                   Business               7/24/2019     7/25/2019
New Albany               Gillian Kittaka                  Wedding                3/14/2019     7/27/2019
New Albany               Angela Brownfield                Business                 7/4/2019    7/29/2019
New Albany               Kalli Votaw                      Wedding                1/10/2019      8/3/2019 votawkt@gmail.com


                                                                    64 of 97
                Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                      Desc Main
                                                Document     Page 145 of 177

    The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
     petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer            Event Type      Date Booked    Event date               Email Address
New Albany               Gena Merkel                Occasion               5/15/2019      8/8/2019 Gmerkel@hotmail.com
New Albany               Kyle Clarke                Wedding                  1/8/2019     8/9/2019 Clarkecamloh@gmail.com
New Albany               Wendy Guzman               Wedding               12/22/2018     8/10/2019 bolderlandscape@gmail.com
New Albany               Ramiro Hernandez           Wedding                  7/1/2019    8/16/2019 R.hernandez13@live.com
New Albany               Amanda Harris              Wedding               12/22/2018     8/17/2019 amanda.harris56@gmail.com
New Albany               Jennie Mensah              Wedding                7/22/2019     8/18/2019 jeninyamekye@gmail.com
New Albany               Tim Lankford               Business               7/19/2019     8/21/2019 Tim@postalbenefitsgroup.net
New Albany               Britteny Doaks             Wedding               12/22/2018     8/23/2019 brittneydoaks@gmail.com
New Albany               Olivia Crawford            Wedding               12/22/2018     8/24/2019 oscrawford1@gmail.com
New Albany               Chanita Ewans              Wedding                1/26/2019     8/25/2019 callalilybunny@gmail.com
New Albany               Allison Kopp               Wedding               12/22/2018     8/31/2019 Allison.kopp10@gmail.com
New Albany               Ashley McCormick           Wedding               12/22/2018      9/1/2019 amccormick211@gmail.com
New Albany               Abe J.                     Wedding               12/22/2018      9/6/2019 abejacob70@hotmail.com
New Albany               Marie Hudson               Wedding               12/22/2018      9/7/2019 marienicolehudson@gmail.com
New Albany               Champagne Moss             Wedding                1/30/2019      9/8/2019 champagne.moss@gmail.com
New Albany               Rachel Lindsay             Occasion               4/19/2019     9/13/2019 rachelkaylindsay@hotmail.com
New Albany               Yancy McCullough           Wedding                  1/2/2019    9/14/2019 yancy.mccullough@yahoo.com
New Albany               Olivia Armintrout          Occasion               7/18/2019     9/15/2019 Oarmintrout@gmail.com
New Albany               Aryn Shields               Wedding               12/22/2018     9/20/2019 shields.203@osu.edu
New Albany               Holly Castle               Wedding               12/22/2018     9/21/2019 hollycastlern@gmail.com
New Albany               Julie Knode                Business               7/30/2019     9/25/2019 Jknode@mast.com
New Albany               Yahaira Rose               Wedding                4/23/2019     9/27/2019 info@proyectomariposas.org
New Albany               Jazmine McCaleb            Wedding               12/22/2018     9/28/2019 jazmccaleb@gmail.com
New Albany               Cindy Booth                Wedding               12/22/2018     10/4/2019 cindy.booth@ohiohealth.com
New Albany               Andrea Hayes               Wedding               12/22/2018     10/5/2019 ahayes21@icloud.com
New Albany               Paisley Bryant             Wedding                1/10/2019    10/11/2019 pais.dawn@gmail.com
New Albany               Antonia Cruz               Wedding                1/10/2019    10/12/2019 esaantonia@gmail.com
New Albany               Aaron Mackey               Wedding               12/22/2018    10/18/2019 melanie.aaron1024@gmail.com
New Albany               Amber Bethea               Wedding                  1/2/2019   10/19/2019 bethea_amber@yahoo.com
New Albany               Kathleen Boyer             Wedding               12/22/2018    10/26/2019 ksboyer97@gmail.com
New Albany               Kristina Bauer             Wedding               12/22/2018     11/2/2019 kristinamaibauer@gmail.com
New Albany               LuRonnda Lane              Wedding                2/19/2019     11/9/2019 pangelfa03@yahoo.com
New Albany               ALITA RUKSUJJAR            Wedding               12/22/2018    11/16/2019 aruksujjar@gmail.com
New Albany               Laura Sigal                Wedding                  6/7/2019   11/17/2019 lauramsigal@gmail.com
New Albany               Cheryl Burden              Wedding                  1/9/2019   11/23/2019 cjacksonburden@yahoo.com
New Albany               Alia Ahmed                 Wedding                7/17/2019    12/21/2019 liya_ahmed@hotmail.com
New Albany               Kristina Mulligan          Wedding               12/22/2018    12/28/2019 kmulligan1@hotmail.com
New Albany               Laurin Hatfield            Occasion                 3/1/2019     1/2/2020 hatfieldlaurin916@yahoo.com
New Albany               Sergio Borrayo             Wedding                7/15/2019      1/3/2020 Sergioborrayo@hotmail.com
New Albany               Matthew J Kelley           Wedding                7/15/2019      1/4/2020 mkelley@spplus.com
New Albany               Kaelie Dotter              Wedding                  7/1/2019    2/22/2020 kaelied@live.com
New Albany               Tracie Oden                Wedding                3/22/2019      3/7/2020 tracie_oden@yahoo.com
New Albany               Morgan Redman              Wedding                4/30/2019     3/14/2020 Redmanmorgan@yahoo.com
New Albany               Aurora Foster              Wedding                3/29/2019     3/20/2020 Aurorafoster08@gmail.com
New Albany               Megan Beidelman            Wedding                  5/1/2019    3/28/2020 jjbeidelman@gmail.com
New Albany               Emily Henzler              Wedding                2/11/2019      4/4/2020 emilyhenzler@gmail.com
New Albany               Polly Holden               Wedding                5/19/2019     4/11/2020 Polly.holden@gmail.com
New Albany               Ashley McMahon             Wedding                6/19/2019     4/18/2020 A.mcmahon19@gmail.com
New Albany               Dana Burrello              Wedding               12/31/2018     4/25/2020 Dana.burrello@gmail.com
New Albany               Nicole Craycraft           Wedding               12/22/2018      5/9/2020 ncraycraft@gmail.com
New Albany               Paige khan                 Wedding                  4/5/2019    5/10/2020 colormebrown51020@gmail.com
New Albany               Allen McConnell            Wedding                4/16/2019     5/16/2020 Allen.mcconnell67@yahoo.com
New Albany               Amanda Tanzer              Wedding                  5/7/2019    5/24/2020 amanda.tanzer@yahoo.com
New Albany               Nicole Ormiston            Wedding                4/19/2019     5/30/2020 Ormistonnicole@yahoo.com
New Albany               Shaunta Stanford           Wedding                5/15/2019      6/6/2020 Shaunta1908@gmail.com
New Albany               Brittany Bradbury          Wedding                7/12/2019     6/12/2020 Susie.bradbury@insight.rr.com
New Albany               Naree Chheang              Wedding                5/25/2019     6/13/2020 chheangnaree@yahoo.com
New Albany               Halie Andrews              Wedding                2/19/2019     6/20/2020 halieandrews@aol.com


                                                              65 of 97
                Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                                Desc Main
                                                Document     Page 146 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                Event Type         Date Booked    Event date                 Email Address
New Albany               Amanda Leonard                   Wedding                 3/30/2019     6/26/2020   Amandamleonard06@gmail.com
New Albany               Abbi Zeltman                     Wedding                 1/16/2019     6/27/2020   abbigailzeltman@gmail.com
New Albany               Autumn Webb                      Wedding                   4/5/2019    7/10/2020   AutumnCWebb@gmail.com
New Albany               Rachel Mecklenborg               Wedding                 1/18/2019     7/11/2020   Rachel.a.mecklenborg@gmail.com
New Albany               Megan Herald                     Wedding                 2/25/2019     7/25/2020   meganherald19@yahoo.com
New Albany               Sabria Berry                     Wedding                 5/30/2019      8/1/2020   Sabria.berry@gmail.com
New Albany               Ange Ndaeayisenga                Wedding                 7/26/2019      8/7/2020   Ndangemarie@yahoo.fr
New Albany               Michael Badea                    Wedding                 2/24/2019      8/8/2020   mdbadea@gmail.com
New Albany               Samantha Deeds                   Wedding                 3/31/2019     8/15/2020   Skyedeeds@icloud.com
New Albany               Rebekah Branham                  Wedding                 7/11/2019     8/22/2020   rab204@zips.uakron.edu
New Albany               Katrina Owens                    Wedding                 5/12/2019     8/29/2020   kro7011@yahoo.com
New Albany               Lacy Patrick                     Wedding                 1/10/2019      9/4/2020   lpatrick2472@yahoo.com
New Albany               Meagan Cline                     Wedding                   1/8/2019    9/12/2020   meagancline03@ymail.com
New Albany               Zach Vallette                    Wedding                 1/26/2019     9/19/2020   Vallettez19@hotmail.com
New Albany               Sophia Baker                     Wedding                 5/28/2019     9/26/2020   Bakerr.sophiaa@gmail.com
New Albany               Maggie Medee                     Wedding                12/22/2018     10/2/2020   maggie.dorelien@gmail.com
New Albany               Nicole Raftery                   Wedding                 7/30/2019     10/3/2020   Nicolelraftery@gmail.com
New Albany               Kiana Dixon                      Wedding                12/21/2018    10/10/2020   kikid98@gmail.com
New Albany               Amanda Leist                     Wedding                 2/25/2019    10/16/2020   Aleist44@gmail.com
New Albany               Christy Johnson                  Wedding                   4/2/2019   10/24/2020   christyj9@hotmail.com
New Albany               Liz Gibson                       Wedding                 7/23/2019     5/29/2021   gibson11liz@gmail.com
New Albany               Michael Kowaleski                Wedding                 4/29/2019      9/4/2021   white‐50514@cotcmail.cotc.edu
Oklahoma City            Cheyanne King                    Wedding                12/26/2018      6/1/2019
                         Meeting Professionals
Oklahoma City            International Oklahoma Chapter   Business                4/10/2019      6/3/2019
                         Meeting Professionals
Oklahoma City            International Oklahoma Chapter   Business                4/10/2019      6/4/2019
Oklahoma City            Gregory Shanbour                 Occasion                4/19/2019      6/6/2019
Oklahoma City            Carson Osborne                   Wedding                12/26/2018      6/8/2019
Oklahoma City            Kirstie Reynolds                 Wedding                12/26/2018      6/9/2019
Oklahoma City            New Song People                  Church Group            3/25/2019     6/22/2019
Oklahoma City            Krystle Bawiga                   Wedding                  1/1/2019     6/23/2019
Oklahoma City            Nate Brim                        Business                3/27/2019     6/26/2019
Oklahoma City            Christian Brim                   Business                5/30/2019     6/28/2019
Oklahoma City            Emily Gamble                     Wedding                12/26/2018     6/29/2019
Oklahoma City            New Song People                  Church Group            1/29/2019     6/30/2019
Oklahoma City            New Song People                  Church Group            3/25/2019      7/6/2019
Oklahoma City            Becky Hinchey                    Wedding                12/26/2018      7/7/2019
Oklahoma City            Sandy turner                     Occasion                 6/4/2019     7/13/2019
Oklahoma City            Brooke Worcester                 Wedding                12/26/2018     7/19/2019
Oklahoma City            Cynthia Walter                   Wedding                  5/2/2019     7/20/2019
Oklahoma City            Alan McClung                     Wedding                 2/14/2019     7/25/2019
Oklahoma City            Nora White                       Business                 3/2/2019     7/26/2019
Oklahoma City            Charles Henry                    Occasion                7/16/2019     7/27/2019
Oklahoma City            New Song People                  Church Group            1/29/2019     7/28/2019
Oklahoma City            Sarah Blout                      Occasion                 4/3/2019     7/31/2019
Oklahoma City            James Thach                      Business                5/31/2019      8/1/2019   James.Thach@expresspros.com
Oklahoma City            Tanya Rallinson                  Wedding                 5/15/2019      8/2/2019   tanya9180@gmail.com
Oklahoma City            Rachelle Russell                 Occasion                6/20/2019      8/3/2019   Rachelle_russell24@yahoo.com
Oklahoma City            New Song People                  Church Group            1/29/2019      8/4/2019
Oklahoma City            Heather Forgey                   Business                 7/8/2019      8/5/2019   Hforgey@lancome‐USA.com
Oklahoma City            Stephanie Stewart                Wedding                12/26/2018      8/6/2019   stephswim@hotmail.com
Oklahoma City            Rachel Parker                    Wedding                12/26/2018     8/10/2019   parkerbaby12rmp@gmail.com
Oklahoma City            New Song People                  Church Group            1/29/2019     8/11/2019
Oklahoma City            New Song People                  Church Group            1/29/2019     8/18/2019
Oklahoma City            Maintenance Supply               Business                7/15/2019     8/19/2019   Murray.dean@supplyhq.com
Oklahoma City            Maintenance Supply               Business                7/15/2019     8/20/2019   Murray.dean@supplyhq.com



                                                                     66 of 97
                Case 19-23840      Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                                 Document     Page 147 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer              Event Type      Date Booked    Event date               Email Address
Oklahoma City            prisca Laster                Wedding                4/26/2019     8/24/2019   chuchuprisca@hotmail.fr
Oklahoma City            New Song People              Church Group           1/29/2019     8/25/2019
Oklahoma City            New Song People              Church Group           1/29/2019      9/1/2019
Oklahoma City            Kellie Mayberry              Business               1/22/2019      9/5/2019   Kmayberry@robynpromo.com
Oklahoma City            Jeff Smith                   Occasion               5/17/2019      9/6/2019   vsmith@houseloan.com
Oklahoma City            Kimberly Cooley              Wedding                2/15/2019      9/7/2019   Kcooley711@hotmail.com
Oklahoma City            New Song People              Church Group           1/29/2019      9/8/2019
Oklahoma City            Lora Gwartney                Wedding               12/26/2018     9/14/2019   lora.gwartney@gmail.com
Oklahoma City            New Song People              Church Group           1/29/2019     9/15/2019
Oklahoma City            Joleigha Miller              Wedding                4/26/2019     9/15/2019   jomijo20@gmail.com
Oklahoma City            Jessica Klassen              Business               7/15/2019     9/19/2019   jessicaklassen@agency720.com
Oklahoma City            Mallory Dost                 Wedding               12/26/2018     9/21/2019   Mallorydost@gmail.com
Oklahoma City            New Song People              Church Group           1/29/2019     9/22/2019
Oklahoma City            Tiffany Maddox               Wedding               12/26/2018     9/28/2019   Danniej3221@yahoo.com
Oklahoma City            New Song People              Church Group           1/29/2019     9/29/2019
Oklahoma City            New Song People              Church Group           1/29/2019     10/6/2019
Oklahoma City            New Song People              Church Group           1/29/2019    10/13/2019
Oklahoma City            Kristen Etherton             Wedding                1/16/2019    10/18/2019   kristenetherton@cox.net
Oklahoma City            Mariah Gleason               Wedding               12/26/2018    10/19/2019   mgleason3@uco.edu
Oklahoma City            New Song People              Church Group           1/29/2019    10/20/2019
Oklahoma City            Teri Tolon                   Business              12/26/2018    10/23/2019   ttolon@abs‐ok.com
Oklahoma City            Teri Tolon                   Business              12/26/2018    10/24/2019   ttolon@abs‐ok.com
Oklahoma City            Anitra Anitra                Wedding                  7/5/2019   10/26/2019   Anibob0042@aol.com
Oklahoma City            New Song People              Church Group           1/29/2019    10/27/2019
Oklahoma City            New Song People              Church Group           1/29/2019     11/3/2019
Oklahoma City            Jen Elliott                  Occasion              12/26/2018     11/7/2019   Jencribbelliott@gmail.com
Oklahoma City            Hannah Henry                 Wedding               12/26/2018     11/9/2019   hlhenry44@gmail.com
Oklahoma City            New Song People              Church Group           1/29/2019    11/10/2019
Oklahoma City            Jessica Nightingale          Occasion               4/23/2019    11/13/2019   amber.carter@life.church
Oklahoma City            New Song People              Church Group           1/29/2019    11/17/2019
Oklahoma City            Katy Cassidy                 Wedding               12/26/2018    11/24/2019   Katy.cassidy81@yahoo.com
Oklahoma City            New Song People              Church Group           1/29/2019    11/24/2019
Oklahoma City            New Song People              Church Group           1/29/2019     12/1/2019
Oklahoma City            Nora White                   Business                 3/2/2019    12/6/2019   nwhite@lifeshareok.org
                         Jay Kreft Malarkey Roofing
Oklahoma City            Products                     Occasion               2/28/2019     12/7/2019   jaynedavis@malarkeyroofing.com
Oklahoma City            New Song People              Church Group           1/29/2019     12/8/2019
Oklahoma City            Rebekah Wilson               Wedding               12/26/2018     12/8/2019   Rrw1292@gmail.com
Oklahoma City            Ann Ford                     Occasion               2/11/2019    12/14/2019   Aford@oklahomaspine.com
Oklahoma City            New Song People              Church Group           1/29/2019    12/15/2019
Oklahoma City            Andrea Olsen                 Occasion                6/3/2019    12/19/2019   aolsen@bfok.org
Oklahoma City            New Song People              Church Group           1/29/2019    12/22/2019
Oklahoma City            New Song People              Church Group           1/29/2019    12/29/2019
Oklahoma City            Bailey Jewell                Wedding                1/23/2019     1/10/2020   baipatton@yahoo.com
Oklahoma City            Pretty Princess Parties      Business               2/13/2019     1/18/2020
Oklahoma City            Pretty Princess Parties      Business               4/23/2019      2/8/2020
Oklahoma City            Sarah Sparks                 Wedding                4/12/2019     2/29/2020   sparkyblock@gmail.com
Oklahoma City            Stephanie McKenna            Wedding                6/22/2019     3/14/2020   Smckenna95@hotmail.com
Oklahoma City            Kaisha Peters                Wedding                1/31/2019     3/21/2020   Kjpeters21@gmail.com
Oklahoma City            Jodi & Travis Zackery        Wedding                 4/4/2019     4/26/2020   Zackeryjohnson@cox.net
Oklahoma City            Katy litton                  Wedding                 5/7/2019     5/16/2020   katy‐litton@ouhsc.edu
Oklahoma City            Xavier Smith                 Wedding                2/28/2019     6/20/2020   xavier.smith@fwisd.org
Oklahoma City            Lakeisha Joseph              Wedding                 3/4/2019     6/27/2020   Josephl8465@yahoo.com
Oklahoma City            Jennifer Tsai                Wedding                7/12/2019     7/18/2020   Jennifer11829@yahoo.com
Oklahoma City            Shatoria Christian           Wedding               12/26/2018     7/31/2020   Shatorialowe@gmail.com
Omaha                    Mollie Cox                   Business               5/26/2019     5/29/2019
Omaha                    Mollie Cox                   Business               5/26/2019     5/30/2019
Omaha                    Sarah Hortman                Occasion               4/27/2019     5/31/2019


                                                                67 of 97
           Case 19-23840        Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                            Desc Main
                                             Document     Page 148 of 177

   The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
    petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

        Building                   Customer                 Event Type      Date Booked Event date               Email Address
Omaha                  Jamie Rangel                    Wedding                  1/2/2019  6/1/2019
Omaha                  Elizabeth Sajevic               Wedding               12/24/2018   6/8/2019
Omaha                  Amy Lichty                      Business               5/23/2019 6/13/2019
Omaha                  Rachel Langley                  Wedding                1/16/2019 6/14/2019
Omaha                  Sara Coufal                     Wedding               12/24/2018 6/15/2019
Omaha                  Trios Salon                     Business               5/28/2019 6/17/2019
Omaha                  Amy Newman                      Business               5/20/2019 6/19/2019
Omaha                  Alex Dorr                       Business               4/12/2019 6/20/2019
Omaha                  Abigail Zentner                 Wedding               12/24/2018 6/21/2019
Omaha                  Cassie Winnicki                 Wedding               12/24/2018 6/22/2019
Omaha                  Beth DeGeorge                   Business               4/10/2019 6/26/2019
Omaha                  Brooke Bartak                   Wedding               12/24/2018 6/28/2019
Omaha                  Taylor Haag                     Wedding               12/24/2018 6/29/2019
Omaha                  Parag Andleigh                  Occasion               3/26/2019 6/30/2019
Omaha                  Grace Hill                      Church Group           1/29/2019 6/30/2019
Omaha                  Carley Lesley                   Wedding               12/24/2018   7/6/2019
Omaha                  Jill Hamilton                   Business                 7/5/2019 7/11/2019
Omaha                  Sophie Auch Moedy               Wedding               12/24/2018 7/12/2019
Omaha                  Lauren Ball                     Wedding               12/24/2018 7/13/2019
Omaha                  Amy Newman                      Business                 5/8/2019 7/18/2019
Omaha                  Halie Ramaekers                 Wedding               12/24/2018 7/20/2019
Omaha                  Amy Augustyn                    Business               5/16/2019 7/25/2019
Omaha                  Hannah Gates                    Wedding               12/24/2018 7/27/2019
Omaha                  Grace Hill                      Church Group           1/29/2019 7/28/2019
Omaha                  Maria Saavedra                  Wedding               12/24/2018   8/1/2019   saavedramt01@yahoo.com
Omaha                  Ashley Winter                   Wedding               12/24/2018   8/2/2019   winter.ashleyj@gmail.com
Omaha                  Natalie Green                   Wedding               12/24/2018   8/3/2019   stephengreen223@yahoo.com
Omaha                  Grace Hill                      Church Group           1/29/2019   8/4/2019
Omaha                  Zoe Hull                        Business               6/24/2019   8/5/2019   zoe.hull@567workshops.com
Omaha                  Zoe Hull                        Business               6/24/2019   8/5/2019   zoe.hull@567workshops.com
Omaha                  General Motors ‐Sean Millwood   Business               7/18/2019   8/7/2019   Sean.millwood@gm.com
Omaha                  Grace Hill                      Church Group           1/29/2019 8/11/2019
Omaha                  Cassandra Eades                 Wedding               12/24/2018 8/17/2019    Cleades7@gmail.com
Omaha                  Grace Hill                      Church Group           1/29/2019 8/18/2019
Omaha                  Amy Newman                      Business               5/20/2019 8/21/2019    Amy.Newman@nmhs.org
Omaha                  Kelsea Nedved                   Wedding               12/24/2018 8/23/2019    kelsnedv@gmail.com
Omaha                  Brittany Rutherford             Wedding               12/24/2018 8/24/2019    bbrutherford@yahoo.com
Omaha                  Grace Hill                      Church Group           1/29/2019 8/25/2019
Omaha                  Grace Hill                      Church Group           1/29/2019   9/1/2019
Omaha                  Melissa Padgett                 Wedding               12/24/2018   9/5/2019   mellebelle5@yahoo.com
Omaha                  Kaylee Sippel                   Wedding                2/17/2019   9/6/2019   Kaylee.sippel@yahoo.com
Omaha                  Renee Farris                    Wedding               12/24/2018   9/7/2019   Renee.nicole.f@gmail.com
Omaha                  Grace Hill                      Church Group           1/29/2019   9/8/2019
Omaha                  Jennifer Rodriguez              Wedding               12/24/2018 9/14/2019    Joshua.b.wolf@icloud.com
Omaha                  Grace Hill                      Church Group           1/29/2019 9/15/2019
Omaha                  Carrie Scarfino                 Business               6/19/2019 9/16/2019    Carrie.scarfino@gm.com
Omaha                  Amy Newman                      Business               5/20/2019 9/19/2019    Amy.Newman@nmhs.org
Omaha                  Maggie Reynolds                 Wedding               12/24/2018 9/20/2019    msreyno@gmail.com
Omaha                  Molly Bruckner                  Wedding                1/14/2019 9/21/2019    bruckner.molly@hotmail.com
Omaha                  Grace Hill                      Church Group           1/29/2019 9/22/2019
Omaha                  Alex Dorr                       Business               7/12/2019 9/26/2019    Alex@cywakeman.com
Omaha                  Nicholas Kinkead                Wedding                  4/8/2019 9/27/2019   Kinkeadnicholas@gmail.com
Omaha                  Joe Ballard                     Wedding               12/24/2018 9/28/2019    Bjoelani@yahoo.com
Omaha                  Grace Hill                      Church Group           1/29/2019 9/29/2019
Omaha                  Alex Dorr                       Business               4/12/2019 10/2/2019    Alex@cywakeman.com
Omaha                  Alex Dorr                       Business               4/12/2019 10/3/2019    Alex@cywakeman.com
Omaha                  MyKala Erdkamp                  Wedding                1/14/2019 10/4/2019    mnjallman@gmail.com
Omaha                  Alex Dorr                       Business               4/12/2019 10/4/2019    Alex@cywakeman.com


                                                                 68 of 97
           Case 19-23840         Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                               Document     Page 149 of 177

   The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
    petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

        Building                    Customer            Event Type      Date Booked    Event date              Email Address
Omaha                  Lacie Gooch                 Wedding                  1/4/2019    10/5/2019   Laciegooch@hotmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019     10/6/2019
Omaha                  Jason Lange                 Business              12/24/2018    10/11/2019   jwl@mjseniorhousing.com
Omaha                  Kirstie Gahl                Wedding                  2/1/2019   10/12/2019   Kag1992@hotmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019    10/13/2019
Omaha                  Amy Newman                  Business               5/20/2019    10/16/2019   Amy.Newman@nmhs.org
Omaha                  Nicholle Nielsen            Wedding               12/24/2018    10/18/2019   nicniels@hotmail.com
Omaha                  Jodi Duckert                Wedding                  1/4/2019   10/19/2019   jacarperwedding@gmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019    10/20/2019
Omaha                  Anna Hayworth               Wedding                3/11/2019    10/25/2019   chayworth@ebputnam.com
Omaha                  Stephanie MacLellan         Wedding               12/24/2018    10/26/2019   Saudi6886@gmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019    10/27/2019
Omaha                  Brandi Wilson               Wedding                1/27/2019    10/31/2019   Blynnwilson87@gmail.com
Omaha                  Sherri Hinkel               Wedding                3/28/2019     11/1/2019   sherri@sherrihinkel.com
Omaha                  Whitney Moody               Wedding               12/24/2018     11/2/2019   Wmoody113@gmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019     11/3/2019
Omaha                  Grace Hill                  Church Group           1/29/2019    11/10/2019
Omaha                  Tabitha Swab                Wedding                  6/8/2019   11/11/2019   Yotabitha@gmail.com
Omaha                  Cassidy Alfers              Wedding               12/24/2018    11/16/2019   cassidyalfers114@gmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019    11/17/2019
Omaha                  Grace Hill                  Church Group           1/29/2019    11/24/2019
Omaha                  Shelby Stogner              Wedding               12/24/2018    11/30/2019   Shelbylstogner@gmail.com
Omaha                  Grace Hill                  Church Group           1/29/2019     12/1/2019
Omaha                  Jill Hamilton               Occasion               1/24/2019     12/6/2019   Jhamilton@carsonwealth.com
Omaha                  Grace Hill                  Church Group           1/29/2019     12/8/2019
Omaha                  Erin Backhuus               Wedding                 1/3/2019    12/14/2019   Ebackhuus@yahoo.com
Omaha                  Grace Hill                  Church Group           1/29/2019    12/15/2019
Omaha                  Grace Hill                  Church Group             2/1/2019   12/18/2019
Omaha                  Grace Hill                  Church Group           1/29/2019    12/22/2019
Omaha                  Grace Hill                  Church Group           1/29/2019    12/29/2019
Omaha                  Emily Rookstool             Wedding                6/20/2019      1/3/2020   rookstool@cox.net
Omaha                  JJ Schrick                  Wedding                2/28/2019     1/11/2020   Jjalexwedding@gmail.com
Omaha                  Paige Higginbotham          Wedding                4/18/2019     3/28/2020   Higginbotham2014@gmail.com
Omaha                  Melissa Mente               Wedding                  5/8/2019     4/4/2020   mmente25@gmail.com
Omaha                  Nicole Dodson               Wedding               12/24/2018     4/17/2020   Coley7880@gmail.com
Omaha                  Shannon Clayton             Occasion                 4/2/2019    4/18/2020   Sclayton@springfieldplatteview.org
Omaha                  Marysa Wilson               Wedding               12/24/2018     4/25/2020   Marysawilson00@gmail.com
Omaha                  Amanda Walters              Wedding                5/21/2019      5/2/2020
Omaha                  Emily Vandersnick           Wedding               12/24/2018      5/9/2020   evandersnick1@gmail.com
Omaha                  Sarah Turner                Wedding                2/24/2019     5/16/2020   Saraheturner10@gmail.com
Omaha                  Mike Bair                   Wedding                6/28/2019     5/23/2020   Michaelbair723@gmail.com
Omaha                  Jamie Tran                  Wedding                2/17/2019     5/30/2020   connorandjamiewedding@gmail.com
Omaha                  Olivia Anderson             Wedding                3/18/2019     6/12/2020   Oliviaabril93@gmail.com
Omaha                  Emily Leichner              Wedding                  1/7/2019    6/13/2020   emilyleichner@yahoo.com
Omaha                  Laura Kraniewski            Wedding                3/16/2019     6/20/2020   Laura.kraniewski@ops.org
Omaha                  Emily Crain                 Wedding                2/22/2019     6/26/2020   Endyc6@gmail.com
Omaha                  Lakeshya Erving             Wedding                4/23/2019     6/27/2020   jeannettefacesofhope@gmail.com
Omaha                  Natalie Williams            Wedding                7/15/2019      7/4/2020   Nwilliams.cfni@gmail.com
Omaha                  Siera Gerdes                Wedding                1/14/2019     7/11/2020
Omaha                  Jaquawna Watts              Wedding                2/28/2019     7/18/2020   quawnawatts@yahoo.com
Omaha                  David Kampschneider         Wedding                5/30/2019     7/25/2020   davidkamps@cox.net
Omaha                  Esmy Eliwise                Wedding                  1/6/2019     8/1/2020   eliwise85@gmail.com
Omaha                  Renee henderson             Wedding               12/24/2018      8/2/2020   Reneehenderson17@me.com
Omaha                  Taylor Holzfaster           Wedding                4/30/2019     8/15/2020   taylor.a.holzfaster@gmail.com
Omaha                  Alexandria Legge            Wedding                  3/5/2019    8/22/2020   alexandria.legge@yahoo.com
Omaha                  Kyndra Jensen               Wedding                7/18/2019     8/28/2020   jensenkyndra@gmail.com
Omaha                  Katie Nelson                Wedding                4/29/2019      9/4/2020   katie.nelson20@gmail.com
Omaha                  Jessica Coufal              Wedding                7/18/2019     9/19/2020   Jessica.coufal@gmail.com


                                                             69 of 97
               Case 19-23840      Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                              Document     Page 150 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer           Event Type      Date Booked    Event date                Email Address
Omaha                    Jennifer Schellen         Wedding                7/20/2019     9/26/2020   jschellen25@gmail.com
Omaha                    Christina Bechtol         Wedding                7/15/2019    10/17/2020   Bechtolc21@gmail.com
Omaha                    Breanna Williams          Wedding               12/24/2018    10/20/2020   breakwilliams31@gmail.com
Omaha                    Mackenzie Ehrenfried      Wedding                1/30/2019    10/24/2020   mackenzie.ehrenfried@gmail.com
Overland Park            Madison Ryan O'Connor     Wedding               12/27/2018     5/31/2019
Overland Park            Rachel Madrid             Wedding               12/27/2018      6/1/2019
Overland Park            Destiny Davenport         Wedding               12/27/2018      6/2/2019
Overland Park            Kacie Brown               Wedding               12/27/2018      6/8/2019
Overland Park            Savannah Arnold           Wedding               12/27/2018     6/13/2019
Overland Park            Amber Williams            Occasion              12/27/2018     6/22/2019
Overland Park            susan wolski              Occasion                 5/7/2019    6/23/2019
Overland Park            Erica Perkins             Occasion               6/19/2019     6/25/2019
Overland Park            Sreedhar busanelli        Occasion                 3/6/2019    6/28/2019
Overland Park            Crystal Boyington         Wedding               12/27/2018     6/29/2019
Overland Park            Dominique Cheeseborough   Wedding               12/27/2018      7/5/2019
Overland Park            Annie Herr                Wedding               12/27/2018      7/6/2019
Overland Park            Lenore Gillem             Business               6/18/2019     7/10/2019
Overland Park            Lenore Gillem             Business               6/18/2019     7/11/2019
Overland Park            Anne Donohue              Wedding               12/27/2018     7/13/2019
Overland Park            Melissa Shineman          Wedding               12/27/2018     7/19/2019
Overland Park            Tierra Howard             Wedding               12/27/2018     7/20/2019
Overland Park            Summer Salem              Occasion               5/24/2019     7/25/2019
Overland Park            Alyssa Strange            Wedding               12/27/2018     7/26/2019
Overland Park            Iona Witherspoon          Wedding               12/27/2018     7/27/2019
Overland Park            Elizabeth Mendez          Occasion               3/14/2019      8/2/2019   lmendez312@gmail.com
Overland Park            Tierra Finch Simmons      Wedding               12/27/2018      8/3/2019   Teirrafinch@gmail.com
Overland Park            Janae Newman              Wedding               12/27/2018      8/4/2019   janaenew3@gmail.com
Overland Park            Josh Cody                 Church Group             5/3/2019     8/8/2019
Overland Park            Swarup Daggupati          Occasion               7/14/2019      8/9/2019   Swarup33.dba@gmail.com
Overland Park            Ashton Villegas           Wedding               12/27/2018     8/10/2019   avillegas1123@gmail.com
Overland Park            Lauren Stein              Wedding                  1/7/2019    8/17/2019   laurenpstein@gmail.com
Overland Park            Nekeisha Buckley          Wedding               12/27/2018     8/18/2019
Overland Park            Abigail Bishop            Wedding               12/27/2018     8/24/2019   Abigailtayte@yahoo.com
Overland Park            Josh Cody                 Church Group             5/3/2019    8/25/2019
Overland Park            Samantha Johnson          Wedding                  2/9/2019    8/29/2019   samtjemail@gmail.com
Overland Park            Maria Jaime               Occasion              12/27/2018     8/31/2019   ale2gre@yahoo.com
Overland Park            Dave Peterson             Wedding               12/27/2018      9/7/2019   dp5001@yahoo.com
Overland Park            Shannon Strong            Wedding                2/26/2019      9/8/2019   shannonmariestrong@gmail.com
Overland Park            Josh Cody                 Church Group             4/3/2019    9/15/2019
Overland Park            Summer Wheeler            Wedding               12/27/2018     9/17/2019   cek797655@gmail.com
Overland Park            Rachel Frye               Wedding               12/27/2018     9/21/2019   Refrye22@gmail.com
Overland Park            Olivia Jones              Wedding                  4/1/2019    9/22/2019   gdwhite7@gmail.com
Overland Park            Josh Cody                 Church Group             4/3/2019    9/22/2019
Overland Park            Nicki Brosch              Wedding               12/27/2018     9/28/2019   mjbrosch0108@gmail.com
Overland Park            Lindsey Jackson           Wedding                2/12/2019     9/29/2019   jacksonlindsey@live.com
Overland Park            Josh Cody                 Church Group             4/3/2019    9/29/2019
Overland Park            Kaitlyn Wallace           Wedding               12/27/2018     10/4/2019   kbwallace16@gmail.com
Overland Park            Marisol Aleman            Wedding               12/27/2018     10/5/2019   tinomtzkc@yahoo.com
Overland Park            Jordan Colin              Wedding               12/27/2018     10/6/2019   jordan@ibsmidwest.com
Overland Park            Josh Cody                 Church Group             4/3/2019    10/6/2019
Overland Park            Lisa Mendez               Wedding               12/27/2018    10/11/2019   lmmendez17@yahoo.com
Overland Park            Lori Fugitt               Wedding               12/27/2018    10/12/2019   Stiltsl@yahoo.com
Overland Park            Josh Cody                 Church Group             4/3/2019   10/13/2019
Overland Park            Evidence Management       Church Group           1/27/2019    10/16/2019
Overland Park            Evidence Management       Church Group           1/27/2019    10/17/2019
Overland Park            Dakota Gordon             Occasion               4/17/2019    10/17/2019   karib712@aol.com
Overland Park            Dakota Gordon             Wedding               12/27/2018    10/18/2019   dakotagordon1991@yahoo.com
Overland Park            Aubrey Speake             Wedding               12/27/2018    10/19/2019   Als‐32@hotmail.com


                                                             70 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                 Document     Page 151 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer            Event Type      Date Booked    Event date                Email Address
Overland Park            Brittany Socha              Wedding                1/30/2019    10/20/2019   brittanysocha@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019   10/20/2019
Overland Park            Kayla Parson                Wedding               12/28/2018    10/26/2019   kjwedding143@yahoo.com
Overland Park            Josh Cody                   Church Group             4/3/2019   10/27/2019
Overland Park            Sara Reck                   Wedding               12/28/2018     11/2/2019   Sarareck1@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    11/3/2019
Overland Park            Adriana Aleman              Wedding               12/28/2018     11/9/2019   adriana82aleman@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019   11/10/2019
Overland Park            holly jewell                Wedding                  1/8/2019   11/16/2019   hollyjewell90@yahoo.com
Overland Park            Josh Cody                   Church Group             4/3/2019   11/17/2019
Overland Park            Lauren Turner               Wedding               12/28/2018    11/23/2019   laturner10@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019   11/24/2019
Overland Park            Cami Savage                 Wedding                1/29/2019    11/30/2019   Cami@camisavage.com
Overland Park            Josh Cody                   Church Group             4/3/2019    12/1/2019
Overland Park            Lindsay Noland              Business               2/25/2019     12/4/2019   lindsay.noland@nm.com
Overland Park            Josh Cody                   Church Group             4/3/2019    12/8/2019
Overland Park            Leah Dornes                 Business               5/10/2019    12/12/2019   Leahd@ctitle.com
Overland Park            Josh Cody                   Church Group             4/3/2019   12/15/2019
Overland Park            Karley Jarrett              Wedding               12/28/2018    12/21/2019   karleyjarrett@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019   12/22/2019
Overland Park            Josh Cody                   Church Group             4/3/2019   12/29/2019
Overland Park            Josh Cody                   Church Group             4/3/2019     1/5/2020
Overland Park            Emily Rankin                Wedding                3/28/2019     1/11/2020   Emily_rankin91@hotmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    1/12/2020
Overland Park            Josh Cody                   Church Group             4/3/2019    1/19/2020
Overland Park            Josh Cody                   Church Group             4/3/2019    1/26/2020
Overland Park            Josh Cody                   Church Group             4/3/2019     2/2/2020
Overland Park            Josh Cody                   Church Group             4/3/2019     2/9/2020
Overland Park            Laura Traff                 Wedding                5/30/2019     2/15/2020   Ltraff14@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    2/16/2020
Overland Park            Josh Cody                   Church Group             4/3/2019    2/23/2020
Overland Park            Alexis Phan                 Wedding                2/16/2019      3/1/2020   Denisephan816@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019     3/1/2020   pastor.josh@hopepointkc.com
Overland Park            Anallely Garrido            Occasion               4/11/2019      3/7/2020   Garridoanallely@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019     3/8/2020
Overland Park            Angel Rattay                Wedding                7/19/2019     3/14/2020   angelrattay@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    3/15/2020
Overland Park            Devon Krenzel               Wedding                6/30/2019     3/20/2020   mansu0520john@gmail.com
Overland Park            Elliot Holcomb              Wedding                5/27/2019     3/21/2020   holcomb.ellie@yahoo.com
Overland Park            Josh Cody                   Church Group             4/3/2019    3/22/2020
Overland Park            Alyson Griffin              Wedding                5/16/2019     3/28/2020   alygriffin7@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    3/29/2020
Overland Park            Elizabeth Gildea            Wedding                4/20/2019      4/4/2020   egildea927@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019     4/5/2020
Overland Park            Maria Vieyra                Wedding                  7/9/2019    4/10/2020   Maria.vieyra15@yahoo.com
Overland Park            Josh Cody                   Church Group             4/3/2019    4/12/2020
Overland Park            Evan Burchstead             Wedding                3/11/2019     4/18/2020   eburchstead@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    4/19/2020
Overland Park            Candra Camerlynck           Wedding                  2/2/2019    4/25/2020   Candra.rachelle@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    4/26/2020
Overland Park            Jordyn Gray                 Wedding               12/28/2018      5/2/2020   j.gray13@hotmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019     5/3/2020
Overland Park            Kirsten Erikson             Wedding                3/14/2019      5/9/2020   Kirstenmerikson@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    5/10/2020
Overland Park            Monique Lane                Wedding                3/18/2019     5/16/2020   MorrisToCome420@gmail.com
Overland Park            Josh Cody                   Church Group             4/3/2019    5/17/2020
Overland Park            Elizabeth Parra             Occasion               5/10/2019     5/23/2020   parraivanip@outlook.com
Overland Park            Josh Cody                   Church Group             4/3/2019    5/24/2020


                                                               71 of 97
               Case 19-23840      Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                              Document     Page 152 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer           Event Type      Date Booked    Event date              Email Address
Overland Park            Sarah Fogarty              Wedding               1/23/2019     5/30/2020   rubendable@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    5/31/2020
Overland Park            Sky Morrell                Wedding               7/10/2019      6/5/2020   smorrell93@gmail.com
Overland Park            Shelby Bratton             Wedding              12/28/2018      6/6/2020   Alyssamichellestrange@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019     6/7/2020
Overland Park            Te'Aun Bell                Wedding                 2/9/2019    6/13/2020   Teaunbell18@yahoo.com
Overland Park            Josh Cody                  Church Group            4/3/2019    6/14/2020
Overland Park            Travis House               Wedding              12/28/2018     6/20/2020   houset1995@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    6/21/2020
Overland Park            Lianne Freesemann          Wedding               1/26/2019     6/27/2020   Liannemarie827@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    6/28/2020
Overland Park            Jake Miller                Wedding               2/17/2019      7/3/2020   Marrytobeamiller@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019     7/5/2020
Overland Park            Brooke Geenens             Wedding               3/20/2019     7/11/2020   bgeenens@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    7/12/2020
Overland Park            JayJay Lowery              Wedding               2/14/2019     7/18/2020
Overland Park            Josh Cody                  Church Group            4/3/2019    7/19/2020
Overland Park            Christina Taylor           Wedding               3/14/2019     7/25/2020   c.r.taylor1283@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    7/26/2020
Overland Park            Michelle Gardner           Wedding               6/18/2019     7/31/2020   mgardner1994@gmail.com
Overland Park            Sandra cazares             Occasion              3/14/2019      8/1/2020   Sandyosmar@Yahoo.com
Overland Park            Josh Cody                  Church Group            4/3/2019     8/2/2020
Overland Park            Hannah Scheck              Wedding               7/24/2019      8/7/2020   hscheck98@hotmail.com
Overland Park            Victoria Reese             Wedding               4/29/2019      8/8/2020   Tori.reese85@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019     8/9/2020
Overland Park            Karen Alvarado             Wedding                 6/4/2019    8/15/2020   Karen12188951@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    8/16/2020
Overland Park            Hannah Angell              Wedding               7/22/2019     8/22/2020   Angell.hannahl@gmail.com
Overland Park            Josh Cody                  Church Group            4/3/2019    8/23/2020
Overland Park            Josh Cody                  Church Group            4/3/2019    8/30/2020
Overland Park            Jakara Lee                 Wedding               3/15/2019      9/5/2020   09jaklee@gmail.com
Overland Park            Simulondoe Bruce           Wedding                 7/8/2019     9/6/2020   Simulondoe.bruce@yahoo.com
Overland Park            Josh Cody                  Church Group          3/30/2019      9/6/2020
Overland Park            Emily Pfeifer              Wedding                 4/3/2019    9/12/2020   emily.pfeifer1993@gmail.com
Overland Park            Genesis Pineda             Wedding                7/8/2019     9/18/2020   gmp90720@gmail.com
Overland Park            Jill Stremme               Wedding               7/24/2019     9/26/2020   jillmackstemme@gmail.com
Overland Park            Kayla Yaniro               Wedding               4/29/2019     10/3/2020   lemonsx2@hotmail.com
Overland Park            Ling Chen                  Wedding               4/25/2019    10/10/2020   Ling_c18@yahoo.com
Overland Park            Amy Bradford               Wedding                 5/3/2019   10/17/2020   abradford@dunbrooke.com
Overland Park            Jacque Racy                Wedding                 5/7/2019   10/18/2020   Jacqueracy@gmail.com
Overland Park            Becky Miller               Wedding               7/26/2019    10/24/2020   Beckylmiller91@gmail.com
Overland Park            Bailey Barnhart            Wedding               6/19/2019     11/7/2020   bailbarn@gmail.com
Overland Park            Tatyana Romero             Wedding               2/16/2019    11/19/2020   tatyromero1120@yahoo.com
Richardson               Courtney Morris            Wedding              12/21/2018     5/31/2019
Richardson               Esli Espinoza              Wedding               2/11/2019      6/1/2019
Richardson               Create Church              Church Group            3/1/2019     6/2/2019
Richardson               Manuel Chavira             Occasion                4/9/2019     6/4/2019
Richardson               Megan Fenton               Occasion              5/11/2019      6/6/2019
Richardson               Jennifer Debebs            Occasion              1/11/2019      6/7/2019
Richardson               Santa Avalier              Occasion                2/8/2019     6/8/2019
Richardson               Create Church              Church Group            3/1/2019     6/9/2019
Richardson               Lawrence Zaverl            Occasion              5/22/2019     6/13/2019
Richardson               Cherone Thomas             Occasion             12/21/2018     6/14/2019
                         Neisha Iasha (Queneisha
Richardson               Rhodes)                    Wedding               2/27/2019     6/15/2019
Richardson               Create Church              Church Group           3/1/2019     6/16/2019
Richardson               Saira Subzwari             Occasion               5/8/2019     6/21/2019
Richardson               Kerri Dunsworth Edmentum   Business               5/8/2019     6/21/2019


                                                             72 of 97
                Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                           Desc Main
                                                Document     Page 153 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer                Event Type      Date Booked Event date                Email Address
Richardson               Eboni Thomas                   Wedding               12/21/2018 6/22/2019
Richardson               Cathy Craven / Samsung         Business               6/13/2019 6/26/2019
Richardson               Cathy Craven / Samsung         Business               6/13/2019 6/27/2019
Richardson               Jennifer Debebs                Occasion               6/26/2019 6/28/2019
Richardson               Regan Munoz                    Wedding                1/20/2019 6/29/2019
Richardson               Medina Husean                  Occasion               3/15/2019 6/30/2019
Richardson               Henry Medina                   Wedding                1/22/2019   7/4/2019
Richardson               Syeda Sanjana                  Occasion                 2/5/2019  7/6/2019
Richardson               Create Church                  Church Group           5/30/2019   7/7/2019
Richardson               Luba Timchinna                 Business                 7/3/2019 7/11/2019
Richardson               Jericka Gaskamp                Business               6/21/2019 7/11/2019
Richardson               Libbie Simonton                Occasion               4/23/2019 7/13/2019
Richardson               Chris Holdaway                 Business               5/21/2019 7/13/2019
Richardson               Mike Finley                    Business               6/18/2019 7/15/2019
Richardson               Fethia Kedir                   Occasion                 7/2/2019 7/15/2019
Richardson               Mike Finley                    Business               6/18/2019 7/16/2019
Richardson               Mike Finley                    Business               6/18/2019 7/17/2019
Richardson               Create Church                  Church Group             7/8/2019 7/21/2019
Richardson               Create Church                  Church Group           7/15/2019 7/21/2019
Richardson               James Gandy                    Business               6/21/2019 7/22/2019
Richardson               James Gandy                    Business               6/21/2019 7/23/2019
Richardson               Maheen Mushtaq                 Occasion               2/28/2019 7/26/2019
Richardson               Cheryl Thaxton                 Occasion               6/13/2019 7/27/2019
Richardson               Brenda Hurd                    Occasion                 6/3/2019 7/27/2019
Richardson               DSI Training                   Business                 7/8/2019 7/30/2019
Richardson               Ada Alexander                  Occasion               7/12/2019   8/2/2019     Aogugua1@gmail.com
Richardson               Rozil Mathew                   Occasion               4/23/2019   8/3/2019     Rozilmathew@gmail.com
Richardson               Create Church                  Church Group             6/5/2019  8/4/2019     Banks.babade@createchurch.com
Richardson               Create Church                  Church Group             6/5/2019 8/11/2019     Banks.babade@createchurch.com
Richardson               Create Church                  Church Group             6/5/2019 8/18/2019     Banks.babade@createchurch.com
                         Laura Brown ‐ Main Taylor
Richardson               Kiefer                         Business              12/20/2018    8/21/2019 laura.brown@ti.com
Richardson               Create Church                  Church Group            6/5/2019    8/25/2019 Banks.babade@createchurch.com
                         Chamber of Conference
Richardson               Richardson                     Business               2/18/2019     9/4/2019 andrea@richardsonchamber.com
Richardson               Aubrey Barnett                 Wedding                 4/3/2019     9/6/2019 holland972019@gmail.com
Richardson               Brenda Hutson                  Occasion                5/9/2019    9/18/2019 Brenda@circlesco.com
                         Brenda / Morgan for Refund
Richardson               Hutson                         Occasion                5/9/2019    9/19/2019   morgan@circlesco.com
Richardson               Julie Joseph & Shawn Brooks    Wedding                2/22/2019    9/21/2019   julieandshawn91@gmail.com
Richardson               United Church Of god           Church Group           1/22/2019    10/9/2019
Richardson               Jackie Martinez                Wedding               12/21/2018   10/12/2019   Jackie_benitez22@yahoo.com
Richardson               Andrea Ghotekar (Mark Theurer) Business               5/28/2019   10/17/2019   aghotekar@npitx.org
Richardson               Eryn Hall (We Are Declare)     Occasion                2/5/2019   10/21/2019   Eryn@wearedeclare.com
Richardson               Eryn Hall (We Are Declare)     Occasion                2/5/2019   10/22/2019   Eryn@wearedeclare.com
Richardson               Eryn Hall (We Are Declare)     Occasion                2/5/2019   10/23/2019   Eryn@wearedeclare.com
Richardson               Juan Ramirez                   Occasion               2/24/2019    11/2/2019   jcrv17@gmail.com
Richardson               Yenis Reyes                    Wedding                2/24/2019   11/10/2019   yenisreyes1@gmail.com
Richardson               Oyesanmi Bolaji                Wedding                6/28/2019   11/16/2019   Borhlargee@gmail.com
                         Chamber of Commerce
Richardson               Richardson                     Business               2/18/2019 12/4/2019 andrea@richardsonchamber.com
Richardson               Jillian Hawkins                Business               6/27/2019 12/6/2019 jhawkins@lgt‐cpa.com
Richardson               Katie Warnick                  Wedding               12/21/2018 12/28/2019 katie.warnick@gmail.com
                         Jessica DeLatte and Austin
Richardson               Howard                         Wedding                5/30/2019     2/1/2020   Mail@austinandjessica.com
Richardson               Casandra Jones                 Wedding                5/24/2019    2/15/2020   ceeredchi44@hotmail.com
Richardson               Hannah Green                   Wedding                 3/2/2019    2/22/2020   Hannahbethgreen29@gmail.com
Richardson               Valencia Marvray               Wedding                5/17/2019     3/6/2020   Tvmarvray@gmail.com


                                                                  73 of 97
               Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                Document     Page 154 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                  Event Type      Date Booked Event date                 Email Address
Richardson               Laura Aguilar                    Occasion               4/22/2019 3/28/2020     lauracaguilar@yahoo.com
Richardson               Kimberly Travis                  Wedding                  3/9/2019 4/18/2020    kimmie940@att.net
Richardson               Katherine Zelaya                 Wedding                  4/5/2019 5/17/2020    katandrogerp@gmail.com
Richardson               Britney Beard                    Wedding                4/14/2019 7/26/2020     brenarab@gmail.com
Richardson               Kiara Morris                     Wedding                  6/6/2019 7/31/2020    Ms.kiaram7@gmail.com
Richardson               Haley Vines                      Wedding                  6/4/2019 10/23/2020   knightdakota44@gmail.com
Richardson               Maria Espinoza                   Occasion               5/22/2019 12/12/2020    mrsespinoza09@yahoo.com
San Antonio              Jenny Baine                      Business               5/24/2019 5/29/2019
San Antonio              Regina Murphy                    Occasion               3/11/2019 5/29/2019
San Antonio              Jenny Baine                      Business               5/24/2019 5/30/2019
San Antonio              Alexis Mendoza                   Wedding               12/27/2018    6/1/2019
San Antonio              Hope Cowart                      Business               5/11/2019    6/5/2019
San Antonio              Miranda Gonzales                 Wedding               12/27/2018    6/8/2019
San Antonio              Rae Gonzalez                     Wedding               12/28/2018 6/15/2019
San Antonio              Joanna Ellis Academy Mortgage    Business               5/24/2019 6/19/2019
San Antonio              Mildred Monreal                  Occasion               2/15/2019 6/20/2019
San Antonio              Annalisa Martinez                Wedding                1/15/2019 6/22/2019
San Antonio              Derek Guillory                   Occasion               5/13/2019 6/24/2019
San Antonio              Clarissa Rendon/ Eder Carrillo   Occasion               6/12/2019 6/27/2019
San Antonio              Robin Frank                      Business                 6/7/2019 6/29/2019
San Antonio              Clementine Recio                 Wedding                  4/8/2019 6/30/2019
San Antonio              Ty‐Asia Atkinson                 Wedding                1/15/2019    7/3/2019
San Antonio              Andre Tucker                     Occasion                 5/1/2019   7/5/2019
San Antonio              April Jimenez                    Occasion              12/27/2018    7/6/2019
San Antonio              Adrian Hysten                    Wedding               12/27/2018 7/11/2019
San Antonio              Amira Mendez                     Wedding                1/10/2019 7/13/2019
San Antonio              Letty ATKG                       Business               5/29/2019 7/15/2019
San Antonio              Allyson Cassiano                 Business               6/22/2019 7/18/2019
San Antonio              Tahira Fahim                     Wedding                1/28/2019 7/20/2019
San Antonio              Jenny Baine                      Business                 6/5/2019 7/23/2019
San Antonio              Jenny Baine                      Business                 6/5/2019 7/24/2019
San Antonio              Audra Brigham                    Wedding                1/15/2019 7/25/2019
San Antonio              Martina Colunga                  Occasion               5/20/2019    8/2/2019   martinacolunga1965@gmail.com
San Antonio              Katie Misfeldt                   Wedding               12/27/2018    8/3/2019   katie.misfeldt@gmail.com
San Antonio              Living Stone                     Church Group           1/29/2019    8/4/2019
San Antonio              Krystal Saenz                    Business               7/10/2019    8/5/2019   krystalsaenz@iheartmedia.com
                         Life Community Church Rodney
San Antonio              Derrick                          Church Group           7/16/2019    8/5/2019
San Antonio              Krystal Saenz                    Business               7/10/2019    8/6/2019   krystalsaenz@iheartmedia.com
San Antonio              Krystal Saenz                    Business               7/10/2019    8/7/2019   krystalsaenz@iheartmedia.com
San Antonio              Heather Hudson                   Occasion               5/16/2019    8/8/2019   Transformandsucceed2014@gmail.com
San Antonio              Kaziah Balderrama                Occasion                6/4/2019   8/10/2019   Ziahjenee@gmail.com
San Antonio              Living Stone                     Church Group           1/29/2019   8/11/2019
San Antonio              Keri Brown                       Business               7/26/2019   8/14/2019   KeriBrown@iheartmedia.com
San Antonio              Letty ATKG                       Business               5/29/2019   8/15/2019   ldietes@atkgcpa.com
San Antonio              Louis Dancer                     Occasion                7/8/2019   8/17/2019   Louis111171@yahoo.com
San Antonio              Living Stone                     Church Group           1/29/2019   8/18/2019
                         Life Community Church Rodney
San Antonio              Derrick                          Church Group            5/8/2019   8/18/2019
San Antonio              First Mark CU                    Business                6/1/2019   8/22/2019 Lisab@firstmarkcu.org
San Antonio              Mark Groesbeck                   Wedding                7/23/2019   8/24/2019 magroesbeck@gmail.com
San Antonio              Living Stone                     Church Group           1/29/2019   8/25/2019
                         Life Community Church Rodney
San Antonio              Derrick                          Church Group            5/8/2019   8/25/2019
San Antonio              Alyssa Cedillo                   Wedding               12/27/2018   8/31/2019 amcedillo@hotmail.com
San Antonio              Nathalie Flores                  Wedding               12/27/2018    9/1/2019 natyflores60@gmail.com
San Antonio              Living Stone                     Church Group           1/29/2019    9/1/2019
San Antonio              Gabrielle Bell                   Wedding               12/27/2018    9/7/2019 gabbybell247@yahoo.com


                                                                    74 of 97
               Case 19-23840      Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                               Document     Page 155 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer               Event Type      Date Booked Event date               Email Address
San Antonio              Living Stone                   Church Group          1/29/2019   9/8/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019     9/8/2019
San Antonio              Anthony Cosby                  Occasion              7/14/2019    9/12/2019 Anthonycosby40@gmail.com
San Antonio              Noor Noor                      Occasion              7/27/2019    9/13/2019 nooruddinassar@gmail.com
San Antonio              Valerie Francis                Wedding              12/27/2018    9/14/2019 vmpena210@gmail.com
San Antonio              Living Stone                   Church Group          1/29/2019    9/15/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019    9/15/2019
San Antonio              Rosita Chavez‐Rodriguez        Occasion               3/8/2019    9/21/2019 rosita1chavez@outlook.com
San Antonio              Living Stone                   Church Group          1/29/2019    9/22/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019    9/22/2019
San Antonio              Letty ATKG                     Business              5/29/2019    9/25/2019 ldietes@atkgcpa.com
San Antonio              Veronika Welt                  Wedding               3/18/2019    9/27/2019 passionloyatyhonor@yahoo.com
San Antonio              Living Stone                   Church Group          1/29/2019    9/29/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019    9/29/2019
San Antonio              Jessica Busey                  Wedding               2/27/2019    10/4/2019 Jessbusey1004@gmail.com
San Antonio              Janet Hadaway                  Occasion               3/5/2019    10/5/2019 hadaway2017@twc.com
San Antonio              Living Stone                   Church Group          1/29/2019    10/6/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 10/6/2019
San Antonio              Megan Smith                    Business              7/29/2019 10/8/2019 Megan.N.Smith@lennar.com
San Antonio              Erica Arredondo                Wedding              12/27/2018 10/11/2019 ericana1989@gmail.com
San Antonio              Sarah Centeno                  Wedding              12/27/2018 10/12/2019 sarahcenteno7@gmail.com
San Antonio              Living Stone                   Church Group          1/29/2019 10/13/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 10/13/2019
San Antonio              Living Stone                   Church Group          1/29/2019 10/20/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 10/20/2019
San Antonio              Kim Hager                      Occasion              3/26/2019 10/26/2019 nezi.davenport@sbcglobal.net
San Antonio              Living Stone                   Church Group          1/29/2019 10/27/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 10/27/2019
San Antonio              Anthony Toliver                Wedding              12/28/2018 11/1/2019 Toliver0405@gmail.com
San Antonio              Donna O'Kelley                 Wedding              12/27/2018 11/2/2019 dwokelley@gmail.com
San Antonio              Living Stone                   Church Group          1/29/2019 11/3/2019
San Antonio              David Sanchez                  Wedding               1/30/2019 11/8/2019 Mandj2526@yahoo.com
San Antonio              Carmen Yarbrough               Wedding               1/26/2019 11/9/2019 Carmen.yarbrough@yahoo.com
San Antonio              Living Stone                   Church Group          1/29/2019 11/10/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019   11/10/2019
San Antonio              Vanessa Rowe                   Business              7/23/2019   11/14/2019 Vanessa.rowe@cwt‐me.com
San Antonio              Griselda Tamez                 Occasion             12/28/2018   11/16/2019 Gtamez79@gmail.com
San Antonio              Living Stone                   Church Group          1/29/2019   11/17/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019   11/17/2019
San Antonio              First Mark CU                  Business               6/1/2019   11/21/2019 Lisab@firstmarkcu.org
San Antonio              David Salazar                  Wedding                1/8/2019   11/23/2019 arlxcast@gmail.com
San Antonio              Living Stone                   Church Group          1/29/2019   11/24/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 11/24/2019
San Antonio              Tomas Schramme                 Occasion              7/23/2019 11/26/2019 Ts180037@yahoo.com
San Antonio              Binni Khatri                   Occasion             12/27/2018 11/30/2019 binnikhatri@yahoo.com
San Antonio              Living Stone                   Church Group          1/29/2019 12/1/2019




                                                                 75 of 97
              Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                          Desc Main
                                               Document     Page 156 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer               Event Type      Date Booked Event date               Email Address
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019   12/1/2019
San Antonio              Living Stone                   Church Group          2/11/2019   12/4/2019 lydia@iamalivingstone.org
San Antonio              cary larsen                    Business               7/1/2019   12/6/2019 clarsen@franklinmgt.net
San Antonio              Logan Marquez                  Wedding                4/1/2019   12/7/2019 Lcm9761@yahoo.com
San Antonio              Living Stone                   Church Group          1/29/2019   12/8/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 12/8/2019
San Antonio              Letty ATKG                     Business              6/12/2019 12/12/2019 ldietes@atkgcpa.com
                         Tricia Verastegui Yantis
San Antonio              Company                        Occasion              4/11/2019 12/13/2019 tverastegui@yantiscompany.com
San Antonio              Lucas Piper                    Occasion              2/27/2019 12/14/2019 lpiper@txliver.com
San Antonio              Living Stone                   Church Group          1/29/2019 12/15/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 12/15/2019
San Antonio              Living Stone                   Church Group          1/29/2019 12/22/2019
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 12/22/2019
San Antonio              Kelsey Russel                  Wedding                3/7/2019 12/26/2019 Kelseyjrussel@gmail.com
San Antonio              Living Stone                   Church Group          1/29/2019 12/29/2019 lydia@iamalivingstone.org
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019 12/29/2019
San Antonio              Valeri Torres                  Wedding                1/8/2019   1/2/2020 valeritorres0418@yahoo.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/8/2019    1/5/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   1/12/2020
San Antonio              Jacee Hoggatt                  Occasion              1/16/2019   1/13/2020 hoggattjames@att.net
San Antonio              Leslie Halford                 Wedding              12/27/2018   1/18/2020 lesliehalford@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   1/19/2020
San Antonio              Elizabeth Ruiz                 Wedding               1/31/2019   1/20/2020 eruiz169@icloud.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   1/26/2020
San Antonio              Evanjilina Aguilar             Business              7/17/2019   1/29/2020 eaguilar@jjc.com
San Antonio              Evanjilina Aguilar             Business              7/17/2019   1/30/2020 eaguilar@jjc.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    2/2/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   2/16/2020
San Antonio              Kristi Ramirez                 Wedding              12/27/2018   2/22/2020 kristi.l.ramirez@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   2/23/2020
San Antonio              Sharhonda Anderson             Wedding               7/10/2019   2/29/2020 Alfredandshay@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    3/1/2020
San Antonio              San Antonio ENA                Business              5/29/2019    3/5/2020 Ymoseley99@yahoo.com
San Antonio              Mary Merchant                  Wedding                4/7/2019    3/7/2020 Merchant.Mary@icloud.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    3/8/2020
San Antonio              Stephanie Ramirez              Wedding               3/12/2019   3/14/2020 tanielynn@live.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   3/15/2020
San Antonio              Marisha Robinson               Wedding               6/25/2019   3/21/2020 Marisha_r22@yahoo.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   3/22/2020
San Antonio              Lizzette Moses                 Wedding                3/6/2019   3/28/2020 Onechicmom@yahoo.com




                                                                 76 of 97
              Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                               Document     Page 157 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                    Customer              Event Type      Date Booked Event date              Email Address
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   3/29/2020
San Antonio              Griselda Lopez                 Occasion              2/26/2019    4/4/2020 Geche.lopez@yahoo.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    4/5/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   4/12/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   4/19/2020
San Antonio              James Wenzel                   Occasion              6/14/2019   4/25/2020 wenztx@hotmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   4/26/2020
San Antonio              Dan and Colleen Marran         Wedding               5/31/2019    5/2/2020 danazm7@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    5/3/2020
San Antonio              Chablee Alves                  Wedding               3/24/2019    5/9/2020 chableealves@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   5/10/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   5/17/2020
San Antonio              Diana Marrufo                  Wedding               3/27/2019   5/23/2020 dalshumrani@yahoo.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   5/24/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   5/31/2020
San Antonio              Tamisha Tamisha                Wedding              12/27/2018    6/6/2020 tamisha00@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    6/7/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   6/14/2020
San Antonio              Lindsay Ewell                  Wedding               2/15/2019   6/20/2020 magicallymillerwedding@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   6/21/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   6/28/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    7/5/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   7/12/2020
San Antonio              Ashtin Ochoa‐Gomez             Wedding                7/9/2019   7/18/2020 Ash5ochoa@yahoo.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   7/19/2020
San Antonio              Brandi Rouse                   Wedding               2/28/2019   7/25/2020 brandi.rm.nichols@gmail.com
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   7/26/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    8/2/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019    8/9/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   8/16/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/7/2019   8/19/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   8/23/2020
                         Life Community Church Rodney
San Antonio              Derrick                        Church Group           5/9/2019   8/30/2020 rodneynderrick@gmail.com
San Antonio              Priscilla Torres               Occasion              2/27/2019   9/19/2020 Cilla6614@gmail.com


                                                                 77 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                 Document     Page 158 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                 Event Type       Date Booked    Event date                 Email Address
San Antonio              Vanessa Chapa                   Wedding                 2/12/2019     9/26/2020   yosh5000@yahoo.com
San Antonio              Billy Hunt                      Wedding                 7/24/2019     10/3/2020   Whunt62@gmail.com
San Antonio              Daniel Padilla                  Wedding                 2/12/2019    10/10/2020   Padilla.daniel@yahoo.com
San Antonio              Deonna Dominguez                Wedding                 2/28/2019    10/17/2020   Deonnadominguez@yahoo.com
San Antonio              Ryan Salgado                    Wedding                 6/26/2019    10/24/2020   rrsalgado94@gmail.com
San Antonio              Gabrielle Negrete               Wedding                 2/27/2019    12/12/2020   gabbi_negrete@yahoo.com
South Jordan             Athena Astrain                  Business                5/28/2019     5/29/2019
South Jordan             Patty Rice                      Business                1/16/2019     5/29/2019
South Jordan             Athena Astrain                  Business                5/28/2019     5/30/2019
South Jordan             Dena Nafus                      Business                5/10/2019     5/30/2019
South Jordan             Lauren Finlayson                Business                 5/2/2019     5/30/2019
South Jordan             Bingham High School             Occasion               12/27/2018     5/30/2019
South Jordan             Armando Garcin                  Occasion                2/16/2019     5/31/2019
South Jordan             Shenna 3p‐1a Frost              Occasion                2/12/2019     5/31/2019
South Jordan             Josh Platt                      Wedding                 1/29/2019      6/1/2019
South Jordan             Paulina Orozco                  Wedding                 1/14/2019      6/1/2019
South Jordan             MICHELLE HOCK                   Business                5/23/2019      6/3/2019
South Jordan             Rachel Walker                   Business                  5/2/2019     6/4/2019
South Jordan             Chad Utley                      Business                  6/3/2019     6/4/2019
South Jordan             Kelly Flaherty                  Business                2/26/2019      6/4/2019
                         Cae Swanger HCA
South Jordan             Healthcare/Mountain Star        Business                3/22/2019      6/4/2019
South Jordan             Kelly Flaherty                  Business                2/26/2019      6/5/2019
South Jordan             Taiana Tuitahi                  Occasion                1/22/2019      6/5/2019
South Jordan             Corinn Brocious                 Business                 6/4/2019      6/5/2019
South Jordan             Rachel Walker                   Business                 5/2/2019      6/5/2019
South Jordan             Rachel Walker                   Business                 5/2/2019      6/6/2019
South Jordan             100, 102, 301 Hayley Tanner     Wedding                  1/8/2019      6/6/2019
South Jordan             Karol Juarez                    Business                1/20/2019      6/7/2019
South Jordan             Alex Taumoepeau                 Occasion                4/19/2019      6/7/2019
South Jordan             Rachel Walker                   Business                 5/2/2019      6/7/2019
South Jordan             Josefina + Leo 2p‐11p Paredes   Wedding                 4/26/2019      6/7/2019
South Jordan             Amelia Finau                    Occasion                3/11/2019      6/8/2019
South Jordan             Malanie Ly                      Wedding                12/27/2018      6/8/2019
South Jordan             Bailee Bradfield                Wedding                12/28/2018      6/8/2019
South Jordan             JRC Inc.                        Business                 2/5/2019     6/10/2019
South Jordan             Brett Wheatley                  Business                5/16/2019     6/11/2019
South Jordan             JRC Inc.                        Business                 2/5/2019     6/11/2019
South Jordan             Gary Midgley                    Occasion                3/26/2019     6/12/2019
South Jordan             Aspiro Adventure                Business                 2/1/2019     6/13/2019
South Jordan             Adriana Munar                   Wedding                12/28/2018     6/14/2019
South Jordan             Aspiro Adventure                Business                 2/1/2019     6/14/2019
South Jordan             Teri Allen                      Wedding                 4/28/2019     6/15/2019
South Jordan             Vickie Nelson                   Occasion                5/21/2019     6/15/2019
South Jordan             Robert AcuÃ±a                   Occasion                5/30/2019     6/15/2019
South Jordan             Valeria Chavez                  Wedding                12/27/2018     6/15/2019
South Jordan             Tracie Hercules                 Wedding                 2/12/2019     6/18/2019
South Jordan             Devin Baldwin                   Business                5/20/2019     6/18/2019
South Jordan             104 ‐ Mike Durazo               Business                3/25/2019     6/19/2019
South Jordan             Devin Baldwin                   Business                5/20/2019     6/19/2019
South Jordan             Anthony Timpson                 Business                 6/4/2019     6/19/2019
South Jordan             Savanna Buhler                  Wedding                 1/16/2019     6/20/2019
South Jordan             Anthony Timpson                 Business                 6/4/2019     6/20/2019
                         Jordan Doll Amazon Web
South Jordan             Services                        Business                5/10/2019     6/20/2019
South Jordan             Cassidy Sanovich                Wedding                 3/18/2019     6/21/2019
South Jordan             Jeff Rasmussen                  Business                6/20/2019     6/21/2019




                                                                    78 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                  Desc Main
                                                 Document     Page 159 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer                 Event Type        Date Booked Event date    Email Address
                         Wrong Time ‐ Time block open
South Jordan             Satish Bhhatnagar                 Wedding                12/27/2018   6/22/2019
South Jordan             Satish Bhhatnagar                 Wedding                 1/23/2019   6/22/2019
South Jordan             Le Diaz                           Wedding                 4/22/2019   6/22/2019
                         Event changed to 6/26 ‐ Megan
South Jordan             Droubay                           Occasion                 5/8/2019   6/24/2019
South Jordan             Rachel Walker                     Business                 6/1/2019   6/25/2019
South Jordan             Buffy Robbins                     Business                6/18/2019   6/25/2019
South Jordan             Megan Droubay                     Occasion                 5/8/2019   6/25/2019
South Jordan             Jim Apodaca                       Business                6/20/2019   6/26/2019
South Jordan             Rachel Walker                     Business                 6/1/2019   6/26/2019
South Jordan             Sydney Seamons                    Wedding                 4/29/2019   6/27/2019
South Jordan             Rachel Walker                     Business                 6/1/2019   6/27/2019
South Jordan             April Petersen                    Business                6/25/2019   6/28/2019
South Jordan             Rachel Walker                     Business                 6/1/2019   6/28/2019
South Jordan             Caroline Marriott                 Wedding                 4/17/2019   6/28/2019
South Jordan             Mollie Pettingill                 Occasion                2/20/2019   6/28/2019
South Jordan             Marilynn Santana                  Wedding                  4/9/2019   6/29/2019
South Jordan             Thais Padilla                     Wedding                 6/27/2019   6/29/2019
South Jordan             Brent Reddekopp                   Business                6/25/2019    7/1/2019
South Jordan             Athena Astrain                    Business                6/28/2019    7/1/2019
South Jordan             Athena Astrain                    Business                6/28/2019    7/2/2019
South Jordan             Summer Simmons                    Business                 6/6/2019    7/3/2019
South Jordan             Cruz Mayoral 3pm ‐ 1am            Occasion                5/22/2019    7/5/2019
South Jordan             Cruz Mayoral 3pm ‐ 1am            Occasion                2/14/2019    7/5/2019
South Jordan             Francia booked til 1am Valardez   Occasion                1/27/2019    7/6/2019
South Jordan             Troy Scott                        Occasion                5/22/2019    7/6/2019
South Jordan             Meagan Clark                      Business                 7/1/2019    7/8/2019
South Jordan             Kara Hunter                       Business                6/19/2019    7/8/2019
South Jordan             Kara Hunter                       Business                6/19/2019    7/9/2019
South Jordan             Linda Beal                        Occasion                5/28/2019    7/9/2019
South Jordan             Allison McDaniel                  Occasion                6/11/2019    7/9/2019
South Jordan             Brett Wheatley                    Business                 6/7/2019    7/9/2019
South Jordan             Brad Riding                       Business                 7/7/2019   7/10/2019
South Jordan             Shanna Parker (Pluralsight)       Business                6/24/2019   7/10/2019
South Jordan             Brad Riding                       Business                 7/7/2019   7/11/2019
South Jordan             Brede Pfeil                       Wedding                 3/23/2019   7/12/2019
South Jordan             Harrison Doe                      Wedding                12/28/2018   7/13/2019
South Jordan             Leyda 3p‐1a Gamero                Wedding                 1/23/2019   7/13/2019
South Jordan             Athena Astrain                    Business                 7/9/2019   7/15/2019
South Jordan             Tara Gardner                      Business                6/27/2019   7/15/2019
South Jordan             Dustin Erekson                    Business                6/13/2019   7/15/2019
South Jordan             Tara Gardner                      Business                6/12/2019   7/15/2019
South Jordan             Tara Gardner                      Business                5/10/2019   7/15/2019
South Jordan             Tara Gardner                      Occasion                 5/9/2019   7/16/2019
South Jordan             Tara Gardner                      Business                6/19/2019   7/17/2019
South Jordan             Aspiro Adventure                  Business                 2/1/2019   7/18/2019
South Jordan             Taunya Bartlett                   Occasion                4/16/2019   7/19/2019
South Jordan             Aspiro Adventure                  Business                 2/1/2019   7/19/2019
South Jordan             Robert AcuÃ±a                     Occasion                6/24/2019   7/20/2019
South Jordan             Kevin Sillito                     Wedding                 2/13/2019   7/20/2019
South Jordan             Yoli Nuno 3pm ‐ 1am               Occasion                2/26/2019   7/20/2019
South Jordan             Rosa Serrano‐Carmona              Occasion               12/27/2018   7/20/2019
South Jordan             Amanda Walker                     Business                6/13/2019   7/23/2019
South Jordan             Kimberly McGowan                  Business                7/18/2019   7/23/2019
South Jordan             Kimberly Mcgowan                  Business                7/18/2019   7/24/2019
South Jordan             Amanda Walker                     Business                6/13/2019   7/24/2019
South Jordan             Semisi Taufa                      Wedding                 1/28/2019   7/25/2019


                                                                      79 of 97
               Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                               Desc Main
                                                  Document     Page 160 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                    Event Type       Date Booked Event date                 Email Address
South Jordan             Tana Cottam                        Wedding                 6/10/2019 7/25/2019
South Jordan             Scott Carman                       Business                 6/5/2019 7/25/2019
South Jordan             Ashley McClellan Beach Body        Occasion                5/20/2019 7/26/2019
South Jordan             Dolores Moreno                     Wedding                   5/3/2019 7/26/2019
South Jordan             Anibal Tinoco                      Occasion               12/28/2018 7/27/2019
South Jordan             Rajeev Sood                        Occasion                5/20/2019 7/27/2019
South Jordan             Cheryl Sky                         Occasion                7/13/2019 7/27/2019
South Jordan             Gina Ard                           Wedding                 7/11/2019 7/27/2019
South Jordan             Jim Cooper                         Business                7/15/2019 7/29/2019
South Jordan             Jim Cooper                         Business                7/15/2019 7/30/2019
South Jordan             Chris Briggs                       Wedding                 4/10/2019 7/30/2019
South Jordan             Bethany Oliver Winshape            Business                1/17/2019 7/31/2019     Boliver@winshape.org
South Jordan             Stacey Muir                        Business                6/28/2019 7/31/2019     Stacey.muir@xyngular.com
South Jordan             Mike Durazo                        Business                6/20/2019 7/31/2019     Mike@lukrumcorp.com
South Jordan             Shelby Thompson                    Business                7/22/2019 7/31/2019     sthompson@powerblanket.com
South Jordan             300 ‐ BNI Utah                     Business                1/31/2019   8/1/2019
South Jordan             Megan Renstrom                     Wedding                12/27/2018   8/1/2019    pgsweetstuff2000@gmail.com
South Jordan             Aspiro Adventure                   Business                  5/9/2019  8/1/2019    kcrowell@aspiroadventure.com
South Jordan             Haley Payne                        Occasion                6/10/2019   8/2/2019    Haley.payne@elase.com
South Jordan             Aspiro Adventure                   Business                  5/9/2019  8/2/2019    kcrowell@aspiroadventure.com
South Jordan             Gricel Vega                        Wedding                12/27/2018   8/3/2019    gricel.linan86@yahoo.com
                         Time slot open. System
                         scheduled wrong date. Mandy
South Jordan             Sandoval                           Business               12/27/2018    8/5/2019   msandoval@regionalsupply.com
South Jordan             Lindsey Hansen                     Business                7/17/2019    8/5/2019   Lindsey.m@lucidchart.com
South Jordan             Jonathan Means                     Business                7/22/2019    8/5/2019   Jmeans@totaltriage.com
South Jordan             Nate Tolman                        Business                7/22/2019    8/6/2019   Nate.tolman@niceincontact.com
South Jordan             Mike Neklason                      Business                4/22/2019    8/6/2019   Mneklason@sandler.com
South Jordan             Bekah Romer Brandy Romer           Wedding                  6/5/2019    8/7/2019   brandyromer@byu.net
South Jordan             Nate Tolman                        Business                7/22/2019    8/7/2019   Nate.tolman@niceincontact.com
South Jordan             Mike Neklason                      Business                4/22/2019    8/7/2019   Mneklason@sandler.com
South Jordan             Cayliene Allred                    Wedding                  1/5/2019    8/8/2019   acayliene@yahoo.com
South Jordan             Rachel Hansen                      Wedding                 3/19/2019    8/8/2019   rachelhansen00@gmail.com
South Jordan             Jessica Leavitt                    Business                7/26/2019    8/8/2019   jessica.leavitt@verizonwireless.com
South Jordan             300 ‐ BNI Utah                     Business                 5/9/2019    8/8/2019
South Jordan             Mike Neklason                      Business                4/22/2019    8/8/2019   Mneklason@sandler.com
South Jordan             3p‐11p ‐ Terry Cummings            Wedding                 1/20/2019    8/9/2019   tcummings@graaniteschools.org
South Jordan             Ayla Rodriguez                     Wedding                  1/8/2019    8/9/2019   Arod8256@gmail.com
South Jordan             Bridgette Matthews                 Wedding                12/28/2018   8/10/2019   Bfkmatthews8@gmail.com
South Jordan             Stephanie Long                     Wedding                 3/21/2019   8/11/2019   STARR_STEPH@YAHOO.COM
South Jordan             Novella Hermansen                  Business                6/21/2019   8/13/2019   Novella@wasatchtransportation.com
South Jordan             Nate Tolman                        Business                 7/2/2019   8/13/2019   Nate.tolman@niceincontact.com
South Jordan             Jaswinder Singh                    Occasion                 4/4/2019   8/13/2019   navneetkaur9204@gmail.com
South Jordan             Kim Sharp                          Wedding                  5/8/2019   8/13/2019   ktsharpfamily@msn.com
                         Canyons School District ‐ Nicole
South Jordan             Morgan                             Business                4/24/2019   8/13/2019 nicole.Morgan@canyonsdistrict.org
                         301 ‐ Smile Brands, Inc. Cheryl
South Jordan             Closser                            Business                 2/1/2019   8/14/2019   Cheryl.closser@smilebrands.com
South Jordan             Robb Crawford                      Business                7/30/2019   8/14/2019   robb@themobsource.com
South Jordan             Nate Tolman                        Business                 7/2/2019   8/14/2019   Nate.tolman@niceincontact.com
South Jordan             Aspiro Adventure                   Business                 2/1/2019   8/15/2019   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                   Business                 2/1/2019   8/15/2019   kcrowell@aspiroadventure.com
South Jordan             MH ‐ BNI Utah                      Business               12/28/2018   8/15/2019   Mark@hatch‐insurance.com
South Jordan             Aspiro Adventure                   Business                 2/1/2019   8/16/2019   kcrowell@aspiroadventure.com
South Jordan             Jessica Lopez                      Occasion               12/27/2018   8/17/2019   Jessicatess_lopez2009@yahoo.com
South Jordan             JoDee Bingham                      Wedding                 5/28/2019   8/17/2019   bin18005@byui.edu
South Jordan             Brad Tanner                        Business                5/29/2019   8/19/2019   btanner@utahinteractive.org
South Jordan             ROI Training Chelsea Werle         Business                 7/3/2019   8/19/2019   Chelsea.werle@roitraining.com


                                                                       80 of 97
               Case 19-23840       Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                  Document     Page 161 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                   Event Type       Date Booked Event date                 Email Address
South Jordan             ROI Training Chelsea Werle        Business                  7/3/2019 8/20/2019    Chelsea.werle@roitraining.com
South Jordan             Colleen Berg                      Business                  4/3/2019 8/21/2019    Cberg@diversifiedinsurance.com
South Jordan             Nancy Warehime                    Business                7/19/2019 8/21/2019     Nancy.warehime@centurylink.com
South Jordan             Mike Durazo                       Business                6/20/2019 8/21/2019     Mike@lukrumcorp.com
South Jordan             ROI Training Chelsea Werle        Business                  7/3/2019 8/21/2019    Chelsea.werle@roitraining.com
South Jordan             300 ‐ BNI Utah                    Business                1/31/2019 8/22/2019
South Jordan             Hollie Hinkins                    Business                7/29/2019 8/22/2019     Hhinkins@vlcmtech.com
                         104 ‐ Brent/Denise Crabtree
South Jordan             Connectshare Power Lunch          Business                6/26/2019   8/22/2019   denise@connectshare.com
South Jordan             Regina Todd                       Wedding                 6/18/2019   8/22/2019   Derekandregina@live.com
South Jordan             Savi Soumpholphakdy               Wedding                  3/4/2019   8/23/2019   Ssoumpholphakdy@gmail.com
South Jordan             Anna Ratanawan                    Business                7/29/2019   8/23/2019   aratanawan@simplenexus.com
South Jordan             Linda Beal                        Business                 7/3/2019   8/23/2019   linda.beal@mail.weir
South Jordan             Aurora 3p‐1a Galarza              Occasion               12/27/2018   8/24/2019   israsema1@gmail.com
South Jordan             Hannah R Ralston                  Wedding                 2/13/2019   8/24/2019   hannah.rae.505@gmail.com
South Jordan             Patrick Lin                       Wedding                 3/25/2019   8/25/2019   patricklin24@gmail.com
South Jordan             Collett Ainsworth                 Business                7/12/2019   8/27/2019   Collett@snugzusa.com
South Jordan             Kara Hunter                       Business                7/30/2019   8/28/2019   Khunter@instructure.com
South Jordan             300 ‐ BNI Utah                    Business               12/28/2018   8/29/2019   Mark@hatch‐insurance.com
                         MH+104 ‐ Brent/Denise
                         Crabtree Connectshare Regular
South Jordan             Event                             Business                 3/5/2019   8/29/2019
South Jordan             Kara Hunter                       Business                7/22/2019   8/29/2019   Khunter@instructure.com
South Jordan             Vanessa Mahe                      Wedding                 4/19/2019   8/30/2019   jvmahe@surewest.net
South Jordan             Karra Gourley                     Wedding                 5/23/2019   8/30/2019   Karragourley@gmail.com
South Jordan             Bonnie Gomez                      Wedding                12/28/2018   8/31/2019   bonniegomez85@gmail.com
South Jordan             Veronica Chavez                   Wedding                12/27/2018   8/31/2019   yulichavez773@gmail.com
South Jordan             Cameron Clark                     Wedding                 6/25/2019    9/3/2019   Camclark715@gmail.com
South Jordan             300 ‐ BNI Utah                    Business                1/31/2019    9/5/2019
South Jordan             Ben Folau                         Wedding                 3/14/2019    9/5/2019   bizzzyen@gmail.com
South Jordan             Dani Zaugg                        Business                 7/2/2019    9/5/2019   Daniz@taylorandrew.com
South Jordan             Yajaira Carreon                   Wedding                 2/13/2019    9/6/2019   hida1514@gmail.com
South Jordan             Maria Ortiz                       Wedding                 4/22/2019    9/7/2019   Myortiz1285@gmail.com
                         Effectus Group c/o Chance
South Jordan             Mildenberger                      Business                7/10/2019   9/10/2019 Cmildenberger@effectusgroup.com
                         301 ‐ Smile Brands, Inc. Cheryl
South Jordan             Closser                           Business                 2/1/2019   9/11/2019 Cheryl.closser@smilebrands.com
                         104 ‐ Brent/Denise Crabtree
South Jordan             Connectshare Power Lunch          Business                 3/5/2019   9/12/2019
South Jordan             300 ‐ BNI Utah                    Business                1/31/2019   9/12/2019
South Jordan             Chantal Mahuru                    Wedding                 5/14/2019   9/13/2019 Chantalmahuru@hotmail.com
                         Focus Engineering and
South Jordan             Surveying Ron Paul                Business                 6/6/2019   9/13/2019   Info@focusutah.com
South Jordan             Tiffany Nguyen                    Wedding                12/28/2018   9/14/2019   joneserwedding@gmail.com
South Jordan             Utah State Board of Education     Business                7/23/2019   9/17/2019   Caren.Johnson@schools.utah.gov
South Jordan             McKenzie Memmott                  Wedding                 5/14/2019   9/18/2019   kellymemmott@hotmail.com
South Jordan             300 ‐ BNI Utah (Main Profile)     Business               12/28/2018   9/19/2019
South Jordan             Alyssa Hendry                     Wedding                12/27/2018   9/19/2019   Alyssahendry@yahoo.com
South Jordan             Lettie Parker                     Wedding                 3/14/2019   9/19/2019   Lettie31@gmail.com
South Jordan             Laura DeLeeuw                     Wedding                 6/24/2019   9/19/2019   laura.deleeuw@comcast.net
South Jordan             Kayla Hauer                       Wedding                 3/10/2019   9/20/2019   kayla.hauer1@gmail.com
South Jordan             Kelley Anderson                   Wedding                 5/28/2019   9/20/2019   leslianderson13@gmail.com
South Jordan             Maria Gonzalez                    Occasion                1/16/2019   9/21/2019   Rocigmedina@gmail.com
South Jordan             Mauricio Campos                   Wedding                12/28/2018   9/21/2019   mauriciocampos801@gmail.com
                         Brett Ezra B Smith Foundation
South Jordan             for Autism                        Occasion                7/16/2019   9/23/2019 ebsmithfoundation@gmail.com
South Jordan             Megan Shah                        Business                6/27/2019   9/24/2019 Megan.shah@franklincovey.com
South Jordan             Eric Greene                       Occasion                4/11/2019   9/25/2019 eric.greene@zagg.com


                                                                      81 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                 Document     Page 162 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                   Event Type       Date Booked Event date             Email Address
South Jordan             Mike Durazo                       Business                6/20/2019 9/25/2019 Mike@lukrumcorp.com
South Jordan             Ryan Nepveux                      Business                6/25/2019 9/25/2019 Ryan@reblaze.com
South Jordan             Aspiro Adventure                  Business                  2/1/2019 9/26/2019 kcrowell@aspiroadventure.com
South Jordan             300 ‐ BNI Utah (7AM‐10AM)         Business                1/31/2019 9/26/2019
                         MH+104 ‐ Brent/Denise
                         Crabtree Connectshare Regular
South Jordan             Event                             Business                 3/5/2019    9/27/2019
South Jordan             Aspiro Adventure                  Business                 2/1/2019    9/27/2019   kcrowell@aspiroadventure.com
South Jordan             Niva Sime                         Wedding                  4/5/2019    9/27/2019   Siniva_sime@yahoo.com
South Jordan             Michelle Fonda                    Wedding                 7/10/2019    9/27/2019   Mdfonda@gmail.com
South Jordan             Mariah Houston                    Wedding                 1/20/2019    9/28/2019   mariah.houston.1993@gmail.com
South Jordan             Cynthia Casas                     Wedding                12/27/2018    9/28/2019   Cynthiacasas@live.com
South Jordan             Natalie Jones                     Wedding                  7/2/2019    9/28/2019   njones@m4.com
South Jordan             Ali Kirk                          Business                4/17/2019    10/2/2019   ali.kirk@vivint.com
South Jordan             Ali Kirk                          Business                4/17/2019    10/3/2019   ali.kirk@vivint.com
South Jordan             Rachael Andersen                  Wedding                 6/20/2019    10/4/2019   Rachael.andersen99@gmail.com
South Jordan             Jamie Todd                        Wedding                 1/29/2019    10/5/2019   jamie6446@gmail.com
South Jordan             Lisa Christensen                  Occasion                5/28/2019    10/5/2019   Grantorlisa@comcast.net
South Jordan             Ashley LeMieux                    Business                7/23/2019    10/7/2019   Ashley@theshineproject.com
South Jordan             Daphne Thomas                     Business                5/30/2019    10/8/2019   Daphne_thomas@byu.edu

                         301 ‐ Smile Brands MAIN
South Jordan             Monarch Dental / Cheryl Closser   Business                 2/1/2019    10/9/2019 Cheryl.closser@smilebrands.com
South Jordan             Daphne Thomas                     Business                3/29/2019    10/9/2019 Daphne_thomas@byu.edu
South Jordan             Delsa Soliai W/ D.R. Horton       Business                4/11/2019    10/9/2019 Dcsoliai@drhorton.com
                         104 ‐ Brent/Denise Crabtree
South Jordan             Connectshare Power Lunch          Business                 3/5/2019   10/10/2019
South Jordan             Daphne Thomas                     Business                 4/1/2019   10/10/2019   Daphne_thomas@byu.edu
South Jordan             Fua Puefua                        Wedding                 7/12/2019   10/11/2019   fuapuefua@gmail.com
South Jordan             Constance Weatherbe               Occasion                2/25/2019   10/12/2019   Cjmelt@msn.com
South Jordan             Mohamed Ibrahim                   Wedding                 1/21/2019   10/12/2019   maqson.intl@hotmail.com
South Jordan             300 ‐ Tyler Laws                  Wedding                 1/20/2019   10/12/2019   TLaws95@outlook.com
South Jordan             Jackie Mcgill                     Business                4/22/2019   10/17/2019   Jxm@spectrum‐engineers.com
South Jordan             Stacy Gordon                      Business                7/24/2019   10/17/2019   Stacy.gordon44@t‐Mobile.com
South Jordan             Stacy Ulch                        Wedding                 7/15/2019   10/17/2019   stacyulch@gmail.com
South Jordan             Siniva Savaiinaea                 Wedding                 5/25/2019   10/18/2019   Crimz143@gmail.com
South Jordan             Nidia Miranda                     Wedding                 1/20/2019   10/19/2019   nidiam842@gmail.com
South Jordan             Kerrin Brinkman                   Wedding                  4/9/2019   10/19/2019   kerrin.brinkman@gmail.com
South Jordan             Mike Durazo                       Business                6/20/2019   10/23/2019   Mike@lukrumcorp.com
                         MH+104 ‐ Brent/Denise
                         Crabtree Connectshare Regular
South Jordan             Event                             Business                 3/5/2019   10/24/2019
South Jordan             Aspiro Adventure                  Business                 2/1/2019   10/24/2019   kcrowell@aspiroadventure.com
South Jordan             Taylor Tollefson                  Wedding                 6/21/2019   10/24/2019   Ttollefson11@gmail.com
South Jordan             Aspiro Adventure                  Business                 2/1/2019   10/25/2019   kcrowell@aspiroadventure.com
South Jordan             Kylie Lewis                       Wedding                  6/8/2019   10/25/2019   Kyliemlewis14@gmail.com
South Jordan             Brianne Uitvlugt                  Wedding                  2/1/2019   10/26/2019   s.brianne.u@gmail.com
South Jordan             Lori North                        Business                7/19/2019   10/29/2019   Lori.north@franklincovey.com
South Jordan             Gary Midgley                      Occasion                 4/2/2019    11/1/2019   Gmidgley@wcf.com
South Jordan             Sergio Palafox                    Occasion                2/27/2019    11/2/2019   oliemiisa@hotmail.com
                         301 ‐ Smile Brands, Inc. Cheryl
South Jordan             Closser                           Business                 2/1/2019    11/6/2019 Cheryl.closser@smilebrands.com
South Jordan             Shauna Sharp IHC                  Business                2/14/2019    11/7/2019 Shauna.sharp@imail.org
                         104 ‐ Brent/Denise Crabtree
South Jordan             Connectshare Power Lunch          Business                 3/5/2019    11/7/2019
South Jordan             DeAnn Howell                      Business                1/15/2019    11/8/2019 Deann.howell@imail.org
South Jordan             Devan Garcia                      Occasion               12/27/2018    11/9/2019 devan.garcia@gs.com




                                                                      82 of 97
               Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                Document     Page 163 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                Event Type        Date Booked Event date                 Email Address
                         Event moved to 6/12/19 ‐ Lisa
South Jordan             Christensen with Managerplus    Business                5/29/2019   11/12/2019
South Jordan             Merry Lee with UHPCO            Business                1/15/2019   11/13/2019   merryjaneleern@gmail.com
South Jordan             Merry Lee with UHPCO            Business                1/16/2019   11/14/2019   merryjaneleern@gmail.com
South Jordan             Mike Vreeland                   Occasion                1/16/2019   11/15/2019   President@myunp.org
South Jordan             Trish Rippon                    Occasion                 5/1/2019   11/15/2019   Trish.rippon@imail.org
South Jordan             Kimberly Vu                     Wedding                 3/31/2019   11/16/2019   xthi.vuk@gmail.com
South Jordan             Mike Durazo                     Business                6/20/2019   11/20/2019   Mike@lukrumcorp.com
                         MH+104 ‐ Brent/Denise
                         Crabtree Connectshare Regular
South Jordan             Event                           Business                 3/5/2019   11/21/2019
South Jordan             Aspiro Adventure                Business                 2/1/2019   11/21/2019   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                Business                 2/1/2019   11/22/2019   kcrowell@aspiroadventure.com
South Jordan             Mara Sibbett                    Wedding                 6/29/2019   11/30/2019   Mara.sibbett@gmail.com
South Jordan             Cheryl Wallin                   Business                1/17/2019    12/4/2019   Cheryl@rptutah.com
South Jordan             Mike Peterson                   Occasion                4/26/2019    12/4/2019   Mike@sugarhouse.us
South Jordan             Aspiro Adventure                Business                 2/1/2019    12/5/2019   kcrowell@aspiroadventure.com
                         104 ‐ Brent/Denise Crabtree
South Jordan             Connectshare Power Lunch        Business                 3/5/2019    12/5/2019
South Jordan             Abbie Brothers                  Business               12/27/2018    12/6/2019 HR@libertymountain.com
South Jordan             Athena Astrain                  Occasion                7/22/2019    12/6/2019 Athenaa@alphawarranty.com
                         Rick Adams Cornerstone
South Jordan             Concrete                        Business                2/15/2019    12/7/2019   Rick@cornerstoneconcrete.us
South Jordan             Kindy Erickson                  Occasion                 6/5/2019    12/7/2019   heidi.naylor@endurance.com
South Jordan             Robert AcuÃ±a                   Occasion                 7/1/2019    12/7/2019   acunagroup@gmail.com
South Jordan             Home Depot                      Occasion                7/30/2019    12/8/2019   mbarnes.74@hotmail.com
South Jordan             Colleen Berg                    Business                7/19/2019    12/9/2019
South Jordan             Laura Crabtree W/SLCC           Business                3/28/2019   12/10/2019   Laura.crabtree@slcc.edu
South Jordan             Mike Durazo                     Business                6/20/2019   12/11/2019   Mike@lukrumcorp.com
South Jordan             Ericka Brown                    Business                7/12/2019   12/11/2019   Ebrown@simplenexus.com
South Jordan             Lisa Hanson                     Business                4/26/2019   12/13/2019   lhanson@westerngynob.com
South Jordan             Kylee Adamson                   Occasion                5/31/2019   12/13/2019   Kylee@kurufootwear.com
                         Mobile Productivity LLC d/b/a
South Jordan             AutoPoint                       Occasion                 6/7/2019 12/14/2019 Ariann.grant@autopoint.com
South Jordan             Mackenzie Jacobson              Business                7/29/2019 12/18/2019 saltlakeexcavatinghr@gmail.com
South Jordan             Joni Kuhn                       Business                 5/2/2019 12/18/2019 Jkuhn6@its.jnj.com
                         MH+104 ‐ Brent/Denise
                         Crabtree Connectshare Regular
South Jordan             Event                           Business                 3/5/2019   12/19/2019
South Jordan             Jan Thomas                      Business               12/26/2018   12/20/2019   jan@tomstuart.com
South Jordan             Sydni Spencer                   Occasion                6/20/2019   12/20/2019   sspencer@landcar.com
South Jordan             McKenzie Silva                  Wedding                 3/29/2019   12/28/2019   gmacky23@gmail.com
South Jordan             Katelyn Sharp                   Wedding                 1/24/2019   12/31/2019   Katelynsharp3@gmail.com
                         Denise & Brent Crabtree
South Jordan             ConnectShare                    Church Group            1/24/2019 12/31/2019 denise@connectshare.com
South Jordan             Shalee John Go Be Realty        Business                2/26/2019   1/8/2020 Shalee@gobehome.com
South Jordan             Marnie Law With The HELPcard    Occasion                5/10/2019 1/11/2020 marnia.law@hccredit.com
South Jordan             Aspiro Adventure                Business                5/29/2019 1/16/2020 kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                Business                5/29/2019 1/17/2020 kcrowell@aspiroadventure.com
South Jordan             WB ‐ Emily Chamberlain          Business                2/28/2019 1/23/2020 Emily@monsenengineering.com
                         Corrie Brems Rocky Mountain
South Jordan             Elk Foundation                  Occasion                3/19/2019     2/8/2020 brems200@hotmail.com
                         Chuck Brown Sprinkler World
South Jordan             Expo                            Business                2/21/2019    2/11/2020   chuck.brown@standardplumbing.com
South Jordan             Aspiro Adventure                Business                5/29/2019    2/13/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                Business                5/29/2019    2/14/2020   kcrowell@aspiroadventure.com
South Jordan             Audrey Mede                     Occasion                5/30/2019    2/14/2020   Audrey.mede@ultradent.com
South Jordan             Kuini Sagapolutele              Wedding                  4/2/2019     3/6/2020   kuini.sagapolutele@gmail.com


                                                                    83 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                                 Document     Page 164 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                   Event Type       Date Booked Event date                  Email Address
South Jordan             Aspiro Adventure                  Business                5/29/2019 3/12/2020     kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 3/13/2020     kcrowell@aspiroadventure.com
South Jordan             Ryan Jacobs                       Business                3/28/2019 3/16/2020     ryan.jacobs@afortus.com
South Jordan             WB ‐ Ryan Jacobs                  Business                3/28/2019 3/17/2020     ryan.jacobs@afortus.com
South Jordan             WB ‐ Ryan Jacobs                  Business                3/28/2019 3/18/2020     ryan.jacobs@afortus.com
South Jordan             Ryan Jacobs                       Business                3/28/2019 3/19/2020     ryan.jacobs@afortus.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 4/16/2020     kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 4/17/2020     kcrowell@aspiroadventure.com
South Jordan             Judy Wald                         Occasion                  7/9/2019 4/18/2020    Judy.wald@beehiveacademy.org
South Jordan             Tania Hernandez                   Wedding                 7/12/2019 4/18/2020     serosenvall@gmail.com
South Jordan             Meg wight Harmons                 Occasion                6/19/2019 4/23/2020     Megwight@harmonsgrocery.com
South Jordan             Karen Pitt                        Wedding                 4/30/2019 4/24/2020     Abutterflykiss2@gmail.com
South Jordan             Providence Hall Student Council   Occasion                 7/8/2019 4/25/2020     Wood.syrina@gmail.com
South Jordan             Ruanda Vargas                     Occasion                7/26/2019   5/2/2020    vargasruanda@yahoo.com
South Jordan             5 Rhythms                         Business               12/28/2018   5/5/2020    morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018   5/6/2020    morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018   5/7/2020    morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018   5/8/2020    morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018   5/9/2020    morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018 5/11/2020     morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018 5/12/2020     morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018 5/13/2020     morgan@5rhythms.com
South Jordan             5 Rhythms                         Business               12/28/2018 5/14/2020     morgan@5rhythms.com
                         Leigh Ann Morse Primary
South Jordan             Children's                        Occasion                5/28/2019   5/17/2020   Leigh.morse@imail.org
South Jordan             Merry Jane Lee with UHPCO         Business                1/15/2019   5/19/2020   merryjaneleern@gmail.com
South Jordan             Merry Jane Lee UHPCO              Business                1/15/2019   5/20/2020   merryjaneleern@gmail.com
South Jordan             Aspiro Adventure                  Business                5/29/2019   5/21/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019   5/22/2020   kcrowell@aspiroadventure.com
South Jordan             Erik Hernandez                    Wedding                 5/28/2019   5/23/2020   E.hdez92@yahoo.com
South Jordan             Angela Clayton                    Wedding                 5/29/2019   5/29/2020   angela‐clayton1@live.com
South Jordan             Neet Miranda                      Occasion                2/28/2019   5/30/2020   Neetmiranda@gmail.com
                         WB ‐ Bingham High School 6pm‐
South Jordan             4am                               Occasion                2/18/2019   6/4/2020 meisenbacherj@gmail.com
South Jordan             Pamela Talili                     Occasion                2/27/2019   6/6/2020 wesleym0925@gmail.com
South Jordan             Alfred Barquoi 7am ‐ 2 am         Wedding                 1/13/2019 6/13/2020 Alfred.barquoi@gmail.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 6/18/2020 kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 6/19/2020 kcrowell@aspiroadventure.com
South Jordan             Salena Jimenez                    Wedding                 4/13/2019 6/20/2020 Salena_dance3@yahoo.com
South Jordan             Patricia Carlson                  Occasion                 5/6/2019 6/20/2020 Bejarano_patricia@hotmail.com
South Jordan             Jen Trinh                         Wedding                  3/2/2019 6/27/2020 Ms.jentrinh@gmail.com
South Jordan             Sheryl Cansino                    Wedding                 6/18/2019 6/27/2020 Sherylan95@yahoo.com
South Jordan             Eliseo Campos                     Occasion                7/29/2019 7/10/2020 eliseocampos76@hotmail.com
South Jordan             Brenda Jimenez                    Wedding                 5/29/2019 7/11/2020 Jimenbren000@gmail.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 7/16/2020 kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 7/17/2020 kcrowell@aspiroadventure.com
South Jordan             Adrienne Carmona                  Wedding                 5/15/2019 7/18/2020 Acarmona@control4.com
South Jordan             Aspiro Adventure                  Business                5/29/2019   8/6/2020 kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019   8/7/2020 kcrowell@aspiroadventure.com
South Jordan             Manuel Aguilera                   Wedding                 4/27/2019 8/15/2020 the.aguileras09@gmail.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 8/27/2020 kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 8/28/2020 kcrowell@aspiroadventure.com
South Jordan             Albaro Torres                     Occasion                3/22/2019 8/29/2020 roadpool66@gmail.com
South Jordan             Rachael Chappell                  Wedding                 6/26/2019 9/10/2020 Rachaelchappell@mail.weber.edu
South Jordan             Aspiro Adventure                  Business                5/29/2019 9/24/2020 kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                  Business                5/29/2019 9/25/2020 kcrowell@aspiroadventure.com
South Jordan             Aubrey Lin                        Wedding                  2/7/2019 10/10/2020 lin.aubrey@gmail.com
South Jordan             Jojo Powell                       Wedding                  3/9/2019 10/10/2020 jody.powell801@gmail.com


                                                                      84 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                 Document     Page 165 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                  Customer                  Event Type      Date Booked    Event date               Email Address
South Jordan             Amy Luth                         Wedding                  5/1/2019   10/15/2020   aluth2690@gmail.com
South Jordan             Aspiro Adventure                 Business               5/29/2019    10/22/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                 Business               5/29/2019    10/23/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                 Business               5/29/2019    11/19/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                 Business               5/29/2019    11/20/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                 Business               5/29/2019    12/17/2020   kcrowell@aspiroadventure.com
South Jordan             Aspiro Adventure                 Business               5/29/2019    12/18/2020   kcrowell@aspiroadventure.com
Southfield               Tawanesha Williams               Occasion               3/19/2019     5/30/2019
Southfield               Mercedes Johnson                 Wedding                1/18/2019     5/31/2019
Southfield               Mai Vue                          Wedding                1/17/2019      6/1/2019
Southfield               Rachel Rhodes                    Occasion               1/18/2019      6/2/2019
Southfield               Rachel Rhodes                    Occasion                 6/3/2019     6/3/2019
Southfield               Kymberly Kinchen                 Wedding               12/15/2018      6/8/2019
Southfield               Demar Parker                     Occasion               4/10/2019      6/9/2019
Southfield               Amy Cole                         Occasion               5/30/2019     6/12/2019
Southfield               Shantell Cole                    Wedding                 2/8/2019     6/13/2019
Southfield               Willis Towers Watson US LLC      Business               5/13/2019     6/19/2019
Southfield               Kiara Crayton                    Occasion                 4/9/2019    6/22/2019
Southfield               Adijat Ogunyemi                  Occasion               4/30/2019     6/23/2019
Southfield               Pastor Tim                       Occasion               5/31/2019     6/28/2019
Southfield               Penny Stuckey                    Occasion                 5/7/2019    6/29/2019
Southfield               brittany rice                    Occasion                 5/3/2019    6/30/2019
Southfield               Kenisha Jenkins                  Occasion               6/25/2019      7/6/2019
Southfield               Julie Kim                        Wedding                  1/3/2019     7/7/2019
Southfield               Charron Mitchell                 Wedding               12/15/2018     7/13/2019
Southfield               Chidi Obua                       Occasion               5/28/2019     7/19/2019
Southfield               Sharyl Smith                     Occasion               4/22/2019     7/20/2019
Southfield               Patrece Cade                     Occasion              12/15/2018     7/25/2019
Southfield               Raneem Abubars                   Occasion                 7/2/2019    7/26/2019
Southfield               Sara Nether                      Occasion                 6/8/2019    7/27/2019
Southfield               Alisha Estwick                   Occasion               6/12/2019     7/28/2019
Southfield               Kumar Boppe                      Occasion               4/11/2019      8/3/2019   kboppe@gmail.com
Southfield               Ken Nether                       Church Group             4/8/2019     8/4/2019
Southfield               Core Strengths (member)          Business               4/26/2019      8/5/2019   Michelle@corestrengths.com
Southfield               Core Strengths (member)          Business               4/26/2019      8/6/2019   Michelle@corestrengths.com
Southfield               Chelsea Wilhelm                  Wedding                3/23/2019      8/7/2019   chelsluhskells0807@gmail.com
Southfield               Connita Raymond                  Occasion                5/7/2019      8/9/2019   connitacr@sbcglobal.net
Southfield               Danyelle Perry                   Wedding                  4/6/2019    8/10/2019   dperry@rc.edu
Southfield               Ken Nether                       Church Group             4/8/2019    8/11/2019
Southfield               Curtis Peterson                  Occasion               5/30/2019     8/12/2019   Curtis.antonio@gmail.com
Southfield               Lindsey Sengstock                Business               7/24/2019     8/15/2019   lsengstock@homesitedirect.com
                         David Rish ‐Livingston
Southfield               International                    Business               5/15/2019     8/15/2019   Vcasillasmunoz@livingstonintl.com
Southfield               Mica Bivings                     Wedding                1/28/2019     8/17/2019   Micacrowell07@gmail.com
Southfield               Latya Jefferson                  Wedding               12/15/2018     8/18/2019   latyajefferson95@gmail.com
Southfield               Ken Nether                       Church Group            4/8/2019     8/18/2019
Southfield               Kyla Thomas                      Wedding                 3/4/2019     8/21/2019   Kylathomas73@yahoo.com
Southfield               Taylor Mccree                    Wedding                1/20/2019     8/22/2019   Taymccree13@gmail.com
Southfield               Cara Jones                       Occasion               5/22/2019     8/23/2019   Carajones08@yahoo.com
Southfield               Jenny Kern                       Wedding                3/14/2019     8/24/2019   Jkern96@gmail.com
Southfield               Ken Nether                       Church Group            4/8/2019     8/25/2019
Southfield               Shandia Manns                    Wedding                1/25/2019     8/28/2019   shandia19@gmail.com
Southfield               Karen Hunter                     Wedding               12/15/2018     8/29/2019   Karenmypal@yahoo.com
Southfield               Shandia Manns                    Wedding               12/15/2018     8/31/2019   Shandia19@gmail.com
Southfield               Ariel Waiters Shaneen Braswell   Wedding               12/15/2018      9/1/2019   larneilwa@gmail.com
Southfield               Ken Nether                       Church Group            4/8/2019      9/1/2019
Southfield               JCRC/ AJC                        Business               7/22/2019      9/5/2019   Englender@jfmd.org
Southfield               Danika Shipley                   Wedding               12/15/2018      9/7/2019   danikashipley@gmail.com


                                                                    85 of 97
                Case 19-23840     Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                              Document     Page 166 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer         Event Type      Date Booked    Event date              Email Address
Southfield               Ken Nether               Church Group             4/8/2019     9/8/2019
Southfield               Lauren Saville           Wedding                1/13/2019     9/14/2019   laurenmsaville@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019    9/15/2019
Southfield               Ken Nether               Church Group           4/18/2019     9/15/2019
Southfield               Chantal and Neal         Wedding                 3/5/2019     9/19/2019   corisalynn@gmail.com
Southfield               Khadeja Phillips         Wedding                1/15/2019     9/21/2019   completelycaldwell@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019    9/22/2019
Southfield               Caleb McIntosh           Wedding                  2/6/2019    9/25/2019   Calebromero11@gmail.com
Southfield               Georgia Hubbard          Wedding                6/27/2019     9/27/2019   Georgiahubbard_3@msn.com
Southfield               Becky Wortmann           Wedding               12/15/2018     9/28/2019   wortmann@umich.edu
Southfield               Ken Nether               Church Group             4/8/2019    9/29/2019
Southfield               Cassie Ditmore           Wedding               12/15/2018     10/5/2019   t_ellul@yahoo.com
Southfield               Ken Nether               Church Group             4/8/2019    10/6/2019
Southfield               Stephanie Anastasia      Wedding                1/19/2019    10/12/2019   sranastasia1@yahoo.com
Southfield               Ken Nether               Church Group             4/8/2019   10/13/2019
Southfield               Abbi Hurley              Wedding                  3/7/2019   10/17/2019   Ahurley1@emich.edu
Southfield               Shantay Gentle           Wedding                1/29/2019    10/18/2019   ShantayGentle@yahoo.com
Southfield               Lindsay Coleman          Wedding               12/15/2018    10/19/2019   Lcolemarie@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019   10/20/2019
Southfield               Krystyn Price            Wedding                4/27/2019    10/26/2019   KRYSTYNNPR@GMAIL.COM
Southfield               Ken Nether               Church Group             4/8/2019   10/27/2019
Southfield               Aneshia Newsome‐Parker   Wedding               12/15/2018    10/31/2019   sprinklez95@gmail.com
Southfield               Angela Carter            Wedding                4/27/2019     11/2/2019   Atcarter70@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019    11/3/2019
Southfield               Ken Nether               Church Group             4/8/2019   11/10/2019
Southfield               Alexis Baker             Wedding                1/30/2019    11/16/2019   lexibaker@quickenloans.com
Southfield               Dailini Young            Wedding                7/23/2019    11/17/2019   Dm.jones.wedding@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019   11/17/2019
Southfield               Hannah Woolford          Wedding                7/20/2019    11/22/2019   Hwoolf23@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019   11/24/2019
Southfield               Ken Nether               Church Group             4/8/2019    12/1/2019
Southfield               Ken Nether               Church Group             4/8/2019    12/8/2019
Southfield               Ken Nether               Business               6/27/2019    12/13/2019   kennethnether@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019   12/15/2019
Southfield               Korey Scott              Wedding                6/20/2019    12/21/2019   scottkor@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019   12/22/2019
Southfield               Hannah Schramm           Wedding                7/23/2019    12/27/2019   hbschramm@gmail.com
Southfield               Lindsey Wortley          Wedding                7/26/2019    12/28/2019   lwortley96@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019   12/29/2019
Southfield               Pang Chang               Wedding                7/26/2019    12/30/2019   pschang@svsu.edu
Southfield               Ken Nether               Church Group            4/8/2019      1/5/2020
Southfield               Codi Stafford            Wedding                1/21/2019     1/11/2020   Cstafford@mch.org
Southfield               Ken Nether               Church Group             4/8/2019    1/12/2020
Southfield               Ken Nether               Church Group             4/8/2019    1/19/2020
Southfield               Ken Nether               Church Group             4/8/2019    1/26/2020
Southfield               Ken Nether               Church Group            4/8/2019      2/2/2020
Southfield               Ken Nether               Church Group            4/8/2019      2/9/2020
Southfield               Dan Bannigan             Wedding                7/25/2019     2/14/2020   Danandmai@outlook.com
Southfield               Ken Nether               Church Group             4/8/2019    2/16/2020
Southfield               Alishonay Scott          Wedding                  3/1/2019    2/20/2020   millerscottwedding2020@gmail.com
Southfield               Rachael Smith            Wedding                4/14/2019     2/22/2020   rachaelmadisonsmith@gmail.com
Southfield               Ken Nether               Church Group             4/8/2019    2/23/2020
Southfield               Ken Nether               Church Group            4/8/2019      3/1/2020
Southfield               Ken Nether               Church Group            4/8/2019      3/8/2020
Southfield               Ken Nether               Church Group             4/8/2019    3/15/2020
Southfield               Ken Nether               Church Group             4/8/2019    3/22/2020
Southfield               Ken Nether               Church Group             4/8/2019    3/29/2020
Southfield               Kelly Miller             Wedding                7/20/2019      4/4/2020   shadowdancingkitten@gmail.com


                                                            86 of 97
                Case 19-23840     Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                               Document     Page 167 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                Customer              Event Type        Date Booked Event date                 Email Address
Southfield               Ken Nether                    Church Group              4/8/2019  4/5/2020
Southfield               Ken Nether                    Church Group              4/8/2019 4/12/2020
Southfield               India Shields                 Wedding                 3/16/2019 4/16/2020      In23.shields@gmail.com
Southfield               Ken Nether                    Church Group              4/8/2019 4/19/2020
Southfield               Ken Nether                    Church Group              4/8/2019 4/26/2020
Southfield               Shannon Cobb                  Wedding                 7/21/2019   5/2/2020     Shannoncobb3@yahoo.com
Southfield               Ken Nether                    Church Group              4/8/2019  5/3/2020
Southfield               Latavia Allen                 Wedding                 4/19/2019   5/7/2020     latavia.allen@gmail.com
Southfield               Ken Nether                    Church Group              4/8/2019 5/10/2020
Southfield               Haley Mcfarland               Wedding                12/15/2018 5/16/2020      Guyotwedding2020@gmail.com
Southfield               Ken Nether                    Church Group              4/8/2019 5/17/2020
Southfield               Jimeka Hayes                  Wedding                 4/25/2019 5/22/2020      pettes@teampettes.com
Southfield               Erica Burton                  Wedding                 2/27/2019 5/23/2020      Eburton605@gmail.com
Southfield               Wendy Duren                   Occasion                5/31/2019 5/24/2020      Duren.wendy@gmail.com
Southfield               Ken Nether                    Church Group              4/8/2019 5/24/2020
Southfield               Karen Blair                   Wedding                   6/3/2019 5/30/2020     Ktb1127@yahoo.com
Southfield               Ken Nether                    Church Group              4/5/2019 5/31/2020
Southfield               Jessica Kramer                Wedding                 1/17/2019   6/6/2020     jessica.rene.kramer@gmail.com
Southfield               Colette Rhodes                Wedding                 7/25/2019 6/12/2020      Littlelettie@yahoo.com
Southfield               Jazmine Brown                 Wedding                 2/19/2019 6/13/2020      jbrown4@ltu.edu
Southfield               Martika Smith                 Wedding                 3/18/2019 6/20/2020      Msmit173@outlook.com
Southfield               Jessica Hovey                 Wedding                 3/10/2019 6/27/2020      jessicahovey3@gmail.com
Southfield               Victoria Holsey               Wedding                 5/28/2019   7/3/2020     Carter732020@gmail.com
Southfield               Rachell Early                 Wedding                 6/25/2019   7/4/2020     Rachellearly@gmail.com
Southfield               Autumn Barcume                Wedding                 7/21/2019   7/9/2020     Aebarcume@gmail.com
Southfield               Nakia George                  Wedding                   2/2/2019 7/11/2020     NGeorge87@gmail.com
Southfield               Lashawn Pickett               Wedding                 3/12/2019 7/18/2020      lashawn.pickett@gmail.com
Southfield               Andrea/Kemone Beal            Wedding                 3/16/2019 7/25/2020      kthomas830@icloud.com
Southfield               Simone Challenor              Wedding                  2/1/2019   8/8/2020     simonechallenor@icloud.com
Southfield               Alex Garner & Morgan Braman   Wedding                 3/20/2019 8/14/2020      gi5679@wayne.edu
Southfield               Siasia Jackson                Wedding                 4/13/2019 8/15/2020      Siasiajackson@gmail.com
Southfield               Dominique Brown               Wedding                 2/12/2019 8/22/2020      dominique.86.brown@gmail.com
Southfield               Crystal Williams              Wedding                   5/6/2019 8/27/2020     Kristallfx@gmail.com
Southfield               Danielle Lyons                Wedding                 5/18/2019 8/29/2020      Becomingfrance2020@gmail.com
Southfield               Kristian Patterson            Wedding                 5/30/2019   9/4/2020     Officiallyalexander2020@gmail.com
Southfield               Russia Mattison               Wedding                 3/29/2019   9/5/2020     btavio@yahoo.com
Southfield               Dejana Lige                   Wedding                 3/11/2019   9/6/2020     Dejana.liqe@gmail.com
Southfield               Rose Lovelady                 Wedding                   4/6/2019 9/19/2020     loveladyrose13@gmail.com
Southfield               Cierra Holmes                 Wedding                 1/28/2019 9/20/2020      Holmes.cierra@gmail.com
Southfield               Kelly Bowlson                 Wedding                 5/31/2019 9/26/2020      TheMcBrides2020@gmail.com
                         Danica Wimberly & Chris
Southfield               Economes                      Wedding                 2/28/2019   10/10/2020   econeverafter@gmail.com
Southfield               Emmaleigh Cox                 Wedding                 4/27/2019   10/15/2020   emmaleigh3396@gmail.com
Southfield               Alaina Jones                  Wedding                  7/3/2019   10/16/2020   smithjoneswedding1@gmail.com
Southfield               Savanna Thomas                Wedding                 7/26/2019   10/17/2020   Stweddingplan@gmail.com
Southfield               Jonathan Carr                 Wedding                 7/25/2019   10/22/2020   tarmar1229@gmail.com
Southfield               Shannon Culbert               Wedding                 7/29/2019   10/24/2020   Shannoneculbert@gmail.com
Southfield               Jay Must                      Occasion                6/26/2019   10/31/2020   Lilamustbatmitzvah@gmail.com
Southfield               Thomas boadway                Wedding                 7/30/2019    6/17/2021   tjboadway2016@gmail.com
Southfield               Adrian Carey                  Wedding                 2/14/2019    8/28/2021   Adrian_carey94@yahoo.com
Southpointe              Kandice Coles                 Wedding                  1/4/2019    5/31/2019
Southpointe              Victoria Halula               Wedding                12/27/2018     6/1/2019
Southpointe              Travis Durant                 Business               12/27/2018     6/5/2019
Southpointe              Brittany Colosimo             Wedding                12/28/2018     6/8/2019
Southpointe              Jeff Spellman                 Business                5/21/2019    6/11/2019
Southpointe              Chantal Brannon               Wedding                12/27/2018    6/15/2019
Southpointe              Mary Fox                      Wedding                12/27/2018    6/22/2019
Southpointe              Kim Gavran                    Occasion                5/20/2019    6/28/2019


                                                                  87 of 97
               Case 19-23840       Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                        Desc Main
                                                 Document     Page 168 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer            Event Type      Date Booked    Event date              Email Address
Southpointe              Branigan Shipman            Wedding               12/27/2018     6/29/2019
Southpointe              Becky Bayer                 Wedding               12/28/2018      7/6/2019
Southpointe              Chrissy Salvini             Business                4/3/2019     7/11/2019
Southpointe              Richard Herrold             Wedding                1/16/2019     7/13/2019
Southpointe              Maria Athenas               Occasion                 5/3/2019    7/14/2019
Southpointe              Josie Schultz               Business               7/11/2019     7/15/2019
Southpointe              Christian Lilja             Business               5/14/2019     7/18/2019
Southpointe              Ashley Young                Wedding               12/27/2018     7/20/2019
Southpointe              Creehan & CO.               Business               7/19/2019     7/23/2019
Southpointe              Creehan & CO.               Business               7/19/2019     7/24/2019
Southpointe              Erin Yevins                 Wedding               12/28/2018     7/27/2019
Southpointe              Mark Cooper                 Business               7/23/2019     7/31/2019   mcooper@equitransmidstream.com
Southpointe              Karen Lugaila               Wedding               12/27/2018      8/3/2019   KarenLugaila14@gmail.com
Southpointe              Jeff Spellman               Business                7/8/2019      8/6/2019   Wspellman@equitransmidstream.com
Southpointe              Sarah Ardeno                Wedding               12/27/2018      8/9/2019   ardenosarah@gmail.com
Southpointe              Kelly Erne                  Wedding                1/15/2019     8/10/2019   Kerny87@gmail.com
Southpointe              Matt Stultz                 Business               6/25/2019     8/15/2019   Mstultz@waynesburg.edu
Southpointe              Mckinley Grimm              Wedding               12/27/2018     8/17/2019   mckinley.grimm@aol.com
Southpointe              Cassidy Ginsburg            Occasion               5/20/2019     8/18/2019   Cassidyrae88@gmail.com
Southpointe              Chelsea Elliott             Wedding               12/27/2018     8/24/2019   chelliott7@gmail.com
Southpointe              Cheyenne myers              Wedding                  3/1/2019    8/29/2019   Cmyers1493@gmail.com
Southpointe              Judy McLean                 Wedding                2/24/2019     8/31/2019   McLean.judy.1@gmail.com
Southpointe              Barb Kennedy                Wedding               12/28/2018      9/1/2019   bkennedy22@comcast.net
Southpointe              Rachel Eyles                Wedding               12/27/2018      9/7/2019   r.eyles321@gmail.com
Southpointe              Christian Lilja             Business               7/21/2019     9/12/2019   Ctbslc@rlcommunities.com
Southpointe              Katy Corcoran               Wedding                  1/2/2019    9/14/2019   kathryn.corcoran@comop.org
Southpointe              Alexis Glod                 Wedding               12/27/2018     9/21/2019   Alexisglod@gmail.com
Southpointe              Christian Lilja             Business               7/21/2019     9/25/2019   Ctbslc@rlcommunities.com
Southpointe              Kayleigh Mariani            Wedding               12/27/2018     9/27/2019   cmkalayton@gmail.com
Southpointe              Katie Bednarski             Wedding               12/27/2018     9/28/2019   katielbednarski@gmail.com
Southpointe              Jill Landis                 Wedding               12/28/2018     10/4/2019   Jillzer1011@gmail.com
Southpointe              Allison Hofrichter          Wedding               12/28/2018     10/5/2019   alli.hofrichter@gmail.com
Southpointe              Hillary Allison             Occasion               7/10/2019     10/6/2019   Hfaryna@gmail.com
Southpointe              Suzanne Saxon               Wedding               12/28/2018    10/12/2019   Ssaxon92@gmail.com
Southpointe              Chrissy Salvini             Business                4/3/2019    10/15/2019
Southpointe              Chrissy Salvini             Business                4/3/2019    10/16/2019
Southpointe              Chrissy Salvini             Business                4/3/2019    10/17/2019
Southpointe              bridget borelli             Wedding                4/17/2019    10/18/2019   bborelli@yahoo.com
Southpointe              Bethany Warren              Wedding               12/27/2018    10/19/2019   bretagna2232@gmail.com
Southpointe              Wende Rubin                 Business               4/12/2019    10/22/2019
Southpointe              Wende Rubin                 Business               4/12/2019    10/23/2019
Southpointe              Wende Rubin                 Business               4/12/2019    10/24/2019
Southpointe              Katie Kendall               Wedding                  3/1/2019   10/25/2019   Kkendall024@gmail.com
Southpointe              Colleen Schiller            Wedding               12/28/2018    10/26/2019   dermontwed2019@gmail.com
Southpointe              Brittany Haug               Wedding               12/28/2018     11/2/2019   Brittanyhaug101@gmail.com
Southpointe              Emily Schoeffel             Wedding               12/27/2018     11/9/2019   emilyschoeffel@gmail.com
Southpointe              Ryan Patterson              Wedding               12/27/2018    11/16/2019   lrponterson@gmail.com
Southpointe              Rebecca Dayton              Wedding               12/28/2018    11/23/2019   rldayton1130@yahoo.com
Southpointe              Breanna Sutton              Wedding                2/23/2019    11/30/2019   bresutton96@gmail.com
Southpointe              Katie Todaro                Wedding               12/27/2018     12/7/2019   katietodaro@hotmail.com
Southpointe              Sharae stan                 Wedding               12/27/2018    12/14/2019   sharae00@yahoo.com
Southpointe              Paris Long                  Wedding                3/13/2019     1/18/2020   parislong1987@gmail.com
Southpointe              Caitlin Loughman            Wedding                 1/7/2019      2/1/2020   caitlinotoole22@yahoo.com
Southpointe              Emma Mobley                 Wedding                2/18/2019     4/25/2020   emma.mobley@comcast.net
Southpointe              Carrie Severa               Wedding                5/21/2019      5/2/2020   Cesevera@gmail.com
Southpointe              Elissa Belczyk              Wedding                4/30/2019      5/9/2020   Elissa.s.belczyk@gmail.com
Southpointe              Lindsay Berkebile           Wedding               12/27/2018     5/16/2020   lindsayberks13@yahoo.com
Southpointe              Victoria Fratini            Wedding               12/27/2018     5/23/2020   Torrie.fratini@gmail.com


                                                               88 of 97
               Case 19-23840      Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                              Document     Page 169 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

           Building                   Customer          Event Type      Date Booked    Event date                Email Address
Southpointe              Dana Gregg                Wedding                3/14/2019     5/24/2020   danaemilygregg1@gmail.com
Southpointe              Sarah Yoest               Wedding                  3/6/2019    5/29/2020   sarahyoest11@gmail.com
Southpointe              Gena Keebler              Wedding               12/27/2018     5/30/2020   Gena.keebler@gmail.com
Southpointe              Lisa Spaziani             Wedding                1/11/2019      6/6/2020   lmspaziani@gmail.com
Southpointe              Lauren Gallagher          Wedding                  5/8/2019    6/13/2020   Lauren.gallagher89@gmail.com
Southpointe              Nina Cerro                Wedding               12/27/2018     6/20/2020   nina.cerro910@gmail.com
Southpointe              Kierstin Golofsky         Wedding                4/20/2019     6/27/2020   Sacco_kierstin@yahoo.com
Southpointe              Chelsea Weis              Wedding                1/23/2019     7/11/2020   weischelsea22@gmail.com
Southpointe              Irene Douglas             Wedding                3/30/2019     7/18/2020   Iedouglas@yahoo.com
Southpointe              Lauren schott             Wedding                6/27/2019     7/25/2020   Lschott18@hotmail.com
Southpointe              Mariah Wells              Wedding                4/30/2019      8/1/2020   Mrhwlls2@gmail.com
Southpointe              Shannon McCreary          Wedding                6/13/2019      8/8/2020   Shannon.e.noonan@gmail.com
Southpointe              Erica pitcock             Wedding                6/14/2019     8/15/2020   Doyleadvertising@gmail.com
Southpointe              Sarah Devine              Wedding                  6/5/2019    8/20/2020   sdevin1855@gmail.com
Southpointe              Allison Ward              Wedding                2/18/2019     8/22/2020   AEWCMB2020@gmail.com
Southpointe              Nicole McAllister         Wedding                  3/8/2019    8/29/2020   nmcallister9329@gmail.com
Southpointe              Nicole Hall               Wedding                1/30/2019      9/4/2020   nicole7hall@aol.com
Southpointe              Leah Krawiec              Wedding                6/23/2019      9/5/2020   14krawiecl@gmail.com
Southpointe              Caitlin Duffner           Wedding                1/11/2019      9/6/2020   Cmarieduff@gmail.com
Southpointe              Ashley Parks              Wedding               12/27/2018     9/12/2020   rparks@ritehite.com
Southpointe              Shelby R Yeager           Wedding                3/18/2019     9/13/2020   syeager1321@gmail.com
Southpointe              Kayla Patterson           Wedding                1/26/2019     9/19/2020   Kayla.patterson903@gmail.com
Southpointe              Alycia Yarbor             Wedding                7/17/2019     9/25/2020   lish21@me.com
Southpointe              Aimie Tyler               Wedding               12/27/2018     9/26/2020   aimie.tyler@comcast.net
Southpointe              Courtney Zanaglio         Wedding               12/27/2018     10/2/2020   zanaglioc@yahoo.com
Southpointe              Brittany Wright           Wedding                  2/5/2019    10/3/2020   BrittanyWright10@aol.com
Southpointe              Amanda Kraft              Wedding                1/28/2019    10/10/2020   akraft.2006@gmail.com
Southpointe              Sunshine McCullough       Wedding                4/12/2019    10/17/2020   sunnibird14@yahoo.com
Southpointe              Emily Nicolella           Wedding                4/30/2019    10/24/2020   Emmylou16@gmail.com
Southpointe              Talicia Smith             Wedding                4/22/2019     11/7/2020   Taliciasmith143@gmail.com
Southpointe              Corinne Harris            Wedding                2/11/2019    11/21/2020   Corinnemharris@gmail.com
Sugar Land               Bhadresh Shah             Occasion                 5/1/2019    5/31/2019
Sugar Land               Anthonio Sardinea         Wedding               12/27/2018      6/1/2019
Sugar Land               Amanda Nasis              Occasion                 5/4/2019     6/2/2019
Sugar Land               Tamunoibuomi Ifiesimama   Occasion               5/31/2019      6/6/2019
Sugar Land               Radha Ristau              Wedding                4/23/2019      6/6/2019
Sugar Land               Sandya Muchimilli         Occasion                4/4/2019      6/7/2019
Sugar Land               Ida Jackson               Occasion               3/30/2019      6/8/2019
Sugar Land               Debra Alexander           Occasion               4/11/2019      6/9/2019
Sugar Land               Anna Degraft‐Johnson      Business               4/25/2019     6/11/2019
Sugar Land               Courtney Cooper           Occasion              12/27/2018     6/13/2019
Sugar Land               Ignasio Hernandez         Wedding                1/13/2019     6/14/2019
Sugar Land               Tracey Bacalla            Wedding                1/20/2019     6/15/2019
Sugar Land               Tatiana Velasquez         Wedding               12/27/2018     6/21/2019
Sugar Land               Tre'Kia Earls             Wedding                1/11/2019     6/22/2019
Sugar Land               Farwa Saleen              Occasion               1/11/2019     6/23/2019
Sugar Land               Robin Frank               Business                 6/7/2019    6/27/2019
Sugar Land               Sameena Jesani            Occasion               6/14/2019     6/28/2019
Sugar Land               Hazel Kate                Wedding               12/27/2018     6/29/2019
Sugar Land               Jackie Minter             Occasion               5/14/2019     6/30/2019
Sugar Land               Greater Houston           Church Group           1/29/2019     6/30/2019
Sugar Land               Trasee Simien             Wedding               12/27/2018      7/6/2019
Sugar Land               Erika Stigall             Wedding               12/27/2018     7/13/2019
Sugar Land               Tiffnie Pryor             Wedding               12/28/2018     7/19/2019
Sugar Land               Christina Collins         Occasion              12/27/2018     7/20/2019
Sugar Land               Saman Arshad              Wedding                2/12/2019     7/25/2019
Sugar Land               Rhonda Kerby              Occasion              12/27/2018     7/26/2019
Sugar Land               Greater Houston           Church Group           1/29/2019     7/28/2019


                                                             89 of 97
                Case 19-23840    Doc 87      Filed 08/02/19 Entered 08/02/19 14:03:15                             Desc Main
                                             Document     Page 170 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                 Customer             Event Type      Date Booked Event date            Email Address
Sugar Land               Nakela Prude                 Business               5/22/2019 7/31/2019 nakela.prude@optum.com
Sugar Land               Mike Gok                     Business               6/19/2019   8/1/2019 mgok@ssttx.org
                         Online Trading Academy
Sugar Land               (Membership Event)           Business               5/20/2019     8/2/2019   marcia.burt@onlinetradingacademy.com
Sugar Land               ZN Fashions                  Occasion               6/12/2019     8/3/2019   Znfashions01@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019     8/4/2019
Sugar Land               Dr. Holland Jones            Business                7/9/2019     8/6/2019   rdtinvestmentsgroup@icloud.com
Sugar Land               Santosh Cividi               Occasion               5/22/2019    8/10/2019   cividis@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    8/11/2019
Sugar Land               Chirag Batra                 Business               6/15/2019    8/17/2019   Themallatoaktree@gmail.com
Sugar Land               Chirag Batra                 Business               6/15/2019    8/18/2019   Themallatoaktree@gmail.com
Sugar Land               Samar Qaddoura               Wedding                7/10/2019    8/23/2019   Samar.qaddoura@hotmail.com
Sugar Land               Gabriel Anton                Wedding               12/27/2018    8/24/2019   gabrielflores749@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    8/25/2019
Sugar Land               Noor Lalani                  Church Group           2/10/2019    8/30/2019   Noorlalani@aol.com
Sugar Land               Amir Dodhiya                 Occasion                4/1/2019     9/1/2019   amirsmailbox@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019     9/1/2019
Sugar Land               Kimberly Ha                  Wedding               12/27/2018     9/7/2019   kimberlyha91@gmail.com
Sugar Land               Tiffany Jackson              Wedding                1/25/2019    9/14/2019   bfcccenter@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    9/15/2019
Sugar Land               Azuree Mitchum               Wedding                6/24/2019    9/20/2019   Azureemitchum@icloud.com
Sugar Land               Erika Carlton                Wedding                1/29/2019    9/21/2019   ms.erikacarlton@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    9/22/2019
Sugar Land               Sofia Carretero              Wedding               12/28/2018    9/28/2019   scarretero96@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    9/29/2019
Sugar Land               Latecia Coleman              Wedding               12/27/2018    10/5/2019   latecia1908@yahoo.com
Sugar Land               Jared Alanis                 Wedding                 7/5/2019   10/12/2019   jaredalanis@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019   10/13/2019
Sugar Land               Amanda Medrano               Occasion               1/20/2019   10/19/2019   amedrano@parishschool.org
Sugar Land               Greater Houston              Church Group           1/29/2019   10/20/2019
Sugar Land               Dominique Blaske             Wedding               12/27/2018   10/25/2019   dcblaske323@gmail.com
Sugar Land               Martha Medrano               Wedding               12/27/2018   10/26/2019   martha.medrano416@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019   10/27/2019
Sugar Land               Faisal & Faiza Momin         Wedding               12/28/2018    11/2/2019   fpm921@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    11/3/2019
Sugar Land               Irving gomez                 Wedding               12/28/2018    11/9/2019   ggigwedding@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019   11/10/2019
Sugar Land               William Alvarado             Wedding                6/19/2019   11/15/2019   Srt_unit@yahoo.com
Sugar Land               Nicole Bowles                Wedding                1/31/2019   11/16/2019   Nicolebowles03@yahoo.com
Sugar Land               Greater Houston              Church Group           1/29/2019   11/17/2019
Sugar Land               Maggie Chandrapaul           Wedding                 6/7/2019   11/23/2019   cdhasan@comcast.net
Sugar Land               Arushi Khanna                Wedding                6/25/2019   11/29/2019   arushi9@gmail.com
Sugar Land               Nabil Ali                    Occasion               6/17/2019   11/30/2019   NABIL.ALI.388@GMAIL.COM
Sugar Land               Greater Houston              Church Group           1/29/2019    12/1/2019
Sugar Land               Joyce Thomas                 Occasion               6/21/2019    12/7/2019   49joyce@gmail.com
Sugar Land               Greater Houston              Church Group           1/29/2019    12/8/2019
Sugar Land               Industrial Info Resources    Business                3/7/2019   12/12/2019   Rtelford@industrialinfo.com
Sugar Land               Noor Lalani                  Church Group           2/10/2019   12/13/2019   Noorlalani@aol.com
Sugar Land               Brandy Conner                Occasion                4/9/2019   12/14/2019   blconner@bechtel.com
Sugar Land               Greater Houston Church       Church Group            2/1/2019   12/18/2019
                         PRIME COMMUNICATIONS April
Sugar Land               Harris                       Occasion               6/19/2019   12/20/2019   aharris@primecomms.com
Sugar Land               Greater Houston              Church Group           1/29/2019   12/22/2019
Sugar Land               Noor Lalani                  Church Group           2/12/2019   12/26/2019   Noorlalani@aol.com
Sugar Land               Greater Houston              Church Group           1/29/2019   12/29/2019
Sugar Land               Adelfo Cortez                Wedding               12/27/2018   12/30/2019   b.adelfocortez@gmail.com
Sugar Land               Paul Sykes                   Wedding                 2/2/2019   12/31/2019   aprilsooknanan@msn.com
Sugar Land               Ian Appleyard                Wedding                3/22/2019     1/8/2020   bubbley_nikki@hotmail.com


                                                                90 of 97
                Case 19-23840         Doc 87         Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                     Document     Page 171 of 177

        The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
         petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

             Building                    Customer                 Event Type        Date Booked Event date                 Email Address
Sugar Land                  Victoria Evans                    Wedding                 3/22/2019 1/11/2020     Victoria_evans@msn.com
Sugar Land                  Krystal Vidal‐Tagle               Wedding                   2/5/2019 1/31/2020    Krisvtagle23@gmail.com
Sugar Land                  Salisha Virani                    Wedding                 1/22/2019   2/2/2020
Sugar Land                  Jackie Breeding                   Wedding                 3/25/2019   2/8/2020    Jybreeding@yahoo.com
Sugar Land                  Missy Lyons                       Occasion                  4/1/2019 2/15/2020    missy.lyons@abigailsplace.org
                            Online Trading Academy
Sugar Land                  (Membership PROFILE)              Church Group            1/18/2019 2/29/2020     marcia.burt@onlinetradingacademy.com
Sugar Land                  Andrea Gatlin                     Wedding                 1/29/2019 2/29/2020     justan1986@gmail.com
Sugar Land                  Carmen Lara                       Occasion                 7/5/2019   3/7/2020    Czuniga21@yahoo.com
Sugar Land                  Gail Roberson Rose                Wedding                  7/2/2019   4/4/2020    Grose1268@gmail.com
Sugar Land                  Manoj Kaul                        Wedding                 3/26/2019 4/23/2020     Manojsushmakaul@yahoo.com
Sugar Land                  Patricia Johnson                  Wedding                 5/23/2019 4/25/2020     Alyssa.jonson91@gmail.com
Sugar Land                  Kerr High School Class of 2020    Occasion                6/25/2019   5/2/2020    Eugene.miller@aliefisd.net
Sugar Land                  Crayg Smith Jr                    Wedding                  7/2/2019 6/19/2020     craygsmithjr@gmail.com
Sugar Land                  Kandra Freison                    Wedding                 6/14/2019 6/20/2020     Mskandra1@yahoo.com
Sugar Land                  Rolanda Mitchell                  Wedding                 4/21/2019   7/4/2020    rolandabailey87@yahoo.com
Sugar Land                  Jonathan Romero                   Wedding                12/28/2018 7/11/2020     tranncatherine@gmail.com
Sugar Land                  Jordan Eustate                    Wedding                 6/11/2019 7/24/2020     jordaneustate2016@yahoo.com
Sugar Land                  Osagie Ighile                     Wedding                 4/19/2019 7/25/2020     Osagie87@gmail.com
Sugar Land                  Valerie Flores                    Occasion                6/19/2019   8/1/2020    valbal83@yahoo.com
Sugar Land                  Carmen Sosa                       Wedding                 6/21/2019 10/10/2020    carmenrsos@gmail.com
Tulsa                       Chris Gillepsie                   Wedding                12/26/2018   6/1/2019
Tulsa                       Alex Burkdoll                     Wedding                12/26/2018   6/8/2019
                            Rita Gallardo Victory Bible
Tulsa                       College                           Occasion                3/14/2019    6/9/2019
Tulsa                       Shana Cathey                      Wedding                12/26/2018   6/21/2019
Tulsa                       Breana Willis                     Wedding                12/31/2018   6/22/2019
Tulsa                       Julia Butler                      Wedding                  4/3/2019   6/29/2019
Tulsa                       Harvey Upton                      Business                 7/2/2019   7/11/2019
Tulsa                       Harvey Upton                      Business                 7/2/2019   7/12/2019
Tulsa                       Shelly Martin                     Wedding                12/26/2018   7/19/2019
Tulsa                       Megan Walker                      Wedding                12/26/2018   7/20/2019
Tulsa                       Sheila Hambrick                   Wedding                  2/8/2019   7/21/2019
Tulsa                       Katrinia Moss Explorer Pipeline   Business                5/14/2019   7/23/2019
Tulsa                       Katrinia Moss Explorer Pipeline   Business                5/14/2019   7/24/2019
Tulsa                       Yaneth Aguirre                    Occasion                6/24/2019   7/28/2019
Tulsa                       Adnon Chaudhary                   Wedding                  4/9/2019    8/1/2019   Chaudhary.abdullah9@yahoo.com
Tulsa                       Daniel DeBell Home Church         Church Group            7/30/2019    8/4/2019   Dan.debell@homechurchkc.com
Tulsa                       Daniel DeBell Home Church         Church Group            7/30/2019   8/11/2019   Dan.debell@homechurchkc.com
Tulsa                       Daniel DeBell Home Church         Church Group            7/30/2019   8/18/2019   Dan.debell@homechurchkc.com
Tulsa                       Harvey Upton                      Business                7/17/2019   8/20/2019   Harvey.upton@getbeyond.com
Tulsa                       Harvey Upton                      Business                7/17/2019   8/21/2019   Harvey.upton@getbeyond.com
Tulsa                       Joshua Romano                     Business                7/15/2019   8/22/2019   ahall@atlasroofing.com
Tulsa                       Samette King                      Occasion                6/25/2019   8/24/2019   ladydiva@sbcglobal.net
Tulsa                       Daniel DeBell Home Church         Church Group            7/30/2019   8/25/2019   Dan.debell@homechurchkc.com
Tulsa                       Chela Nalls                       Wedding                 1/16/2019   8/31/2019   cnalls521@gmail.com
Tulsa                       Melody Alvarez                    Wedding                12/26/2018    9/1/2019   m.ellie0428@gmail.com
Tulsa                       Simbry Wedemeyer                  Business                7/20/2019    9/9/2019   simbry@supremepet.com
                            Avis Budget Car Rental LLC
Tulsa                       David Polen & Barbie Pippin       Business                7/17/2019 9/10/2019 Barbie.Pippin@avisbudget.com
Tulsa                       Lynse Lagers                      Wedding                  1/4/2019 9/14/2019 gottashine11@gmail.com
Tulsa                       Jessica Klassen                   Business                7/15/2019 9/18/2019 jessicaklassen@agency720.com
Tulsa                       Anesha Kollie                     Wedding                12/26/2018 9/19/2019 anesha413@gmail.com
Tulsa                       Brittany Ramnarine                Wedding                 1/20/2019 9/28/2019 Nicolebrit965@gmail.com
Tulsa                       Shirley Vazquez                   Wedding                 1/11/2019 10/5/2019 sherlynv17@yahoo.com
Tulsa                       MacKenzie McClure                 Wedding                  4/7/2019 10/11/2019 allonsydw14@gmail.com
Tulsa                       Kelsie Crouch                     Wedding                  1/5/2019 10/12/2019 kblaircrouch@gmail.com
Tulsa                       Jayna Frederick                   Wedding                 1/27/2019 10/19/2019 Jayna@weatherready.com


                                                                         91 of 97
               Case 19-23840           Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                               Desc Main
                                                     Document     Page 172 of 177

        The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
         petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

            Building                     Customer                   Event Type      Date Booked    Event date                 Email Address
Tulsa                       Beatrice Arellano                  Wedding               12/26/2018    10/21/2019   bea.mirjana@gmail.com
Tulsa                       Lawanna Satterly                   Business               7/16/2019    10/25/2019   stardusthollow@gmail.com
Tulsa                       Kerrie Oliver                      Wedding               12/26/2018    10/26/2019   kerri.oliver31@gmail.com
Tulsa                       Hailie Nealis                      Wedding                  1/6/2019    11/2/2019   hailien7@yahoo.com
Tulsa                       Narisa Rampey                      Occasion               6/26/2019     11/7/2019   Nrampey@airassurance.com
Tulsa                       Audree Johnson                     Wedding               12/26/2018     11/9/2019   lisasells@sbcglobal.net
Tulsa                       Amy Allsup                         Wedding                  6/2/2019   11/16/2019   ada05@sbcglobal.net
Tulsa                       Piet Wilhelm (Triton Fight Club)   Business               3/20/2019     12/6/2019   Tritonbjj@gmail.com
Tulsa                       Tori Stinson                       Wedding               12/26/2018     12/7/2019   vlstinson18@gmail.com
                            Terry Newcomb Thermal
Tulsa                       Windows                            Business               3/13/2019 12/13/2019 tnewcomb@thermalwindows.com
Tulsa                       Jillian Gibson                     Wedding                2/15/2019 12/28/2019 JillianBeth26@gmail.com
Tulsa                       Patricia Nunley                    Wedding                3/31/2019   1/4/2020 patricia.nunley12@gmail.com
Tulsa                       Joseph Gordon                      Wedding                5/27/2019 2/28/2020 Ktm336@yahoo.com
Tulsa                       Katherine Woosley                  Wedding                1/15/2019 3/14/2020 katejwoosley@gmail.com
Tulsa                       Stephen Fitch                      Wedding                7/13/2019 3/15/2020 samirah.stephen@gmail.com
Tulsa                       Jackie Dalizu                      Wedding                7/19/2019 3/19/2020 dalizu011@yahoo.com
Tulsa                       Lauren Austin                      Wedding                5/31/2019 3/28/2020 ldaustin2013@gmail.com
Tulsa                       Haley Sartin                       Wedding                 7/3/2019 4/25/2020 haleymegansartin@gmail.com
Tulsa                       Tommy Todd                         Occasion               5/21/2019   5/7/2020 tommyraytodd@gmail.com
Tulsa                       Tommy Todd                         Occasion               5/21/2019   5/8/2020 tommyraytodd@gmail.com
Tulsa                       Tommy Todd                         Occasion               5/21/2019   5/9/2020 tommyraytodd@gmail.com
Tulsa                       Maria del Carmen                   Wedding               12/26/2018 5/23/2020 MOROS714@GMAIL.COM
Tulsa                       Kelly Reed                         Wedding                3/21/2019 10/10/2020 kreed@bokf.com
Westminster                 Kristen Wozny                      Business               5/29/2019 5/30/2019
Westminster                 Jasmine Humala                     Wedding                1/17/2019   6/1/2019
Westminster                 Jan Dowker                         Occasion              12/26/2018   6/2/2019
Westminster                 Adams County Youth Initiative      Business               5/29/2019   6/5/2019
Westminster                 Ashlie Pacheco                     Wedding               12/26/2018   6/7/2019
Westminster                 Togi Tampubolon                    Wedding               12/26/2018   6/8/2019
Westminster                 Ana & Jeremy Dawson                Occasion               4/11/2019   6/9/2019
Westminster                 Jacquelynn Campbell                Wedding               12/27/2018 6/13/2019
Westminster                 Dalila Aguilar                     Wedding               12/26/2018 6/15/2019
Westminster                 Yadira Chacon                      Wedding                4/30/2019 6/16/2019
Westminster                 Kavon Perry                        Wedding               12/26/2018 6/17/2019
Westminster                 Milka Guyasa                       Wedding               12/26/2018 6/22/2019
Westminster                 Alyssa Chareunsouk                 Occasion               5/22/2019 6/23/2019
Westminster                 Alyssa Chareunsouk                 Occasion               5/31/2019 6/23/2019
Westminster                 Hibba Sassi                        Occasion               2/13/2019 6/27/2019
Westminster                 Giovana Polvon                     Wedding               12/26/2018 6/29/2019
Westminster                 Redemption City Church             Church Group           1/30/2019 6/30/2019
Westminster                 Heather Mondragon                  Wedding               12/26/2018   7/5/2019
Westminster                 Leticia Lundeen                    Occasion              12/26/2018   7/6/2019
Westminster                 Emilie Reinke                      Wedding               12/26/2018   7/7/2019
Westminster                 The Love U Guys" Foundation"       Business               6/18/2019 7/10/2019
Westminster                 Trina Trotter                      Wedding               12/26/2018 7/12/2019
Westminster                 Karen Jimenez                      Wedding                 1/2/2019 7/13/2019
Westminster                 Erlinda Barela                     Wedding               12/26/2018 7/14/2019
Westminster                 Sara Rusta                         Wedding                4/27/2019 7/16/2019
Westminster                 Kristin Lopez                      Wedding                2/17/2019 7/19/2019
Westminster                 Nicole Mettler                     Wedding               12/26/2018 7/20/2019
Westminster                 Jessica Moseley                    Business               7/19/2019 7/23/2019
Westminster                 Victoria Wert                      Wedding                 1/4/2019 7/25/2019
Westminster                 Courtney Peterson                  Wedding                1/31/2019 7/26/2019
Westminster                 Laura Cedillo‐perez                Wedding                 1/4/2019 7/27/2019
Westminster                 Redemption City Church             Church Group           1/30/2019 7/28/2019
Westminster                 Sergio Santana                     Occasion               1/12/2019 7/28/2019
Westminster                 Michelle Sosa                      Business               7/12/2019   8/1/2019 Michelle.sosa@t1l1.org


                                                                         92 of 97
              Case 19-23840       Doc 87       Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                               Document     Page 173 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer                Event Type      Date Booked    Event date               Email Address
Westminster              Rita Diaz                      Wedding               12/26/2018      8/2/2019   Ritadiaz06@yahoo.com
Westminster              Aaron Alvarez                  Wedding               12/26/2018      8/3/2019   aaron_alvarez@me.com
Westminster              Redemption City Church         Church Group           1/30/2019      8/4/2019
Westminster              Kerrisa Rice                   Occasion               7/18/2019      8/4/2019   2012rice@gmail.com
Westminster              Cherisse Nolan                 Occasion                 7/8/2019     8/8/2019   cherisse.nolan1@gmail.com
Westminster              Cherisse Nolan                 Wedding                2/16/2019      8/9/2019   cherisse.nolan1@gmail.com
Westminster              Thiana Nguyen                  Wedding               12/27/2018     8/10/2019   thiananguyen@yahoo.com
Westminster              Redemption City Church         Church Group           1/30/2019     8/11/2019
Westminster              Denise Fuller                  Business              12/27/2018     8/12/2019   denise@nasnpro.com
Westminster              Destiny Gonzales               Wedding               12/26/2018     8/16/2019   Daphniesanchez22@yahoo.com
Westminster              Amanda Allcock                 Wedding               12/27/2018     8/17/2019   amandaanchondo83@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019     8/18/2019
Westminster              City of Westminster            Business               5/13/2019     8/20/2019   asimenta@cityofwestminster.us
Westminster              Maritza Gutierrez              Occasion               2/12/2019     8/23/2019   maritzagutierrezllc@gmail.com
Westminster              Alondra Haro                   Occasion              12/26/2018     8/24/2019   alondraharo77@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019     8/25/2019
Westminster              Fabrece Lumpungu               Wedding                1/29/2019     8/25/2019   fablumpungu@gmail.com
Westminster              Evidence Management            Church Group           1/27/2019     8/28/2019
Westminster              Evidence Management            Church Group           1/27/2019     8/29/2019   shenderson@evidencemanagement.com
Westminster              Deysi Bueras                   Wedding               12/26/2018     8/30/2019   deysibueras06@gmail.com
Westminster              Jessica Joel Kalamba           Wedding               12/26/2018     8/31/2019   jbakole@gmail.com
Westminster              April Serrano                  Occasion                 6/8/2019    8/31/2019   Aprilmariemay1@yahoo.com
Westminster              Christina Tigar                Wedding               12/26/2018      9/1/2019   tigarc13@yahoo.com
Westminster              Redemption City Church         Church Group           1/30/2019      9/1/2019
Westminster              Giovanna Castro                Wedding                1/18/2019      9/5/2019   Giovannacs2@hotmail.com
Westminster              Cecilia Anthony                Wedding               12/26/2018      9/7/2019   ceciliaanthony1969@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019      9/8/2019
Westminster              Core Strengths                 Business               2/12/2019     9/11/2019   Michelle.proctor@corestrengths.com
Westminster              Carlota Hernandez              Occasion                 6/3/2019    9/12/2019   carlotaloyahernandez@gmail.com
Westminster              Jessica Corral                 Wedding               12/26/2018     9/13/2019   jessicamcorral@gmail.com
Westminster              Bonnie Sumner                  Wedding               12/26/2018     9/14/2019   bonnie.sumner@yahoo.com
Westminster              Redemption City Church         Church Group           1/30/2019     9/15/2019
Westminster              Beza Jobira                    Wedding                7/23/2019     9/16/2019   Bezateshomej@gmail.com
Westminster              Susan Bouril (Edward Jones)    Business                2/8/2019     9/18/2019   Susan.bouril@edwardjones.com
Westminster              Tamia Robinson                 Wedding                2/28/2019     9/19/2019   tamiarob92@gmail.com
Westminster              Nicole Plese                   Business               2/25/2019     9/19/2019   nicolep@imigroup.org
Westminster              Nicole Plese                   Business               2/25/2019     9/20/2019   info@isarmc.org
Westminster              Baptista Evans                 Wedding               12/26/2018     9/21/2019   JBStrimple1@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019     9/22/2019
Westminster              Weslyn Bessette                Wedding               12/26/2018     9/28/2019   Weslyn.cole@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019     9/29/2019
Westminster              Michael Cherkasov              Wedding                  7/9/2019    9/29/2019   Michaelvcherkasov@gmail.com
Westminster              Global Blockchain Summit       Business               3/25/2019     10/3/2019   Lara@globalblockchainsummit.com
Westminster              Global Blockchain Summit       Business               3/25/2019     10/4/2019   Lara@globalblockchainsummit.com
Westminster              Alejandra Reyes                Occasion              12/26/2018     10/5/2019   reyesalejandra366@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019     10/6/2019
Westminster              Aaron Daniels                  Wedding                  1/9/2019    10/7/2019   danielsaaron@hotmail.com
Westminster              Bobbi Garcia                   Business               5/17/2019    10/10/2019   5280studyclub@gmail.com
Westminster              Ryan Farstad                   Wedding                2/11/2019    10/11/2019   ryan_farstad@msn.com
Westminster              Olivia Svai                    Wedding               12/26/2018    10/12/2019   Oliviavincy@gmail.com
Westminster              Redemption City Church         Church Group           1/30/2019    10/13/2019
Westminster              Premier Members Credit Union   Business                 4/9/2019   10/14/2019   ksmith@pmcu.org
Westminster              Steve Black                    Business               7/27/2019    10/17/2019   steveblack2007@gmail.com
Westminster              Marina Vigil                   Wedding               12/26/2018    10/18/2019   marina.vigil@yahoo.com
Westminster              Brea Castillo‐Wood             Wedding               12/26/2018    10/19/2019   cast6854@bears.unco.edu
Westminster              Redemption City Church         Church Group           1/30/2019    10/20/2019
Westminster              Redemption City Church         Church Group             2/1/2019   10/23/2019
Westminster              Kelsey Marchman                Wedding               12/26/2018    10/26/2019   kelseymarchman752@gmail.com


                                                                  93 of 97
              Case 19-23840        Doc 87          Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                   Document     Page 174 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                    Customer              Event Type      Date Booked    Event date               Email Address
Westminster              Redemption City Church        Church Group           1/30/2019    10/27/2019
Westminster              Christina Johnson             Wedding                  1/2/2019   10/30/2019   Ladycroft211@hotmail.com
Westminster              Nikki Trujillo                Wedding                3/29/2019     11/2/2019   Nikki.trujillo22@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    11/3/2019
Westminster              Erika Lowe                    Wedding                2/25/2019     11/8/2019   erikalowe5@gmail.com
Westminster              Rita Blake                    Wedding                6/17/2019     11/9/2019   Ashermanning2016@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019   11/10/2019
Westminster              Redemption City Church        Church Group             4/8/2019   11/17/2019
Westminster              Donna Koop                    Business                 7/5/2019   11/18/2019   Donna.korp@edwardjones.com
Westminster              Redemption City Church        Church Group             4/8/2019   11/24/2019
Westminster              Kwasi Dapaah                  Wedding                  1/9/2019   11/30/2019   kyeremehdapaahsr@yahoo.com
Westminster              Bradburn Master HOA           Occasion                7/2/2019     12/1/2019   tara@acmhoa.com
Westminster              Redemption City Church        Church Group             4/8/2019    12/1/2019
Westminster              Shelly Fornof                 Wedding                6/26/2019     12/7/2019   sfornof651@gmail.com
Westminster              Pretty Princess Parties       Business               2/11/2019     12/8/2019
Westminster              Bobbi Garcia                  Business               5/17/2019    12/12/2019   5280studyclub@gmail.com
Westminster              Jeanna Finch                  Occasion               3/21/2019    12/14/2019   Jfinch@conventiondesigns.com
Westminster              Redemption City Church        Church Group             4/8/2019   12/15/2019
Westminster              Redemption City Church        Church Group             4/8/2019   12/22/2019
Westminster              Redemption City Church        Church Group             4/8/2019   12/29/2019
Westminster              Redemption City Church        Church Group             4/8/2019     1/5/2020
Westminster              Redemption City Church        Church Group             4/8/2019    1/12/2020
Westminster              Redemption City Church        Church Group             4/8/2019    1/19/2020
Westminster              Redemption City Church        Church Group             4/8/2019    1/26/2020
Westminster              Redemption City Church        Church Group             4/8/2019     2/2/2020
Westminster              Redemption City Church        Church Group             4/8/2019     2/9/2020
Westminster              Redemption City Church        Church Group             4/8/2019    2/16/2020
Westminster              Katie Bell                    Wedding                7/29/2019     2/21/2020   Kbell6076@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    2/23/2020
Westminster              Alyssa Carranco               Wedding                1/20/2019     2/29/2020   alyssa.carranco1@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019     3/1/2020
Westminster              Redemption City Church        Church Group             4/8/2019     3/8/2020
Westminster              Hans Hultgren                 Business               3/31/2019     3/12/2020   lara@globaldatasummit.com
Westminster              Hans Hultgren                 Business               3/18/2019     3/13/2020   lara@globaldatasummit.com
Westminster              Redemption City Church        Church Group             4/8/2019    3/15/2020
Westminster              Kayce Johnson                 Wedding                2/28/2019     3/20/2020   Grinewedding2020@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    3/22/2020
Westminster              Audrey Trevino                Occasion               1/28/2019     3/28/2020   Aktrevino23@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    3/29/2020
Westminster              Janet Frazier                 Occasion                 6/6/2019     4/4/2020   Janet.frazier@adams12.org
Westminster              Redemption City Church        Church Group             4/8/2019     4/5/2020
Westminster              Cami Jensen                   Occasion                 3/6/2019    4/11/2020   Cami_jensen@dpsk12.org
Westminster              Redemption City Church        Church Group             4/8/2019    4/12/2020
Westminster              Christina Vigil               Wedding               12/27/2018     4/18/2020   Christiimaes@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    4/19/2020
Westminster              Dr. Linda Silverman           Business                 6/7/2019    4/23/2020   giftedness101@gmail.com
Westminster              Dr. Linda Silverman           Occasion                 6/7/2019    4/24/2020   Giftedness101@gmail.com
Westminster              Cassie Ali                    Wedding               12/26/2018     4/25/2020   constanceali@hotmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    4/26/2020
Westminster              Bobbi Garcia                  Business               5/17/2019      5/1/2020   5280studyclub@gmail.com
Westminster              Judd Farner                   Occasion               7/16/2019      5/2/2020   Jfarner@sd27j.net
Westminster              Redemption City Church        Church Group             4/8/2019     5/3/2020
Westminster              Stephanie Smith               Business                 5/1/2019     5/7/2020   Stephaniea.smith@adams12.org
Westminster              Redemption City Church        Church Group             4/8/2019    5/10/2020
Westminster              Savannah Martinez             Wedding                7/21/2019     5/17/2020   savannahnicole55.martinez@gmail.com
Westminster              Redemption City Church        Church Group             4/8/2019    5/17/2020
Westminster              Krystal Joseph                Wedding                2/28/2019     5/22/2020   Monijay1300@gmail.com
Westminster              Cokis Ochoa                   Occasion               4/13/2019     5/23/2020   Cokisochoa@live.com


                                                                 94 of 97
              Case 19-23840       Doc 87          Filed 08/02/19 Entered 08/02/19 14:03:15                         Desc Main
                                                  Document     Page 175 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer              Event Type      Date Booked    Event date               Email Address
Westminster              Andrea Rascon                Wedding                1/29/2019     5/24/2020   andrearascon09@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    5/24/2020
Westminster              Redemption City Church       Church Group             4/8/2019    5/31/2020
Westminster              Sweta Adhikary               Wedding                5/30/2019      6/6/2020   sweta.adh@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019     6/7/2020
Westminster              Amanda Engel                 Wedding                  7/8/2019    6/13/2020   dkayengel@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    6/14/2020
Westminster              Esmeralda Frias              Wedding                6/20/2019     6/19/2020   Esmeraldafrias13@gmail.com
Westminster              Celina Lopez                 Wedding                5/12/2019     6/20/2020   Celinanoelle50@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    6/21/2020
Westminster              Jocelyn Stewart              Wedding                7/30/2019     6/27/2020   Jocelynann1996@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    6/28/2020
Westminster              Redemption City Church       Church Group             4/8/2019     7/5/2020
Westminster              Alexandra Rocheleau          Wedding                3/29/2019     7/11/2020   allieandscottwedding@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    7/12/2020
Westminster              Theresa Calderon             Wedding                3/19/2019     7/18/2020   resacalderon93@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    7/19/2020
Westminster              Stephanie Santillian         Occasion               7/16/2019     7/25/2020   Stephanieso434@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    7/26/2020
Westminster              Estela Simental              Wedding                7/18/2019      8/1/2020   Estelasimental@hotmail.com
Westminster              Redemption City Church       Church Group             4/8/2019     8/2/2020
Westminster              Nancy Mejia                  Wedding                2/27/2019      8/8/2020   mejia.arias012@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019     8/9/2020
Westminster              Esmeralda Morales            Wedding                5/18/2019     8/15/2020   esmeraldamorales8@aol.com
Westminster              Redemption City Church       Church Group             4/8/2019    8/16/2020
Westminster              Margarita Fonseca            Occasion                 1/2/2019    8/22/2020   aamtafonseca@yahoo.com
Westminster              Redemption City Church       Church Group             4/8/2019    8/23/2020
Westminster              Esmeralda Barela             Occasion              12/26/2018     8/29/2020   lalabarela@yahoo.com
Westminster              Redemption City Church       Church Group             4/8/2019    8/30/2020
Westminster              Redemption City Church       Church Group             4/8/2019     9/6/2020
Westminster              Briana Garcia                Wedding                7/23/2019     9/12/2020   Garciabri24@yahoo.com
Westminster              Redemption City Church       Church Group             4/8/2019    9/13/2020
Westminster              Crystal Gabaldon             Wedding               12/27/2018     9/19/2020   cmgabald1@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    9/20/2020
Westminster              Celeste Maes                 Wedding                7/15/2019     9/26/2020   Celestemaes9@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019    9/27/2020
Westminster              Redemption City Church       Church Group             4/8/2019    10/4/2020
Westminster              Jessica Churchill            Wedding               12/26/2018    10/10/2020   Classyika08@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019   10/11/2020
Westminster              Valerie Carrillo             Wedding                4/19/2019    10/17/2020   Valeriecarrillo13@gmail.com
Westminster              Redemption City Church       Church Group             4/8/2019   10/18/2020
Westminster              Redemption City Church       Church Group             4/5/2019   10/25/2020
Wichita                  Taylor Watkins               Wedding               12/12/2018      6/1/2019
Wichita                  Lauren Stallard              Wedding               12/12/2018      6/2/2019
Wichita                  Amber Freeman                Wedding                  6/5/2019     6/5/2019
Wichita                  Emily Ross                   Wedding                4/28/2019      6/7/2019
Wichita                  Lyndsey Edwards              Wedding               12/12/2018      6/8/2019
Wichita                  Ellen Nikkel                 Business                 6/3/2019    6/11/2019
Wichita                  Amanda Erwin                 Wedding               12/11/2018     6/14/2019
Wichita                  Melissa Baier                Wedding                1/25/2019     6/20/2019
Wichita                  Joy Robare                   Wedding               12/11/2018     6/21/2019
Wichita                  Melissa Baier                Wedding                1/13/2019     6/22/2019
Wichita                  Joni Carson                  Business               4/18/2019     6/27/2019
Wichita                  Amy Carro                    Wedding               12/11/2018     6/29/2019
Wichita                  Angely Guzman                Wedding                1/28/2019      7/5/2019
Wichita                  Michelle Schmitz             Wedding               12/11/2018      7/6/2019
Wichita                  Elaine Bieberly              Occasion               6/30/2019      7/8/2019
Wichita                  Debbie Pfingsten             Business               6/26/2019      7/9/2019


                                                                95 of 97
             Case 19-23840         Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                              Desc Main
                                                 Document     Page 176 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer                  Event Type      Date Booked    Event date               Email Address
Wichita                  Raquel Reyes                     Occasion               3/15/2019     7/13/2019
Wichita                  Katelyn Speer                    Occasion                 1/7/2019    7/14/2019
Wichita                  Debbie Pfingsten                 Business               4/16/2019     7/16/2019
Wichita                  Nicklas Herrera                  Business               7/13/2019     7/17/2019
Wichita                  Allison Jantzi                   Wedding               12/12/2018     7/18/2019
Wichita                  Megan Burtness                   Wedding                1/11/2019     7/19/2019
Wichita                  Mikayla Baldwin                  Wedding               12/11/2018     7/20/2019
Wichita                  Sheree Jones                     Wedding                6/15/2019     7/21/2019
Wichita                  Sarah Kate Krehbiel              Business               5/25/2019     7/25/2019
Wichita                  Alissa Morford                   Wedding                2/16/2019     7/26/2019
Wichita                  Gloria Longoria                  Wedding               12/11/2018     7/27/2019
Wichita                  Lynda Baker                      Wedding                1/17/2019      8/3/2019   cubswin5@att.net
Wichita                  Patrick Hough                    Wedding                2/24/2019     8/10/2019   patrickhough@hotmail.com
Wichita                  Serena McCabe                    Wedding               12/12/2018     8/17/2019   serena_mccabe@yahoo.com
Wichita                  David Le                         Wedding               12/11/2018     8/24/2019   dle9923@gmail.com
Wichita                  Valerie Ortiz                    Wedding               12/12/2018     8/30/2019   Valerie_ortiz91@hotmail.com
Wichita                  Blair Robison                    Wedding               12/11/2018     8/31/2019   blairobison@yahoo.com
Wichita                  Peyton Howard                    Wedding               12/11/2018      9/1/2019   Peytonmh94@att.net
Wichita                  Karli Ross                       Wedding               12/11/2018      9/7/2019   Karlilynnross@gmail.com
Wichita                  Jessica Stefek                   Business               7/18/2019     9/12/2019   Jstefek@mwtn.org
Wichita                  Julie Davenport                  Wedding                  3/1/2019    9/13/2019   Kscountrygirl74@yahoo.com
Wichita                  Ali Anderson                     Wedding               12/11/2018     9/14/2019   Ali.anderson95@gmail.com
Wichita                  Samantha Potter                  Occasion              12/12/2018     9/19/2019   samilynn9199@gmail.com
Wichita                  Samantha Potter                  Wedding               12/11/2018     9/20/2019   samilynn9199@gmail.com
Wichita                  Claire Capps                     Wedding               12/11/2018     9/21/2019   Cappsce@gmail.com
Wichita                  Richard Coe                      Business               4/25/2019     9/24/2019   rcoe@CoeFinancialServices.com
Wichita                  Haley McDonald                   Business                 6/4/2019    9/25/2019   sohayla.mcdonald@walgreens.com
Wichita                  Haley McDonald                   Business                 6/4/2019    9/26/2019   sohayla.mcdonald@walgreens.com
Wichita                  Ashley Ulmer                     Wedding                2/26/2019     9/27/2019   Ashleyulmer@rocketmail.com
Wichita                  Chelsea Decker                   Wedding               12/11/2018     9/28/2019   cdboatright21@gmail.com
Wichita                  Aneek Noor                       Wedding               12/11/2018     10/5/2019   aneek_noor@hotmail.com
Wichita                  Thai Son                         Wedding               12/11/2018    10/12/2019   thairn316@gmail.com
Wichita                  Andrea Dimmen                    Wedding               12/11/2018    10/19/2019   Andreadimmen@gmail.com
Wichita                  randy tucker                     Wedding                1/30/2019    10/26/2019   randy@handcinsulation.com
Wichita                  Kami Meier                       Wedding                4/15/2019     11/2/2019   kj_meier@hotmail.com
Wichita                  Tricia Walls                     Business               5/15/2019     11/6/2019   Twalls@butlercc.edu
Wichita                  Samantha Burge                   Wedding                  2/8/2019    11/9/2019   Samiburge@gmail.com
Wichita                  Natalie Whitley                  Wedding                1/14/2019    11/16/2019   Natalie.whitley89@gmail.com
Wichita                  Brooke Carr                      Wedding                5/11/2019     12/6/2019   Bacarr07@yahoo.com
Wichita                  Sydney Runyan                    Wedding                  1/6/2019   12/21/2019   sydneyr17@gmail.com
Wichita                  Evelyn Mandell                   Wedding                6/17/2019    12/27/2019   evelyn.s.mandell@gmail.com
Wichita                  Pretty Princess Parties          Business                 2/8/2019    1/11/2020
Wichita                  Tierra Poyner                    Wedding                  6/3/2019     3/7/2020   Tpoyner19@gmail.com
Wichita                  Ronn Martin                      Wedding                3/28/2019     3/14/2020   ronnmartin61@gmail.com
Wichita                  Sarah Suarez                     Wedding                7/17/2019     4/11/2020   Sarahlsuarez689@gmail.com
Wichita                  LaQuoia Parker                   Wedding                3/23/2019     4/18/2020   quoiaparker@gmail.com
Wichita                  Bo Zhang                         Wedding                  4/9/2019    4/25/2020   Bzhanga@gmail.com
Wichita                  Lauren Swender                   Wedding                  4/2/2019     5/2/2020   lpwalker2020@gmail.com
Wichita                  Danielle Gerety & Tracy Gerety   Wedding                6/27/2019      5/9/2020   danigerety@cox.net
Wichita                  Evelyn Sinzogan                  Wedding                  6/1/2019    5/16/2020   Evesinzogan@gmail.com
Wichita                  Korissa White                    Wedding                7/30/2019     5/24/2020   kkwhite04@gmail.com
Wichita                  traci Grant                      Wedding                2/24/2019     5/30/2020   traci.grant97@gmail.com
Wichita                  Allison Kha                      Wedding               12/11/2018      6/6/2020   khallisono@gmail.com
Wichita                  Allison Suhr                     Wedding               12/11/2018     6/13/2020   alli.suhr@gmail.com
Wichita                  Brittney Hunter                  Wedding                7/12/2019     6/19/2020   Brittney_hunter3@yahoo.com
Wichita                  Jennifer Siharath                Wedding               12/12/2018     6/20/2020   jensiharath@gmail.com
Wichita                  Shelby Blankinship               Wedding                5/10/2019     6/21/2020   shelby.blankinship@gmail.com
Wichita                  Baylee Gee                       Wedding                  5/7/2019    6/27/2020   blspillmanwedding@gmail.com


                                                                    96 of 97
             Case 19-23840        Doc 87        Filed 08/02/19 Entered 08/02/19 14:03:15                       Desc Main
                                                Document     Page 177 of 177

     The following list includes all events contracts entered into by the Debtor as of May 28, 2019, the chapter 11
      petition date. Events listed for June and July 2019 have been completed and those contracts are no longer

          Building                   Customer           Event Type      Date Booked    Event date                  Email Address
Wichita                  Celia Cordova              Occasion             12/11/2018      7/4/2020   cordovaworld@yahoo.com
Wichita                  Kimberly Givens            Wedding               6/21/2019     7/11/2020   kgivens93@gmail.com
Wichita                  Boi Tran                   Wedding              12/12/2018     7/18/2020   Kenvu801@gmail.com
Wichita                  Latrice Coleman            Wedding               7/13/2019     7/22/2020   Latricedcoleman12@gmail.com
Wichita                  Bailey Blue                Wedding                 6/4/2019    7/25/2020   Blue_bailey@ymail.com
Wichita                  Quearre Weatherspoon       Wedding               6/20/2019     8/22/2020   quearrerenee@yahoo.com
Wichita                  Kelsey Rouser              Wedding               6/29/2019     8/29/2020   Klrouser@hotmail.com
Wichita                  Kimya Cartledge            Wedding               5/21/2019      9/5/2020   Kimya.cartledge@gmail.com
Wichita                  Emma Schrag                Wedding               7/28/2019      9/6/2020   Emmajschrag@gmail.com
Wichita                  Stephanie Palmer           Wedding               5/28/2019     9/12/2020   sd_palmer@att.net
Wichita                  Brooke Forinash            Wedding               1/13/2019     9/19/2020   brookeforinash@gmail.com
Wichita                  Jocelyn Anderson           Wedding               3/11/2019     9/26/2020   jocelynmarie@me.com
Wichita                  Maria Nelson               Wedding                 2/1/2019    10/3/2020   mariafalbonelson@hotmail.com
Wichita                  Mariam Njoku               Wedding              12/12/2018    10/10/2020   Mnjoku79@yahoo.com
Wichita                  Ashley Martin              Wedding               5/28/2019    10/16/2020   ashm2287@yahoo.com
Wichita                  Carol Zonoozi              Wedding               1/12/2019    10/17/2020   farhad.zonoozi@att.net
Wichita                  Alicia Wilson              Wedding               3/25/2019    10/23/2020   Alicialynnwilson8@gmail.com
Wichita                  Amanda Bui                 Wedding               1/26/2019    10/24/2020   ahbui91@gmail.com
Wichita                  Nicole Summervill          Wedding               4/18/2019     12/5/2020   summervillnicole6@yahoo.com
Wichita                  Kiesha Anderson            Wedding               1/16/2019    12/12/2020   kieshansrie14@gmail.com
Wichita                  Clarissa Garrelts          Wedding               2/10/2019     3/16/2021   garreltsclarissa@gmail.com
Wichita                  Melissa Lukens             Wedding               7/30/2019     5/22/2021   Mlukensdr@gmail.com
Wichita                  Samantha Fulcher           Wedding               3/11/2019     6/12/2021   14samanthaf@southbarber.com




                                                             97 of 97
